Exhibit 10.1

 

FOURTH AMENDED AND RESTATED SENIOR SECURED, SUPER-PRIORITY

DEBTOR-IN-POSSESSION CREDIT AGREEMENT

 

Dated as of April 1, 2009

 

Among

 

THE FINANCIAL INSTITUTIONS NAMED HEREIN,

 

as the Lenders;

 

BANK OF AMERICA, N.A.,

 

as the Agent;

 

FLEETWOOD ENTERPRISES, INC.,

 

as a Guarantor;

 

and

 

FLEETWOOD HOLDINGS INC., and certain of its Subsidiaries,

 

as the Borrowers.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE 1 LOANS AND LETTERS OF CREDIT

3

 

 

1.1

Total Facility

3

1.2

Revolving Loans

4

1.3

[RESERVED]

7

1.4

Letters of Credit

7

1.5

Bank Products

12

1.6

Joint and Several Obligations; Contribution Rights

12

1.7

Borrowing Agency Provisions

17

1.8

Senior Indebtedness

19

 

 

 

ARTICLE 2 INTEREST AND FEES

19

 

 

2.1

Interest

19

2.2

[RESERVED]

20

2.3

Maximum Interest Rate

20

2.4

Closing Fee

20

2.5

Unused Line Fee

20

2.6

Letter of Credit Fee

20

2.7

Agency Fee

21

 

 

 

ARTICLE 3 PAYMENTS AND PREPAYMENTS

21

 

 

3.1

[RESERVED]

21

3.2

Termination of Facility

21

3.3

Reduction or Termination of Revolving Loan Commitments

21

3.4

Repayment and Prepayment of the Revolving Loans

21

3.5

[RESERVED]

23

3.6

Payments by the Borrowers

23

3.7

Payments as Revolving Loans

24

3.8

Apportionment, Application and Reversal of Payments

24

3.9

Indemnity for Returned Payments

24

3.10

The Agent’s and Lenders’ Books and Records; Monthly Statements

25

 

 

ARTICLE 4 TAXES, YIELD PROTECTION, ILLEGALITY AND SUPER-PRIORITY

25

 

 

4.1

Taxes

25

4.2

[RESERVED]

26

4.3

Increased Costs and Reduction of Return

27

4.4

Funding Losses

27

4.5

[RESERVED]

27

4.6

Certificates of the Agent

27

4.7

Super Priority Nature of Obligations and Lenders’ Liens

28

4.8

Payment of Obligations

30

4.9

No Discharge; Survival of Claims

30

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

4.10

Release

30

4.11

Waiver of any Priming Rights

31

4.12

Survival

31

 

 

ARTICLE 5 BOOKS AND RECORDS; FINANCIAL INFORMATION; NOTICES

31

 

 

5.1

Books and Records

31

5.2

Financial Information

31

5.3

Notices to the Lenders

35

 

 

ARTICLE 6 GENERAL WARRANTIES AND REPRESENTATIONS

38

 

 

6.1

Authorization, Validity, and Enforceability of this Agreement and the Loan
Documents

38

6.2

Validity and Priority of Security Interest

39

6.3

Organization and Qualification

39

6.4

Corporate Name; Prior Transactions

39

6.5

Subsidiaries and Affiliates

40

6.6

Financial Statements and Projections

40

6.7

Capitalization

41

6.8

[RESERVED]

41

6.9

Debt

41

6.10

Distributions

41

6.11

Real Estate; Leases

41

6.12

Proprietary Rights

41

6.13

Trade Names

42

6.14

Litigation

42

6.15

Labor Disputes

42

6.16

Environmental Laws

42

6.17

No Violation of Law

44

6.18

No Default

44

6.19

ERISA Compliance

44

6.20

Taxes

45

6.21

Regulated Entities

45

6.22

Use of Proceeds; Margin Regulations

45

6.23

Copyrights, Patents, Trademarks and Licenses, etc.

46

6.24

No Material Adverse Change

46

6.25

Full Disclosure

47

6.26

Material Agreements

47

6.27

Bank Accounts

47

6.28

Governmental Authorization

47

6.29

Senior Indebtedness

47

6.30

Reorganization Matters

48

 

 

ARTICLE 7 AFFIRMATIVE AND NEGATIVE COVENANTS

48

 

 

7.1

Taxes and Other Obligations

49

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

7.2

Legal Existence and Good Standing

49

7.3

Compliance with Law and Agreements; Maintenance of Licenses

49

7.4

Maintenance of Property; Inspection of Property

50

7.5

Insurance

50

7.6

Insurance and Condemnation Proceeds

51

7.7

Environmental Laws

52

7.8

Compliance with ERISA

53

7.9

Mergers, Consolidations or Sales

53

7.10

Distributions; Capital Change; Restricted Investments

55

7.11

Transactions Affecting Collateral or Obligations

56

7.12

Guaranties

56

7.13

Debt

57

7.14

Prepayment; Repayment

59

7.15

Transactions with Affiliates

60

7.16

Investment Banking and Finder’s Fees

60

7.17

Business Conducted

60

7.18

Liens

60

7.19

Sale and Leaseback Transactions

61

7.20

New Subsidiaries

61

7.21

Fiscal Year

61

7.22

Budget Covenants

61

7.23

Closing Date Encumbered Real Estate Asset

62

7.24

[RESERVED]

62

7.25

Bank Accounts

62

7.26

Contribution of Management Fees

64

7.27

Use of Proceeds

64

7.28

Further Assurances

64

7.29

2008 Senior Secured Debentures; Subordinated Debt; Trust Securities

65

7.30

Inventory Appraisal

65

7.31

Reclamation Claims

66

7.32

Chapter 11 Claims

66

 

 

ARTICLE 8 CONDITIONS OF LENDING

66

 

 

8.1

Conditions Precedent to Making of Loans on the Closing Date

66

8.2

Conditions Precedent to Each Loan

70

 

 

ARTICLE 9 DEFAULT; REMEDIES

71

 

 

9.1

Events of Default

71

9.2

Remedies

77

 

 

ARTICLE 10 TERM AND TERMINATION

79

 

 

10.1

Term and Termination

79

 

iii

--------------------------------------------------------------------------------


 

 

Page

 

 

ARTICLE 11 AMENDMENTS; WAIVERS; PARTICIPATIONS; ASSIGNMENTS; SUCCESSORS

79

 

 

11.1

Amendments and Waivers

79

11.2

Assignments; Participations

82

 

 

ARTICLE 12 THE AGENT

84

 

 

12.1

Appointment and Authorization

84

12.2

Delegation of Duties

85

12.3

Liability of the Agent

85

12.4

Reliance by the Agent

85

12.5

Notice of Default

85

12.6

Credit Decision

86

12.7

Indemnification

86

12.8

The Agent in Individual Capacity

87

12.9

Successor Agent

87

12.10

Withholding Tax

87

12.11

Collateral Matters

89

12.12

Restrictions on Actions by Lenders; Sharing of Payments

90

12.13

Agency for Perfection

91

12.14

Payments by the Agent to Lenders

91

12.15

Settlement

92

12.16

Letters of Credit; Intra-Lender Issues

96

12.17

Concerning the Collateral and the Related Loan Documents

98

12.18

Field Audit and Examination Reports; Disclaimer by Lenders

98

12.19

Relation Among Lenders

99

12.20

Co-Agents

99

12.21

[RESERVED]

99

12.22

Foreclosure/Environmental Reports

99

 

 

 

ARTICLE 13 MISCELLANEOUS

99

 

 

13.1

No Waivers; Cumulative Remedies

99

13.2

Severability

100

13.3

Governing Law; Choice of Forum; Service of Process

100

13.4

WAIVER OF JURY TRIAL

101

13.5

Survival of Representations and Warranties

101

13.6

Other Security and Guaranties

101

13.7

Fees and Expenses

102

13.8

Notices

103

13.9

Waiver of Notices

104

13.10

Binding Effect

104

13.11

Indemnity of the Agent and the Lenders by the Borrower

104

13.12

Limitation of Liability

105

13.13

Final Agreement

105

13.14

Counterparts

105

 

iv

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

13.15

Captions

105

13.16

Right of Setoff

105

13.17

Confidentiality

106

13.18

Conflicts with Other Loan Documents

107

13.19

Reinstatement

107

13.20

Parties Including Trustees; Bankruptcy Court Proceedings

107

 

 

ARTICLE 14 GUARANTY

108

 

 

14.1

Guaranty

108

 

v

--------------------------------------------------------------------------------


 

ANNEXES, EXHIBITS AND SCHEDULES

 

ANNEX A

-

DEFINED TERMS

 

 

 

EXHIBIT A

-

FORM OF REVOLVING LOAN NOTE

 

 

 

EXHIBIT B

-

FINANCIAL STATEMENTS

 

 

 

EXHIBIT C

-

FORM OF NOTICE OF BORROWING

 

 

 

EXHIBIT D

-

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

 

 

EXHIBIT E

-

FORM OF INTERIM ORDER

 

SCHEDULE 1.1 — ASSIGNED CONTRACTS (ANNEX A — DEFINED TERMS)

 

SCHEDULE 1.2 — LENDERS’ COMMITMENTS (ANNEX A — DEFINED TERMS)

 

SCHEDULE 6.3 — ORGANIZATIONS AND QUALIFICATIONS

 

SCHEDULE 6.4 — CORPORATE NAMES; PRIOR TRANSACTIONS

 

SCHEDULE 6.5 — SUBSIDIARIES AND AFFILIATES

 

SCHEDULE 6.6 — PROJECTIONS

 

SCHEDULE 6.7 — CAPITALIZATION

 

SCHEDULE 6.9 — DEBT

 

SCHEDULE 6.11— REAL ESTATE(MORTGAGES); LEASES

 

SCHEDULE 6.12 — PROPRIETARY RIGHTS

 

SCHEDULE 6.13 — TRADE NAMES

 

SCHEDULE 6.14 — LITIGATION

 

vi

--------------------------------------------------------------------------------


 

SCHEDULE 6.15 — UNION CONTRACTS

 

SCHEDULE 6.16 — ENVIRONMENTAL LAW

 

SCHEDULE 6.18 — SPECIFIED DEFAULTS

 

SCHEDULE 6.19 — ERISA COMPLIANCE

 

SCHEDULE 6.27 — BANK ACCOUNTS

 

SCHEDULE 7.12 — GUARANTIES

 

SCHEDULE 7.13(u) — LIFE INSURANCE POLICIES

 

SCHEDULE 8.1(u) — FIRST DAY ORDERS

 

SCHEDULE A — COLI POLICIES

 

vii

--------------------------------------------------------------------------------


 

FOURTH AMENDED AND RESTATED SENIOR SECURED, SUPER-PRIORITY

DEBTOR-IN-POSSESSION CREDIT AGREEMENT

 

This FOURTH AMENDED AND RESTATED SENIOR SECURED, SUPER-PRIORITY
DEBTOR-IN-POSSESSION CREDIT AGREEMENT, dated as of April 1, 2009 (this
“Agreement”), among the financial institutions from time to time parties hereto
(such financial institutions, together with their respective successors and
assigns, are referred to hereinafter each individually as a “Lender” and
collectively as the “Lenders”); BANK OF AMERICA, N.A., with an office at 55
South Lake Avenue, Suite 900, Pasadena, California 91101, as the administrative
agent for the Lenders (in its capacity as administrative agent, the “Agent”);
FLEETWOOD ENTERPRISES, INC., a Delaware corporation (“Fleetwood”), as debtor and
debtor-in-possession, as a Guarantor; FLEETWOOD HOLDINGS INC., a Delaware
corporation (“Holdings”), as debtor and debtor-in-possession; and those
Subsidiaries of Holdings and Fleetwood set forth on the signature pages hereto
or which become parties hereto hereafter in accordance with the requirements of
this Agreement, as debtors and debtors-in-possession (each of Holdings and each
such Subsidiary individually, a “Borrower” and, collectively, the “Borrowers”). 
Capitalized terms used in this Agreement and not otherwise defined herein shall
have the meanings ascribed thereto in Annex A, which is attached hereto and
incorporated herein; the rules of construction contained therein shall govern
the interpretation of this Agreement, and all Annexes, Exhibits and Schedules
attached hereto are incorporated herein by reference.

 

W I T N E S S E T H:

 

WHEREAS, the First Amended and Restated Credit Agreement amended and restated
the Original Credit Agreement in its entirety on May 14, 2004;

 

WHEREAS, the Second Amended and Restated Credit Agreement amended and restated
the First Amended and Restated Credit Agreement in its entirety on July 1, 2005;

 

WHEREAS, the Third Amended and Restated Credit Agreement amended and restated
the Second Amended and Restated Credit Agreement in its entirety on January 5,
2007;

 

WHEREAS, on March 10, 2009 (the “Petition Date”), each of the Borrowers
commenced a Chapter 11 Case, as administratively consolidated with other
affiliates of Fleetwood that are not Loan Parties at Chapter 11 Case
No. 09-14254-MJ (each, a “Chapter 11 Case” and, collectively, the “Chapter 11
Cases”), by filing separate voluntary petitions for reorganization under Chapter
11, 11 U.S.C. 101 et seq. (the “Bankruptcy Code”), with the United States
Bankruptcy Court for the Central District of California, Riverside Division (the
“Bankruptcy Court”), and Fleetwood, Fleetwood International Inc., a California
corporation (“Fleetwood International”), and the Borrowers continue to operate
their businesses and manage their properties as debtors-in-possession pursuant
to Section 1107(b) and 1108 of the Bankruptcy Code;

 

WHEREAS, prior to the Petition Date, pursuant to the Third Amended and Restated
Credit Agreement, the Letter of Credit Issuer has extended credit in the form of
the Existing Letters of Credit but as of the Petition Date there are no
Revolving Loans outstanding thereunder;

 

--------------------------------------------------------------------------------


 

WHEREAS, the Borrowers have requested the Lenders continue to make available to
the Borrowers a revolving line of credit for loans and letters of credit in an
aggregate amount not to exceed eighty million Dollars ($80,000,000) (with
respect to Letters of Credit, further subject to an Unused Letter of Credit
Subfacility maximum of sixty-five million Dollars ($65,000,000)) pursuant to a
senior secured, super-priority revolving credit facility which may be available
from time to time on a revolving basis after the date of entry of the Interim
Order as provided herein, which extension of credit the Borrowers will use for
the purposes permitted hereunder and the Lenders are willing to extend such
credit to the Borrowers in accordance with and on the term and conditions set
forth herein;

 

WHEREAS, all of the Borrowers are direct or indirect wholly-owned Subsidiaries
of Fleetwood and all of the Borrowers are engaged in an inter-related business
enterprise with an identity of interests, and accordingly the financing provided
hereunder will directly and indirectly benefit each of the Borrowers and
facilitate the administration of the Chapter 11 Cases and their loan
relationship with the Agent and the Lenders, all to the mutual benefit of the
Borrowers;

 

WHEREAS, none of the Borrowers would be able to obtain sufficient working
capital financing for their respective businesses unless the individual
Borrowers were jointly and severally liable for the obligations of all
Borrowers, and unless Fleetwood guarantees the obligations of all Borrowers;

 

WHEREAS, each Loan Party acknowledges that it will receive substantial direct
and indirect benefits by reason of the making of the Loans and other financial
accommodations to the Borrowers as provided in this Agreement;

 

WHEREAS, the Agent’s and the Lenders’ willingness to extend financial
accommodations to the Borrowers, and to administer the Loan Parties’ collateral
security therefore, on a combined basis as more fully set forth in this
Agreement, is done solely as an accommodation to the Loan Parties and at the
Loan Parties’ request and in furtherance of the Loan Parties’ mutual and
collective enterprise;

 

WHEREAS, the Loan Parties desire that (a) the Letter of Credit Issuer continue
to honor its obligations under the Existing Letters of Credit, (b) the Lenders
continue the Existing Commitments as modified into the Revolving Credit
Commitments hereunder and (c) the Lenders agree to amend and restate the
Original Credit Agreement (as the same has been previously amended and restated
by the First Amended and Restated Credit Agreement, the Second Amended and
Restated Credit Agreement and the Third Amended and Restated Credit Agreement)
in its entirety for the purpose of making the amendments reflected herein, which
amendment and restatement shall become effective on the Closing Date upon
satisfaction of the conditions precedent set forth herein and the Lenders and
Letter of Credit Issuer have agreed to the foregoing;

 

2

--------------------------------------------------------------------------------


 

WHEREAS, the Borrowers desire to continue to guarantee and secure all of the
Obligations hereunder and under the other Loan Documents to the extent so
guaranteed and secured under the Third Amended and Restated Credit Agreement and
the Loan Documents, as in effect prior to the date hereof, and as further
provided herein;

 

WHEREAS, all of the claims of the Agent and the Lenders against the Borrowers
and Guarantors hereunder and pursuant to the Applicable Order shall be subject
to the Carve-Out and the Exceptions, but in each case only to the extent
provided in Section 4.7 hereof and the Applicable Order; and

 

WHEREAS, the Guarantors have agreed to continue to guarantee and secure the
Obligations hereunder and under the other Loan Documents to the extent so
guaranteed and secured under the Third Amended and Restated Credit Agreement and
the Loan Documents, as in effect prior to the date hereof, and as further
provided herein.

 

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the Lenders, the Agent,
Fleetwood and the Borrowers hereby agree as follows:

 

ARTICLE 1

LOANS AND LETTERS OF CREDIT

 

1.1         Total Facility.  Subject to all of the terms and conditions of this
Agreement, the Lenders agree to make available a total credit facility of up to
eighty million Dollars ($80,000,000) (the “Total Facility”) to the Borrowers
from time to time during the term of this Agreement.  The Total Facility shall
be composed of a revolving line of credit consisting of Revolving Loans and
Letters of Credit.  On the Closing Date (and effective as of the execution
hereof by each Lender), the Lenders (directly or through funding and settlement
by the Agent) shall purchase and assume the Existing Commitments at par, free
and clear of adverse claims, participations or other encumbrances, which
Existing Commitments and the Third Amended and Restated Credit Agreement shall
be (immediately upon such purchase and assumption by the Lenders) amended and
restated in their entirety as the Revolving Credit Commitments and this
Agreement, respectively, as more particularly described herein, and neither the
Loan Parties nor the Lenders shall be subject to or bound by any of the terms or
provisions of the Third Amended and Restated Credit Agreement (other than such
terms or provisions that are to survive termination of the Third Amended and
Restated Credit Agreement or the payment of the Obligations as provided by the
express terms of the Third Amended and Restated Credit Agreement) and shall only
be subject to or bound by the terms and provisions of this Agreement in respect
of the Revolving Credit Commitments, Loans, other Obligations and the
transactions contemplated hereby, as set forth herein.  The parties acknowledge
and agree that the Letter of Credit Issuer shall continue to honor its
obligations under the Existing Letters of Credit as if such Existing Letters of
Credit had been requested under and issued pursuant to the terms of this
Agreement.  The parties acknowledge and agree that this Agreement and the other
Loan Documents do not constitute a novation, payment and reborrowing or
termination of the obligations under the Third Amended and Restated Credit
Agreement and that all such obligations are in all respects continued and
outstanding as obligations under this Agreement and

 

3

--------------------------------------------------------------------------------


 

the Revolving Loan Notes with only the terms being modified from and after the
Closing Date as provided in this Agreement, the Revolving Loan Notes and the
other Loan Documents.  All references in the Revolving Loan Notes and the other
Loan Documents to (i) the “Credit Agreement” shall be deemed to include
references to this Agreement and (ii) the “Lenders” or a “Lender” or to the
“Agent” shall mean such terms as defined in this Agreement.  By its execution
hereof, each Lender consents to the amendment, amendment and restatement,
replacement or other modification to any other Loan Document being so amended,
amended and restated, replaced or otherwise modified on the date hereof or on or
prior to the Closing Date in the form approved by the Agent.

 

1.2            Revolving Loans.

 

(A)           (I)              AMOUNTS.  SUBJECT TO THE SATISFACTION OF THE
CONDITIONS PRECEDENT SET FORTH IN ARTICLE 8, AND EXCEPT FOR NON-RATABLE LOANS
AND AGENT ADVANCES, EACH REVOLVING CREDIT LENDER SEVERALLY, BUT NOT JOINTLY,
AGREES, UPON A BORROWER’S REQUEST FROM TIME TO TIME ON ANY BUSINESS DAY DURING
THE PERIOD FROM THE CLOSING DATE TO THE TERMINATION DATE, TO MAKE REVOLVING
LOANS (THE “REVOLVING LOANS”) TO THE BORROWERS (X) IN AN AGGREGATE AMOUNT NOT TO
EXCEED THE DISBURSEMENTS SET FORTH IN THE APPROVED BUDGET FOR THE APPLICABLE
MEASUREMENT PERIOD PLUS THE EXCESS IN CASH EXPENDITURES THAT WOULD BE PERMITTED
WITHOUT VIOLATING THE BUDGET COVENANT SET FORTH IN SECTION 7.22(B) (FOR THE
AVOIDANCE OF DOUBT, IT BEING UNDERSTOOD AND AGREED THAT THE PRESENCE OF ANY
“BASKET” OR “CARVE-OUT” SET FORTH IN ANY NEGATIVE COVENANT CONTAINED IN
SECTION 7 SHALL NOT BE, AND SHALL NOT BE DEEMED TO BE, AN APPROVAL OR ACCEPTANCE
BY THE AGENT OR ANY LENDER OF ANY LINE ITEM IN ANY APPROVED BUDGET, OR PORTION
THEREOF, RELATED TO CASH EXPENDITURES OF THE TYPE DESCRIBED IN SUCH “BASKET” OR
“CARVE-OUT,” WHICH SHALL REMAIN SUBJECT TO THE APPROVAL RIGHTS OF AGENT AND THE
REQUIRED LENDERS WITH RESPECT TO EACH APPROVED BUDGET AS SET FORTH HEREIN AND IN
THE APPLICABLE ORDER) AND (Y) IN AGGREGATE PRINCIPAL AMOUNTS SUCH THAT AFTER
GIVING EFFECT TO SUCH REVOLVING LOANS, SUCH LENDER’S PRO RATA SHARE OF THE
AGGREGATE REVOLVER OUTSTANDINGS SHALL NOT EXCEED SUCH LENDER’S PRO RATA SHARE OF
THE AVAILABILITY.  SUBJECT TO THE TERMS OF THE INTERIM ORDER, THE REVOLVING
CREDIT LENDERS, HOWEVER, IN THEIR UNANIMOUS DISCRETION, MAY ELECT TO MAKE
REVOLVING LOANS OR ISSUE OR ARRANGE TO HAVE ISSUED LETTERS OF CREDIT IN EXCESS
OF THE BORROWING BASE ON ONE OR MORE OCCASIONS, BUT IF THEY DO SO, NEITHER THE
AGENT NOR THE REVOLVING CREDIT LENDERS SHALL BE DEEMED THEREBY TO HAVE CHANGED
THE LIMITS OF THE BORROWING BASE, OR TO BE OBLIGATED TO EXCEED SUCH LIMITS ON
ANY OTHER OCCASION.

 

(II)             AT THE REQUEST OF ANY REVOLVING CREDIT LENDER, EACH OF THE
BORROWERS SHALL EXECUTE AND DELIVER TO SUCH LENDER A SINGLE NOTE TO EVIDENCE THE
REVOLVING LOANS OF THAT LENDER.  EACH NOTE SHALL BE IN THE PRINCIPAL AMOUNT OF
THE REVOLVING CREDIT LENDER’S PRO RATA SHARE OF THE REVOLVING CREDIT
COMMITMENTS, DATED THE DATE HEREOF AND SUBSTANTIALLY IN THE FORM OF EXHIBIT A
(EACH SUCH NOTE, TOGETHER WITH ANY NEW NOTE ISSUED PURSUANT TO SECTION 11.2 UPON
THE ASSIGNMENT OF ANY PORTION OF ANY REVOLVING CREDIT LENDER’S REVOLVING LOANS
AND REVOLVING CREDIT COMMITMENT A “REVOLVING LOAN NOTE” AND, COLLECTIVELY, THE
“REVOLVING

 

4

--------------------------------------------------------------------------------


 

LOAN NOTES”).  EACH REVOLVING LOAN NOTE SHALL REPRESENT THE OBLIGATION OF FMC TO
PAY THE AMOUNT OF SUCH REVOLVING CREDIT LENDER’S PRO RATA SHARE OF THE REVOLVING
CREDIT COMMITMENTS, OR, IF LESS, SUCH REVOLVING CREDIT LENDER’S PRO RATA SHARE
OF THE AGGREGATE UNPAID PRINCIPAL AMOUNT OF ALL REVOLVING LOANS TO FMC TOGETHER
WITH INTEREST THEREON AS PRESCRIBED IN SECTION 2.1.  THE ENTIRE UNPAID BALANCE
OF THE REVOLVING LOANS AND ALL OTHER NON-CONTINGENT OBLIGATIONS SHALL BE
IMMEDIATELY DUE AND PAYABLE IN FULL IN IMMEDIATELY AVAILABLE FUNDS ON THE
TERMINATION DATE.

 

(b)           Procedure for Borrowing.

 

(I)            SUBJECT TO SECTION 1.1, EACH BORROWING SHALL BE MADE UPON A
BORROWER’S IRREVOCABLE WRITTEN NOTICE DELIVERED TO THE AGENT IN THE FORM OF A
NOTICE OF BORROWING (“NOTICE OF BORROWING”), WHICH MUST BE RECEIVED BY THE AGENT
PRIOR TO 10:00 A.M. (LOS ANGELES TIME) ON THE REQUESTED FUNDING DATE, IN THE
CASE OF BASE RATE LOANS, SPECIFYING:

 

(1)           THE AMOUNT OF THE BORROWING; AND

 

(2)           THE REQUESTED FUNDING DATE, WHICH MUST BE A BUSINESS DAY.

 

(II)           IN LIEU OF DELIVERING A NOTICE OF BORROWING, A BORROWER MAY GIVE
THE AGENT TELEPHONIC NOTICE OF SUCH REQUEST FOR ADVANCES TO ITS DESIGNATED
ACCOUNT ON OR BEFORE THE DEADLINE SET FORTH ABOVE.  THE AGENT AT ALL TIMES SHALL
BE ENTITLED TO RELY ON SUCH TELEPHONIC NOTICE IN MAKING SUCH REVOLVING LOANS,
REGARDLESS OF WHETHER ANY WRITTEN CONFIRMATION IS RECEIVED.

 


(C)           RELIANCE UPON AUTHORITY.  PRIOR TO THE CLOSING DATE, THE BORROWERS
SHALL DELIVER TO THE AGENT A NOTICE SETTING FORTH THE ACCOUNTS OF FMC (EACH, A
“DESIGNATED ACCOUNT”) TO WHICH THE AGENT IS AUTHORIZED TO TRANSFER THE PROCEEDS
OF THE REVOLVING LOANS REQUESTED HEREUNDER BY THE BORROWERS.  THE BORROWERS MAY
DESIGNATE A REPLACEMENT ACCOUNT FROM TIME TO TIME BY WRITTEN NOTICE.  ALL SUCH
DESIGNATED ACCOUNTS MUST BE REASONABLY SATISFACTORY TO THE AGENT.  THE AGENT IS
ENTITLED TO RELY CONCLUSIVELY ON ANY PERSON’S REQUEST FOR REVOLVING LOANS ON
BEHALF OF ANY BORROWER, SO LONG AS THE PROCEEDS THEREOF ARE TO BE TRANSFERRED TO
THE APPLICABLE DESIGNATED ACCOUNT.  THE AGENT HAS NO DUTY TO VERIFY THE IDENTITY
OF ANY INDIVIDUAL REPRESENTING HIMSELF OR HERSELF AS A PERSON AUTHORIZED BY ANY
BORROWER TO MAKE SUCH REQUESTS ON ITS BEHALF.


 


(D)           NO LIABILITY.  THE AGENT SHALL NOT INCUR ANY LIABILITY TO THE
BORROWERS AS A RESULT OF ACTING UPON ANY NOTICE REFERRED TO IN SECTIONS
1.2(B) AND (C), WHICH THE AGENT BELIEVES IN GOOD FAITH TO HAVE BEEN GIVEN BY AN
OFFICER OR OTHER PERSON DULY AUTHORIZED BY THE APPLICABLE BORROWER TO REQUEST
REVOLVING LOANS ON ITS BEHALF.  THE CREDITING OF REVOLVING LOANS TO THE
APPLICABLE DESIGNATED ACCOUNT CONCLUSIVELY ESTABLISHES THE OBLIGATION OF THE
APPLICABLE BORROWERS TO REPAY SUCH REVOLVING LOANS AS PROVIDED HEREIN.

 

5

--------------------------------------------------------------------------------


 


(E)           NOTICE IRREVOCABLE.  ANY NOTICE OF BORROWING (OR TELEPHONIC NOTICE
IN LIEU THEREOF) MADE PURSUANT TO SECTION 1.2(B) SHALL BE IRREVOCABLE.  A
BORROWER SHALL BE BOUND TO BORROW THE FUNDS REQUESTED THEREIN IN ACCORDANCE
THEREWITH.


 


(F)            THE AGENT’S ELECTION.  PROMPTLY AFTER RECEIPT OF A NOTICE OF
BORROWING (OR TELEPHONIC NOTICE IN LIEU THEREOF), THE AGENT SHALL ELECT TO HAVE
THE TERMS OF SECTION 1.2(G) OR THE TERMS OF SECTION 1.2(H) APPLY TO SUCH
REQUESTED BORROWING.  IF THE BANK DECLINES IN ITS SOLE DISCRETION TO MAKE A
NON-RATABLE LOAN PURSUANT TO SECTION 1.2(H), THE TERMS OF SECTION 1.2(G) SHALL
APPLY TO THE REQUESTED BORROWING.


 


(G)           MAKING OF REVOLVING LOANS.  IF THE AGENT ELECTS TO HAVE THE TERMS
OF THIS SECTION 1.2(G) APPLY TO A REQUESTED BORROWING, THEN PROMPTLY AFTER
RECEIPT OF A NOTICE OF BORROWING (OR TELEPHONIC NOTICE IN LIEU THEREOF), THE
AGENT SHALL NOTIFY THE REVOLVING CREDIT LENDERS BY TELECOPY, TELEPHONE OR E-MAIL
OF THE REQUESTED BORROWING.  EACH REVOLVING CREDIT LENDER SHALL TRANSFER ITS PRO
RATA SHARE OF THE REQUESTED BORROWING TO THE AGENT IN IMMEDIATELY AVAILABLE
FUNDS, TO THE ACCOUNT FROM TIME TO TIME DESIGNATED BY THE AGENT, NOT LATER THAN
12:00 NOON (LOS ANGELES TIME) ON THE APPLICABLE FUNDING DATE.  AFTER THE AGENT’S
RECEIPT OF ALL PROCEEDS OF SUCH REVOLVING LOANS, THE AGENT SHALL MAKE THE
PROCEEDS OF SUCH REVOLVING LOANS AVAILABLE TO THE APPLICABLE BORROWER ON THE
APPLICABLE FUNDING DATE BY TRANSFERRING SAME DAY FUNDS TO THE DESIGNATED ACCOUNT
OF THE APPLICABLE BORROWER; PROVIDED, HOWEVER, THAT THE AMOUNT OF REVOLVING
LOANS SO MADE ON ANY DATE SHALL NOT EXCEED AVAILABILITY ON SUCH DATE, UNLESS ALL
OF THE REVOLVING CREDIT LENDERS OTHERWISE AGREE.


 

(h)           Making of Non-Ratable Loans.

 

(I)            IF THE AGENT ELECTS, WITH THE CONSENT OF THE BANK, TO HAVE THE
TERMS OF THIS SECTION 1.2(H) APPLY TO A REQUESTED BORROWING, THE BANK SHALL MAKE
A REVOLVING LOAN IN THE AMOUNT OF THAT BORROWING AVAILABLE TO THE APPLICABLE
BORROWER ON THE APPLICABLE FUNDING DATE BY TRANSFERRING SAME DAY FUNDS TO SUCH
BORROWER’S DESIGNATED ACCOUNT.  EACH REVOLVING LOAN MADE SOLELY BY THE BANK
PURSUANT TO THIS SECTION 1.2(H) IS HEREIN REFERRED TO AS A “NON-RATABLE LOAN,”
AND SUCH REVOLVING LOANS ARE COLLECTIVELY REFERRED TO AS THE “NON-RATABLE
LOANS.”  EACH NON-RATABLE LOAN SHALL BE SUBJECT TO ALL THE TERMS AND CONDITIONS
APPLICABLE TO OTHER REVOLVING LOANS EXCEPT THAT ALL PAYMENTS THEREON SHALL BE
PAYABLE TO THE BANK SOLELY FOR ITS OWN ACCOUNT.  THE AGGREGATE AMOUNT OF
NON-RATABLE LOANS OUTSTANDING AT ANY TIME SHALL NOT EXCEED TWO MILLION DOLLARS
($2,000,000).  THE AGENT SHALL NOT REQUEST THE BANK TO MAKE ANY NON-RATABLE LOAN
IF (1) THE AGENT HAS RECEIVED WRITTEN NOTICE FROM ANY REVOLVING CREDIT LENDER
THAT ONE OR MORE OF THE APPLICABLE CONDITIONS PRECEDENT SET FORTH IN ARTICLE 8
WILL NOT BE SATISFIED ON THE REQUESTED FUNDING DATE FOR THE APPLICABLE
BORROWING, AND SUCH CONDITIONS HAVE NOT BEEN WAIVED IN ACCORDANCE WITH THIS
AGREEMENT OR (2) THE REQUESTED BORROWING WOULD EXCEED AVAILABILITY ON THAT
FUNDING DATE.

 

6

--------------------------------------------------------------------------------


 

(II)           THE NON-RATABLE LOANS SHALL BE SECURED BY THE AGENT’S LIENS IN
AND TO THE COLLATERAL AND SHALL CONSTITUTE REVOLVING LOANS AND OBLIGATIONS
HEREUNDER.

 


(I)             THE AGENT ADVANCES.


 

(I)            SUBJECT TO THE LIMITATIONS SET FORTH BELOW AND WITH THE CONSENT
OF THE REQUIRED LENDERS, THE AGENT IS AUTHORIZED BY THE BORROWERS AND THE
REVOLVING CREDIT LENDERS, FROM TIME TO TIME IN THE AGENT’S SOLE DISCRETION,
(A) AFTER THE OCCURRENCE OF A DEFAULT OR AN EVENT OF DEFAULT, OR (B) AT ANY TIME
THAT ANY OF THE OTHER CONDITIONS PRECEDENT SET FORTH IN ARTICLE 8 HAVE NOT BEEN
SATISFIED, TO MAKE REVOLVING LOANS TO THE BORROWERS ON BEHALF OF THE REVOLVING
CREDIT LENDERS IN AN AGGREGATE AMOUNT OUTSTANDING AT ANY TIME NOT TO EXCEED FIVE
MILLION DOLLARS ($5,000,000) WHICH THE AGENT, IN ITS REASONABLE BUSINESS
JUDGMENT, DEEMS NECESSARY OR DESIRABLE (1) TO PRESERVE OR PROTECT THE
COLLATERAL, OR ANY PORTION THEREOF, (2) TO ENHANCE THE LIKELIHOOD OF, OR
MAXIMIZE THE AMOUNT OF, REPAYMENT OF THE LOANS AND OTHER OBLIGATIONS, OR (3) TO
PAY ANY OTHER AMOUNT CHARGEABLE TO THE BORROWERS PURSUANT TO THE TERMS OF THIS
AGREEMENT, INCLUDING COSTS, FEES AND EXPENSES AS DESCRIBED IN SECTION 13.7 (ANY
OF SUCH ADVANCES ARE HEREIN REFERRED TO AS “AGENT ADVANCES”); PROVIDED, THAT
(X) IN NO EVENT SHALL THE AGGREGATE REVOLVER OUTSTANDINGS (WHICH SHALL INCLUDE,
FOR THE AVOIDANCE OF DOUBT, THE AGENT ADVANCES) AT ANY TIME EXCEED THE MAXIMUM
AMOUNT AND (Y) THE REQUIRED LENDERS MAY AT ANY TIME REVOKE THE AGENT’S
AUTHORIZATION TO MAKE AGENT ADVANCES.  ANY SUCH REVOCATION MUST BE IN WRITING
AND SHALL BECOME EFFECTIVE PROSPECTIVELY UPON THE AGENT’S RECEIPT THEREOF.

 

(II)           AGENT ADVANCES SHALL BE SECURED BY THE AGENT’S LIENS IN AND TO
THE COLLATERAL AND SHALL CONSTITUTE REVOLVING LOANS AND OBLIGATIONS HEREUNDER.

 

1.3           [RESERVED].

 

1.4           Letters of Credit.

 


(A)            AGREEMENT TO ISSUE OR CAUSE TO ISSUE.  SUBJECT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT AND, IN ANY EVENT, SUBJECT TO
SECTION 1.4(B) (INCLUDING, WITHOUT LIMITATION, THE REQUIREMENT THAT THE MAXIMUM
FACE AMOUNT OF THE REQUESTED LETTER OF CREDIT IS NOT GREATER THAN THE UNUSED
LETTER OF CREDIT SUBFACILITY AT SUCH TIME), THE AGENT AGREES (I) TO CAUSE THE
LETTER OF CREDIT ISSUER TO CONTINUE TO HONOR ITS OBLIGATIONS UNDER THE EXISTING
LETTERS OF CREDIT AND TO ISSUE FOR THE ACCOUNT OF A BORROWER ONE OR MORE
ADDITIONAL COMMERCIAL/DOCUMENTARY AND STANDBY LETTERS OF CREDIT (EACH A “LETTER
OF CREDIT”) UNLESS OTHERWISE AGREED TO BY THE AGENT AND THE REQUIRED LENDERS,
LIMITED TO (X) EXISTING LETTERS OF CREDIT, AS THE SAME MAY BE EXTENDED, AMENDED
OR MODIFIED FROM TIME TO TIME IN ACCORDANCE WITH THE TERMS HEREOF SO LONG AS THE
FACE AMOUNT THEREOF IS NOT INCREASED OTHER THAN IN CONNECTION WITH SUBCLAUSE
(I)(Y) OR THE PROVISO BELOW AND (Y) AN ADDITIONAL AMOUNT OF $150,000 OF
ADDITIONAL LETTERS OF CREDIT AND/OR INCREASES IN THE FACE

 

7

--------------------------------------------------------------------------------


 


AMOUNT OF EXISTING LETTERS OF CREDIT SOLELY FOR THE PURPOSE OF SUPPORTING
MANUFACTURING LICENSING IN CONNECTION WITH THE COMMENCEMENT OF SHIPPING
ACTIVITIES INTO A STATE IN WHICH FLEETWOOD AND THE BORROWERS DO NOT PRESENTLY
SHIP AND (II) TO PROVIDE CREDIT SUPPORT OR OTHER ENHANCEMENT TO A LETTER OF
CREDIT ISSUER ACCEPTABLE TO THE AGENT, WHICH ISSUES A LETTER OF CREDIT THAT
COMPLIES WITH CLAUSE (I) ABOVE FOR THE ACCOUNT OF A BORROWER (ANY SUCH CREDIT
SUPPORT OR ENHANCEMENT BEING HEREIN REFERRED TO AS A “CREDIT SUPPORT”) FROM TIME
TO TIME DURING THE TERM OF THIS AGREEMENT; PROVIDED THAT, NOTWITHSTANDING THE
FOREGOING, AMENDMENTS, MODIFICATIONS AND/OR INCREASES IN THE FACE AMOUNT OF
EXISTING LETTERS OF CREDIT SHALL BE PERMITTED TO THE EXTENT MANDATED BY A STATE
IN ORDER TO CONTINUE WITH WORKERS’ COMPENSATION SELF INSURANCE PROGRAMS.   WITH
RESPECT TO EACH EXISTING LETTER OF CREDIT, EACH SHALL BE DEEMED TO HAVE BEEN
REQUESTED AND ISSUED PURSUANT TO THIS AGREEMENT, AND THE OBLIGATIONS OF
SECTION 1.4(B) THROUGH (D) OF THIS AGREEMENT SHALL BE BEEN DEEMED TO HAVE BEEN
SATISFIED WITH RESPECT TO EACH SUCH EXISTING LETTERS OF CREDIT.


 


(B)           AMOUNTS; OUTSIDE EXPIRATION DATE.  THE AGENT SHALL NOT HAVE ANY
OBLIGATION TO ISSUE OR CAUSE TO BE ISSUED ANY LETTER OF CREDIT OR TO PROVIDE
CREDIT SUPPORT FOR ANY LETTER OF CREDIT AT ANY TIME IF: (I) THE MAXIMUM FACE
AMOUNT OF THE REQUESTED LETTER OF CREDIT IS GREATER THAN THE UNUSED LETTER OF
CREDIT SUBFACILITY AT SUCH TIME; (II) THE MAXIMUM UNDRAWN AMOUNT OF THE
REQUESTED LETTER OF CREDIT AND ALL COMMISSIONS, FEES, AND CHARGES DUE FROM THE
BORROWERS IN CONNECTION WITH THE OPENING THEREOF WOULD EXCEED THE AVAILABILITY
AT SUCH TIME; OR (III) THE REQUESTED LETTER OF CREDIT HAS AN EXPIRATION DATE
LESS THAN THIRTY (30) DAYS PRIOR TO THE STATED TERMINATION DATE OR MORE THAN
TWELVE (12) MONTHS FROM THE DATE OF ISSUANCE FOR STANDBY LETTERS OF CREDIT AND
ONE HUNDRED AND EIGHTY (180) DAYS FOR DOCUMENTARY LETTERS OF CREDIT.  WITH
RESPECT TO ANY LETTER OF CREDIT WHICH CONTAINS ANY “EVERGREEN” OR AUTOMATIC
RENEWAL PROVISION, EACH LENDER SHALL BE DEEMED TO HAVE CONSENTED TO ANY SUCH
EXTENSION OR RENEWAL UNLESS ANY REVOLVING CREDIT LENDER SHALL HAVE PROVIDED TO
THE AGENT WRITTEN NOTICE THAT IT DECLINES TO CONSENT TO ANY SUCH EXTENSION OR
RENEWAL AT LEAST THIRTY (30) DAYS (THE “LETTER OF CREDIT LENDER INDICATION
DATE”) PRIOR TO THE DATE ON WHICH THE LETTER OF CREDIT ISSUER IS ENTITLED TO
DECLINE TO EXTEND OR RENEW THE LETTER OF CREDIT (THE “LETTER OF CREDIT ISSUER
INDICATION DATE”).  REGARDLESS OF WHETHER THE REQUIREMENTS OF THIS SECTION 1.4
ARE MET AND REGARDLESS OF WHETHER A DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND
IS CONTINUING, A LENDER MAY DECLINE, IN ITS SOLE JUDGMENT, TO CONSENT TO ANY
EXTENSION OR RENEWAL OF ANY LETTER OF CREDIT, INCLUDING, WITHOUT LIMITATION,
WITH RESPECT TO ANY LETTER OF CREDIT CONTAINING “EVERGREEN” OR AUTOMATIC RENEWAL
PROVISIONS.  WITH RESPECT TO ANY LETTER OF CREDIT WITH “EVERGREEN” OR AUTOMATIC
RENEWAL PROVISIONS, UPON THE RECEIPT OF AN INSTRUCTION BY THE REQUIRED LENDERS
TO NOT GRANT ANY EXTENSION OR RENEWAL WITH RESPECT TO SUCH LETTER OF CREDIT
(WHICH INSTRUCTION MUST BE PROVIDED TO THE LETTER OF CREDIT ISSUER AT LEAST FIVE
(5) BUSINESS DAYS IN ADVANCE OF THE LETTER OF CREDIT ISSUER DATE AND A COPY OF
SUCH INSTRUCTION MUST BE PROMPTLY DELIVERED TO THE BORROWERS), THE AGENT SHALL
CAUSE THE LETTER OF CREDIT ISSUER TO EXERCISE ANY RIGHTS TO TERMINATE SUCH
LETTER OF CREDIT, AS SET FORTH THEREIN.

 

8

--------------------------------------------------------------------------------


 


(C)            OTHER CONDITIONS.  IN ADDITION TO CONDITIONS PRECEDENT CONTAINED
IN ARTICLE 8, THE OBLIGATION OF THE AGENT TO CAUSE TO BE ISSUED ANY LETTER OF
CREDIT OR TO PROVIDE CREDIT SUPPORT FOR ANY LETTER OF CREDIT IS SUBJECT TO THE
FOLLOWING CONDITIONS PRECEDENT HAVING BEEN SATISFIED IN A MANNER REASONABLY
SATISFACTORY TO THE AGENT:


 

(I)            THE APPLICABLE BORROWER SHALL HAVE DELIVERED TO THE LETTER OF
CREDIT ISSUER, AT SUCH TIMES AND IN SUCH MANNER AS SUCH LETTER OF CREDIT ISSUER
MAY PRESCRIBE, AN APPLICATION IN FORM AND SUBSTANCE SATISFACTORY TO SUCH LETTER
OF CREDIT ISSUER AND REASONABLY SATISFACTORY TO THE AGENT FOR THE ISSUANCE OF
THE LETTER OF CREDIT AND SUCH OTHER DOCUMENTS AS MAY BE REQUIRED PURSUANT TO THE
TERMS THEREOF, AND THE FORM, TERMS AND PURPOSE OF THE REQUESTED LETTER OF CREDIT
SHALL BE REASONABLY SATISFACTORY TO THE AGENT AND THE LETTER OF CREDIT ISSUER;
AND

 

(II)           AS OF THE DATE OF ISSUANCE, NO ORDER OF ANY COURT, ARBITRATOR OR
GOVERNMENTAL AUTHORITY SHALL PURPORT BY ITS TERMS TO ENJOIN OR RESTRAIN MONEY
CENTER BANKS GENERALLY FROM ISSUING LETTERS OF CREDIT OF THE TYPE AND IN THE
AMOUNT OF THE PROPOSED LETTER OF CREDIT, AND NO LAW, RULE OR REGULATION
APPLICABLE TO MONEY CENTER BANKS GENERALLY AND NO REQUEST OR DIRECTIVE (WHETHER
OR NOT HAVING THE FORCE OF LAW) FROM ANY GOVERNMENTAL AUTHORITY WITH
JURISDICTION OVER MONEY CENTER BANKS GENERALLY SHALL PROHIBIT, OR REQUEST THAT
THE PROPOSED LETTER OF CREDIT ISSUER REFRAIN FROM, THE ISSUANCE OF LETTERS OF
CREDIT GENERALLY OR THE ISSUANCE OF THE REQUESTED LETTER OF CREDIT.

 


(D)           ISSUANCE OF LETTERS OF CREDIT.


 

(I)            REQUEST FOR ISSUANCE.  A BORROWER MUST NOTIFY THE AGENT OF A
REQUESTED LETTER OF CREDIT AT LEAST THREE (3) BUSINESS DAYS PRIOR TO THE
PROPOSED ISSUANCE DATE.  SUCH NOTICE SHALL BE IRREVOCABLE AND MUST SPECIFY
(A) THE ORIGINAL FACE AMOUNT OF THE LETTER OF CREDIT REQUESTED, (B) THE BUSINESS
DAY OF ISSUANCE OF SUCH REQUESTED LETTER OF CREDIT, (C) WHETHER SUCH LETTER OF
CREDIT MAY BE DRAWN IN A SINGLE OR IN PARTIAL DRAWS, (D) THE BUSINESS DAY ON
WHICH THE REQUESTED LETTER OF CREDIT IS TO EXPIRE, (E) THE PURPOSE FOR WHICH
SUCH LETTER OF CREDIT IS TO BE ISSUED, AND (F) THE BENEFICIARY OF THE REQUESTED
LETTER OF CREDIT.  THE BORROWER SHALL ATTACH TO SUCH NOTICE THE PROPOSED FORM OF
THE LETTER OF CREDIT.

 

(II)           RESPONSIBILITIES OF THE AGENT; ISSUANCE.  AS OF THE BUSINESS DAY
IMMEDIATELY PRECEDING THE REQUESTED ISSUANCE DATE OF THE LETTER OF CREDIT, THE
AGENT SHALL DETERMINE THE AMOUNT OF THE APPLICABLE UNUSED LETTER OF CREDIT
SUBFACILITY AND THE AVAILABILITY.  IF (A) THE FACE AMOUNT OF THE REQUESTED
LETTER OF CREDIT IS LESS THAN THE UNUSED LETTER OF CREDIT SUBFACILITY AND
(B) THE AMOUNT OF SUCH REQUESTED LETTER OF CREDIT AND ALL COMMISSIONS, FEES, AND
CHARGES DUE FROM THE BORROWER IN CONNECTION WITH THE OPENING THEREOF WOULD NOT
EXCEED THE AVAILABILITY, THE AGENT SHALL CAUSE THE LETTER OF CREDIT ISSUER TO
ISSUE THE REQUESTED LETTER OF CREDIT ON THE REQUESTED ISSUANCE DATE SO LONG AS
THE OTHER CONDITIONS HEREOF ARE MET.

 

9

--------------------------------------------------------------------------------


 

(III)          NO EXTENSIONS OR AMENDMENT.  THE AGENT SHALL NOT BE OBLIGATED TO
CAUSE THE LETTER OF CREDIT ISSUER TO EXTEND OR AMEND ANY LETTER OF CREDIT ISSUED
PURSUANT HERETO UNLESS THE REQUIREMENTS OF THIS SECTION 1.4 ARE MET AS THOUGH A
NEW LETTER OF CREDIT WERE BEING REQUESTED AND ISSUED.

 


(E)            PAYMENTS PURSUANT TO LETTERS OF CREDIT.  FMC AGREES TO REIMBURSE
IMMEDIATELY THE LETTER OF CREDIT ISSUER FOR ANY DRAW UNDER ANY LETTER OF CREDIT
ISSUED FOR ITS BENEFIT AND THE AGENT FOR THE ACCOUNT OF THE REVOLVING CREDIT
LENDERS UPON ANY PAYMENT PURSUANT TO ANY CREDIT SUPPORT, AND TO PAY THE LETTER
OF CREDIT ISSUER THE AMOUNT OF ALL OTHER CHARGES AND FEES PAYABLE TO THE LETTER
OF CREDIT ISSUER IN CONNECTION WITH ANY LETTER OF CREDIT IMMEDIATELY WHEN DUE,
IRRESPECTIVE OF ANY CLAIM, SETOFF, DEFENSE OR OTHER RIGHT WHICH ANY BORROWER MAY
HAVE AT ANY TIME AGAINST THE LETTER OF CREDIT ISSUER OR ANY OTHER PERSON.  EACH
DRAWING UNDER ANY LETTER OF CREDIT SHALL CONSTITUTE A REQUEST BY THE APPLICABLE
BORROWER TO THE AGENT FOR A BORROWING OF A REVOLVING LOAN IN THE AMOUNT OF SUCH
DRAWING.  THE FUNDING DATE WITH RESPECT TO SUCH BORROWING SHALL BE THE DATE OF
SUCH DRAWING.


 


(F)            INDEMNIFICATION; EXONERATION; POWER OF ATTORNEY.


 

(I)            INDEMNIFICATION.  IN ADDITION TO AMOUNTS PAYABLE AS ELSEWHERE
PROVIDED IN THIS SECTION 1.4, EACH OF FMC AND FLEETWOOD AGREES TO PROTECT,
INDEMNIFY, PAY AND SAVE THE LENDERS AND THE AGENT HARMLESS FROM AND AGAINST ANY
AND ALL CLAIMS, DEMANDS, LIABILITIES, DAMAGES, LOSSES, COSTS, CHARGES AND
EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES) WHICH ANY LENDER OR THE AGENT
(OTHER THAN A LENDER IN ITS CAPACITY AS LETTER OF CREDIT ISSUER) MAY INCUR OR BE
SUBJECT TO AS A CONSEQUENCE, DIRECT OR INDIRECT, OF THE ISSUANCE OF ANY LETTER
OF CREDIT OR THE PROVISION OF ANY CREDIT SUPPORT OR ENHANCEMENT IN CONNECTION
THEREWITH.  THE BORROWERS’ OBLIGATIONS UNDER THIS SECTION 1.4 SHALL SURVIVE
PAYMENT OF ALL OTHER OBLIGATIONS.

 

(II)           ASSUMPTION OF RISK BY THE BORROWERS.  AS AMONG THE BORROWERS, THE
LENDERS, AND THE AGENT BUT SUBJECT TO SUBSECTION (IV) BELOW, THE BORROWERS
ASSUME ALL RISKS OF THE ACTS AND OMISSIONS OF, OR MISUSE OF ANY OF THE LETTERS
OF CREDIT BY, THE RESPECTIVE BENEFICIARIES OF SUCH LETTERS OF CREDIT.  IN
FURTHERANCE AND NOT IN LIMITATION OF THE FOREGOING, SUBJECT TO SUBSECTION
(IV) BELOW, THE LENDERS AND THE AGENT SHALL NOT BE RESPONSIBLE FOR:  (A) THE
FORM, VALIDITY, SUFFICIENCY, ACCURACY, GENUINENESS OR LEGAL EFFECT OF ANY
DOCUMENT SUBMITTED BY ANY PERSON IN CONNECTION WITH THE APPLICATION FOR AND
ISSUANCE OF AND PRESENTATION OF DRAFTS WITH RESPECT TO ANY LETTER OF CREDIT,
EVEN IF IT SHOULD PROVE TO BE IN ANY OR ALL RESPECTS INVALID, INSUFFICIENT,
INACCURATE, FRAUDULENT OR FORGED; (B) THE VALIDITY OR SUFFICIENCY OF ANY
INSTRUMENT TRANSFERRING OR ASSIGNING OR PURPORTING TO TRANSFER OR ASSIGN ANY
LETTER OF CREDIT OR THE RIGHTS OR BENEFITS THEREUNDER OR PROCEEDS THEREOF, IN
WHOLE OR IN PART, WHICH MAY PROVE TO BE INVALID OR INEFFECTIVE FOR ANY REASON;
(C) THE FAILURE OF THE BENEFICIARY OF ANY LETTER OF CREDIT TO COMPLY DULY WITH
CONDITIONS REQUIRED IN ORDER TO DRAW UPON SUCH LETTER OF CREDIT; (D) ERRORS,
OMISSIONS, INTERRUPTIONS, OR DELAYS IN TRANSMISSION OR

 

10

--------------------------------------------------------------------------------


 

DELIVERY OF ANY MESSAGES, BY MAIL, CABLE, TELEGRAPH, TELEX OR OTHERWISE, WHETHER
OR NOT THEY BE IN CIPHER; (E) ERRORS IN INTERPRETATION OF TECHNICAL TERMS;
(F) ANY LOSS OR DELAY IN THE TRANSMISSION OR OTHERWISE OF ANY DOCUMENT REQUIRED
IN ORDER TO MAKE A DRAWING UNDER ANY LETTER OF CREDIT OR OF THE PROCEEDS
THEREOF; (G) THE MISAPPLICATION BY THE BENEFICIARY OF ANY LETTER OF CREDIT OF
THE PROCEEDS OF ANY DRAWING UNDER SUCH LETTER OF CREDIT; (H) ANY CONSEQUENCES
ARISING FROM CAUSES BEYOND THE CONTROL OF THE LENDERS OR THE AGENT, INCLUDING
ANY ACT OR OMISSION, WHETHER RIGHTFUL OR WRONGFUL, OF ANY PRESENT OR FUTURE DE
JURE OR DE FACTO GOVERNMENTAL AUTHORITY; OR (I) THE LETTER OF CREDIT ISSUER’S
HONOR OF A DRAW FOR WHICH THE DRAW OR ANY CERTIFICATE FAILS TO COMPLY IN ANY
RESPECT WITH THE TERMS OF THE LETTER OF CREDIT.  NONE OF THE FOREGOING SHALL
AFFECT, IMPAIR OR PREVENT THE VESTING OF ANY RIGHTS OR POWERS OF THE AGENT OR
ANY LENDER UNDER THIS SECTION 1.4(F).

 

(III)          EXONERATION.  WITHOUT LIMITING THE FOREGOING, NO ACTION OR
OMISSION WHATSOEVER BY THE AGENT OR ANY LENDER WITH RESPECT TO ANY LETTER OF
CREDIT ISSUED HEREUNDER (EXCLUDING ANY LENDER IN ITS CAPACITY AS A LETTER OF
CREDIT ISSUER) SHALL RESULT IN ANY LIABILITY OF THE AGENT AND/OR LENDER TO ANY
BORROWER, OR RELIEVE ANY BORROWER OF ANY OF ITS OBLIGATIONS HEREUNDER TO ANY
SUCH PERSON.

 

(IV)          RIGHTS AGAINST LETTER OF CREDIT ISSUER.  NOTHING CONTAINED IN THIS
AGREEMENT IS INTENDED TO LIMIT A BORROWER’S RIGHTS, IF ANY, WITH RESPECT TO THE
LETTER OF CREDIT ISSUER WHICH ARISE AS A RESULT OF THE LETTER OF CREDIT
APPLICATION AND RELATED DOCUMENTS EXECUTED BY AND BETWEEN SUCH BORROWER AND THE
LETTER OF CREDIT.

 

(V)           ACCOUNT PARTY.  EACH BORROWER HEREBY AUTHORIZES AND DIRECTS ANY
LETTER OF CREDIT ISSUER TO NAME SUCH BORROWER AS THE “ACCOUNT PARTY” THEREIN AND
TO DELIVER TO THE AGENT ALL INSTRUMENTS, DOCUMENTS AND OTHER WRITINGS AND
PROPERTY RECEIVED BY THE LETTER OF CREDIT ISSUER PURSUANT TO THE LETTER OF
CREDIT, AND TO ACCEPT AND RELY UPON THE AGENT’S INSTRUCTIONS AND AGREEMENTS WITH
RESPECT TO ALL MATTERS ARISING IN CONNECTION WITH THE LETTER OF CREDIT OR THE
APPLICATION THEREFOR.

 


(G)           SUPPORTING LETTER OF CREDIT; CASH COLLATERAL.  IF, NOTWITHSTANDING
THE PROVISIONS OF SECTION 1.4(B) AND SECTION 10.1, ANY LETTER OF CREDIT OR
CREDIT SUPPORT IS OUTSTANDING UPON THE TERMINATION OF THIS AGREEMENT, THEN UPON
SUCH TERMINATION FMC SHALL DEPOSIT WITH THE AGENT, FOR THE RATABLE BENEFIT OF
THE AGENT AND THE REVOLVING CREDIT LENDERS, WITH RESPECT TO EACH LETTER OF
CREDIT OR CREDIT SUPPORT THEN OUTSTANDING, CASH (“CASH COLLATERAL”) OR A STANDBY
LETTER OF CREDIT (A “SUPPORTING LETTER OF CREDIT”) IN FORM AND SUBSTANCE
SATISFACTORY TO THE AGENT, ISSUED BY AN ISSUER SATISFACTORY TO THE AGENT, IN
EACH CASE IN AN AMOUNT EQUAL TO THE GREATEST AMOUNT FOR WHICH SUCH LETTER OF
CREDIT OR SUCH CREDIT SUPPORT MAY BE DRAWN PLUS ANY FEES AND EXPENSES ASSOCIATED
WITH SUCH LETTER OF CREDIT OR SUCH CREDIT SUPPORT, UNDER WHICH SUPPORTING LETTER
OF CREDIT THE AGENT IS ENTITLED TO DRAW AMOUNTS NECESSARY TO REIMBURSE THE AGENT
AND THE REVOLVING CREDIT LENDERS FOR PAYMENTS TO BE MADE BY THE AGENT AND THE
REVOLVING CREDIT LENDERS UNDER

 

11

--------------------------------------------------------------------------------


 


SUCH LETTER OF CREDIT OR CREDIT SUPPORT AND ANY FEES AND EXPENSES ASSOCIATED
WITH SUCH LETTER OF CREDIT OR CREDIT SUPPORT.  SUCH SUPPORTING LETTER OF CREDIT
AND/OR CASH COLLATERAL SHALL BE HELD BY THE AGENT, FOR THE RATABLE BENEFIT OF
THE AGENT AND THE REVOLVING CREDIT LENDERS, AS SECURITY FOR, AND TO PROVIDE FOR
THE PAYMENT OF, THE AGGREGATE UNDRAWN AMOUNT OF SUCH LETTERS OF CREDIT OR SUCH
CREDIT SUPPORT REMAINING OUTSTANDING.


 

1.5           Bank Products.  A Borrower may request and the Agent may, in its
sole and absolute discretion, arrange for a Borrower to obtain from the Bank or
the Bank’s Affiliates Bank Products although no Borrower is required to do so. 
If Bank Products so requested by a Borrower are provided by an Affiliate of the
Bank, each Borrower agrees to indemnify and hold the Agent, the Bank and the
Lenders harmless from any and all costs and obligations now or hereafter
incurred by the Agent, the Bank or any of the Lenders which arise from any
indemnity given by the Agent to its Affiliates related to such Bank Products;
provided, however, nothing contained herein is intended to limit the Borrower’s
rights, with respect to the Bank or its Affiliates, if any, which arise as a
result of the execution of documents by and between such Borrower and the Bank
which relate to Bank Products.  The agreement contained in this Section 1.5
shall survive termination of this Agreement.  Each Borrower acknowledges and
agrees that the obtaining of Bank Products from the Bank or the Bank’s
Affiliates (a) is in the sole and absolute discretion of the Bank or the Bank’s
Affiliates, and (b) is subject to all rules and regulations of the Bank or the
Bank’s Affiliates.

 

1.6           Joint and Several Obligations; Contribution Rights.

 


(A)           ALL OBLIGATIONS OF FMC SHALL BE THE JOINT AND SEVERAL OBLIGATIONS
OF THE LOAN PARTIES, REGARDLESS OF (I) WHICH LOAN PARTY ACTUALLY RECEIVES ANY
LOANS OR OTHER EXTENSIONS OF CREDIT UNDER THE LOAN DOCUMENTS, (II) THE AMOUNT
RECEIVED BY ANY LOAN PARTY OR (III) THE MANNER IN WHICH ANY LOAN PARTY, THE
AGENT OR ANY LENDER ACCOUNTS FOR SUCH LOANS AND OTHER EXTENSIONS OF CREDIT.


 


(B)           TO THE EXTENT THAT ANY LOAN PARTY IS A GUARANTOR OR A SURETY AS A
RESULT OF THE JOINT AND SEVERAL OBLIGATIONS HEREUNDER, SUCH OBLIGATIONS AND THE
LIENS SECURING SUCH OBLIGATIONS SHALL NOT BE RELEASED OR IMPAIRED BY ANY ACTION
OR INACTION ON THE PART OF THE AGENT OR ANY LENDER WHICH WOULD OTHERWISE
CONSTITUTE THE RELEASE OF A SURETY.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, THE LIABILITY OF ANY LOAN PARTY UNDER THIS AGREEMENT SHALL NOT BE
AFFECTED OR IMPAIRED IN ANY MANNER BY (I) THE FAILURE OF ANY PERSON TO BECOME OR
REMAIN A LOAN PARTY OR GUARANTOR OR THE FAILURE OF THE AGENT OR ANY LENDER TO
PRESERVE, PROTECT OR ENFORCE ANY RIGHT TO REQUIRE ANY PERSON TO BECOME OR REMAIN
A LOAN PARTY OR GUARANTOR, (II) ANY TAKING, FAILURE TO TAKE, FAILURE TO CREATE,
PERFECT OR ENSURE THE PRIORITY OF, OR EXCHANGE, RELEASE OR TERMINATION OR LAPSE
OF ANY LIEN SECURING ANY OBLIGATIONS, OR ANY TAKING, FAILURE TO TAKE, RELEASE OR
AMENDMENT OR WAIVER OF OR CONSENT TO DEPARTURE FROM ANY OTHER GUARANTY OF, ANY
OF THE OBLIGATIONS, (III) ANY MANNER OR ORDER OF SALE OR OTHER ENFORCEMENT OF
ANY LIEN SECURING ANY OF THE OBLIGATIONS OR ANY MANNER OR ORDER OF APPLICATION
OF THE PROCEEDS OF ANY SUCH LIEN TO THE PAYMENT OF THE OBLIGATIONS OR ANY
FAILURE TO ENFORCE ANY LIEN OR TO APPLY ANY PROCEEDS THEREOF, (IV) ANY
FURNISHING, EXCHANGE, SUBSTITUTION OR RELEASE OF ANY

 

12

--------------------------------------------------------------------------------


 


COLLATERAL SECURING THE OBLIGATIONS, OR ANY FAILURE TO PERFECT ANY LIEN IN ANY
OF THE COLLATERAL SECURING THE OBLIGATIONS, OR (V) ANY OTHER CIRCUMSTANCE WHICH
MIGHT OTHERWISE CONSTITUTE A DEFENSE (EXCEPT THE FINAL PAYMENT IN FULL)
AVAILABLE TO, OR A DISCHARGE OF, A SURETY OR GUARANTOR.


 


(C)           TO THE EXTENT THAT ANY LOAN PARTY IS A GUARANTOR OR A SURETY AS A
RESULT OF THE JOINT AND SEVERAL OBLIGATIONS HEREUNDER, THE LIABILITY OF EACH
SUCH LOAN PARTY UNDER THIS AGREEMENT SHALL REMAIN VALID AND ENFORCEABLE AND
SHALL NOT BE SUBJECT TO ANY REDUCTION, LIMITATION, IMPAIRMENT, DISCHARGE OR
TERMINATION FOR ANY REASON (OTHER THAN FINAL PAYMENT IN FULL OF THE
OBLIGATIONS), INCLUDING THE OCCURRENCE OF ANY OF THE FOLLOWING, WHETHER OR NOT
SUCH LOAN PARTY SHALL HAVE HAD NOTICE OR KNOWLEDGE OF ANY OF THEM:  (I) ANY
FAILURE OR OMISSION TO ASSERT OR ENFORCE OR AGREEMENT OR ELECTION NOT TO ASSERT
OR ENFORCE, OR THE STAY OR ENJOINING, BY ORDER OF COURT, BY OPERATION OF LAW OR
OTHERWISE, OF THE EXERCISE OR ENFORCEMENT OF, ANY CLAIM OR DEMAND OR ANY RIGHT,
POWER OR REMEDY (WHETHER ARISING UNDER THE LOAN DOCUMENTS, AT LAW, IN EQUITY OR
OTHERWISE) WITH RESPECT TO THE OBLIGATIONS OR ANY AGREEMENT RELATING THERETO, OR
WITH RESPECT TO ANY OTHER GUARANTY OF OR SECURITY FOR THE PAYMENT OF THE
OBLIGATIONS; (II) ANY RESCISSION, WAIVER, AMENDMENT OR MODIFICATION OF, OR ANY
CONSENT TO DEPARTURE FROM, ANY OF THE TERMS OR PROVISIONS (INCLUDING PROVISIONS
RELATING TO EVENTS OF DEFAULT) OF THIS AGREEMENT, ANY OF THE OTHER LOAN
DOCUMENTS OR ANY AGREEMENT OR INSTRUMENT EXECUTED PURSUANT THERETO, OR OF ANY
OTHER GUARANTY OR SECURITY FOR THE OBLIGATIONS, IN EACH CASE WHETHER OR NOT IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, SUCH LOAN DOCUMENT OR ANY AGREEMENT
RELATING TO SUCH OTHER GUARANTY OR SECURITY; (III) THE OBLIGATIONS, OR ANY
AGREEMENT RELATING THERETO, AT ANY TIME BEING FOUND TO BE ILLEGAL, INVALID OR
UNENFORCEABLE IN ANY RESPECT; (IV) THE APPLICATION OF PAYMENTS RECEIVED FROM ANY
SOURCE TO THE PAYMENT OF ANY LIABILITY OTHER THAN THE OBLIGATIONS, EVEN THOUGH
THE LENDERS MIGHT HAVE ELECTED TO APPLY SUCH PAYMENT TO ANY PART OR ALL OF THE
OBLIGATIONS; (V) ANY CONSENT BY ANY LENDER OR THE AGENT TO THE CHANGE,
REORGANIZATION OR TERMINATION OF THE CORPORATE STRUCTURE OR EXISTENCE OF ANY
OTHER LOAN PARTY, OR ANY OTHER PERSON AND TO ANY CORRESPONDING RESTRUCTURING OF
THE OBLIGATIONS; (VI) ANY FAILURE TO PERFECT OR CONTINUE PERFECTION OF A
SECURITY INTEREST IN ANY COLLATERAL WHICH SECURES ANY OF THE OBLIGATIONS;
(VII) ANY DEFENSES (EXCEPT THE DEFENSE OF FINAL PAYMENT IN FULL), SET-OFFS OR
COUNTERCLAIMS WHICH ANY LOAN PARTY, ANY GUARANTOR OR ANY OTHER PERSON MAY ALLEGE
OR ASSERT AGAINST THE AGENT OR ANY LENDER IN RESPECT OF THE OBLIGATIONS,
INCLUDING, FOR EXAMPLE, FAILURE OF CONSIDERATION, BREACH OF WARRANTY, STATUTE OF
FRAUDS, STATUTE OF LIMITATIONS, ACCORD AND SATISFACTION AND USURY; AND
(VIII) ANY OTHER ACT OR THING OR OMISSION, OR DELAY TO DO ANY OTHER ACT OR
THING, WHICH MAY OR MIGHT IN ANY MANNER OR TO ANY EXTENT VARY THE RISK OF ANY
LOAN PARTY AS AN OBLIGOR IN RESPECT OF THE OBLIGATIONS.

 


(D)           TO THE EXTENT THAT ANY LOAN PARTY IS A GUARANTOR OR A SURETY AS A
RESULT OF THE JOINT AND SEVERAL OBLIGATIONS HEREUNDER, TO THE MAXIMUM EXTENT
PERMITTED BY LAW, EACH SUCH LOAN PARTY HEREBY WAIVES AND AGREES NOT TO ASSERT OR
TAKE ADVANTAGE OF:  (I) ANY DEFENSE NOW EXISTING OR HEREAFTER ARISING BASED UPON
ANY LEGAL DISABILITY OR OTHER DEFENSE OF ANY OTHER LOAN PARTY OR ANY GUARANTOR
OR OTHER PERSON, OR BY REASON OF THE CESSATION OR LIMITATION OF THE LIABILITY OF
ANY OTHER

 

13

--------------------------------------------------------------------------------


 


LOAN PARTY OR ANY GUARANTOR OR OTHER PERSON FROM ANY CAUSE OTHER THAN FULL
PAYMENT AND PERFORMANCE OF ALL OBLIGATIONS DUE UNDER THIS AGREEMENT OR ANY OF
THE OTHER LOAN DOCUMENTS; (II) ANY DEFENSE BASED UPON ANY LACK OF AUTHORITY OF
THE OFFICERS, DIRECTORS, PARTNERS OR AGENTS ACTING OR PURPORTING TO ACT ON
BEHALF OF ANY OTHER LOAN PARTY OR ANY GUARANTOR OR OTHER PERSON, OR ANY DEFECT
IN THE FORMATION OF ANY OTHER LOAN PARTY OR ANY GUARANTOR OR OTHER PERSON;
(III) THE UNENFORCEABILITY OR INVALIDITY OF ANY SECURITY OR GUARANTY OR THE LACK
OF PERFECTION OR CONTINUING PERFECTION, OR FAILURE OF PRIORITY OF ANY SECURITY
FOR THE OBLIGATIONS; (IV) ANY AND ALL RIGHTS AND DEFENSES ARISING OUT OF AN
ELECTION OF REMEDIES BY THE AGENT OR ANY LENDER, EVEN THOUGH THAT ELECTION OF
REMEDIES, SUCH AS A NONJUDICIAL FORECLOSURE WITH RESPECT TO SECURITY FOR AN
OBLIGATION, HAS DESTROYED SUCH LOAN PARTY’S RIGHTS OF SUBROGATION AND
REIMBURSEMENT AGAINST THE PRINCIPAL BY THE OPERATION OF SECTION 580D OF THE
CALIFORNIA CODE OF CIVIL PROCEDURE OR OTHERWISE; (V) ANY DEFENSE BASED UPON ANY
FAILURE TO DISCLOSE TO SUCH LOAN PARTY ANY INFORMATION CONCERNING THE FINANCIAL
CONDITION OF ANY OTHER LOAN PARTY OR ANY GUARANTOR OR OTHER PERSON OR ANY OTHER
CIRCUMSTANCES BEARING ON THE ABILITY OF ANY OTHER LOAN PARTY OR ANY GUARANTOR OR
OTHER PERSON TO PAY AND PERFORM ALL OBLIGATIONS DUE UNDER THIS AGREEMENT OR ANY
OF THE OTHER LOAN DOCUMENTS; (VI) ANY FAILURE BY THE AGENT OR ANY LENDER TO GIVE
NOTICE TO ANY LOAN PARTY OR ANY GUARANTOR OR OTHER PERSON OF THE SALE OR OTHER
DISPOSITION OF SECURITY, AND ANY DEFECT IN NOTICE GIVEN BY THE AGENT OR ANY
LENDER IN CONNECTION WITH ANY SUCH SALE OR DISPOSITION OF SECURITY; (VII) ANY
FAILURE OF THE AGENT OR ANY LENDER TO COMPLY WITH APPLICABLE LAWS IN CONNECTION
WITH THE SALE OR DISPOSITION OF SECURITY, INCLUDING, WITHOUT LIMITATION, ANY
FAILURE BY THE LENDER TO CONDUCT A COMMERCIALLY REASONABLE SALE OR OTHER
DISPOSITION OF SUCH SECURITY; (VIII) ANY DEFENSE BASED UPON ANY STATUTE OR
RULE OF LAW WHICH PROVIDES THAT THE OBLIGATION OF A SURETY MUST BE NEITHER
LARGER IN AMOUNT NOR IN ANY OTHER RESPECTS MORE BURDENSOME THAN THAT OF A
PRINCIPAL, OR THAT REDUCES A SURETY’S OR GUARANTOR’S OBLIGATIONS IN PROPORTION
TO THE PRINCIPAL’S OBLIGATION; (IX) ANY USE OF CASH COLLATERAL UNDER SECTION 363
OF THE BANKRUPTCY CODE; (X) ANY DEFENSE BASED UPON AN ELECTION BY THE AGENT OR
ANY LENDER, IN ANY PROCEEDING INSTITUTED UNDER THE BANKRUPTCY CODE, OF THE
APPLICATION OF SECTION 1111(B)(2) OF THE BANKRUPTCY CODE OR ANY SUCCESSOR
STATUTE; (XI) ANY DEFENSE BASED UPON ANY BORROWING OR ANY GRANT OF A SECURITY
INTEREST UNDER SECTION 364 OF THE BANKRUPTCY CODE; (XII) ANY RIGHT OF
SUBROGATION, ANY RIGHT TO ENFORCE ANY REMEDY WHICH THE AGENT OR ANY LENDER MAY
HAVE AGAINST ANY OTHER LOAN PARTY OR ANY GUARANTOR OR OTHER PERSON AND ANY RIGHT
TO PARTICIPATE IN, OR BENEFIT FROM, ANY SECURITY NOW OR HEREAFTER HELD BY THE
AGENT OR ANY LENDER FOR THE OBLIGATIONS; (XIII) PRESENTMENT, DEMAND, PROTEST AND
NOTICE OF ANY KIND, INCLUDING NOTICE OF ACCEPTANCE OF THIS AGREEMENT AND OF THE
EXISTENCE, CREATION OR INCURRING OF NEW OR ADDITIONAL OBLIGATIONS; (XIV) THE
BENEFIT OF ANY STATUTE OF LIMITATIONS AFFECTING THE LIABILITY OF ANY OTHER LOAN
PARTY OR ANY GUARANTOR OR OTHER PERSON, ENFORCEMENT OF THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENTS, THE LIABILITY OF ANY LOAN PARTY HEREUNDER OR THE
ENFORCEMENT HEREOF; (XV) ALL NOTICES OF INTENTION TO ACCELERATE AND/OR NOTICE OF
ACCELERATION OF THE OBLIGATIONS; (XVI) RELIEF FROM ANY APPLICABLE VALUATION OR
APPRAISEMENT LAWS; (XVII) ANY OTHER ACTION BY THE AGENT OR ANY LENDER, WHETHER
AUTHORIZED BY THIS AGREEMENT OR OTHERWISE, OR ANY OMISSION BY THE AGENT OR ANY
LENDER OR OTHER

 

14

--------------------------------------------------------------------------------


 


FAILURE OF THE AGENT OR ANY LENDER TO PURSUE, OR DELAY IN PURSUING, ANY OTHER
REMEDY IN ITS POWER; (XVIII) ANY AND ALL CLAIMS AND/OR RIGHTS OF COUNTERCLAIM,
RECOUPMENT, SETOFF OR OFFSET; AND (XIX) ANY DEFENSE BASED UPON THE APPLICATION
OF THE PROCEEDS OF A LOAN FOR PURPOSES OTHER THAN THE PURPOSES REPRESENTED BY
THE LOAN PARTIES OR INTENDED OR UNDERSTOOD BY THE AGENT OR ANY LENDER OR ANY
LOAN PARTY.  EACH LOAN PARTY AGREES THAT THE PAYMENT AND PERFORMANCE OF ALL
OBLIGATIONS OR ANY PART THEREOF OR OTHER ACT WHICH TOLLS ANY STATUTE OF
LIMITATIONS APPLICABLE TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS SHALL
SIMILARLY OPERATE TO TOLL THE STATUTE OF LIMITATIONS APPLICABLE TO SUCH LOAN
PARTY’S LIABILITY HEREUNDER.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING
OR ANY OTHER PROVISION HEREOF, EACH LOAN PARTY FURTHER WAIVES ANY AND ALL RIGHTS
AND DEFENSES THAT SUCH LOAN PARTY MAY HAVE BECAUSE THE DEBT OF THE LOAN PARTIES
IS SECURED BY REAL PROPERTY OF OTHER LOAN PARTIES; THIS MEANS, AMONG OTHER
THINGS, THAT:  (1) THE LENDERS MAY COLLECT FROM SUCH LOAN PARTY WITHOUT FIRST
FORECLOSING ON ANY REAL OR PERSONAL PROPERTY COLLATERAL PLEDGED BY ANY OTHER
LOAN PARTY, (2) IF THE AGENT OR ANY LENDER FORECLOSES ON ANY REAL PROPERTY
COLLATERAL PLEDGED BY ANY OTHER LOAN PARTY, THEN (A) THE AMOUNT OF THE DEBT MAY
BE REDUCED ONLY BY THE PRICE FOR WHICH THAT COLLATERAL IS SOLD AT THE
FORECLOSURE SALE, EVEN IF THE COLLATERAL IS WORTH MORE THAN THE SALE PRICE, AND
(B) THE AGENT OR ANY LENDER MAY COLLECT FROM SUCH LOAN PARTY EVEN IF THE AGENT
OR ANY LENDER, BY FORECLOSING ON THE REAL PROPERTY COLLATERAL, HAS DESTROYED ANY
RIGHT SUCH LOAN PARTY MAY HAVE TO COLLECT FROM ANY OTHER LOAN PARTY.  THE
FOREGOING SENTENCE IS AN UNCONDITIONAL AND IRREVOCABLE WAIVER OF ANY RIGHTS AND
DEFENSES EACH LOAN PARTY MAY HAVE BECAUSE THE OBLIGATIONS ARE SECURED BY REAL
PROPERTY OF ANY OTHER LOAN PARTY.  EACH LOAN PARTY ACKNOWLEDGES AND AGREES THAT
CALIFORNIA CIVIL CODE SECTION 2856 AUTHORIZES AND VALIDATES WAIVERS OF A
GUARANTOR’S RIGHTS OF SUBROGATION AND REIMBURSEMENT AND WAIVERS OF CERTAIN OTHER
RIGHTS AND DEFENSES AVAILABLE TO A GUARANTOR UNDER CALIFORNIA LAW.  BASED ON THE
PRECEDING SENTENCE AND WITHOUT LIMITING THE GENERALITY OF THE FOREGOING WAIVERS
CONTAINED IN THIS SUBPARAGRAPH OR ANY OTHER PROVISION HEREOF, EACH LOAN PARTY
EXPRESSLY WAIVES TO THE EXTENT PERMITTED BY LAW ANY AND ALL RIGHTS AND DEFENSES
(EXCEPT THE DEFENSE OF INDEFEASIBLE FINAL PAYMENT IN FULL), INCLUDING WITHOUT
LIMITATION ANY RIGHTS OF SUBROGATION, REIMBURSEMENT, INDEMNIFICATION AND
CONTRIBUTION (EXCEPT CONTRIBUTION PURSUANT TO THIS AGREEMENT), WHICH MIGHT
OTHERWISE BE AVAILABLE TO SUCH LOAN PARTY UNDER CALIFORNIA CIVIL CODE SECTIONS
2787 TO 2855, INCLUSIVE, 2899 AND 3433 AND UNDER CALIFORNIA CODE OF CIVIL
PROCEDURE SECTIONS 580A, 580B, 580D AND 726 (OR ANY OF SUCH SECTIONS), OR ANY
OTHER JURISDICTION TO THE EXTENT THE SAME ARE APPLICABLE TO THIS AGREEMENT OR
THE AGREEMENTS, COVENANTS OR OBLIGATIONS OF ANY LOAN PARTY HEREUNDER.


 


(E)           EACH LOAN PARTY IS FULLY AWARE OF THE FINANCIAL CONDITION OF THE
LOAN PARTIES, AND IS EXECUTING AND DELIVERING THIS AGREEMENT BASED SOLELY UPON
SUCH LOAN PARTY’S OWN INDEPENDENT INVESTIGATION OF ALL MATTERS PERTINENT HERETO
AND IS NOT RELYING IN ANY MANNER UPON ANY REPRESENTATION OR STATEMENT BY THE
AGENT OR ANY LENDER.  EACH LOAN PARTY HEREBY ASSUMES FULL RESPONSIBILITY FOR
OBTAINING ANY ADDITIONAL INFORMATION CONCERNING THE FINANCIAL CONDITION OF THE
LOAN PARTIES OR ANY OTHER GUARANTOR OR THEIR RESPECTIVE PROPERTIES, FINANCIAL
CONDITION AND PROSPECTS AND ANY OTHER MATTER PERTINENT HERETO AS SUCH LOAN PARTY

 

15

--------------------------------------------------------------------------------


 


MAY DESIRE, AND SUCH LOAN PARTY IS NOT RELYING UPON OR EXPECTING THE AGENT OR
ANY LENDER TO FURNISH TO SUCH LOAN PARTY ANY INFORMATION NOW OR HEREAFTER IN THE
POSSESSION OF THE AGENT OR ANY LENDER CONCERNING THE SAME OR ANY OTHER MATTER. 
BY EXECUTING THIS AGREEMENT, EACH LOAN PARTY KNOWINGLY ACCEPTS THE FULL RANGE OF
RISKS ENCOMPASSED WITHIN A CONTRACT OF THIS TYPE, WHICH RISKS SUCH LOAN PARTY
ACKNOWLEDGES.  NO LOAN PARTY SHALL HAVE THE RIGHT TO REQUIRE THE AGENT OR ANY
LENDER TO OBTAIN OR DISCLOSE ANY INFORMATION WITH RESPECT TO THE OBLIGATIONS,
THE FINANCIAL CONDITION OR PROSPECTS OF ANY LOAN PARTY, THE ABILITY OF ANY LOAN
PARTY TO PAY OR PERFORM THE OBLIGATIONS, THE EXISTENCE, PERFECTION, PRIORITY OR
ENFORCEABILITY OF ANY COLLATERAL SECURITY FOR ANY OR ALL OF THE OBLIGATIONS, THE
EXISTENCE OR ENFORCEABILITY OF ANY OTHER GUARANTIES OF ALL OR ANY PART OF THE
OBLIGATIONS, ANY ACTION OR NON-ACTION ON THE PART OF THE AGENT OR ANY LENDER,
ANY LOAN PARTY OR ANY OTHER PERSON, OR ANY OTHER EVENT, OCCURRENCE, CONDITION OR
CIRCUMSTANCE WHATSOEVER.


 


(F)            TO THE EXTENT THAT ANY LOAN PARTY IS A GUARANTOR OR A SURETY AS A
RESULT OF THE JOINT AND SEVERAL OBLIGATIONS HEREUNDER, THE OBLIGATIONS OF EACH
SUCH LOAN PARTY SHALL BE LIMITED IN AMOUNT TO AN AMOUNT NOT TO EXCEED THE
MAXIMUM AMOUNT OF SUCH OBLIGATIONS AND LIABILITIES THAT CAN BE MADE OR ASSUMED
BY SUCH LOAN PARTY WITHOUT RENDERING SUCH OBLIGATION OR LIABILITY VOID OR
VOIDABLE UNDER APPLICABLE LAWS RELATING TO FRAUDULENT CONVEYANCE, FRAUDULENT
TRANSFER OR SIMILAR LAWS AFFECTING THE RIGHTS OF CREDITORS GENERALLY, IN EACH
CASE GIVING EFFECT TO ALL LIABILITIES OF SUCH LOAN PARTY OTHER THAN ANY
LIABILITIES IN RESPECT OF INTERCOMPANY INDEBTEDNESS TO THE EXTENT THAT IT WOULD
BE DISCHARGED IN THE AMOUNT PAID BY SUCH LOAN PARTY HEREUNDER AND GIVING EFFECT
TO ALL RIGHTS OF SUBROGATION, CONTRIBUTION, REIMBURSEMENT, INDEMNITY OR SIMILAR
RIGHTS PURSUANT TO APPLICABLE LAW OR ANY AGREEMENT (THE “MAXIMUM LIABILITY”).


 

(g)           Each Loan Party hereby agrees that to the extent that a Loan Party
makes any payment on behalf of FMC, such Loan Party shall be entitled to seek
and receive contribution and indemnification from and to be reimbursed by each
other Loan Party in an amount equal to a fraction of such payment, the numerator
of which is the Maximum Liability of the Loan Party making the payment and the
denominator of which is the Maximum Liability of all Loan Parties as of the date
of determination.  Each Loan Party’s right of contribution shall be subject to
the terms and conditions of Section 1.6(h).  The provisions of this
Section 1.6(g) shall in no respect limit the obligations and liabilities of any
Loan Party to the Lenders and each Loan Party shall remain liable to the Lenders
for the full amount of its liabilities hereunder.

 

(h)           No Loan Party shall be entitled to be subrogated to any of the
rights of the Agent or any Lender against or any other Loan Party or any
collateral security or guarantee or right to offset held by the Agent or any
Lender for the payment of the Obligations, nor shall any Loan Party seek or be
entitled to seek any contribution or reimbursement from or any other Loan Party
in respect of payments made by such Loan Party hereunder, until all amounts
owing to the Agent or any Lender on account of the Obligations are paid in full,
no Letter of

 

16

--------------------------------------------------------------------------------


 

Credit shall be outstanding and the Revolving Credit Commitments are terminated
or have expired.  If any amount shall be paid to any Loan Party on account of
such subrogation rights at any time not permitted hereunder, such amount shall
be held by such Loan Party in trust for the Agent and the Lenders, segregated
from other funds of such Loan Party, and shall, forthwith upon receipt, be
turned over to the Agent in the exact form received (duly endorsed to the Agent,
if required), to be applied against the Obligations, whether matured or
unmatured, in such order as the Agent may determine.

 

(i)            In the event that all or any part of the Obligations at any time
are secured by any one or more deeds of trust, security deeds or mortgages
creating or granting Liens on any interests in Real Estate, each of the Loan
Parties authorizes the Agent and the Lenders, upon the occurrence of and during
the continuance of any Event of Default, at their sole option, without notice or
demand and without affecting any Obligations, the enforceability of the
Obligations under the Loan Documents, or the validity or enforceability of any
Liens of the Agent or the Lenders on any collateral securing the Obligations, to
foreclose any or all of such deeds of trust, security deeds or mortgages by
judicial or nonjudicial sale, subject to compliance with the notice provisions
hereof.  Insofar as the Liens created by the Loan Documents secure the
Obligations of other Persons, each of the Loan Parties expressly waives, to the
maximum extent permitted by applicable law, any defenses to the enforcement of
the Loan Documents or any Liens created or granted by the Loan Documents or to
the recovery by the Agent or the Lenders against the Borrowers, any other Loan
Party or any other Person liable therefor of any deficiency after a judicial or
nonjudicial foreclosure or sale, even though such a foreclosure or sale may
impair the subrogation rights of such Loan Party and may preclude any of them
from obtaining reimbursement or contribution from any other Person.

 

1.7           Borrowing Agency Provisions.

 


(A)           AT THE REQUEST OF, AND SOLELY AS AN ACCOMMODATION TO, THE
BORROWERS, THE LENDERS HAVE AGREED TO MAKE THE LOANS TO, AND TO ISSUE LETTERS OF
CREDIT FOR THE BORROWERS ON A JOINT AND SEVERAL BASIS AS CO-BORROWERS.  IN ORDER
TO FACILITATE THE CO-BORROWING ARRANGEMENT, EACH BORROWER HEREBY IRREVOCABLY
DESIGNATES HOLDINGS TO BE ITS AGENT AND ATTORNEY-IN-FACT FOR PURPOSES OF THE
LOAN DOCUMENTS, AND EACH OF THEM HEREBY IRREVOCABLY AUTHORIZES SUCH AGENT IN
SUCH CAPACITY TO TAKE SUCH ACTIONS ON BEHALF OF THE APPLICABLE BORROWER AND TO
EXERCISE SUCH POWERS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ON SUCH
BORROWER’S BEHALF AS MAY OTHERWISE BE EXERCISED BY SUCH BORROWER, TOGETHER WITH
SUCH POWERS AS ARE INCIDENTAL THERETO, INCLUDING WITHOUT LIMITATION TO BORROW
LOANS, TO EXECUTE AND DELIVER NOTICES OF BORROWING, REQUESTS FOR LETTERS OF
CREDIT, BORROWING BASE CERTIFICATES AND SUCH OTHER DOCUMENTS, INSTRUMENTS AND
CERTIFICATES REQUIRED BY THE LOAN DOCUMENTS IN CONNECTION WITH ANY BORROWING OR
REPAYMENT OF THE LOANS, TO BORROW, REPAY AND REBORROW LOANS AND TO RECEIVE
PROCEEDS OF LOANS AND TO GIVE ALL OTHER NOTICES AND CONSENTS HEREUNDER.  EACH
BORROWER FURTHER IRREVOCABLY AUTHORIZES THE AGENT TO ACT ON ALL SUCH DOCUMENTS,

 

17

--------------------------------------------------------------------------------


 


INSTRUMENTS AND CERTIFICATES DELIVERED BY HOLDINGS AS AGENT AND
ATTORNEY-IN-FACT, AND TO PAY OVER AND CREDIT THE PROCEEDS OF ANY LOANS SO
REQUESTED TO THE DESIGNATED ACCOUNT OF HOLDINGS AND HEREBY ACCEPTS THE
APPOINTMENT OF HOLDINGS TO ACT AS AGENT AND ATTORNEY-IN-FACT FOR THE BORROWERS. 
THE AGENT AND EACH LENDER SHALL BE ENTITLED TO RELY ABSOLUTELY ON THE
APPOINTMENT AND AUTHORIZATION OF HOLDINGS TO ACT ON BEHALF OF THE BORROWERS WITH
RESPECT TO ALL MATTERS RELATING TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS,
WHETHER OR NOT ANY PROVISION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS
SPECIFICALLY PROVIDES THAT ACTION MAY OR SHALL BE TAKEN BY HOLDINGS ON BEHALF OF
THE BORROWERS.  THE AGENT AND THE LENDERS MAY GIVE ALL NOTICES TO ANY BORROWER
TO HOLDINGS.  EACH BORROWER AGREES THAT EACH NOTICE, ELECTION, REPRESENTATION
AND WARRANTY, COVENANT, AGREEMENT AND UNDERTAKING MADE ON ITS BEHALF BY HOLDINGS
SHALL BE DEEMED FOR ALL PURPOSES TO HAVE BEEN MADE BY SUCH BORROWER AND SHALL BE
BINDING UPON AND ENFORCEABLE AGAINST SUCH BORROWER TO THE SAME EXTENT AS IF THE
SAME HAD BEEN MADE DIRECTLY BY SUCH BORROWER.


 


(B)           ALL BORROWERS ACKNOWLEDGE AND AGREE THAT THE BORROWERS ARE ENGAGED
IN AN INTEGRATED OPERATION THAT REQUIRES FINANCING ON THE BASIS OF CREDIT
AVAILABILITY TO EACH BORROWER, THAT THE CO-BORROWING ARRANGEMENT HAS BEEN
ESTABLISHED AT THE REQUEST OF THE BORROWERS, AND THAT EACH BORROWER EXPECTS TO
DERIVE, DIRECTLY OR INDIRECTLY, BENEFIT FROM SUCH CREDIT AVAILABILITY TO THE
OTHER BORROWERS.  NEITHER THE AGENT NOR THE LETTER OF CREDIT ISSUER NOR ANY
LENDER SHALL INCUR ANY LIABILITY TO BORROWERS OR ANY OTHER LOAN PARTY AS A
RESULT OF THE CO-BORROWING ARRANGEMENT ESTABLISHED BY THIS AGREEMENT AND SHALL
NOT HAVE ANY LIABILITY OR RESPONSIBILITY TO THE BORROWERS TO INQUIRE INTO THE
ALLOCATION, APPORTIONMENT OR USE OF THE PROCEEDS OF ANY LOANS OR EXTENSIONS OF
CREDIT HEREUNDER.  TO INDUCE THE AGENT, THE LETTER OF CREDIT ISSUER AND THE
LENDERS TO ESTABLISH THIS CO-BORROWING ARRANGEMENT AND IN CONSIDERATION THEREOF,
EACH BORROWER HEREBY INDEMNIFIES THE AGENT, THE LETTER OF CREDIT ISSUER AND THE
LENDERS, AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, AND AGREES TO HOLD EACH OF
THEM HARMLESS FROM ANY AND ALL LIABILITIES, EXPENSES, LOSSES, DAMAGES AND CLAIMS
ASSERTED AGAINST THEM BY ANY PERSON ARISING FROM OR INCURRED BY REASON OF THE
HANDLING OF THE FINANCING ARRANGEMENTS OF THE BORROWERS AS PROVIDED IN THIS
AGREEMENT, ANY RELIANCE BY THE AGENT, THE LETTER OF CREDIT ISSUER OR ANY LENDER
ON ANY DOCUMENT, REQUEST OR INSTRUCTION GIVEN BY THE AGENTS DESIGNATED BY THE
BORROWERS HEREIN TO ACT ON THEIR BEHALF OR ANY OTHER ACTION TAKEN BY THE AGENT,
THE LETTER OF CREDIT ISSUER OR THE LENDERS WITH RESPECT TO THE CO-BORROWING
ARRANGEMENT; PROVIDED, HOWEVER, THAT NO BORROWER SHALL HAVE AN OBLIGATION TO
INDEMNIFY ANY OF THE AGENT, THE LETTER OF CREDIT ISSUER OR ANY LENDER UNDER THIS
SECTION 1.7 WITH RESPECT TO ANY LIABILITIES FINALLY DETERMINED BY A COURT OF
COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF SUCH INDEMNIFIED PARTY.  THE AGREEMENTS OF THE BORROWERS
CONTAINED IN THIS SECTION 1.7 SHALL SURVIVE PAYMENT OF ALL OTHER OBLIGATIONS.

 

18

--------------------------------------------------------------------------------


 

1.8           Senior Indebtedness.  All Obligations of Fleetwood under this
Agreement and the other Loan Documents, and all rights of contribution,
indemnity, subrogation and reimbursement relating to the Obligations of any Loan
Party with respect to Fleetwood, are “Senior Indebtedness” under the 2003
Subordinated Debentures.  All Obligations of Fleetwood under this Agreement and
the other Loan Documents to the extent such Obligations are (A) liabilities of
Fleetwood for borrowed money or under any reimbursement obligation relating to a
letter of credit, surety bond or similar instrument, or (B) liabilities of
Fleetwood evidenced by a bond, note, debenture or similar instrument, or
(C) liabilities of others described in the preceding clauses (A) and (B) that
Fleetwood has guaranteed or that are otherwise its legal liability, or
(D) deferrals renewals, extensions or refundings of any liability of the types
referred to in clauses (A), (B) and (C) above, are “Senior Indebtedness” under
the 1998 Subordinated Debentures and Fleetwood’s guaranty of the Trust
Securities.  All Obligations of Fleetwood and its Subsidiaries under this
Agreement and the other Loan Documents, and all rights of contribution,
indemnity, subrogation and reimbursement relating to the Obligations of any Loan
Party with respect to Fleetwood and any other Obligations of Fleetwood and its
Subsidiaries secured by any Loan Documents (including, without limitation, all
debts, liabilities and obligations now or hereafter arising from or in
connection with Bank Products), (i) are “Senior Debt” and “Designated Senior
Debt” under the 2008 Senior Secured Debentures and “Priority Lien Debt” under
the 2008 Intercreditor Agreement and (ii) were permitted by the indenture
governing the 2008 Senior Secured Debentures and the 2008 Intercreditor
Agreement to be incurred and secured under and pursuant to the Loan Documents.

 


ARTICLE 2


INTEREST AND FEES


 

2.1           Interest.

 


(A)           INTEREST RATES.  ALL OUTSTANDING REVOLVING LOANS SHALL BEAR
INTEREST ON THE UNPAID PRINCIPAL AMOUNT THEREOF (INCLUDING, TO THE EXTENT
PERMITTED BY LAW, ON INTEREST THEREON NOT PAID WHEN DUE) FROM THE DATE MADE
UNTIL PAID IN FULL IN CASH AT A RATE DETERMINED BY REFERENCE TO THE BASE RATE
PLUS THE APPLICABLE MARGIN, BUT NOT TO EXCEED THE MAXIMUM RATE.  EXCEPT AS
OTHERWISE PROVIDED HEREIN, THE PRINCIPAL AMOUNT OF ALL OTHER OUTSTANDING
OBLIGATIONS SHALL BEAR INTEREST FROM THE DUE DATE THEREOF UNTIL PAID IN FULL AT
A FLUCTUATING PER ANNUM RATE EQUAL TO THE BASE RATE PLUS THE APPLICABLE MARGIN. 
EACH CHANGE IN THE BASE RATE SHALL BE REFLECTED IN THE INTEREST RATE APPLICABLE
TO BASE RATE LOANS AS OF THE EFFECTIVE DATE OF SUCH CHANGE.  ALL INTEREST
CHARGES SHALL BE COMPUTED ON THE BASIS OF A YEAR OF THREE HUNDRED AND SIXTY
(360) DAYS AND ACTUAL DAYS ELAPSED (WHICH RESULTS IN MORE INTEREST BEING PAID
THAN IF COMPUTED ON THE BASIS OF A THREE HUNDRED AND SIXTY-FIVE (365)-DAY
YEAR).  THE APPLICABLE BORROWERS SHALL PAY TO THE AGENT, FOR THE RATABLE BENEFIT
OF THE APPLICABLE LENDERS, INTEREST ACCRUED ON ALL BASE RATE LOANS IN ARREARS ON
THE FIRST DAY OF EACH MONTH HEREAFTER AND ON THE TERMINATION DATE.


 


(B)           DEFAULT RATE.  IF ANY DEFAULT OR EVENT OF DEFAULT OCCURS AND IS
CONTINUING AND THE AGENT OR THE REQUIRED LENDERS IN THEIR DISCRETION SO ELECT,
THEN, WITHOUT FURTHER NOTICE, MOTION OR APPLICATION TO, HEARING BEFORE, OR ORDER
FROM THE BANKRUPTCY COURT, FROM THE DATE THAT THE AGENT GIVES WRITTEN NOTICE TO
HOLDINGS OF THE AGENTS’ OR THE REQUIRED LENDERS’ ELECTION AND SO LONG AS SUCH
DEFAULT OR EVENT OF DEFAULT IS CONTINUING, ALL OF THE OBLIGATIONS SHALL BEAR
INTEREST AT THE DEFAULT RATE APPLICABLE THERETO TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW.

 

19

--------------------------------------------------------------------------------


 

2.2           [RESERVED].

 

2.3           Maximum Interest Rate.  In no event shall any interest rate
provided for hereunder exceed the maximum rate legally chargeable by any Lender
under applicable law for such Lender with respect to loans of the type provided
for hereunder (the “Maximum Rate”).  If, in any month, any interest rate, absent
such limitation, would have exceeded the Maximum Rate, then the interest rate
for that month shall be the Maximum Rate, and, if in future months, that
interest rate would otherwise be less than the Maximum Rate, then that interest
rate shall remain at the Maximum Rate until such time as the amount of interest
paid hereunder equals the amount of interest which would have been paid if the
same had not been limited by the Maximum Rate.  In the event that, upon payment
in full of the Obligations, the total amount of interest paid or accrued under
the terms of this Agreement is less than the total amount of interest which
would, but for this Section 2.3, have been paid or accrued if the interest rate
otherwise set forth in this Agreement had at all times been in effect, then the
Borrowers shall, to the extent permitted by applicable law, pay the Agent, for
the account of the Lenders, an amount equal to the excess of (a) the lesser of
(i) the amount of interest which would have been charged if the Maximum Rate
had, at all times, been in effect or (ii) the amount of interest which would
have accrued had the interest rate otherwise set forth in this Agreement, at all
times, been in effect over (b) the amount of interest actually paid or accrued
under this Agreement.  If a court of competent jurisdiction determines that the
Agent and/or any Lender has received interest and other charges hereunder in
excess of the Maximum Rate, such excess shall be deemed received on account of,
and shall automatically be applied to reduce, the Obligations other than
interest, in the inverse order of maturity, and if there are no Obligations
outstanding, the Agent and/or such Lender shall refund to the applicable
Borrower(s) such excess.

 

2.4           Closing Fee.  The Borrowers, jointly and severally, agree to pay
the Agent on the Closing Date a closing fee (the “Closing Fee”) as set forth in
the Fee Letter.  The Borrowers hereby authorize the Agent to charge the Loan
Account in an amount equal to the Closing Fee set forth in such Fee Letter.

 

2.5           Unused Line Fee.  On the first day of each month and on the
Termination Date the Borrowers, jointly and severally, agree to pay to the
Agent, for the account of the Revolving Credit Lenders, in accordance with their
respective Pro Rata Shares, an unused line fee (the “Unused Line Fee”) equal to
one half of one percent (0.5%) per annum times the amount by which the Maximum
Amount exceeded the sum of the average daily outstanding amount of Revolving
Loans and the average daily undrawn face amount of outstanding Letters of
Credit, during the immediately preceding month or shorter period if calculated
for the first month hereafter or on the Termination Date.  The Unused Line Fee
shall be computed on the basis of a 360-day year for the actual number of days
elapsed.  All principal payments received by the Agent shall be deemed to be
credited to the applicable Borrowers’ Loan Account immediately upon receipt for
purposes of calculating the Unused Line Fee pursuant to this Section 2.5.

 

2.6           Letter of Credit Fee.  FMC agrees to pay (a) to the Agent, for the
account of the Revolving Credit Lenders, in accordance with their respective Pro
Rata Shares, for each Letter of Credit, a fee (the “Letter of Credit Fee”) equal
to six percent (6.0%) per annum times the undrawn face amount of each Letter of
Credit, (b) to the Agent for the benefit of the Letter of Credit Issuer a
fronting fee of one-eighth of one percent (0.125%) per annum of the undrawn

 

20

--------------------------------------------------------------------------------


 

face amount of each Letter of Credit, and (c) to the Letter of Credit Issuer,
all out-of-pocket costs, fees and expenses incurred by the Letter of Credit
Issuer in connection with the application for, processing of, issuance of, or
amendment to any Letter of Credit.  The Letter of Credit Fee shall be payable
monthly in arrears on the first day of each month following any month in which a
Letter of Credit is outstanding and on the Termination Date.  The Letter of
Credit Fee shall be computed on the basis of a three hundred and sixty (360)-day
year for the actual number of days elapsed.

 

2.7           Agency Fee.  The Borrowers, jointly and severally, agree to pay
the Agent an administrative agency fee (the “Agency Fee”) as set forth in the
Fee Letter.  The Borrowers hereby authorize the Agent to charge the Loan Account
in an amount equal to the Agency Fee set forth in such Fee Letter.

 


ARTICLE 3


PAYMENTS AND PREPAYMENTS


 

3.1           [RESERVED].

 

3.2           Termination of Facility.  The Borrowers may terminate this
Agreement upon at least thirty (30) days’ notice to the Agent and the Lenders,
upon (a) the payment in full in cash of all outstanding Revolving Loans,
together with accrued interest thereon, and the cancellation and return of all
outstanding Letters of Credit (or the provision of Cash Collateral or a
Supporting Letter of Credit in accordance with Section 1.4(g) above), and
(b) the payment in full in cash of all reimbursable expenses and other
Obligations.

 

3.3           Reduction or Termination of Revolving Loan Commitments.

 


(A)           THE BORROWERS SHALL HAVE THE RIGHT, UPON NOT LESS THAN THREE
(3) BUSINESS DAYS’ PRIOR WRITTEN NOTICE TO THE AGENT, TO TERMINATE IN WHOLE OR
FROM TIME TO TIME PERMANENTLY REDUCE IN PART THE UNUSED PORTION OF THE REVOLVING
LOAN COMMITMENTS; PROVIDED, THAT AFTER GIVING EFFECT THERETO AND TO ANY
PREPAYMENTS OF THE REVOLVING LOANS MADE ON THE EFFECTIVE DATE THEREOF, THE
AGGREGATE REVOLVER OUTSTANDINGS WOULD NOT EXCEED THE AGGREGATE REVOLVING LOAN
COMMITMENTS THEN IN EFFECT.  ANY NOTICE OF TERMINATION GIVEN BY BORROWERS SHALL
BE IRREVOCABLE.


 


(B)           THE AGENT WILL PROMPTLY NOTIFY THE REVOLVING CREDIT LENDERS OF ANY
REDUCTION IN THE REVOLVING LOAN COMMITMENTS UNDER THIS SECTION 3.3.  UPON ANY
REDUCTION OF THE REVOLVING LOAN COMMITMENTS, THE REVOLVING LOAN COMMITMENT OF
EACH REVOLVING CREDIT LENDER SHALL BE REDUCED BY SUCH REVOLVING CREDIT LENDER’S
PRO RATA SHARE OF SUCH REDUCTION AMOUNT.


 

3.4           Repayment and Prepayment of the Revolving Loans; Reduction of
Maximum Real Estate Loan Amount; Reduction of Maximum Amount.

 


(A)           FMC SHALL REPAY THE OUTSTANDING PRINCIPAL BALANCE OF THE REVOLVING
LOANS MADE TO IT, PLUS ALL ACCRUED BUT UNPAID INTEREST THEREON, ON THE
TERMINATION DATE.  ANY BORROWER MAY PREPAY REVOLVING LOANS AT ANY TIME AND FROM
TIME TO TIME IN WHOLE OR IN PART, AND REBORROW SUBJECT TO THE TERMS OF THIS
AGREEMENT.  IN

 

21

--------------------------------------------------------------------------------


 


ADDITION, AND WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, UPON DEMAND FMC
SHALL PAY TO THE AGENT, FOR ACCOUNT OF THE REVOLVING CREDIT LENDERS, THE AMOUNT,
WITHOUT DUPLICATION, BY WHICH THE AGGREGATE REVOLVER OUTSTANDING EXCEEDS THE
LESSER OF THE BORROWING BASE OR THE MAXIMUM AMOUNT.


 


(B)           IMMEDIATELY UPON RECEIPT BY ANY LOAN PARTY OF PROCEEDS OF ANY
DISPOSITION OF MORTGAGED PROPERTY, (I) FMC SHALL REPAY THE REVOLVING LOANS IN AN
AMOUNT EQUAL TO THE LESSER OF (X) THE MODIFIED NET PROCEEDS OF THE SALE OF SUCH
MORTGAGED PROPERTY AND (Y) THE AGGREGATE PRINCIPAL AMOUNT OF THE THEN
OUTSTANDING REVOLVING LOANS AND (II) THE MAXIMUM REAL ESTATE LOAN AMOUNT (FOR
THE AVOIDANCE OF DOUBT, THE AMOUNT APPLICABLE BOTH PRIOR TO OR FOLLOWING THE
ENTRY BY THE BANKRUPTCY COURT OF THE BIDDING PROCEDURES ORDER) SHALL BE
PERMANENTLY REDUCED BY AN AMOUNT EQUAL TO THE SUM OF (X) THE AMOUNT, IF ANY,
ATTRIBUTED TO SUCH MORTGAGED PROPERTY IN THE CALCULATION OF THE BORROWING BASE
AT THE TIME OF ITS SALE AND (Y) TWENTY FIVE PERCENT (25%) OF THE EXCESS OF
(I) THE MODIFIED NET PROCEEDS OF THE SALE OF SUCH MORTGAGED PROPERTY (OR, IN THE
CASE OF A DISPOSITION OF ANY MORTGAGED PROPERTY AS A PORTION OF THE ASSETS
DISPOSED OF IN A DISPOSITION MADE IN ACCORDANCE WITH THE BIDDING PROCEDURES
ORDER, THE APPRAISED VALUE (USED IN CALCULATION OF THE MOST RECENT BORROWING
BASE) OF SUCH MORTGAGED PROPERTY), OVER (II) THE AMOUNT ATTRIBUTED TO SUCH
MORTGAGED PROPERTY IN THE CALCULATION OF THE BORROWING BASE.


 


(C)           IMMEDIATELY UPON ANY RECEIPT BY ANY LOAN PARTY OF PROCEEDS OF ANY
DISPOSITION OF ANY ASSETS (EXCLUDING WITH RESPECT TO (I) MORTGAGED PROPERTY,
(II) ASSETS OR OTHER PROPERTY RECEIVED IN EXCHANGE FOR ANY EQUIPMENT SOLD,
TRADED-IN OR EXCHANGED PURSUANT TO SECTION 7.9(B) HEREOF AND (III) INVENTORY
SOLD IN THE ORDINARY COURSE OF BUSINESS), THE BORROWERS SHALL REPAY THE
REVOLVING LOANS IN AN AMOUNT EQUAL TO ALL PROCEEDS OF SUCH DISPOSITIONS, NET OF
(A) COMMISSIONS AND OTHER CUSTOMARY TRANSACTION COSTS, FEES AND EXPENSES
PROPERLY ATTRIBUTABLE TO SUCH TRANSACTION AND PAYABLE BY A LOAN PARTY IN
CONNECTION THEREWITH (OTHER THAN ANY AMOUNTS PAYABLE TO ANY AFFILIATE),
(B) TRANSFER TAXES, (C) AMOUNTS PAYABLE TO HOLDERS OF SENIOR LIENS (TO THE
EXTENT THAT SUCH LIENS ARE PERMITTED LIENS), IF ANY AND (D) AN APPROPRIATE
RESERVE FOR INCOME TAXES IN ACCORDANCE WITH GAAP IN CONNECTION THEREWITH (THE
“NET PROCEEDS”), BUT WITHOUT REDUCTION OF THE REVOLVING CREDIT COMMITMENTS.


 


(D)           FOLLOWING THE SALE OF ANY MORTGAGED PROPERTY OR AT ANY OTHER TIME,
IN THE EVENT THAT THE MAXIMUM AMOUNT OF DEBT THAT MAY BE INCURRED HEREUNDER FROM
TIME TO TIME THAT IS PERMITTED BY THE 2008 SENIOR SECURED DEBENTURES (WITHOUT
REGARD TO THAT PORTION OF ANY MAXIMUM AMOUNT CALCULATED BY REFERENCE TO THE
BORROWING BASE AND WITHOUT REGARD TO ANY SEPARATE “CARVE-OUTS” OR “CAPS” ON
OBLIGATIONS UNDER BANK PRODUCTS OR HEDGE AGREEMENTS SET FORTH THEREIN) IS
REDUCED IN ACCORDANCE WITH THE TERMS OF THE 2008 SENIOR SECURED DEBENTURES AND,
THEREAFTER, SUCH MAXIMUM AMOUNT DOES NOT EXCEED THE MAXIMUM AMOUNT BY SEVEN
MILLION FIVE HUNDRED THOUSAND DOLLARS ($7,500,000) (THE AMOUNT OF SUCH
DEFICIENCY, THE “SENIOR CAP DEFICIENCY AMOUNT”), THE BORROWERS SHALL IMMEDIATELY
REPAY THE REVOLVING LOANS (AND THE MAXIMUM AMOUNT SHALL BE PERMANENTLY REDUCED)
IN AN AMOUNT EQUAL TO THE SENIOR CAP DEFICIENCY AMOUNT.

 

22

--------------------------------------------------------------------------------


 


(E)           IN ADDITION TO THE REQUIREMENTS OF SECTIONS 3.4(B) AND
3.4(C) ABOVE, IN THE EVENT THAT ALL OR SUBSTANTIALLY ALL OF EITHER THE
MANUFACTURED HOMES DIVISION OR THE MOTOR HOMES DIVISION (BUT NOT, FOR THE
AVOIDANCE OF DOUBT, THE FLEETWOOD TRAVEL TRAILERS DIVISION) IS DISPOSED OF,
THEN, IMMEDIATELY UPON RECEIPT BY ANY LOAN PARTY OF PROCEEDS OF ANY SUCH
DISPOSITION, (A) THE MAXIMUM AMOUNT SHALL BE PERMANENTLY REDUCED BY AN AMOUNT
EQUAL TO (I) THE AGGREGATE AMOUNT ATTRIBUTED TO THE ELIGIBLE ACCOUNTS, ELIGIBLE
INVENTORY AND REAL ESTATE SUBFACILITY ASSETS INCLUDED IN THE CALCULATION OF THE
BORROWING BASE AT THE TIME OF SUCH SALE WHICH WERE DISPOSED OF IN CONNECTION
WITH SUCH DISPOSITION LESS (II) THE FACE AMOUNT OF ALL LETTERS OF CREDIT
MANDATED BY A STATE WITH RESPECT TO SUCH DIVISION’S WORKERS’ COMPENSATION SELF
INSURANCE PROGRAMS WHICH REMAIN OUTSTANDING AS OBLIGATIONS OF THE REMAINING LOAN
PARTIES UNDER THIS CREDIT AGREEMENT AFTER GIVING EFFECT TO SUCH DISPOSITION, BUT
ONLY IF AND FOR SO LONG AS SUCH LETTERS OF CREDIT REMAIN OUTSTANDING AND ARE
CASH COLLATERALIZED WITH THE PROCEEDS OF SUCH DISPOSITION IN AN AMOUNT EQUAL TO
ONE HUNDRED FIVE PERCENT (105%) OF THE UNDRAWN FACE AMOUNT THEREOF (IT BEING
UNDERSTOOD AND AGREED THAT THE MAXIMUM AMOUNT WILL BE FURTHER REDUCED FROM TIME
TO TIME TO EXTENT SUCH LETTERS OF CREDIT NO LONGER REMAIN OUTSTANDING OR ARE NO
LONGER SO CASH COLLATERALIZED), AND (B) THE UNUSED LETTER OF CREDIT SUBFACILITY
SHALL BE PERMANENTLY REDUCED BY ANY AMOUNT EQUAL TO THE AGGREGATE FACE AMOUNT OF
LETTERS OF CREDIT THAT NO LONGER REMAIN OUTSTANDING UNDER THIS CREDIT AGREEMENT
AFTER GIVING EFFECT TO SUCH DISPOSITION.


 


(F)            NO PROVISION CONTAINED IN THIS SECTION 3.4 SHALL CONSTITUTE A
CONSENT TO AN ASSET DISPOSITION THAT IS OTHERWISE NOT PERMITTED BY THE TERMS OF
THIS AGREEMENT.


 

3.5           [RESERVED].

 

3.6           Payments by the Borrowers.

 


(A)           ALL PAYMENTS TO BE MADE BY THE BORROWERS SHALL BE MADE WITHOUT
SET-OFF, RECOUPMENT OR COUNTERCLAIM.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREIN, ALL PAYMENTS BY THE BORROWERS SHALL BE MADE TO THE AGENT FOR THE ACCOUNT
OF THE REVOLVING CREDIT LENDERS AT THE ACCOUNT DESIGNATED BY THE AGENT AND SHALL
BE MADE IN DOLLARS AND IN IMMEDIATELY AVAILABLE FUNDS, NO LATER THAN 12:00 NOON
(LOS ANGELES TIME) ON THE DATE SPECIFIED HEREIN.  ANY PAYMENT RECEIVED BY THE
AGENT AFTER SUCH TIME SHALL BE DEEMED (FOR PURPOSES OF CALCULATING INTEREST
ONLY) TO HAVE BEEN RECEIVED ON THE FOLLOWING BUSINESS DAY AND ANY APPLICABLE
INTEREST SHALL CONTINUE TO ACCRUE DURING SUCH EXTENSION.


 


(B)           WHENEVER ANY PAYMENT IS DUE ON A DAY OTHER THAN A BUSINESS DAY,
SUCH PAYMENT SHALL BE DUE ON THE FOLLOWING BUSINESS DAY, AND SUCH EXTENSION OF
TIME SHALL IN SUCH CASE BE INCLUDED IN THE COMPUTATION OF INTEREST OR FEES, AS
THE CASE MAY BE.

 

23

--------------------------------------------------------------------------------


 

3.7           Payments as Revolving Loans.  At the election of the Agent, all
payments of principal of or interest on the Revolving Loans, reimbursement
obligations in connection with Letters of Credit and Credit Support for Letters
of Credit, fees, premiums, reimbursable expenses and other sums and Obligations
payable hereunder may be paid from the proceeds of Revolving Loans made
hereunder.  Each Loan Party hereby irrevocably authorizes the Agent to charge
the applicable Loan Account for the purpose of paying all amounts from time to
time due from FMC or any Loan Party hereunder, under any other Loan Document or
under the Applicable Order and agrees that all such amounts charged shall
constitute Revolving Loans (including Non-Ratable Loans and Agent Advances).

 

3.8           Apportionment, Application and Reversal of Payments.  Principal
and interest payments shall be apportioned ratably among the Lenders (according
to the unpaid principal balance of the Loans to which such payments relate held
by each Lender).  All payments shall be remitted to the Agent and all such
payments not relating to principal or interest of specific Loans, or not
constituting payment of specific fees, and all proceeds of Accounts, or other
Collateral received by the Agent, shall be applied, ratably, subject to the
provisions of this Agreement, first, to pay any fees, indemnities, or expense
reimbursements (other than amounts related to Bank Products) then due to the
Agent or the Lenders from the Borrowers; second, to pay interest due from such
Borrower in respect of all Loans, including Non-Ratable Loans and Agent
Advances; third, to pay or prepay principal of the Non-Ratable Loans and Agent
Advances owed by the Borrowers; fourth, to pay or prepay principal of the
Revolving Loans (other than Non-Ratable Loans and Agent Advances) and unpaid
reimbursement obligations in respect of Letters of Credit; fifth, if an Event of
Default has occurred and is continuing to pay an amount to the Agent equal to
all outstanding Letter of Credit Obligations of the Borrowers to be held as Cash
Collateral for such Obligations; sixth, to the payment of any other Obligation
(other than amounts related to Bank Products) due to the Agent or any Lender by
the Borrowers and seventh, to pay any fees, indemnities or expense
reimbursements related to Bank Products due to the Agent from the Borrowers. 
Upon the occurrence and during the continuation of an Event of Default and,
prior thereto in order to correct any error, the Agent and the Lenders shall
have the continuing and exclusive right to apply and reverse and reapply any and
all such proceeds and payments to any portion of the Obligations. 
Notwithstanding any provision contained in this Section 3.8, in the event of any
conflict between this Agreement and the Applicable Order, the terms and
provisions of the Applicable Order shall control and govern.

 

3.9           Indemnity for Returned Payments.  If after receipt of any payment
which is applied to the payment of all or any part of the Obligations, the
Agent, any Lender, the Bank or any Affiliate of the Bank is for any reason
compelled to surrender such payment or proceeds to any Person because such
payment or application of proceeds is invalidated, declared fraudulent, set
aside, determined to be void or voidable as a preference, impermissible setoff,
or a diversion of trust funds, or for any other reason, then the Obligations or
part thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by the Agent, such Lender, the Bank or any Affiliate of the Bank
and the Borrowers shall be liable to pay to the Agent and the Lenders, and
hereby indemnify the Agent and the Lenders and hold the Agent and the Lenders
harmless for the amount of such payment or proceeds surrendered.  The provisions
of this Section 3.9 shall be and remain effective notwithstanding any contrary
action which may have been taken by the Agent or any Lender, the Bank or any
Affiliate of the Bank in reliance upon such payment or

 

24

--------------------------------------------------------------------------------


 

application of proceeds, and any such contrary action so taken shall be without
prejudice to the Agent’s and the Lenders’ rights under this Agreement and shall
be deemed to have been conditioned upon such payment or application of proceeds
having become final and irrevocable.  The provisions of this Section 3.9 shall
survive the termination of this Agreement.

 

3.10         The Agent’s and Lenders’ Books and Records; Monthly Statements. 
The Agent shall record the principal amount of the Loans owing to each Lender,
the undrawn face amount of all outstanding Letters of Credit and the aggregate
amount of unpaid reimbursement obligations outstanding with respect to the
Letters of Credit from time to time on its books.  In addition, each Lender may
note the date and amount of each payment or prepayment of principal of such
Lender’s Loans in its books and records.  Failure by the Agent or any Lender to
make such notation shall not affect the obligations of the applicable Borrower
with respect to the Loans or the Letters of Credit.  Each Borrower agrees that
the Agent’s and each Lender’s books and records showing the Obligations and the
transactions pursuant to this Agreement and the other Loan Documents shall be
admissible in any action or proceeding arising therefrom, and shall constitute
rebuttably presumptive proof thereof, irrespective of whether any Obligation is
also evidenced by a promissory note or other instrument.  The Agent will provide
to the Borrowers a monthly statement of Loans, payments, and other transactions
pursuant to this Agreement.  Such statement shall be deemed correct, accurate,
and binding on the Borrowers and an account stated (except for reversals and
reapplications of payments made as provided in Section 3.8 and corrections of
errors discovered by the Agent), unless the Borrowers notify the Agent in
writing to the contrary within thirty (30) days after such statement is
rendered.  In the event a timely written notice of objections is given by the
Borrowers, only the items to which exception is expressly made will be
considered to be disputed by the Borrowers.

 


ARTICLE 4


TAXES, YIELD PROTECTION, ILLEGALITY AND SUPER-PRIORITY


 

4.1           Taxes.

 


(A)           ANY AND ALL PAYMENTS BY THE BORROWERS TO EACH LENDER OR THE AGENT
UNDER THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT SHALL BE MADE FREE AND CLEAR
OF, AND WITHOUT DEDUCTION OR WITHHOLDING FOR ANY TAXES.  IN ADDITION, THE
BORROWERS SHALL PAY ALL OTHER TAXES IN ACCORDANCE WITH APPLICABLE LAW.


 


(B)           EACH BORROWER AGREES TO INDEMNIFY AND HOLD HARMLESS EACH LENDER
AND THE AGENT FOR THE FULL AMOUNT OF TAXES OR OTHER TAXES (INCLUDING ANY TAXES
OR OTHER TAXES IMPOSED BY ANY JURISDICTION ON AMOUNTS PAYABLE UNDER THIS
SECTION 4.1) PAID BY ANY LENDER OR THE AGENT AND ANY LIABILITY (INCLUDING
PENALTIES, INTEREST, ADDITIONS TO TAX AND EXPENSES) ARISING THEREFROM OR WITH
RESPECT THERETO, WHETHER OR NOT SUCH TAXES OR OTHER TAXES WERE CORRECTLY OR
LEGALLY ASSERTED.  PAYMENT UNDER THIS INDEMNIFICATION SHALL BE MADE WITHIN
THIRTY (30) DAYS AFTER THE DATE SUCH LENDER OR THE AGENT MAKES WRITTEN DEMAND
THEREFOR.


 


(C)           IF A BORROWER SHALL BE REQUIRED BY LAW TO DEDUCT OR WITHHOLD ANY
TAXES OR OTHER TAXES FROM OR IN RESPECT OF ANY SUM PAYABLE HEREUNDER TO ANY
LENDER OR THE AGENT, THEN:

 

25

--------------------------------------------------------------------------------


 

(I)            THE SUM PAYABLE SHALL BE INCREASED AS NECESSARY SO THAT AFTER
MAKING ALL REQUIRED DEDUCTIONS AND WITHHOLDINGS (INCLUDING DEDUCTIONS AND
WITHHOLDINGS APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER THIS SECTION 4.1) SUCH
LENDER OR THE AGENT, AS THE CASE MAY BE, RECEIVES AN AMOUNT EQUAL TO THE SUM IT
WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS OR WITHHOLDINGS BEEN MADE;

 

(II)           SUCH BORROWER SHALL MAKE SUCH DEDUCTIONS AND WITHHOLDINGS;

 

(III)          SUCH BORROWER SHALL PAY THE FULL AMOUNT DEDUCTED OR WITHHELD TO
THE RELEVANT TAXING AUTHORITY OR OTHER AUTHORITY IN ACCORDANCE WITH APPLICABLE
LAW; AND

 

(IV)          SUCH BORROWER SHALL ALSO PAY TO EACH LENDER OR THE AGENT FOR THE
ACCOUNT OF SUCH LENDER, AT THE TIME INTEREST IS PAID, ALL ADDITIONAL AMOUNTS
WHICH THE RESPECTIVE LENDER SPECIFIES AS NECESSARY TO PRESERVE THE AFTER-TAX
YIELD SUCH LENDER WOULD HAVE RECEIVED IF SUCH TAXES OR OTHER TAXES HAD NOT BEEN
IMPOSED.


 


(D)           AT THE AGENT’S REQUEST, WITHIN THIRTY (30) DAYS AFTER THE DATE OF
ANY PAYMENT BY A BORROWER OF TAXES OR OTHER TAXES, SUCH BORROWER SHALL FURNISH
THE AGENT THE ORIGINAL OR A CERTIFIED COPY OF A RECEIPT EVIDENCING PAYMENT
THEREOF, OR OTHER EVIDENCE OF PAYMENT SATISFACTORY TO THE AGENT.  IF ANY
BORROWER DETERMINES IN GOOD FAITH THAT A REASONABLE BASIS EXISTS FOR CONTESTING
ANY TAXES OR OTHER TAXES, AT THE REQUEST OF SUCH BORROWER, THE RELEVANT LENDER
SHALL COOPERATE WITH SUCH BORROWER IN CHALLENGING SUCH TAX OR OTHER TAX AT SUCH
BORROWER’S EXPENSE (BUT SHALL HAVE NO OBLIGATION TO DISCLOSE ANY CONFIDENTIAL
INFORMATION WITH RESPECT TO SUCH LENDER).  NO LENDER SHALL HAVE ANY OBLIGATION
TO CONTEST ANY TAX OR OTHER TAX, EXCEPT TO COOPERATE WITH THE BORROWERS IN ANY
CONTEST REQUESTED BY A BORROWER AS PROVIDED HEREIN.  IF ANY LENDER BECOMES AWARE
THAT IT HAS RECEIVED A REFUND FOR ANY TAX OR OTHER TAX FOR WHICH A PAYMENT HAS
BEEN MADE TO IT BY THE BORROWERS UNDER THIS SECTION 4.1, WHICH IN THE GOOD FAITH
JUDGMENT OF SUCH LENDER IS ALLOCABLE TO SUCH PAYMENT, THE AMOUNT OF SUCH REFUND
SHALL BE PAID TO THE APPLICABLE BORROWER(S) TO THE EXTENT THAT SUCH
BORROWER(S) HAVE PAID IN FULL THE PAYMENTS REQUIRED BY THIS SECTION 4.1.


 


(E)           IF A BORROWER IS REQUIRED TO PAY ADDITIONAL AMOUNTS TO ANY LENDER
OR THE AGENT PURSUANT TO SUBSECTION (C) OF THIS SECTION 4.1, THEN SUCH LENDER
SHALL USE REASONABLE EFFORTS (CONSISTENT WITH LEGAL AND REGULATORY RESTRICTIONS)
TO CHANGE THE JURISDICTION OF ITS LENDING OFFICE SO AS TO ELIMINATE ANY SUCH
ADDITIONAL PAYMENT BY SUCH BORROWER WHICH MAY THEREAFTER ACCRUE, IF SUCH CHANGE
IN THE JUDGMENT OF SUCH LENDER IS NOT OTHERWISE DISADVANTAGEOUS TO SUCH LENDER.


 

4.2           [RESERVED].

 

26

--------------------------------------------------------------------------------


 

4.3           Increased Costs and Reduction of Return.  If any Lender shall have
determined that (i) the introduction of any Capital Adequacy Regulation,
(ii) any change in any Capital Adequacy Regulation, (iii) any change in the
interpretation or administration of any Capital Adequacy Regulation by any
central bank or other Governmental Authority charged with the interpretation or
administration thereof, or (iv) compliance by such Lender or any corporation or
other entity controlling such Lender with any Capital Adequacy Regulation,
affects or would affect the amount of capital required or expected to be
maintained by such Lender or any corporation or other entity controlling such
Lender and (taking into consideration such Lender’s or such corporation’s or
other entity’s policies with respect to capital adequacy and such Lender’s
desired return on capital) determines that the amount of such capital is
increased as a consequence of its Revolving Credit Commitments, Loans, credits
or obligations under this Agreement, then, promptly upon demand of such Lender
to the Borrowers through the Agent, the Borrowers shall pay to such Lender, from
time to time as specified by such Lender, additional amounts sufficient to
compensate such Lender for such increase.

 

4.4           Funding Losses.  FMC shall reimburse each Revolving Credit Lender
and hold each Revolving Credit Lender harmless from any loss or expense which
such Lender may sustain or incur as a consequence of the failure of the
applicable Borrower(s) to borrow a Loan after such Borrower has given (or is
deemed to have given) a Notice of Borrowing.  The Borrowers shall also pay any
customary administrative fees charged by any Lender in connection with the
foregoing.

 

4.5           [RESERVED].

 

4.6           Certificates of the Agent.

 

(a)           If any Lender claims reimbursement or compensation under this
Article 4 (an “Affected Lender”), the Agent shall determine the amount thereof
and shall deliver to the Borrowers (with a copy to the Affected Lender) a
certificate setting forth in reasonable detail the amount payable to the
Affected Lender, and such certificate shall be conclusive and binding on the
Borrowers in the absence of manifest or demonstrable error.

 

(b)           Without limiting its obligations to reimburse an Affected Lender
for compensation theretofore claimed by an Affected Lender pursuant to this
Article 4, Borrowers may, within sixty (60) days following any demand by an
Affected Lender, request that one or more Persons that are Eligible Assignees
and that are approved by the Agent (which approval shall not be unreasonably
withheld) purchase all (but not part) of the Affected Lender’s then outstanding
Loans, and assume its Pro Rata Share of the Revolving Credit Commitments and its
obligations hereunder; provided that such request may not be made, and the Agent
and the Lenders shall have no obligations under this Section 4.6(b), if and to
the extent that the basis for any such reimbursement or compensation with
respect to such Affected Lender is, in the judgment of the Agent, applicable to
the Required Lenders or has resulted or could reasonably be expected to result
in any claim for reimbursement or compensation under this Article 4 by the
Required Lenders.  If one or more such Eligible Assignees so agree in writing
(each, an “Assuming Lender,” and collectively, the “Assuming Lenders”), the
Affected Lender shall assign its Pro Rata Share of the Revolving Credit
Commitments, together with the

 

27

--------------------------------------------------------------------------------


 

outstanding Revolving Loans, to the Assuming Lender or Assuming Lenders in
accordance with Section 11.2.  On the date of any such assignment, the Affected
Lender which is being so replaced shall cease to be a “Lender” for all purposes
of this Agreement and shall receive (x) from the Assuming Lender or Assuming
Lenders the principal amount of its outstanding Loans and (y) from Borrowers all
interest and fees accrued and then unpaid with respect to such Loans, together
with any other amounts then payable to such Lender by Borrowers.

 

4.7           Super Priority Nature of Obligations and Lenders’ Liens.

 

(a)           All Obligations shall constitute administrative expenses of the
Loan Parties in the Chapter 11 Cases, with administrative priority and senior
secured status under Sections 364(c) and 364(d) of the Bankruptcy Code as set
forth in the Interim Order and the Final Order.  The adequate protection Liens
granted to the Bank on behalf of itself and the Existing Lenders under the Third
Amended and Restated Credit Agreement shall be rolled up and replaced with the
Liens granted in connection with this Agreement and in each case such Liens
shall be subject to the Carve-Out and the Exceptions as provided herein.

 

(b)           Subject to the Carve-Out and any other amounts expressly provided
for in the Interim Order and the Final Order, the administrative claim in
connection with the Obligations shall have priority over all other costs and
expenses of the kinds specified in, or ordered pursuant to, Sections 105, 326,
328, 330, 331, 503(b), 506(c), 507(a), 507(b), 546(c), 726, 1114 or any other
provision of the Bankruptcy Code or otherwise, and shall at all times be senior
to the rights of the Loan Parties, the Loan Parties’ estates, and any successor
trustee or estate representative in the Chapter 11 Cases or any subsequent
proceeding or case under the Bankruptcy Code.  The Liens granted to the Lenders
on the Collateral owned by the Loan Parties, and the priorities accorded to the
Obligations shall have the priority and senior secured status afforded by
Sections 364(c) and 364(d)(l) of the Bankruptcy Code (all as more fully set
forth in the Interim Order and Final Order) senior to all claims and interests
(including, without limitation, the Trust Estate Liens) other than the
Exceptions.  All of the Liens granted to the Agent on behalf of itself and on
behalf of the Existing Lenders with respect to the Third Amended and Restated
Credit Agreement (including, without limitation, the adequate protection liens
granted to the Agent on behalf of itself and on behalf of the Existing Lenders
(together with all Obligations (as defined in the Third Amended and Restated
Credit Agreement), including, without limitation, all indemnity, reimbursement
and other contingent obligations under the Third Amended and Restated Credit
Agreement that may or may not yet have been identified or asserted)) shall be
rolled up and replaced with the Liens granted in connection with this Agreement
and, in each case, such Liens and contingent obligations shall be subject to the
Carve-Out and the Exceptions.

 

28

--------------------------------------------------------------------------------


 

(c)           The Agent’s Liens on the Collateral owned by the Loan Parties and
the Agent’s and the Lenders’ respective administrative claims under Sections
364(c)(l) and 364(d) of the Bankruptcy Code afforded the Obligations shall also
have priority over any claims arising under Section 506(c) of the Bankruptcy
Code subject and subordinate only to (i) the Carve-Out and (ii) the Exceptions;
provided, that the Carve-Out shall not include any fees and disbursements for
the investigation of, preparation for, or commencement or prosecution of, any
claims or proceedings against (x) the Agent or the Lenders or their claims or
security interests in or Liens on, the Collateral whether under this Agreement
or any other Loan Document and (y) any agent or lender under the Third Amended
and Restated Credit Agreement or their claims or security interests in
connection with the Third Amended and Restated Credit Agreement or any of the
loan documents or instruments entered into in connection therewith other than
fees or disbursements of the Committee in connection with such an investigation
in an amount not to exceed ten thousand Dollars $(10,000).  Any payment or
reimbursement made either directly by the Agent or any Lender at any time, or by
or on behalf of the Debtors on or after the occurrence of an Event of Default or
the Termination Date, in respect of any Post-Trigger Claims shall permanently
reduce the Carve-Out Cap on a dollar-for-dollar basis.  The Agent’s and the
Lenders’ obligation to fund or otherwise pay any fees or expenses under the
Carve-Out shall be added to and made a part of the Obligations, secured by the
Collateral, and entitle the Agent and the Lenders to all of the rights, claims,
liens, priorities and protections under this Applicable Order, the Loan
Documents, the Bankruptcy Code or applicable law.  Payment of any fees or
expenses under the Carve-Out, whether by or on behalf of the Agent or any
Lender, shall not and shall not be deemed to reduce the Obligations, and shall
not and shall not be deemed to subordinate any of the Agent’s and the Lenders’
liens and security interests in the Collateral or their Superpriority Claims (as
defined in the Applicable Order) to any junior pre- or post-petition lien,
interest or claim in favor of any other party.  Except as otherwise provided
herein with respect to the Carve-Out, the Agent and the Lenders shall not, under
any circumstance, be responsible for the direct payment or reimbursement of any
fees or disbursements of any professionals incurred in connection with the
Chapter 11 Cases under any chapter of the Bankruptcy Code, and nothing in this
Interim Order shall be construed to obligate the Agent or any Lender in any way,
to pay compensation to or to reimburse expenses of any professional, or to
ensure that the Borrowers have sufficient funds to pay such compensation or
reimbursement.

 

(d)           Except as set forth herein or in the Final Order, no other claim
having a priority superior or pari passu to that granted to the Agent and the
Lenders by the Final Order shall be granted or approved while any Obligations
under this Agreement remain outstanding.  Except for the Carve-Out, no costs or
expenses of administration shall be imposed against the Agent, the Lenders or
any of the Collateral or the Agent and any of the Lenders under the Third
Amended and Restated Credit Agreement or the Collateral (as defined in the Third
Amended and Restated Credit Agreement) under Sections 105, 506(c) or 552 of the
Bankruptcy Code, or otherwise, and each of the Borrowers hereby waives for
itself and on behalf of its estate in bankruptcy, any and all rights under
Sections 105, 506(c) or 552, or otherwise, to assert or impose or seek to assert
or impose, any such costs or expenses of administration against the Agent or the
Lenders or the Agent or the Lenders under the Third Amended and Restated Credit
Agreement.

 

29

--------------------------------------------------------------------------------


 

4.8         Payment of Obligations.  Upon the maturity (whether by acceleration
or otherwise) of any of the Obligations under this Agreement or any of the other
Loan Documents, the Lenders shall be entitled to immediate payment of such
Obligations without further application to or order of the Bankruptcy Court.

 

4.9         No Discharge; Survival of Claims.  Each Loan Party agrees that
(a) the Obligations (and all liens securing such Obligations) hereunder shall
not be discharged or released by the entry of an order confirming a plan of
reorganization in any Chapter 11 Case (and each Loan Party pursuant to
Section 1141(d)(4) of the Bankruptcy Code, hereby waives any such discharge or
release) and (ii) the super-priority administrative claim granted to the Agent
and the Lenders pursuant to the Interim Order and Final Order and described in
Section 4.7, and the Liens granted to the Agent pursuant to the Interim Order
and Final Order and described in Section 4.7, shall not be affected in any
manner by the entry of an order confirming a plan of reorganization in any
Chapter 11 Case, upon any conversion to a case under Chapter 7 of the Bankruptcy
Code, or upon dismissal of any bankruptcy case.

 

4.10       Release.  Each Loan Party hereby acknowledges, effective upon entry
of the Final Order, that the Loan Parties and any of their Subsidiaries have no
defense, counterclaim, offset, recoupment, cross-complaint, claim or demand of
any kind or nature whatsoever that can be asserted to reduce or eliminate all or
any part of the Loan Parties’ or their Subsidiaries’ liability to repay the
Agent or any Lender as provided in this Agreement or in the Third Amended and
Restated Credit Agreement or to seek affirmative relief or damages of any kind
or nature from the Agent or any Lender.  The Loan Parties, on behalf of their
bankruptcy estates, and on behalf of all their successors, assigns, Subsidiaries
and any Affiliates and any Person acting for and on behalf of, or claiming
through them, hereby fully, finally and forever releases and discharges the
Agent and the Lenders and all of the Agent’s and the Lenders’ past and present
officers, directors, servants, agents, attorneys, other professionals, assigns,
heirs, parents, subsidiaries, and each Person acting for or on behalf of any of
them (collectively, the “Released Parties”) of and from any and all actions,
causes of action, demands, suits, claims, liabilities, Liens, lawsuits, adverse
consequences, amounts paid in settlement, costs, damages, debts, deficiencies,
diminution in value, disbursements, expenses, losses and other obligations of
any kind or nature whatsoever, whether in law, equity or otherwise (including,
without limitation, those arising under Sections 541 through 550 of the
Bankruptcy Code and interest or other carrying costs, penalties, legal,
accounting and other professional fees and expenses, and incidental,
consequential and punitive damages payable to third parties), whether known or
unknown, fixed or contingent, direct, indirect, or derivative, asserted or
unasserted, foreseen or unforeseen, suspected or unsuspected, existing on or
prior to the Closing Date against any of the Released Parties, whether held in a
personal or representative capacity, and which are based on any act, fact, event
or omission or other matter, cause or thing occurring at or from any time prior
to and including the date hereof in any way, directly or indirectly arising out
of, connected with or relating to this Agreement, the Interim Order, the Final
Order, the transactions contemplated thereby, the Third Amended and Restated
Credit Agreement and the transactions contemplated thereby, the parties’
Prepetition and Postpetition relationship, and all other agreements,
certificates, instruments and other documents and statements (whether written or
oral) related to any of the foregoing.

 

30

--------------------------------------------------------------------------------


 

4.11       Waiver of any Priming Rights.  Upon the Closing Date, and on behalf
of themselves and their estates, and for so long as any Obligations shall be
outstanding, each Loan Party hereby irrevocably waives any right, pursuant to
Sections 364(c) or 364(d) of the Bankruptcy Code or otherwise, to grant any Lien
of equal or greater priority than the Liens securing the Obligations, or to
approve a claim of equal or greater priority than the Obligations.

 

4.12       Survival.  The agreements and obligations of the Borrowers in this
Article 4 shall survive the payment of all other Obligations.

 


ARTICLE 5


BOOKS AND RECORDS; FINANCIAL INFORMATION; NOTICES


 

5.1         Books and Records.  Fleetwood shall, and shall cause each of its
Subsidiaries to maintain, at all times, correct and complete books, records and
accounts in which complete, correct and timely entries are made of its
transactions in accordance with GAAP applied consistently with the audited
Financial Statements required to be delivered pursuant to Section 5.2(a). 
Fleetwood shall, and shall cause each of its Subsidiaries to, by means of
appropriate entries, reflect in such accounts and in all Financial Statements
proper liabilities and reserves for all taxes and proper provision for
depreciation and amortization of property and bad debts, all in accordance with
GAAP.  Fleetwood shall, and shall cause each Loan Party to maintain at all times
books and records pertaining to the Collateral in such detail, form and scope as
the Agent or any Lender shall reasonably require, including, but not limited to,
records of (a) all payments received and all credits and extensions granted with
respect to the Accounts; (b) the return, rejection, repossession, stoppage in
transit, loss, damage, or destruction of any Inventory; and (c) all other
dealings affecting the Collateral in any material respect.

 

5.2         Financial Information.  Fleetwood shall, and shall cause each of its
Subsidiaries to promptly furnish to each Lender, all such financial information
as the Agent shall reasonably request.  Without limiting the foregoing,
Fleetwood and the Borrowers will furnish to the Agent, in sufficient copies for
distribution by the Agent to each Lender, in such detail as the Agent or the
Lenders shall request, the following:

 


(A)         AS SOON AS AVAILABLE, BUT IN ANY EVENT NOT LATER THAN NINETY (90)
DAYS AFTER THE CLOSE OF EACH FISCAL YEAR, CONSOLIDATED AUDITED BALANCE SHEETS,
AND INCOME STATEMENTS, CASH FLOW STATEMENTS AND CHANGES IN STOCKHOLDERS’ EQUITY
FOR FLEETWOOD AND ITS SUBSIDIARIES FOR SUCH FISCAL YEAR, AND THE ACCOMPANYING
NOTES THERETO, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM FIGURES FOR THE
PREVIOUS FISCAL YEAR, ALL IN REASONABLE DETAIL, FAIRLY PRESENTING THE FINANCIAL
POSITION AND THE RESULTS OF OPERATIONS OF FLEETWOOD AND ITS CONSOLIDATED
SUBSIDIARIES AS AT THE DATE THEREOF AND FOR THE FISCAL YEAR THEN ENDED, AND
PREPARED IN ACCORDANCE WITH GAAP.  SUCH STATEMENTS SHALL BE EXAMINED IN
ACCORDANCE WITH GENERALLY ACCEPTED AUDITING STANDARDS BY AND, IN THE CASE OF
SUCH STATEMENTS PERFORMED ON A CONSOLIDATED BASIS, ACCOMPANIED BY A REPORT
THEREON UNQUALIFIED IN ANY RESPECT OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS
SELECTED BY FLEETWOOD AND REASONABLY

 

31

--------------------------------------------------------------------------------


 


SATISFACTORY TO THE AGENT.  FLEETWOOD AND THE BORROWERS HEREBY AUTHORIZE THE
AGENT TO COMMUNICATE DIRECTLY WITH THEIR CERTIFIED PUBLIC ACCOUNTANTS AND, BY
THIS PROVISION, AUTHORIZE THOSE ACCOUNTANTS TO DISCLOSE TO THE AGENT ANY AND ALL
FINANCIAL STATEMENTS AND OTHER SUPPORTING FINANCIAL DOCUMENTS AND SCHEDULES
RELATING TO FLEETWOOD AND ITS SUBSIDIARIES AND TO DISCUSS DIRECTLY WITH THE
AGENT, IN THE PRESENCE OF FLEETWOOD, THE FINANCES AND AFFAIRS OF FLEETWOOD AND
ITS SUBSIDIARIES.


 


(B)         AS SOON AS AVAILABLE, BUT IN ANY EVENT NOT LATER THAN FORTY-FIVE
(45) DAYS AFTER THE END OF THE FIRST THREE FISCAL QUARTERS OF ANY FISCAL YEAR,
CONSOLIDATED UNAUDITED BALANCE SHEETS OF FLEETWOOD AND ITS CONSOLIDATED
SUBSIDIARIES AS AT THE END OF SUCH FISCAL QUARTER, AND CONSOLIDATED UNAUDITED
INCOME STATEMENTS AND CASH FLOW STATEMENTS FOR FLEETWOOD AND ITS CONSOLIDATED
SUBSIDIARIES FOR SUCH FISCAL QUARTER AND FOR THE PERIOD FROM THE BEGINNING OF
THE FISCAL YEAR TO THE END OF SUCH FISCAL QUARTER, ALL IN REASONABLE DETAIL,
FAIRLY PRESENTING THE FINANCIAL POSITION AND RESULTS OF OPERATIONS OF FLEETWOOD
AND ITS CONSOLIDATED SUBSIDIARIES AS AT THE DATE THEREOF AND FOR SUCH PERIODS,
AND, IN EACH CASE, IN COMPARABLE FORM, FIGURES FOR THE CORRESPONDING PERIOD IN
THE PRIOR FISCAL YEAR, AND PREPARED IN ACCORDANCE WITH GAAP APPLIED CONSISTENTLY
WITH THE AUDITED FINANCIAL STATEMENTS REQUIRED TO BE DELIVERED PURSUANT TO
SECTION 5.2(A).  FLEETWOOD SHALL CERTIFY BY A CERTIFICATE SIGNED BY ITS CHIEF
FINANCIAL OFFICER OR CHIEF ACCOUNTING OFFICER THAT ALL SUCH STATEMENTS HAVE BEEN
PREPARED IN ACCORDANCE WITH GAAP AND PRESENT FAIRLY THE FINANCIAL POSITION OF
FLEETWOOD AND ITS SUBSIDIARIES AS AT THE DATES THEREOF AND ITS RESULTS OF
OPERATIONS FOR THE PERIODS THEN ENDED, SUBJECT TO NORMAL YEAR-END ADJUSTMENTS
AND TO THE ABSENCE OF FOOTNOTES REQUIRED BY GAAP.


 


(C)         AS SOON AS AVAILABLE, BUT IN ANY EVENT NO LATER THAN THIRTY (30)
DAYS (OR, IN THE CASE OF THE FIRST FISCAL MONTH AFTER THE END OF EACH FISCAL
YEAR, SIXTY (60) DAYS) AFTER THE END OF EACH FISCAL MONTH (OTHER THAN ANY MONTH
WHICH IS ALSO THE END OF A FISCAL QUARTER) AFTER THE CLOSING DATE BEGINNING WITH
FISCAL MONTH ENDING APRIL 30, 2009, CONSOLIDATED UNAUDITED BALANCE SHEETS OF
FLEETWOOD AND ITS CONSOLIDATED SUBSIDIARIES AS AT THE END OF SUCH FISCAL MONTH,
AND CONSOLIDATED UNAUDITED INCOME STATEMENTS AND CONSOLIDATED UNAUDITED CASH
FLOW STATEMENTS FOR FLEETWOOD AND ITS CONSOLIDATED SUBSIDIARIES FOR SUCH FISCAL
MONTH AND FOR THE PERIOD FROM THE BEGINNING OF THE FISCAL YEAR TO THE END OF
SUCH FISCAL MONTH, ALL IN REASONABLE DETAIL, FAIRLY PRESENTING THE FINANCIAL
POSITION AND RESULTS OF OPERATIONS OF FLEETWOOD AND ITS CONSOLIDATED
SUBSIDIARIES AS AT THE DATE THEREOF AND FOR SUCH PERIODS, AND, IN EACH CASE, IN
COMPARABLE FORM, FIGURES FOR THE CORRESPONDING PERIOD IN THE PRIOR FISCAL YEAR,
AND PREPARED IN ACCORDANCE WITH GAAP APPLIED CONSISTENTLY WITH THE AUDITED
FINANCIAL STATEMENTS REQUIRED TO BE DELIVERED PURSUANT TO SECTION 5.2(A);
PROVIDED THAT FOR FISCAL MONTH ENDING APRIL 30, 2009, SUCH FINANCIAL STATEMENTS
SHALL BE FOR THE PERIOD BEGINNING MARCH 10, 2009 AND ENDING APRIL 30, 2009. 
FLEETWOOD SHALL CERTIFY BY A CERTIFICATE SIGNED BY ITS CHIEF FINANCIAL OFFICER
OR CHIEF ACCOUNTING OFFICER THAT ALL SUCH STATEMENTS HAVE BEEN PREPARED IN
ACCORDANCE WITH GAAP AND PRESENT FAIRLY THE FINANCIAL POSITION OF FLEETWOOD AND
ITS SUBSIDIARIES AS AT THE DATES THEREOF AND ITS RESULTS OF OPERATIONS FOR THE
PERIODS THEN ENDED, SUBJECT TO NORMAL YEAR-END ADJUSTMENTS AND THE ABSENCE OF
FOOTNOTES REQUIRED BY GAAP.

 

32

--------------------------------------------------------------------------------



 


(D)         WITH EACH OF THE AUDITED FINANCIAL STATEMENTS DELIVERED PURSUANT TO
SECTION 5.2(A), A CERTIFICATE OF THE INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS
THAT EXAMINED SUCH STATEMENT TO THE EFFECT THAT THEY HAVE REVIEWED AND ARE
FAMILIAR WITH THIS AGREEMENT AND THAT, IN EXAMINING SUCH FINANCIAL STATEMENTS,
THEY DID NOT BECOME AWARE OF ANY FACT OR CONDITION WHICH THEN CONSTITUTED A
DEFAULT OR EVENT OF DEFAULT WITH RESPECT TO ANY COVENANT, EXCEPT FOR THOSE, IF
ANY, DESCRIBED IN REASONABLE DETAIL IN SUCH CERTIFICATE.


 


(E)         WITHIN FORTY-FIVE (45) DAYS AFTER THE END OF EACH FISCAL QUARTER, A
CERTIFICATE OF THE CHIEF FINANCIAL OFFICER, CHIEF ACCOUNTING OFFICER, VICE
PRESIDENT-TREASURER OR VICE PRESIDENT-CONTROLLER OF FLEETWOOD STATING THAT,
EXCEPT AS EXPLAINED IN REASONABLE DETAIL IN SUCH CERTIFICATE, (A) ALL OF THE
REPRESENTATIONS AND WARRANTIES OF THE LOAN PARTIES CONTAINED IN THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS ARE CORRECT AND COMPLETE IN ALL MATERIAL RESPECTS
AS AT THE DATE OF SUCH CERTIFICATE AS IF MADE AT SUCH TIME, EXCEPT FOR THOSE
THAT SPEAK AS OF A PARTICULAR DATE, WHICH SHALL HAVE BEEN TRUE AND CORRECT AS OF
SUCH DATE, (B) THE LOAN PARTIES ARE, AT THE DATE OF SUCH CERTIFICATE, IN
COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL OF THEIR RESPECTIVE COVENANTS AND
AGREEMENTS IN THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, (C) NO DEFAULT OR
EVENT OF DEFAULT THEN EXISTS OR EXISTED DURING THE PERIOD COVERED BY THE
FINANCIAL STATEMENTS FOR SUCH FISCAL QUARTER, (D) DESCRIBING AND ANALYZING IN
REASONABLE DETAIL ALL MATERIAL TRENDS, CHANGES, AND DEVELOPMENTS IN EACH AND ALL
FINANCIAL STATEMENTS; AND (E) EXPLAINING THE VARIANCES OF THE FIGURES IN THE
CORRESPONDING PROJECTIONS AND PRIOR FISCAL YEAR FINANCIAL STATEMENTS.  IF ANY
SUCH CERTIFICATE DISCLOSES THAT A REPRESENTATION OR WARRANTY IS NOT CORRECT OR
COMPLETE, OR THAT A COVENANT HAS NOT BEEN COMPLIED WITH, OR THAT A DEFAULT OR
EVENT OF DEFAULT EXISTED OR EXISTS, SUCH CERTIFICATE SHALL SET FORTH WHAT ACTION
LOAN PARTIES HAVE TAKEN OR PROPOSE TO TAKE WITH RESPECT THERETO.


 


(F)          NO SOONER THAN SIXTY (60) DAYS PRIOR TO AND NOT MORE THAN THIRTY
(30) DAYS AFTER THE BEGINNING OF EACH FISCAL YEAR, ANNUAL FORECASTS (TO INCLUDE
FORECASTED CONSOLIDATED BALANCE SHEETS, INCOME STATEMENTS AND CONSOLIDATED CASH
FLOW STATEMENTS) FOR FLEETWOOD AND ITS SUBSIDIARIES AS AT THE END OF AND FOR
EACH QUARTER OF SUCH FISCAL YEAR.


 


(G)         A COPY OF EACH ANNUAL REPORT OR OTHER FILING FILED WITH THE PBGC OR
THE IRS WITH RESPECT TO EACH PLAN OF FLEETWOOD AND ITS SUBSIDIARIES (A) UPON THE
REQUEST OF THE AGENT OR (B) IN THE EVENT SUCH FILING REFLECTS A SIGNIFICANT
CHANGE WITH RESPECT TO THE MATTERS COVERED THEREBY, WITHIN THREE (3) BUSINESS
DAYS AFTER THE FILING THEREOF.


 


(H)         IF REQUESTED BY THE AGENT, PROMPTLY UPON THE FILING THEREOF, COPIES
OF ALL REPORTS, IF ANY, TO OR OTHER DOCUMENTS FILED BY FLEETWOOD OR ANY OF ITS
SUBSIDIARIES WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER THE EXCHANGE ACT,
AND ALL REPORTS, NOTICES, OR STATEMENTS SENT OR RECEIVED BY FLEETWOOD OR ANY OF

 

33

--------------------------------------------------------------------------------



 


ITS SUBSIDIARIES TO OR FROM THE HOLDERS OF ANY EQUITY INTERESTS OF FLEETWOOD OR
ANY OF ITS SUBSIDIARIES (OTHER THAN ROUTINE NON-MATERIAL CORRESPONDENCE SENT BY
SHAREHOLDERS OF FLEETWOOD TO FLEETWOOD) OR ANY SUCH SUBSIDIARY OR OF ANY DEBT OF
FLEETWOOD OR ANY OF ITS SUBSIDIARIES REGISTERED UNDER THE SECURITIES ACT OR TO
OR FROM THE TRUSTEE UNDER ANY INDENTURE UNDER WHICH THE SAME IS ISSUED.


 


(I)          AS SOON AS AVAILABLE, BUT IN ANY EVENT NOT LATER THAN FIFTEEN (15)
DAYS AFTER ANY LOAN PARTY’S RECEIPT THEREOF, A COPY OF ALL MANAGEMENT REPORTS
AND MANAGEMENT LETTERS PREPARED FOR ANY LOAN PARTY BY ANY INDEPENDENT CERTIFIED
PUBLIC ACCOUNTANTS.


 


(J)          IF REQUESTED BY THE AGENT, PROMPTLY AFTER THEIR PREPARATION, COPIES
OF ANY AND ALL PROXY STATEMENTS, FINANCIAL STATEMENTS, AND REPORTS WHICH
FLEETWOOD MAKES AVAILABLE TO ITS SHAREHOLDERS.


 


(K)         IF REQUESTED BY THE AGENT, PROMPTLY AFTER FILING WITH THE IRS, A
COPY OF EACH TAX RETURN FILED BY FLEETWOOD OR BY ANY OF ITS SUBSIDIARIES.


 


(L)          NO LATER THAN WEDNESDAY OF EACH WEEK, A SCHEDULE OF THE BORROWERS’
ACCOUNTS CREATED, CREDITS GIVEN, CASH COLLECTED AND OTHER ADJUSTMENTS TO
ACCOUNTS SINCE THE LAST SCHEDULE, TOGETHER WITH A BORROWING BASE CERTIFICATE AS
OF THE END OF THE PRECEDING WEEK (A “WEEKLY BORROWING BASE CERTIFICATE”) AND ALL
SUPPORTING INFORMATION IN ACCORDANCE WITH SECTION 9 OF THE SECURITY AGREEMENT.


 


(M)        NOT LATER THAN FIFTEEN (15) DAYS AFTER EACH FISCAL QUARTER, A REPORT,
IN FORM AND SUBSTANCE SATISFACTORY TO THE AGENT, WITH RESPECT TO THE REPURCHASE
OBLIGATIONS.


 


(N)         [RESERVED].


 


(O)         SUCH ADDITIONAL INFORMATION AS ANY AGENT AND/OR ANY LENDER MAY FROM
TIME TO TIME REASONABLY REQUEST REGARDING THE FINANCIAL AND BUSINESS AFFAIRS OF
FLEETWOOD OR ANY SUBSIDIARY.


 


(P)         CONCURRENT WITH THE DELIVERY OF EACH WEEKLY BORROWING BASE
CERTIFICATE DELIVERED IMMEDIATELY PRIOR THE COMMENCEMENT OF EACH FISCAL MONTH IN
ACCORDANCE WITH SECTION 5.2(L), A REPORT LISTING FORECASTED AVAILABILITY FOR
SUCH FISCAL MONTH AND EACH OF THE NEXT TWO SUBSEQUENT FISCAL MONTHS THEREAFTER
IN A FORM REASONABLY SATISFACTORY TO THE AGENT.


 


(Q)         PROMPTLY FOLLOWING DELIVERY OR SERVICE THEREOF, COPIES OF ALL
MONTHLY REPORTS, PROJECTIONS, OR OTHER INFORMATION RESPECTING THE BORROWERS’ OR
ANY SUBSIDIARY OF ANY BORROWER’S BUSINESS OR FINANCIAL CONDITION OR PROSPECTS AS
WELL AS ALL PLEADINGS, MOTIONS, APPLICATIONS AND JUDICIAL INFORMATION FILED BY
OR ON BEHALF OF THE BORROWERS WITH THE BANKRUPTCY COURT OR PROVIDED BY OR TO THE
U.S. TRUSTEE (OR ANY MONITOR OR INTERIM RECEIVER, IF ANY, APPOINTED IN ANY
CHAPTER 11 CASE) OR THE COMMITTEE, AT THE TIME SUCH DOCUMENT IS FILED WITH THE
BANKRUPTCY COURT, OR PROVIDED BY OR, TO THE U.S. TRUSTEE (OR ANY MONITOR OR
INTERIM RECEIVER, IF ANY, APPOINTED IN ANY CHAPTER 11 CASE) OR THE COMMITTEE.

 

34

--------------------------------------------------------------------------------



 


(R)          ON THE DATE OF THIS AGREEMENT AND NO LATER THAN BY THURSDAY OF THE
FIRST MEASUREMENT PERIOD AND EACH SUBSEQUENT MEASUREMENT PERIOD THEREAFTER, A
THIRTEEN WEEK CASH FLOW BUDGET COVERING SUCH WEEK AND THE IMMEDIATELY FOLLOWING
TWELVE WEEKS IN FORM AND SUBSTANCE SATISFACTORY TO THE AGENT AND THE REQUIRED
LENDERS.


 


(S)         BY THE END OF THE DAY FOUR (4) BUSINESS DAYS FOLLOWING THE LAST DAY
OF EACH MEASUREMENT PERIOD, A REPORT STATING WHETHER THE BORROWERS ARE IN
COMPLIANCE WITH THE CONDITIONS SET FORTH IN SECTION 7.22 TOGETHER WITH
SUPPORTING DETAIL REASONABLY ACCEPTABLE TO THE AGENT, WHICH SUPPORTING DETAIL
SHALL INCLUDE, WITHOUT LIMITATION, STATEMENTS OF WEEKLY AND CUMULATIVE VARIANCES
FOR THE APPLICABLE SIX (6) MEASUREMENT PERIOD TESTING PERIOD IN ANY LINE ITEM
FOR EXPENDITURES.


 


(T)          BY THE END OF THE DAY FOUR (4) BUSINESS DAYS FOLLOWING THE CLOSING
DATE AND, THEREAFTER, CONCURRENT WITH THE DELIVERY OF EACH WEEKLY BORROWING BASE
CERTIFICATE DELIVERED IMMEDIATELY PRIOR THE COMMENCEMENT OF EACH FISCAL MONTH IN
ACCORDANCE WITH SECTION 5.2(L), A CURRENT REPORT LISTING (I) THE DATE OF
EXPIRATION FOR ALL THEN OUTSTANDING LETTERS OF CREDIT, (II) WITH RESPECT TO EACH
SUCH LETTER OF CREDIT THAT CONTAINS “EVERGREEN” OR AUTOMATIC RENEWAL PROVISIONS,
THE LETTER OF CREDIT LENDER INDICATION DATE AND THE LETTER OF CREDIT ISSUER
INDICATION DATE (IN EACH CASE AS DEFINED IN SECTION 1.4(B)), (III) THE STATUS OF
COMPLETION (INCLUDING APPROXIMATE PERCENTAGE OF COMPLETION) OF EACH UNDERLYING
PROJECT (AND PHASES THEREOF) IN RESPECT OF WHICH THE BENEFICIARY OF ANY LETTER
OF CREDIT HAS ISSUED OF A LETTER OF CREDIT, SURETY BOND, INDEMNITY, PERFORMANCE
OR OTHER SIMILAR BOND OR INSTRUMENT FOR THE BENEFIT OF ANY LOAN PARTY, (IV) THE
ESTIMATED DATE OF COMPLETION EACH SUCH UNDERLYING PROJECT (AND PHASE THEREOF),
(V) A DESCRIPTION OF ANTICIPATED ADDITIONAL PROJECTS (AND PHASES THEREOF) THE
EFFECT OF WHICH IS TO INCREASE THE EXPOSURE OF THE LETTER OF CREDIT ISSUER UNDER
OUTSTANDING LETTERS OF CREDIT IN RESPECT OF WHICH THE BENEFICIARY THEREOF HAS
ISSUED OF A LETTER OF CREDIT, SURETY BOND INDEMNITY, PERFORMANCE OR OTHER
SIMILAR BOND OR INSTRUMENT FOR THE BENEFIT OF ANY LOAN PARTY AND (VI) THE
BORROWERS’ CALCULATION OF THE FACE AMOUNT OF ANY LETTER OF CREDIT IN EXCESS OF
THE AMOUNT NECESSARY TO CAUSE THE BENEFICIARY THEREOF TO ISSUE THE LETTERS OF
CREDIT, SURETY BONDS, INDEMNITY, PERFORMANCE OR OTHER SIMILAR BONDS OR
INSTRUMENT FOR THE BENEFIT OF ANY LOAN PARTY THEN OUTSTANDING OR OTHERWISE
ANTICIPATED TO BE NECESSARY IN CONNECTION WITH THE EXISTING AND ANTICIPATED
ADDITIONAL PROJECTS (AND PHASES THEREOF) DESCRIBED IN CLAUSES (III), (IV) AND
(V) ABOVE.


 

5.3          Notices to the Lenders.  Fleetwood or the Borrowers shall notify
the Agent and the Lenders in writing of the following matters at the following
times:

 


(A)         PROMPTLY, AND, IN ANY EVENT, WITHIN TWO (2) BUSINESS DAYS, AFTER
BECOMING AWARE OF ANY DEFAULT OR EVENT OF DEFAULT;

 

35

--------------------------------------------------------------------------------



 


(B)         PROMPTLY, AND, IN ANY EVENT, WITHIN TWO (2) BUSINESS DAYS, AFTER
BECOMING AWARE OF THE ASSERTION BY THE HOLDER OF ANY CAPITAL STOCK OF FLEETWOOD
OR OF ANY SUBSIDIARY OR THE HOLDER OF ANY DEBT OF FLEETWOOD OR ANY SUBSIDIARY IN
A FACE AMOUNT IN EXCESS OF ONE MILLION DOLLARS ($1,000,000) THAT A DEFAULT
EXISTS WITH RESPECT THERETO OR THAT FLEETWOOD OR SUCH SUBSIDIARY IS NOT IN
COMPLIANCE WITH THE TERMS THEREOF, OR THE THREAT OR COMMENCEMENT BY SUCH HOLDER
OF ANY ENFORCEMENT ACTION BECAUSE OF SUCH ASSERTED DEFAULT OR NON-COMPLIANCE;
AND PROMPTLY, BUT, IN ANY EVENT WITHIN TWO (2) BUSINESS DAYS, AFTER BECOMING
AWARE OF THE ASSERTION THAT ANY REPURCHASE OBLIGATIONS OF FIVE HUNDRED THOUSAND
DOLLARS ($500,000) OR MORE PAYABLE IN CASH SHALL HAVE BECOME DUE AND PAYABLE;


 


(C)         PROMPTLY, AND, IN ANY EVENT, WITHIN TWO (2) BUSINESS DAYS, AFTER
BECOMING AWARE OF ANY EVENT OR CIRCUMSTANCE (OTHER THAN GENERAL ECONOMIC TRENDS)
WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;


 


(D)         PROMPTLY, AND, IN ANY EVENT, WITHIN TWO (2) BUSINESS DAYS, AFTER
BECOMING AWARE OF ANY PENDING OR THREATENED ACTION, SUIT, OR PROCEEDING, BY ANY
PERSON, OR ANY PENDING OR THREATENED INVESTIGATION BY A GOVERNMENTAL AUTHORITY,
OTHER THAN IN CONNECTION WITH THE CHAPTER 11 CASES, WHICH IF ADVERSELY
DETERMINED WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;


 


(E)         PROMPTLY, AND, IN ANY EVENT, WITHIN TWO (2) BUSINESS DAYS, AFTER
BECOMING AWARE OF ANY PENDING OR THREATENED STRIKE, WORK STOPPAGE, UNFAIR LABOR
PRACTICE CLAIM, OR OTHER LABOR DISPUTE AFFECTING FLEETWOOD OR ANY OF ITS
SUBSIDIARIES IN A MANNER WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT;


 


(F)          PROMPTLY, AND, IN ANY EVENT, WITHIN TWO (2) BUSINESS DAYS, AFTER
BECOMING AWARE OF ANY VIOLATION OF ANY LAW, STATUTE, REGULATION, OR ORDINANCE OF
A GOVERNMENTAL AUTHORITY AFFECTING FLEETWOOD OR ANY SUBSIDIARY WHICH COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;


 


(G)         PROMPTLY, AND, IN ANY EVENT, WITHIN TWO (2) BUSINESS DAYS, AFTER
RECEIPT OF ANY NOTICE OF ANY VIOLATION BY FLEETWOOD OR ANY OF ITS SUBSIDIARIES
OF ANY ENVIRONMENTAL LAW WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT OR THAT ANY GOVERNMENTAL AUTHORITY HAS ASSERTED IN WRITING THAT
FLEETWOOD OR ANY SUBSIDIARY IS NOT IN COMPLIANCE IN ANY MATERIAL RESPECT WITH
ANY ENVIRONMENTAL LAW OR IS INVESTIGATING FLEETWOOD’S OR SUCH SUBSIDIARY’S
COMPLIANCE THEREWITH;


 


(H)         PROMPTLY, AND, IN ANY EVENT, WITHIN TWO (2) BUSINESS DAYS, AFTER
RECEIPT OF ANY WRITTEN NOTICE THAT FLEETWOOD OR ANY OF ITS SUBSIDIARIES IS OR
MAY BE LIABLE TO ANY PERSON AS A RESULT OF THE RELEASE OR THREATENED RELEASE OF
ANY CONTAMINANT OR THAT FLEETWOOD OR ANY SUBSIDIARY IS SUBJECT TO INVESTIGATION
BY ANY GOVERNMENTAL AUTHORITY EVALUATING WHETHER ANY REMEDIAL ACTION IS NEEDED
TO RESPOND TO THE RELEASE OR THREATENED RELEASE OF ANY CONTAMINANT WHICH, IN
EITHER CASE, IS REASONABLY LIKELY TO GIVE RISE TO LIABILITY IN EXCESS OF ONE
MILLION DOLLARS ($1,000,000);

 

36

--------------------------------------------------------------------------------


 


(I)          PROMPTLY, AND, IN ANY EVENT, WITHIN TWO (2) BUSINESS DAYS, AFTER
RECEIPT OF ANY WRITTEN NOTICE OF THE IMPOSITION OF ANY ENVIRONMENTAL LIEN
AGAINST ANY PROPERTY OF FLEETWOOD OR ANY OF ITS SUBSIDIARIES;


 


(J)          ANY CHANGE IN ANY LOAN PARTY’S NAME, STATE OF ORGANIZATION,
LOCATIONS OF COLLATERAL, OR FORM OF ORGANIZATION, TRADE NAMES UNDER WHICH IT
WILL SELL INVENTORY OR CREATE ACCOUNTS, OR TO WHICH INSTRUMENTS IN PAYMENT OF
ACCOUNTS MAY BE MADE PAYABLE, IN EACH CASE AT LEAST THIRTY (30) DAYS PRIOR
THERETO;


 


(K)         WITHIN TEN (10) BUSINESS DAYS AFTER FLEETWOOD OR ANY ERISA AFFILIATE
KNOWS OR HAS REASON TO KNOW, THAT AN ERISA EVENT OR A PROHIBITED TRANSACTION (AS
DEFINED IN SECTIONS 406 OF ERISA AND 4975 OF THE CODE) HAS OCCURRED, AND, WHEN
KNOWN, ANY ACTION TAKEN OR THREATENED BY THE IRS, THE DOL OR THE PBGC WITH
RESPECT THERETO;


 


(L)          UPON REQUEST, OR, IN THE EVENT THAT SUCH FILING REFLECTS A
SIGNIFICANT CHANGE WITH RESPECT TO THE MATTERS COVERED THEREBY, WITHIN THREE
(3) BUSINESS DAYS AFTER THE FILING THEREOF WITH THE PBGC, THE DOL OR THE IRS, AS
APPLICABLE, COPIES OF THE FOLLOWING:  (I) EACH ANNUAL REPORT (FORM 5500 SERIES),
INCLUDING SCHEDULE B THERETO, FILED WITH THE PBGC, THE DOL OR THE IRS WITH
RESPECT TO EACH PLAN, (II) A COPY OF EACH FUNDING WAIVER REQUEST FILED WITH THE
PBGC, THE DOL OR THE IRS WITH RESPECT TO ANY PLAN AND ALL COMMUNICATIONS
RECEIVED BY FLEETWOOD OR ANY ERISA AFFILIATE FROM THE PBGC, THE DOL OR THE IRS
WITH RESPECT TO SUCH REQUEST, AND (III) A COPY OF EACH OTHER FILING OR NOTICE
FILED WITH THE PBGC, THE DOL OR THE IRS, WITH RESPECT TO EACH PLAN BY EITHER
FLEETWOOD OR ANY ERISA AFFILIATE;


 


(M)        UPON REQUEST, COPIES OF EACH ACTUARIAL REPORT FOR ANY PLAN OR
MULTI-EMPLOYER PLAN AND ANNUAL REPORT FOR ANY MULTI-EMPLOYER PLAN; AND WITHIN
THREE (3) BUSINESS DAYS AFTER RECEIPT THEREOF BY FLEETWOOD OR ANY ERISA
AFFILIATE, COPIES OF THE FOLLOWING:  (I) ANY NOTICES OF THE PBGC’S INTENTION TO
TERMINATE A PLAN OR TO HAVE A TRUSTEE APPOINTED TO ADMINISTER SUCH PLAN;
(II) ANY FAVORABLE OR UNFAVORABLE DETERMINATION LETTER FROM THE IRS REGARDING
THE QUALIFICATION OF A PLAN UNDER SECTION 401(A) OF THE CODE; OR (III) ANY
NOTICE FROM A MULTI-EMPLOYER PLAN REGARDING THE IMPOSITION OF WITHDRAWAL
LIABILITY;


 


(N)         WITHIN THREE (3) BUSINESS DAYS AFTER THE OCCURRENCE THEREOF: (I) ANY
CHANGES IN THE BENEFITS OF ANY EXISTING PLAN WHICH INCREASE THE ANNUAL COSTS OF
FLEETWOOD AND ITS SUBSIDIARIES WITH RESPECT THERETO BY AN AMOUNT IN EXCESS OF
ONE MILLION DOLLARS ($1,000,000) OR THE ESTABLISHMENT OF ANY NEW PLAN OR THE
COMMENCEMENT OF CONTRIBUTIONS TO ANY PLAN TO WHICH FLEETWOOD OR ANY ERISA
AFFILIATE WAS NOT PREVIOUSLY CONTRIBUTING; OR (II) ANY FAILURE BY FLEETWOOD OR
ANY ERISA AFFILIATE TO MAKE A REQUIRED INSTALLMENT OR ANY OTHER REQUIRED PAYMENT
UNDER SECTION 412 OF THE CODE ON OR BEFORE THE DUE DATE FOR SUCH INSTALLMENT OR
PAYMENT;

 

37

--------------------------------------------------------------------------------



 


(O)         WITHIN THREE (3) BUSINESS DAYS AFTER FLEETWOOD OR ANY ERISA
AFFILIATE KNOWS OR HAS REASON TO KNOW THAT ANY OF THE FOLLOWING EVENTS HAS OR
WILL OCCUR:  (I) A MULTI-EMPLOYER PLAN HAS BEEN OR WILL BE TERMINATED; (II) THE
ADMINISTRATOR OR PLAN SPONSOR OF A MULTI-EMPLOYER PLAN INTENDS TO TERMINATE A
MULTI-EMPLOYER PLAN; OR (III) THE PBGC HAS INSTITUTED OR WILL INSTITUTE
PROCEEDINGS UNDER SECTION 4042 OF ERISA TO TERMINATE A MULTI-EMPLOYER PLAN; OR


 


(P)         ON OR PRIOR TO THE DATE THAT IS FIVE (5) BUSINESS DAYS PRIOR TO THE
DATE ANY LOAN PARTY IS INTENDED TO ENTER INTO (I) ANY REIMBURSEMENT OBLIGATION
RELATING TO A LETTER OF CREDIT, SURETY BOND OR SIMILAR INSTRUMENT  IN RESPECT OF
WHICH (A) SUCH LOAN PARTY IS TO BE AN “OBLIGOR” AND ANY THIRD PARTY IS TO BE AN
“OBLIGEE” AND (B) SUCH OBLIGEE IS INTENDED TO BE THE BENEFICIARY UNDER AN
EXISTING OR NEWLY REQUESTED LETTER OF CREDIT; OR (II) ANY OTHER TRANSACTION OR
SERIES OF RELATED TRANSACTIONS THE EFFECT OF WHICH IS TO INCREASE THE EXPOSURE
OF THE LETTER OF CREDIT ISSUER OR ANY LENDER HEREUNDER UNDER ANY EXISTING OR
NEWLY REQUESTED LETTER OF CREDIT (FOR THE AVOIDANCE OF DOUBT, REGARDLESS OF
WHETHER THE BORROWERS INTEND TO SEEK AN INCREASE IN THE FACE AMOUNT OF ANY
EXISTING LETTER OF CREDIT OTHERWISE IN ACCORDANCE WITH THE TERMS HEREOF).


 

Each notice given under this Section 5.3 shall describe the subject matter
thereof in reasonable detail, and shall set forth the action that Fleetwood, its
Subsidiary, or any ERISA Affiliate, as applicable, has taken or proposes to take
with respect thereto.

 


ARTICLE 6


GENERAL WARRANTIES AND REPRESENTATIONS


 

Fleetwood and the Borrowers warrant and represent to the Agent and the Lenders
that except as hereafter disclosed to and accepted by the Agent and the Required
Lenders in writing:

 

6.1         Authorization, Validity, and Enforceability of this Agreement and
the Loan Documents.  Upon the entry by the Bankruptcy Court of the Interim Order
(or the Final Order, when applicable), each Loan Party has the power and
authority to execute, deliver and perform this Agreement and the other Loan
Documents to which it is a party, to incur the Obligations, and to grant to the
Agent Liens upon and security interests in the Collateral.  Each Loan Party has
taken all necessary action (including obtaining approval of its stockholders if
necessary) to authorize its execution, delivery, and performance of this
Agreement and the other Loan Documents to which it is a party.  Subject to the
entry of the Interim Order (or the Final Order, when applicable) by the
Bankruptcy Court, this Agreement and the other Loan Documents to which it is a
party have been duly executed and delivered by each Loan Party which is a party
thereto, and constitutes the legal, valid and binding obligations of such Loan
Party, enforceable against it in accordance with their respective terms, subject
to the effect of bankruptcy, insolvency, moratorium and other laws affecting the
rights of creditors generally and to the effect of general principles of
equity.  Upon entry by the Bankruptcy Court of the Interim Order (or the Final
Order, when applicable), each Loan Party’s execution, delivery, and performance
of this Agreement and the other Loan Documents to which it is a party do not and
will not conflict with, or constitute a violation or breach of, or result in the
imposition of any Lien upon the property of

 

38

--------------------------------------------------------------------------------


 

Fleetwood or any of its Subsidiaries, by reason of the terms of (a) except as
prohibited or excused by the Applicable Order or by reason of commencement of
the Chapter 11 Cases, any material contract, mortgage, lease, agreement,
indenture, or instrument to which Fleetwood or any of its Subsidiaries is a
party or which is binding upon it, the breach of which could reasonably be
expected to result in a Material Adverse Effect, (b) any Requirement of Law
applicable to Fleetwood or any of its Subsidiaries, the violation of which could
reasonably be expected to result in a Material Adverse Effect or (c) the
certificate or articles of incorporation or by-laws or the limited liability
company or limited partnership agreement (or other organizational documents) of
Fleetwood or any of its Subsidiaries.

 

6.2         Validity and Priority of Security Interest.  Upon the entry by the
Bankruptcy Court of the Interim Order (or the Final Order, when applicable), the
provisions of this Agreement, the Mortgages, and the other Loan Documents (upon
recordation thereof) create legal and valid Liens on all the Collateral in favor
of the Agent for the ratable benefit of the Agent and the Revolving Credit
Lenders and such Liens constitute perfected and continuing Liens on all the
Collateral, having priority over all other Liens on the Collateral (subject to
the Carve-Out and the Exceptions) securing all the Obligations, and enforceable
against the Loan Parties and all third parties.  Upon the entry by the
Bankruptcy Court of the Interim Order (or the Final Order, when applicable), the
Liens on the Collateral shall constitute super-priority perfected Liens in favor
of the Agent, for the ratable benefit of the Agent and the Lenders, except, in
each case, (i) subject to the Exceptions, (ii) subject to the Carve-Out and
(iii) to the extent permitted by the Security Agreement.  All of the Liens
granted to the Agent on behalf of itself and on behalf of the Existing Lenders
with respect to the Third Amended and Restated Credit Agreement (including,
without limitation, the adequate protection liens granted to the Agent on behalf
of itself and on behalf of the Existing Lenders (together with all Obligations
(as defined in the Third Amended and Restated Credit Agreement), including,
without limitation, all indemnity, reimbursement and other contingent
obligations under the Third Amended and Restated Credit Agreement that may or
may not yet have been identified or asserted)) shall be rolled up and replaced
with the Liens granted in connection with this Agreement and, in each case, such
Liens and contingent obligations shall be subject to the Carve-Out and the
Exceptions.

 

6.3         Organization and Qualification.  Each Loan Party (a) is duly
organized or incorporated and validly existing in good standing (except by
reason of the commencement of the Chapter 11 Cases) under the laws of the state
of its organization or incorporation, (b) is qualified to do business and is in
good standing (except by reason of the commencement of the Chapter 11 Cases) in
the jurisdictions set forth on Schedule 6.3 hereto which are the only
jurisdictions in which qualification is material to the conduct of its business
and (c) subject to the entry of the Interim Order (or the Final Order, when
applicable) by the Bankruptcy Court and compliance with any applicable
conditions of the Bankruptcy Code, has all requisite power and authority to
conduct its business and to own its property.

 

6.4         Corporate Name; Prior Transactions.  Except as set forth on Schedule
6.4 hereto no Loan Party has, during the five (5) years prior to the Closing
Date, been known by or used any other corporate or fictitious name, or been a
party to any merger or consolidation, or acquired all or substantially all of
the assets of any Person, or acquired any of its property outside of the
ordinary course of business.

 

39

--------------------------------------------------------------------------------


 

6.5         Subsidiaries and Affiliates.  Schedule 6.5 hereto, and as the same
may be amended after the Closing Date with the consent of the Agent (such
consent not to be unreasonably withheld, conditioned or delayed), is a correct
and complete list of the name and relationship to Fleetwood of each and all of
its Subsidiaries and, to the knowledge of Fleetwood and the Borrowers, their
other Affiliates.  Each Subsidiary which is not a Loan Party is (a) duly
incorporated or organized and validly existing in good standing (except by
reason of the commencement of the Chapter 11 Cases) under the laws of its state
of incorporation or organization set forth on Schedule 6.5 hereto, and as the
same may be amended after the Closing Date with the consent of the Agent (such
consent not to be unreasonably withheld, conditioned or delayed), and
(b) qualified to do business and in good standing in each jurisdiction in which
the failure to so qualify or be in good standing (except by reason of the
commencement of the Chapter 11 Cases) would reasonably be expected to have a
material adverse effect on any such Subsidiary’s business, operations, property,
or condition (financial or otherwise) and (c) has all requisite power and
authority to conduct its business and own its property.  The aggregate amount of
assets owned by the Subsidiaries of Fleetwood that are identified as Inactive
Subsidiaries as of the Closing Date on Schedule 6.5 is less than two hundred and
fifty thousand Dollars ($250,000), the revenues of each Subsidiary of Fleetwood
that is identified as an Inactive Subsidiary as of the Closing Date on Schedule
6.5 is less than one million Dollars ($1,000,000) and none of the assets owned
by the Subsidiaries of Fleetwood that are identified as Inactive Subsidiaries or
Excluded Subsidiaries on Schedule 6.5 are included in the calculation of the
Borrowing Base pursuant to this Agreement.

 

6.6         Financial Statements and Projections.


 


(A)           FLEETWOOD HAS DELIVERED TO THE AGENT AND THE LENDERS THE AUDITED
BALANCE SHEET AND RELATED STATEMENTS OF INCOME, RETAINED EARNINGS, CASH FLOWS,
AND CHANGES IN STOCKHOLDERS EQUITY FOR FLEETWOOD AND ITS CONSOLIDATED
SUBSIDIARIES AS OF APRIL 28, 2008, ACCOMPANIED BY THE REPORT THEREON OF ITS
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS, ERNST & YOUNG.  FLEETWOOD HAS ALSO
DELIVERED TO THE AGENT AND THE LENDERS THE UNAUDITED BALANCE SHEET AND RELATED
STATEMENTS OF INCOME AND CASH FLOWS FOR FLEETWOOD AND ITS CONSOLIDATED
SUBSIDIARIES AS OF THE FISCAL MONTH ENDING JANUARY 31, 2009.  SUCH FINANCIAL
STATEMENTS ARE ATTACHED HERETO AS EXHIBIT B.  ALL SUCH FINANCIAL STATEMENTS HAVE
BEEN PREPARED IN ACCORDANCE WITH GAAP AND PRESENT ACCURATELY AND FAIRLY IN ALL
MATERIAL RESPECTS THE FINANCIAL POSITION OF FLEETWOOD AND ITS CONSOLIDATED
SUBSIDIARIES AS AT THE DATES THEREOF AND THEIR RESULTS OF OPERATIONS FOR THE
PERIODS THEN ENDED, SUBJECT IN THE CASE OF THE UNAUDITED STATEMENTS TO NORMAL
YEAR END AUDIT ADJUSTMENTS AND TO THE OMISSION OF FOOTNOTES REQUIRED BY GAAP.


 


(B)           THE PROJECTIONS SUBMITTED TO THE LENDERS ON THE DATE HEREOF AND
ATTACHED HERETO AS SCHEDULE 6.6 REPRESENT THE GOOD FAITH ESTIMATE BY THE
BORROWERS OF THE FUTURE FINANCIAL PERFORMANCE OF FLEETWOOD AND ITS CONSOLIDATED
SUBSIDIARIES FOR THE PERIODS SET FORTH THEREIN.  SUCH PROJECTIONS HAVE BEEN
PREPARED ON THE BASIS OF THE ASSUMPTIONS SET FORTH THEREIN, WHICH THE BORROWERS
BELIEVE ARE FAIR AND REASONABLE IN LIGHT OF CURRENT AND REASONABLY FORESEEABLE
BUSINESS CONDITIONS AT THE TIME SUBMITTED TO THE LENDERS BUT INCLUDE FUTURE
PAYMENTS OF KNOWN CONTINGENT LIABILITIES DISCLOSED TO THE LENDERS.

 

40

--------------------------------------------------------------------------------


 

6.7         Capitalization.  Schedule 6.7 hereto sets forth the capitalization
of Fleetwood and its Subsidiaries and all of the authorized and issued Capital
Stock of each such Person.  All outstanding Capital Stock has been validly
issued, and is fully paid and non-assessable.  All of the Capital Stock of
Subsidiaries is owned, beneficially and of record, by the Person set forth on
such Schedule 6.7.

 

6.8         [RESERVED].


 

6.9         Debt.  Fleetwood and its Subsidiaries have no Debt on the Closing
Date, except (a) the Obligations, (b) the Subordinated Debt and the 2008 Senior
Secured Debentures, in an aggregate original principal amount outstanding on the
Closing Date of not more than two hundred and forty-two million six hundred
thousand Dollars ($242,600,000), and the Trust Securities also outstanding on
the Closing Date, (c) the 2008 Mortgage Debt, (d) Debt described on Schedule 6.9
hereto (which includes Permitted Life Insurance Policy Debt), (e) Guaranties
entered into in accordance with Section 7.12 and (f) other Debt in an aggregate
amount of not more than five million Dollars ($5,000,000).

 

6.10       Distributions.  Since June 12, 2001, no Distribution has been
declared, paid, or made upon or in respect of any Capital Stock or other
securities of Fleetwood or any of its Subsidiaries, except as permitted by
Section 7.10.

 

6.11       Real Estate; Leases.  Schedule 6.11 (i) sets forth, as of the Closing
Date, a correct and complete list of all Real Estate owned in fee simple by
Fleetwood or any of its Subsidiaries, all leases and subleases of real or
personal property held by Fleetwood or any of its Subsidiaries as lessee or
sublessee (other than leases of personal property as to which Fleetwood or any
of its Subsidiaries is lessee or sublessee for which the value of such personal
property covered by such lease in the aggregate is less than five hundred
thousand Dollars ($500,000)), and all leases and subleases of real or personal
property held by Fleetwood or any of its Subsidiaries as lessor, or sublessor
and (ii) accurately identifies all idle and non-idle Existing Real Estate
Subfacility Assets, all idle and non-idle Additional Real Estate Subfacility
Assets, the Closing Date Encumbered Real Estate Asset, Real Estate assets owned
by the entities constituting the Fleetwood Travel Trailers Division, Real Estate
assets owned by the entities constituting the Manufactured Homes Division and
Real Estate assets owned by the entities constituting the Motor Homes Division. 
Each of such leases and subleases is valid and enforceable in accordance with
its terms and is in full force and effect, and to the knowledge of Fleetwood and
the Borrowers no material default by any party to any such lease or sublease
exists.  Fleetwood and its Subsidiaries have good and marketable title in fee
simple to the Real Estate identified on Schedule 6.11 as owned by Fleetwood or
any of its Subsidiaries, or valid leasehold interests in all Real Estate
designated therein as “leased” by Fleetwood or any of its Subsidiaries and
Fleetwood and its Subsidiaries have good, indefeasible, and merchantable title
to all of its other property reflected on the most recent Financial Statements
delivered to the Agent and the Lenders, except as disposed of in the ordinary
course of business or as otherwise permitted by Section 7.9 since the date
thereof, free of all Liens except Permitted Liens.

 

6.12       Proprietary Rights.  Schedule 6.12 hereto and as the same may be
amended after the Closing Date with the consent of the Agent (such consent not
to be unreasonably withheld, conditioned or delayed), sets forth a correct and
complete list of all of the Proprietary

 

41

--------------------------------------------------------------------------------


 

Rights of the Loan Parties that are material to the conduct of the businesses of
the Loan Parties (other than commercially available third party software).  As
of the Closing Date, none of such Proprietary Rights is subject to any licensing
agreement or similar arrangement except as set forth on Schedule 6.12 and as the
same may be amended after the Closing Date with the consent of the Agent (such
consent not to be unreasonably withheld).  To the knowledge of Fleetwood and the
Borrowers, none of the Proprietary Rights infringes on or conflicts with any
other Person’s property, and, to the knowledge of Fleetwood and the Borrowers no
other Person’s property infringes on or conflicts with such Proprietary Rights,
except in each case where such infringement or conflict could not reasonably be
expected to result in a Material Adverse Effect.  The Proprietary Rights
described on Schedule 6.12 and as the same may be amended after the Closing Date
with the consent of the Agent (such consent not to be unreasonably withheld),
constitute all of the property of such type material to the current and
anticipated future conduct of the business of the Loan Parties.

 

6.13       Trade Names.  All material trade names or styles under which any Loan
Party will sell Inventory or create Accounts, or to which instruments in payment
of Accounts may be made payable, are listed on Schedule 6.13 hereto.

 

6.14       Litigation.  Other than the Chapter 11 Cases and except as set forth
on Schedule 6.14 and as the same may be amended after the Closing Date with the
consent of the Agent (such consent not to be unreasonably withheld), there is no
pending, or to the best knowledge of Fleetwood and the Borrowers threatened,
action, suit, proceeding, or counterclaim by any Person, or to the best
knowledge of Fleetwood and the Borrowers, investigation by any Governmental
Authority, which could reasonably be expected to have a Material Adverse Effect.

 

6.15       Labor Disputes.  Except as set forth on Schedule 6.15 hereto
(a) there is no collective bargaining agreement or other labor contract covering
employees of Fleetwood or any of its Subsidiaries, (b) no such collective
bargaining agreement or other labor contract is scheduled to expire during the
term of this Agreement, (c) no union or other labor organization is seeking to
organize, or to be recognized as, a collective bargaining unit of employees of
Fleetwood or any of its Subsidiaries or for any similar purpose, and (d) there
is no pending or (to the best knowledge of the Borrowers) threatened, strike,
work stoppage, material unfair labor practice claim, or other material labor
dispute against or affecting Fleetwood or its Subsidiaries or their employees.

 

6.16       Environmental Laws.  Except as otherwise disclosed on Schedule 6.16
hereto:

 


(A)           FLEETWOOD AND ITS SUBSIDIARIES HAVE COMPLIED IN ALL MATERIAL
RESPECTS WITH ALL ENVIRONMENTAL LAWS AND NEITHER FLEETWOOD NOR ANY SUBSIDIARY
NOR ANY OF ITS PRESENTLY OWNED REAL PROPERTY OR PRESENTLY CONDUCTED OPERATIONS,
NOR ITS PREVIOUSLY OWNED REAL PROPERTY OR PRIOR OPERATIONS, IS SUBJECT TO ANY
ENFORCEMENT ORDER FROM OR LIABILITY AGREEMENT WITH ANY GOVERNMENTAL AUTHORITY OR
PRIVATE PERSON RESPECTING (I) COMPLIANCE WITH ANY ENVIRONMENTAL LAW OR (II) ANY
POTENTIAL LIABILITIES AND COSTS OR REMEDIAL ACTION ARISING FROM THE RELEASE OR
THREATENED RELEASE OF A CONTAMINANT.

 

42

--------------------------------------------------------------------------------


 


(B)         FLEETWOOD AND ITS SUBSIDIARIES HAVE OBTAINED ALL PERMITS NECESSARY
FOR THEIR CURRENT OPERATIONS UNDER ENVIRONMENTAL LAWS, THE ABSENCE OF WHICH
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, AND ALL SUCH
PERMITS ARE IN GOOD STANDING AND FLEETWOOD AND ITS SUBSIDIARIES ARE IN
COMPLIANCE WITH ALL MATERIAL TERMS AND CONDITIONS OF SUCH PERMITS.


 


(C)         NEITHER FLEETWOOD NOR ANY OF ITS SUBSIDIARIES, NOR, TO THE BEST
KNOWLEDGE OF FLEETWOOD AND THE BORROWERS, ANY OF ITS PREDECESSORS IN INTEREST,
HAS STORED, TREATED OR DISPOSED OF ANY HAZARDOUS WASTE IN VIOLATION OF
APPLICABLE LAW, EXCEPT FOR ANY SUCH VIOLATION AS COULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(D)         NEITHER FLEETWOOD NOR ANY OF ITS SUBSIDIARIES HAS, AS OF THE CLOSING
DATE, RECEIVED ANY SUMMONS, COMPLAINT, ORDER OR SIMILAR WRITTEN NOTICE
INDICATING THAT IT IS NOT CURRENTLY IN COMPLIANCE WITH, OR THAT ANY GOVERNMENTAL
AUTHORITY IS INVESTIGATING ITS COMPLIANCE WITH, ANY ENVIRONMENTAL LAWS OR THAT
IT IS OR MAY BE LIABLE TO ANY OTHER PERSON AS A RESULT OF A RELEASE OR
THREATENED RELEASE OF A CONTAMINANT.


 


(E)         TO THE BEST KNOWLEDGE OF FLEETWOOD AND THE BORROWERS, AS OF THE
CLOSING DATE, NONE OF THE PRESENT OR PAST OPERATIONS OF FLEETWOOD AND ITS
SUBSIDIARIES IS THE SUBJECT OF ANY INVESTIGATION BY ANY GOVERNMENTAL AUTHORITY
EVALUATING WHETHER ANY REMEDIAL ACTION IS NEEDED TO RESPOND TO A RELEASE OR
THREATENED RELEASE OF A CONTAMINANT.


 


(F)          THERE IS NOT NOW, NOR TO THE BEST KNOWLEDGE OF FLEETWOOD AND THE
BORROWERS HAS THERE EVER BEEN ON OR IN THE REAL ESTATE CURRENTLY OWNED OR LEASED
BY FLEETWOOD AND ITS SUBSIDIARIES:


 

(I)              ANY UNDERGROUND STORAGE TANKS OR OTHER THAN THOSE MAINTAINED
AND/OR CLOSED IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH APPLICABLE LAWS OR
SURFACE IMPOUNDMENTS,

 

(II)             ANY ASBESTOS-CONTAINING MATERIAL THAT IS FRIABLE, EXCEPT SUCH
AS HAS BEEN REMOVED IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ENVIRONMENTAL
LAWS, OR

 

(III)            ANY POLYCHLORINATED BIPHENYLS (PCBS) USED IN HYDRAULIC OILS,
ELECTRICAL TRANSFORMERS OR OTHER EQUIPMENT, OTHER THAN THOSE MAINTAINED IN
COMPLIANCE IN ALL MATERIAL RESPECTS WITH ENVIRONMENTAL LAWS.

 


(G)         NEITHER FLEETWOOD NOR ANY OF ITS SUBSIDIARIES HAS FILED ANY NOTICE
UNDER ANY REQUIREMENT OF ENVIRONMENTAL LAW REPORTING A SPILL OR ACCIDENTAL AND
UNPERMITTED RELEASE OR DISCHARGE OF A CONTAMINANT INTO THE ENVIRONMENT.


 


(H)         NEITHER FLEETWOOD NOR ANY OF ITS SUBSIDIARIES HAS ENTERED INTO ANY
NEGOTIATIONS OR SETTLEMENT AGREEMENTS WITH ANY PERSON (INCLUDING THE PRIOR OWNER
OF ITS PROPERTY) IMPOSING MATERIAL OBLIGATIONS OR LIABILITIES ON FLEETWOOD OR
ANY OF ITS SUBSIDIARIES WITH RESPECT TO ANY REMEDIAL ACTION IN RESPONSE TO THE
RELEASE OF A CONTAMINANT OR ENVIRONMENTALLY RELATED CLAIM.

 

43

--------------------------------------------------------------------------------


 


(I)          NONE OF THE PRODUCTS CURRENTLY MANUFACTURED, DISTRIBUTED OR SOLD BY
FLEETWOOD OR ANY OF ITS SUBSIDIARIES CONTAIN ASBESTOS CONTAINING MATERIAL.


 


(J)          NO ENVIRONMENTAL LIEN HAS ATTACHED TO THE REAL ESTATE OWNED OR
LEASED BY FLEETWOOD AND ITS SUBSIDIARIES.


 

6.17         No Violation of Law.  Neither Fleetwood nor any of its Subsidiaries
is in violation of any law, statute, regulation, ordinance, judgment, order, or
decree applicable to it which violation could reasonably be expected to have a
Material Adverse Effect.

 

6.18         No Default.  Except for defaults and cross-defaults arising solely
by reason of filing the Chapter 11 Cases, and defaults and cross-defaults set
forth on Schedule 6.18, neither Fleetwood nor any of its Subsidiaries is in
default with respect to any note, indenture, loan agreement, mortgage, lease,
deed, or other agreement to which Fleetwood or such Subsidiary is a party or by
which it is bound, which default could reasonably be expected to have a Material
Adverse Effect (other than merely a Material Adverse Effect on the financial
condition of the Fleetwood or its Subsidiary arising solely by reason of the
creation of an unsecured prepetition claim).

 

6.19           ERISA Compliance.  Except as specifically disclosed in Schedule
6.19 hereto:

 


(A)         EACH PLAN IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH THE
APPLICABLE PROVISIONS OF ERISA, THE CODE AND OTHER FEDERAL OR STATE LAW.  EACH
PLAN WHICH IS INTENDED TO QUALIFY UNDER SECTION 401(A) OF THE CODE HAS RECEIVED
A FAVORABLE DETERMINATION LETTER FROM THE IRS AND TO THE BEST KNOWLEDGE OF
FLEETWOOD AND THE BORROWERS, NOTHING HAS OCCURRED WHICH WOULD CAUSE THE LOSS OF
SUCH QUALIFICATION.  FLEETWOOD AND EACH ERISA AFFILIATE HAS MADE ALL REQUIRED
CONTRIBUTIONS TO ANY PLAN SUBJECT TO SECTION 412 OF THE CODE, AND NO APPLICATION
FOR A FUNDING WAIVER OR AN EXTENSION OF ANY AMORTIZATION PERIOD PURSUANT TO
SECTION 412 OF THE CODE HAS BEEN MADE WITH RESPECT TO ANY PLAN.


 


(B)         THERE ARE NO PENDING OR, TO THE BEST KNOWLEDGE OF FLEETWOOD AND
BORROWERS, THREATENED CLAIMS, ACTIONS OR LAWSUITS, OR ACTION BY ANY GOVERNMENTAL
AUTHORITY, WITH RESPECT TO ANY PLAN WHICH HAS RESULTED OR COULD REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.  THERE HAS BEEN NO PROHIBITED
TRANSACTION OR VIOLATION OF THE FIDUCIARY RESPONSIBILITY RULES WITH RESPECT TO
ANY PLAN WHICH HAS RESULTED OR COULD REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT.


 


(C)         (I) OTHER THAN AN ERISA EVENT CONSISTING OF EITHER THE FILING OF THE
CHAPTER 11 CASES OR THE LIQUIDATION OF ANY LOAN PARTY SUBJECT TO THE CHAPTER 11
CASES, NO ERISA EVENT HAS OCCURRED OR IS REASONABLY EXPECTED TO OCCUR; (II) NO
PENSION PLAN HAS ANY UNFUNDED PENSION LIABILITY; (III) NEITHER FLEETWOOD NOR ANY
ERISA AFFILIATE HAS INCURRED, OR REASONABLY EXPECTS TO INCUR, ANY LIABILITY
UNDER

 

44

--------------------------------------------------------------------------------


 


TITLE IV OF ERISA WITH RESPECT TO ANY PENSION PLAN (OTHER THAN PREMIUMS DUE AND
NOT DELINQUENT UNDER SECTION 4007 OF ERISA); (IV) NEITHER FLEETWOOD NOR ANY
ERISA AFFILIATE HAS INCURRED, OR REASONABLY EXPECTS TO INCUR, ANY LIABILITY (AND
NO EVENT HAS OCCURRED WHICH, WITH THE GIVING OF NOTICE UNDER SECTION 4219 OF
ERISA, WOULD RESULT IN SUCH LIABILITY) UNDER SECTION 4201 OR 4243 OF ERISA WITH
RESPECT TO A MULTI-EMPLOYER PLAN; AND (V) NEITHER FLEETWOOD NOR ANY ERISA
AFFILIATE HAS ENGAGED IN A TRANSACTION THAT COULD BE SUBJECT TO SECTION 4069 OR
4212(C) OF ERISA.


 

6.20       Taxes.  Fleetwood and its Subsidiaries have filed all federal income
and other material federal, provincial, state and other tax returns required by
law to be filed, and have paid all federal income and other material taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable unless such unpaid
taxes and assessments would constitute a Permitted Lien or are being contested
in good faith by appropriate proceedings.  Fleetwood and its Subsidiaries have
withheld and paid over all taxes required to have been withheld and paid over,
and complied in all material respects with all information reporting
requirements in connection with amounts paid or owing, to any employee,
creditor, independent contractor or other third party.

 

6.21       Regulated Entities.  None of Fleetwood, any Person controlling
Fleetwood, or any Subsidiary, is an “Investment Company” within the meaning of
the Investment Company Act of 1940.  No Loan Party is subject to regulation
under the Public Utility Holding Company Act of 1935, the Federal Power Act, the
Interstate Commerce Act, any state public utilities code or law, or any other
federal or state statute or regulation limiting its ability to incur
indebtedness.

 

6.22       Use of Proceeds; Margin Regulations.  The proceeds of the Loans are
to be used solely to (i) pay fees in connection with the senior secured,
super-priority revolving credit facility set forth in this Agreement, (ii) issue
and/or maintain Letters of Credit in accordance with Section 1.4, (iii) provide
Credit Support in connection with such Letters of Credit, (iv) fund the ongoing
post-petition working capital needs and other general corporate purposes of the
Borrowers, (v) pay expenses constituting the Carve-Out and (vi) fund the payment
of such pre-petition and other out of the ordinary course of business expenses
of the Borrowers as may be approved by the Bankruptcy Court, including permitted
capital expenditures, priority employee wage claims, and expenses associated
with the assumption of executory contracts and unexpired leases, in each case in
amounts not to exceed in any weekly period the amounts in the Approved Budget
subject to any variances permitted by Section 7.22(b) of this Agreement (for the
avoidance of doubt, it being understood and agreed that the presence of any
“basket” or “carve-out” set forth in any negative covenant contained in
Section 7 shall not be, and shall not be deemed to be, an approval or acceptance
by the Agent or any Lender of any Line Item in any Approved Budget, or portion
thereof, related to cash expenditures of the type described in such “basket” or
“carve-out,” which shall remain subject to the approval rights of Agent and the
Required Lenders with respect to each Approved Budget as set forth herein and in
the Applicable Order).  The proceeds of the Loans are not to be used for:
(a) the payment of interest and principal with respect to any Debt (other than
Debt incurred under this Agreement), including, without limitation, the
Subordinated Debt, the 2008 Senior Secured Debentures or the 2008 Mortgage Debt,
(b) to finance in any way any adversary action, suit, arbitration, proceeding,
application, motion or other litigation of any type relating to or in connection
with the Third

 

45

--------------------------------------------------------------------------------


 

Amended and Restated Credit Agreement or any of the loan documents or in
instruments entered into in connection therewith, including, without limitation,
any challenges to the Obligations (as defined in the Third Amended and Restated
Credit Agreement) under the Third Amended and Restated Credit Agreement, or the
validity, perfection, priority, or enforceability of any Lien securing such
claims or any payment made thereunder, (c) to finance in any way any action,
suit, arbitration, proceeding, application, motion or other litigation of any
type adverse to the interests of the Agent and the Lenders or their rights and
remedies under this Agreement, the other Loan Documents, the Interim Order or
the Final Order, (d) to make any distribution under a plan of reorganization in
any of the Chapter 11 Cases without the prior written consent of the Agent and
the Required Lenders and (e) to make any payment (in the aggregate, together
with all other such payments) in excess of three hundred thousand Dollars
($300,000) in settlement of any claim, action or proceeding, before any court,
arbitrator or other governmental body without the prior written consent of the
Agent and the Required Lenders; provided that nothing in this subclause
(e) shall prevent the Borrowers from assuming or curing executory contracts and
unexpired leases subject to an order of the Bankruptcy Court if otherwise
permitted hereunder.  Neither Fleetwood nor any Subsidiary is engaged in the
business of purchasing or selling Margin Stock or extending credit for the
purpose of purchasing or carrying Margin Stock.

 

6.23       Copyrights, Patents, Trademarks and Licenses, etc.  Each Loan Party
owns or is licensed or otherwise has the right to use all of the patents,
trademarks, service marks, trade names, copyrights, contractual franchises,
licenses, rights of way, authorizations and other rights that are reasonably
necessary for the operation of its businesses, without known conflict in any
material respect with the rights of any other Person.  To the knowledge of
Fleetwood and the Borrowers, no slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by Fleetwood or any Subsidiary infringes upon any
rights held by any other Person in any manner that could reasonably be expected
to result in a Material Adverse Effect.  No claim or litigation regarding any of
the foregoing is pending or, to the knowledge of Fleetwood and the Borrowers,
threatened, and to the knowledge of Fleetwood and the Borrowers no patent,
invention, device, application, principle or any statute, law, rule, regulation,
standard or code is pending or, to the knowledge of Fleetwood and the Borrowers,
proposed, which, in either case, could reasonably be expected to have a Material
Adverse Effect.

 

6.24       No Material Adverse Change.  Other than the commencement of the
Chapter 11 Cases and other than the cessation of existence or operations of, the
winding up of or the dissolution of or sale of assets of the Fleetwood Travel
Trailers Division, no Material Adverse Effect has occurred since January 31,
2008; provided that it is understood and agreed that for purposes solely of this
Section 6.24 and the delivery of any certificate signed by a Responsible Officer
to the effect, or substantially to the effect, that (i) the representations and
warranties contained in this Agreement are correct in all material respects,
(ii) no event has occurred and is continuing which constitutes a Default or an
Event of Default, or (iii) no event has occurred and is continuing which has had
or would have a Material Adverse Effect (and not, for the avoidance of doubt any
other provisions hereunder, including without limitation, Section 9.1(m) and
whether or not the Agent or Lenders can assert a Default or Event of Default has
occurred or is continuing thereunder).

 

46

--------------------------------------------------------------------------------


 

6.25       Full Disclosure.  None of the representations or warranties made by
Fleetwood or any Subsidiary in the Loan Documents as of the date such
representations and warranties are made or deemed made, and none of the
statements contained in any exhibit, report, written statement or certificate
furnished by or on behalf of Fleetwood or any Subsidiary in connection with the
Loan Documents (including the offering and disclosure materials delivered by or
on behalf of Fleetwood or any of its Subsidiaries to the Lenders prior to the
Closing Date), contains any untrue statement of a material fact or, when
considered as a whole, omits any material fact required to be stated therein or
necessary to make the statements made therein, in light of the circumstances
under which they are made, not misleading as of the time when made or delivered.

 

6.26       Material Agreements.  There are no agreements, contracts and other
documents that are material to Fleetwood and its Subsidiaries other than the
Material Contracts.

 

6.27       Bank Accounts.  Schedule 6.27 hereto contains a complete and accurate
list of all bank accounts maintained by any Loan Party with any bank or other
financial institution.  The Borrowers acknowledge and agree that Schedule 6.27
is substantially the same as the Borrowers’ Prepetition cash management system
as approved by the Cash Management Order and that such system, including all
accounts established thereto, shall continue to govern the rights of the
respective parties thereto, and shall be applicable under this Agreement,
subject to any modifications contemplated in the Cash Management Order.

 

6.28       Governmental Authorization.  Upon the entry of the Interim Order (or
the Final Order, when applicable) and except for filings expressly contemplated
by the Loan Documents, no approval, consent, exemption, authorization, or other
action by, or notice to, or filing with, any Governmental Authority or other
Person is necessary or required in connection with the execution, delivery or
performance by, or enforcement against, Fleetwood or any of its Subsidiaries of
this Agreement or any other Loan Document.

 

6.29       Senior Indebtedness.  All Obligations of Fleetwood under the Loan
Documents are “Senior Indebtedness” under the 2003 Subordinated Debentures.  All
Obligations of Fleetwood under this Agreement and the other Loan Documents to
the extent such Obligations are (A) liabilities of Fleetwood for borrowed money
or under any reimbursement obligation relating to a letter of credit, surety
bond or similar instrument, or (B) liabilities of Fleetwood evidenced by a bond,
note, debenture or similar instrument, or (C) liabilities of others described in
the preceding clauses (A) and (B) that Fleetwood has guaranteed or that are
otherwise its legal liability, or (D) deferrals renewals, extensions or
refundings of any liability of the types referred to in clauses (A), (B) and
(C) above, are “Senior Indebtedness” under the 1998 Subordinated Debentures and
Fleetwood’s guaranty of the Trust Securities.  All Obligations of Fleetwood and
its Subsidiaries under this Agreement and the other Loan Documents, and all
rights of contribution, indemnity, subrogation and reimbursement relating to the
Obligations of any Loan Party with respect to Fleetwood and any other
Obligations of Fleetwood and its Subsidiaries secured by any Loan Documents
(including, without limitation, all debts, liabilities and obligations now or
hereafter arising from or in connection with Bank Products), (i) are “Senior
Debt” and “Designated Senior Debt” under the 2008 Senior Secured Debentures and
“Priority Lien Debt” under the 2008 Intercreditor Agreement and (ii) were
permitted by the indenture

 

47

--------------------------------------------------------------------------------


 

governing the 2008 Senior Secured Debentures and the 2008 Intercreditor
Agreement to be incurred and secured under and pursuant to the Loan Documents.

 

6.30       Reorganization Matters.


 


(A)           THE CHAPTER 11 CASES WERE COMMENCED ON THE PETITION DATE IN
ACCORDANCE WITH APPLICABLE LAW AND PROPER NOTICE THEREOF AND THE HEARINGS FOR
THE APPROVAL OF THE INTERIM ORDER AND FINAL ORDER HAS BEEN GIVEN.  THE LOAN
PARTIES SHALL GIVE, ON A TIMELY BASIS AS SPECIFIED IN THE INTERIM ORDER OR THE
FINAL ORDER, AS APPLICABLE, ALL NOTICES REQUIRED TO BE GIVEN TO ALL PARTIES
SPECIFIED IN THE INTERIM ORDER OR FINAL ORDER, AS APPLICABLE.


 


(B)           AFTER THE ENTRY OF THE INTERIM ORDER, AND PURSUANT TO AND TO THE
EXTENT PERMITTED IN THE INTERIM ORDER AND THE FINAL ORDER, THE OBLIGATIONS WILL
CONSTITUTE ALLOWED ADMINISTRATIVE EXPENSE CLAIMS IN THE CHAPTER 11 CASES HAVING
PRIORITY OVER ALL ADMINISTRATIVE EXPENSE CLAIMS AND UNSECURED CLAIMS AGAINST THE
LOAN PARTIES NOW EXISTING OR HEREAFTER ARISING, OF ANY KIND WHATSOEVER,
INCLUDING, WITHOUT LIMITATION, ALL TRUST ESTATE LIENS, ALL ADMINISTRATIVE
EXPENSE CLAIMS OF THE KIND SPECIFIED IN SECTIONS 105, 326, 330, 331, 503(B),
506(C), 507(A), 507(B), 546(C), 726, 1114 OR ANY OTHER PROVISION OF THE
BANKRUPTCY CODE OR OTHERWISE, AS PROVIDED UNDER SECTION 364(C)(L) OF THE
BANKRUPTCY CODE, SUBJECT, AS TO PRIORITY ONLY, TO (I) THE CARVE-OUT AND (II) THE
EXCEPTIONS.


 


(C)           AFTER THE ENTRY OF THE INTERIM ORDER AND PURSUANT TO AND TO THE
EXTENT PROVIDED IN THE INTERIM ORDER AND THE FINAL ORDER, THE OBLIGATIONS WILL
BE SECURED BY A VALID AND PERFECTED FIRST PRIORITY LIEN ON ALL OF THE COLLATERAL
AT ALL TIMES SENIOR TO THE TRUST ESTATE LIENS AND SUBJECT, AS TO PRIORITY ONLY,
TO (I) THE CARVE-OUT AND (II) THE EXCEPTIONS.


 


(D)           THE INTERIM ORDER (WITH RESPECT TO THE PERIOD PRIOR TO ENTRY OF
THE FINAL ORDER) OR THE FINAL ORDER (WITH RESPECT TO THE PERIOD ON AND AFTER
ENTRY OF THE FINAL ORDER), AS THE CASE MAY BE, WILL BE IN FULL FORCE AND EFFECT
HAS NOT BEEN REVERSED, STAYED, MODIFIED OR AMENDED WITHOUT THE CONSENT OF THE
AGENT.


 


(E)           NOTWITHSTANDING THE PROVISIONS OF SECTION 362 OF THE BANKRUPTCY
CODE, AND SUBJECT TO THE APPLICABLE PROVISIONS OF THE APPLICABLE ORDER UPON THE
MATURITY (WHETHER BY ACCELERATION OR OTHERWISE) OF ANY OF THE OBLIGATIONS, THE
AGENT AND THE LENDERS SHALL BE ENTITLED TO IMMEDIATE PAYMENT OF SUCH OBLIGATIONS
AND, UPON FIVE (5) BUSINESS DAYS’ PRIOR WRITTEN NOTICE TO THE BORROWERS, TO
ENFORCE THE REMEDIES PROVIDED FOR HEREUNDER OR UNDER APPLICABLE LAW, WITHOUT
FURTHER APPLICATION TO OR ORDER BY THE BANKRUPTCY COURT.


 


ARTICLE 7


AFFIRMATIVE AND NEGATIVE COVENANTS


 

Fleetwood and the Borrowers covenant to the Agent and each Lender that until the
payment in full in cash of all of the Obligations:

 

48

--------------------------------------------------------------------------------


 

7.1           Taxes and Other Obligations.  Except as prohibited or excused by
the Interim Order with respect to the period prior to the entry of the Final
Order and the Final Order with respect to the period on and after entry of the
Final Order, the Bankruptcy Code or by reason of commencement of the Chapter 11
Cases, Fleetwood shall, and shall cause each of its Subsidiaries to, (a) file
when due (subject to any extensions thereof) all tax returns and other reports
which it is required to file; (b) pay, or provide for the payment, when due
(subject to permitted extensions), of all material taxes, fees, assessments and
other governmental charges against it or upon its property, income and
franchises, make all required withholding and other tax deposits, and establish
adequate reserves for the payment of all such items, and provide to the Agent
and the Lenders, upon request, satisfactory evidence of its timely compliance
with the foregoing; and (c) pay when due all Debt owed by it and all claims of
materialmen, mechanics, carriers, warehousemen, landlords, processors and other
like Persons, and all other indebtedness owed by it if failure to pay such Debt
or such claims would otherwise result in an Event of Default and perform and
discharge in a timely manner all other obligations undertaken by it; provided,
however, so long as Fleetwood has notified the Agent in writing, neither
Fleetwood nor any of its Subsidiaries need pay any amount pursuant to clauses
(b) or (c) above (i) it is contesting in good faith by appropriate proceedings
diligently pursued, (ii) as to which Fleetwood or its Subsidiary, as the case
may be, has established proper reserves as required under GAAP, and (iii) the
nonpayment of which does not result in the imposition of a Lien (other than a
Permitted Lien).

 

7.2           Legal Existence and Good Standing.  Except as occasioned by the
Chapter 11 Cases, Fleetwood shall, and shall cause each other Loan Party to,
maintain its legal existence (except as permitted by Section 7.9) and, except
during the pendancy of the Chapter 11 Cases, its qualification and good standing
in all jurisdictions in which the failure to maintain such existence and
qualification or good standing would reasonably be expected to have a Material
Adverse Effect.

 

7.3           Compliance with Law and Agreements; Maintenance of Licenses. 
Except as prohibited or excused by the Interim Order with respect to the period
prior to the entry of the Final Order and the Final Order with respect to the
period on and after entry of the Final Order, the Bankruptcy Code or by reason
of commencement of the Chapter 11 Cases, Fleetwood shall comply, and shall cause
each Subsidiary to comply, in all material respects with all Requirements of Law
of any Governmental Authority having jurisdiction over it or its business
(including the Federal Fair Labor Standards Act and all Environmental Laws). 
Except as prohibited or excused by the Interim Order with respect to the period
prior to the entry of the Final Order and the Final Order with respect to the
period on and after entry of the Final Order, the Bankruptcy Code or by reason
of commencement of the Chapter 11 Cases, Fleetwood shall, and shall cause each
of its Subsidiaries to, obtain and maintain all licenses, permits, franchises,
and governmental authorizations necessary to own its property and to conduct its
business as conducted on the Closing Date, except where the failure to obtain or
maintain such licenses, franchises and governmental authorizations could not
reasonably be expected to have a Material Adverse Effect.  Fleetwood shall not,
and shall not permit any of its Subsidiaries to, modify, amend or alter its
certificate or articles of incorporation, or its limited liability company
operating agreement, limited partnership agreement or other organizational
documents, as applicable, other than in a manner which does not adversely affect
the rights of the Lenders or the Agent.

 

49

--------------------------------------------------------------------------------


 

7.4                                 Maintenance of Property; Inspection of
Property.

 


(A)                                  FLEETWOOD SHALL, AND SHALL CAUSE EACH OF
ITS SUBSIDIARIES TO, MAINTAIN ALL OF ITS PROPERTY NECESSARY AND USEFUL IN THE
CONDUCT OF ITS BUSINESS, IN GOOD OPERATING CONDITION AND REPAIR, ORDINARY WEAR
AND TEAR EXCEPTED AND EXCEPT WHERE THE FAILURE TO MAINTAIN ANY SUCH PROPERTY
WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(B)                                 FLEETWOOD SHALL, AND SHALL CAUSE EACH OF THE
LOAN PARTIES TO, PERMIT REPRESENTATIVES AND INDEPENDENT CONTRACTORS OF THE AGENT
(AT THE EXPENSE OF THE BORROWERS AND NOT TO EXCEED TWO (2) TIMES PER YEAR UNLESS
AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING) TO VISIT AND INSPECT ANY OF
ITS PROPERTIES, TO EXAMINE ITS CORPORATE, FINANCIAL AND OPERATING RECORDS, AND
MAKE COPIES THEREOF OR ABSTRACTS THEREFROM AND TO DISCUSS ITS AFFAIRS, FINANCES
AND ACCOUNTS WITH ITS DIRECTORS, OFFICERS AND INDEPENDENT PUBLIC ACCOUNTANTS
(AND, IN THE CASE OF DISCUSSIONS WITH THE BORROWERS’ ACCOUNTANTS, WITH THE
BORROWERS PRESENT), AT SUCH REASONABLE TIMES DURING NORMAL BUSINESS HOURS AND AS
SOON AS MAY BE REASONABLY DESIRED, UPON REASONABLE ADVANCE; PROVIDED, HOWEVER,
THAT REPRESENTATIVES AND INDEPENDENT CONTRACTORS OF EACH LENDER MAY, AT SUCH
LENDER’S OWN EXPENSE, ACCOMPANY THE AGENT’S REPRESENTATIVES AND INDEPENDENT
CONTRACTORS ON SUCH VISITS AND INSPECTIONS.  NOTWITHSTANDING THE FOREGOING, WHEN
AN EVENT OF DEFAULT EXISTS, THE AGENT OR ANY LENDER MAY DO ANY OF THE FOREGOING
AT THE EXPENSE OF THE BORROWERS AT ANY TIME DURING NORMAL BUSINESS HOURS AND
WITHOUT ADVANCE NOTICE.


 

7.5                                 Insurance.

 


(A)                                  FLEETWOOD SHALL MAINTAIN, AND SHALL CAUSE
EACH OF ITS SUBSIDIARIES TO MAINTAIN, WITH FINANCIALLY SOUND AND REPUTABLE
INSURERS HAVING A RATING OF AT LEAST A+ OR BETTER BY BEST RATING GUIDE,
INSURANCE AGAINST LOSS OR DAMAGE BY FIRE WITH EXTENDED COVERAGE; THEFT,
BURGLARY, PILFERAGE AND LOSS IN TRANSIT; PUBLIC LIABILITY AND THIRD PARTY
PROPERTY DAMAGE; LARCENY, EMBEZZLEMENT OR OTHER CRIMINAL LIABILITY; BUSINESS
INTERRUPTION; PUBLIC LIABILITY AND THIRD PARTY PROPERTY DAMAGE; AND SUCH OTHER
HAZARDS OR OF SUCH OTHER TYPES AS IS CUSTOMARY FOR PERSONS ENGAGED IN THE SAME
OR SIMILAR BUSINESS, IN AMOUNTS CUSTOMARY FOR PERSONS ENGAGED IN THE SAME OR
SIMILAR BUSINESS, AND UNDER POLICIES ACCEPTABLE TO THE AGENT AND THE REQUIRED
LENDERS.  WITHOUT LIMITING THE FOREGOING, IN THE EVENT THAT ANY IMPROVED REAL
ESTATE COVERED BY THE MORTGAGES IS DETERMINED TO BE LOCATED WITHIN AN AREA THAT
HAS BEEN IDENTIFIED BY THE DIRECTOR OF THE FEDERAL EMERGENCY MANAGEMENT AGENCY
AS A SPECIAL FLOOD HAZARD AREA (“SFHA”), THE APPLICABLE LOAN PARTY SHALL
PURCHASE AND MAINTAIN FLOOD INSURANCE ON THE IMPROVED REAL ESTATE AND ANY
EQUIPMENT AND INVENTORY LOCATED ON SUCH REAL ESTATE TO THE EXTENT REQUIRED BY
APPLICABLE LAW.  THE AMOUNT OF SAID FLOOD INSURANCE WILL BE REASONABLY
DETERMINED BY THE AGENT, AND SHALL, AT A MINIMUM, COMPLY WITH APPLICABLE FEDERAL
REGULATIONS AS REQUIRED BY THE FLOOD DISASTER PROTECTION ACT OF 1973, AS
AMENDED.  EXCEPT AS OTHERWISE APPROVED BY THE AGENT, THE LOAN PARTIES SHALL ALSO
MAINTAIN FLOOD INSURANCE FOR ALL INVENTORY AND EQUIPMENT WHICH IS, AT ANY TIME,
LOCATED IN A SFHA.

 

50

--------------------------------------------------------------------------------


 


(B)                                 FLEETWOOD SHALL CAUSE THE AGENT, FOR THE
RATABLE BENEFIT OF THE AGENT AND THE LENDERS, TO BE NAMED AS SECURED PARTY OR
MORTGAGEE AND SOLE LOSS PAYEE OR ADDITIONAL INSURED (SUBJECT TO A PROVISION, IN
FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO THE AGENT, THAT AS TO MORTGAGED
PROPERTY, THE TRUSTEE OR AGENT FOR THE 2008 SENIOR SECURED DEBENTURES MAY BE
NAMED AS A SUBORDINATE SECURED PARTY OR MORTGAGEE AND LOSS PAYEE OR ADDITIONAL
INSURED), WITH RESPECT TO INSURANCE POLICIES TO THE EXTENT OF THEIR COVERAGE OF
COLLATERAL, IN A MANNER ACCEPTABLE TO THE AGENT.  EACH POLICY OF INSURANCE SHALL
CONTAIN A CLAUSE OR ENDORSEMENT REQUIRING THE INSURER TO GIVE NOT LESS THAN
THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE TO THE AGENT IN THE EVENT OF CANCELLATION
OF THE POLICY FOR ANY REASON WHATSOEVER AND A CLAUSE OR ENDORSEMENT STATING THAT
THE INTEREST OF THE AGENT SHALL NOT BE IMPAIRED OR INVALIDATED BY ANY ACT OR
NEGLECT OF FLEETWOOD OR ANY OF ITS SUBSIDIARIES OR THE OWNER OF ANY REAL ESTATE
FOR PURPOSES MORE HAZARDOUS THAN ARE PERMITTED BY SUCH POLICY.  ALL PREMIUMS FOR
SUCH INSURANCE SHALL BE PAID BY FLEETWOOD AND ITS SUBSIDIARIES WHEN DUE, AND
CERTIFICATES OF INSURANCE AND, IF REQUESTED BY THE AGENT OR ANY LENDER,
PHOTOCOPIES OF THE POLICIES, SHALL BE DELIVERED TO THE AGENT, IN EACH CASE IN
SUFFICIENT QUANTITY FOR DISTRIBUTION BY THE AGENT TO EACH OF THE LENDERS.  IF
FLEETWOOD AND ITS SUBSIDIARIES FAIL TO PROCURE SUCH INSURANCE OR TO PAY THE
PREMIUMS THEREFOR WHEN DUE, THE AGENT MAY, AND AT THE DIRECTION OF THE REQUIRED
LENDERS SHALL, DO SO FROM THE PROCEEDS OF REVOLVING LOANS.


 

7.6                                 Insurance and Condemnation Proceeds.  The
Borrowers shall promptly notify the Agent and the Lenders of any material loss,
damage, or destruction to the Collateral, whether or not covered by insurance. 
The Agent is hereby authorized to collect all insurance and condemnation
proceeds in respect of Collateral directly and to apply or remit them as
follows:

 


(A)                                  WITH RESPECT TO INSURANCE AND CONDEMNATION
PROCEEDS RELATING TO COLLATERAL OTHER THAN FIXED ASSETS, AFTER DEDUCTING FROM
SUCH PROCEEDS THE REASONABLE EXPENSES, IF ANY, INCURRED BY THE AGENT IN THE
COLLECTION OR HANDLING THEREOF, THE AGENT SHALL APPLY SUCH PROCEEDS TO THE
REVOLVING LOANS.


 


(B)                                 WITH RESPECT TO INSURANCE AND CONDEMNATION
PROCEEDS RELATING TO COLLATERAL CONSISTING OF FIXED ASSETS, THE AGENT SHALL
PERMIT OR REQUIRE THE LOAN PARTIES TO USE SUCH PROCEEDS, OR ANY PART THEREOF, TO
REPLACE, REPAIR, RESTORE OR REBUILD THE RELEVANT FIXED ASSETS IN A DILIGENT AND
EXPEDITIOUS MANNER WITH MATERIALS AND WORKMANSHIP OF SUBSTANTIALLY THE SAME
QUALITY AS EXISTED BEFORE THE LOSS, DAMAGE OR DESTRUCTION SO LONG AS (1) NO
DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND (2) THE LOAN
PARTIES FIRST (I) PROVIDE THE AGENT AND THE REQUIRED LENDERS WITH PLANS AND
SPECIFICATIONS FOR ANY SUCH REPAIR OR RESTORATION WHICH SHALL BE REASONABLY
SATISFACTORY TO THE REQUIRED LENDERS (SUCH SATISFACTION NOT TO BE UNREASONABLY
WITHHELD OR DELAYED) AND (II) DEMONSTRATE TO THE REASONABLE SATISFACTION OF THE
REQUIRED LENDERS (SUCH SATISFACTION NOT TO BE UNREASONABLY WITHHELD OR DELAYED)
THAT THE FUNDS AVAILABLE TO IT WILL BE SUFFICIENT TO COMPLETE SUCH PROJECT IN
THE MANNER PROVIDED THEREIN.  IN ALL OTHER CIRCUMSTANCES, THE AGENT SHALL HOLD
ALL SUCH INSURANCE AND CONDEMNATION PROCEEDS AS COLLATERAL OR, IF DIRECTED BY
THE REQUIRED LENDERS, APPLY SUCH INSURANCE AND CONDEMNATION TO THE REVOLVING
LOANS.

 

51

--------------------------------------------------------------------------------


 

7.7                                 Environmental Laws.

 


(A)                                  FLEETWOOD SHALL, AND SHALL CAUSE EACH OF
ITS SUBSIDIARIES TO, CONDUCT ITS BUSINESS IN COMPLIANCE IN ALL MATERIAL RESPECTS
WITH ALL ENVIRONMENTAL LAWS APPLICABLE TO IT, INCLUDING THOSE RELATING TO THE
GENERATION, HANDLING, USE, STORAGE, AND DISPOSAL OF ANY CONTAMINANT.  FLEETWOOD
SHALL, AND SHALL CAUSE EACH OF ITS SUBSIDIARIES TO, TAKE PROMPT AND APPROPRIATE
ACTION TO RESPOND TO ANY NON-COMPLIANCE WITH ENVIRONMENTAL LAWS AND SHALL
REGULARLY REPORT TO THE AGENT ON SUCH RESPONSES TO ANY MATERIAL NON-COMPLIANCE
WITH ENVIRONMENTAL LAWS.


 


(B)                                 WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, FLEETWOOD SHALL SUBMIT TO THE AGENT AND THE LENDERS ANNUALLY,
COMMENCING ON THE FIRST ANNIVERSARY DATE, AND ON EACH ANNIVERSARY DATE
THEREAFTER, AN UPDATE OF THE STATUS OF EACH ENVIRONMENTAL COMPLIANCE OR
LIABILITY ISSUE.  THE AGENT OR ANY LENDER MAY REQUEST COPIES OF TECHNICAL
REPORTS PREPARED BY FLEETWOOD OR ANY OF ITS SUBSIDIARIES AND ITS COMMUNICATIONS
WITH ANY GOVERNMENTAL AUTHORITY TO DETERMINE WHETHER FLEETWOOD OR ANY OF ITS
SUBSIDIARIES IS PROCEEDING REASONABLY TO CORRECT, CURE OR CONTEST IN GOOD FAITH
ANY ALLEGED NON-COMPLIANCE OR ENVIRONMENTAL LIABILITY.  FLEETWOOD SHALL, AT THE
AGENT’S OR THE REQUIRED LENDERS’ REQUEST AND AT THE BORROWERS’ EXPENSE,
(I) RETAIN AN INDEPENDENT ENVIRONMENTAL ENGINEER ACCEPTABLE TO THE AGENT TO
EVALUATE THE SITE, INCLUDING TESTS IF APPROPRIATE, WHERE THE NON-COMPLIANCE OR
ALLEGED NON-COMPLIANCE WITH ENVIRONMENTAL LAWS HAS OCCURRED AND PREPARE AND
DELIVER TO THE AGENT, IN SUFFICIENT QUANTITY FOR DISTRIBUTION BY THE AGENT TO
THE LENDERS, A REPORT SETTING FORTH THE RESULTS OF SUCH EVALUATION, A PROPOSED
PLAN FOR RESPONDING TO ANY ENVIRONMENTAL PROBLEMS DESCRIBED THEREIN, AND AN
ESTIMATE OF THE COSTS THEREOF, AND (II) PROVIDE TO THE AGENT AND THE LENDERS A
SUPPLEMENTAL REPORT OF SUCH ENGINEER WHENEVER THE SCOPE OF THE ENVIRONMENTAL
PROBLEMS, OR THE RESPONSE THERETO OR THE ESTIMATED COSTS THEREOF, SHALL INCREASE
IN ANY MATERIAL RESPECT.


 


(C)                                  THE AGENT AND ITS REPRESENTATIVES WILL HAVE
THE RIGHT AT ANY REASONABLE TIME TO ENTER AND VISIT THE REAL ESTATE AND ANY
OTHER PLACE WHERE ANY PROPERTY OF ANY LOAN PARTY IS LOCATED (SUCH RIGHT LIMITED
TO TWICE WITHIN ANY TWELVE (12) MONTH PERIOD OR ANY TIME FOLLOWING NOTICE OF ANY
NOTICE OF ANY NON-COMPLIANCE WITH ENVIRONMENTAL LAW) FOR THE PURPOSES OF
OBSERVING THE REAL ESTATE, TAKING AND REMOVING SOIL OR GROUNDWATER SAMPLES, AND
CONDUCTING TESTS ON ANY PART OF THE REAL ESTATE.  THE AGENT IS UNDER NO DUTY,
HOWEVER, TO VISIT OR OBSERVE THE REAL ESTATE OR TO CONDUCT TESTS, AND ANY SUCH
ACTS BY THE AGENT WILL BE SOLELY FOR THE PURPOSES OF PROTECTING THE AGENT’S
LIENS AND PRESERVING THE AGENT AND THE LENDERS’ RIGHTS UNDER THE LOAN
DOCUMENTS.  NO SITE VISIT, OBSERVATION OR TESTING BY THE AGENT AND THE LENDERS
WILL RESULT IN A WAIVER OF ANY DEFAULT OR IMPOSE ANY LIABILITY ON THE AGENT OR
THE LENDERS.  IN NO EVENT WILL ANY SITE VISIT, OBSERVATION OR TESTING BY THE
AGENT BE A REPRESENTATION THAT HAZARDOUS SUBSTANCES ARE OR ARE NOT PRESENT IN,
ON OR UNDER THE REAL ESTATE, OR THAT THERE HAS BEEN OR WILL

 

52

--------------------------------------------------------------------------------


 


BE COMPLIANCE WITH ANY ENVIRONMENTAL LAW.  NEITHER FLEETWOOD NOR ANY OF ITS
SUBSIDIARIES NOR ANY OTHER PARTY IS ENTITLED TO RELY ON ANY SITE VISIT,
OBSERVATION OR TESTING BY THE AGENT.  THE AGENT AND THE LENDERS OWE NO DUTY OF
CARE TO PROTECT FLEETWOOD OR ANY OF ITS SUBSIDIARIES OR ANY OTHER PARTY AGAINST,
OR TO INFORM FLEETWOOD OR ANY OF ITS SUBSIDIARIES OR ANY OTHER PARTY OF, ANY
HAZARDOUS SUBSTANCES OR ANY OTHER ADVERSE CONDITION AFFECTING THE REAL ESTATE. 
THE AGENT MAY IN ITS DISCRETION DISCLOSE TO FLEETWOOD OR TO ANY OTHER PARTY IF
SO REQUIRED BY LAW ANY REPORT OR FINDINGS MADE AS A RESULT OF, OR IN CONNECTION
WITH, ANY SITE VISIT, OBSERVATION OR TESTING BY THE AGENT.  FLEETWOOD AND THE
BORROWERS UNDERSTAND AND AGREE THAT THE AGENT MAKES NO WARRANTY OR
REPRESENTATION TO ANY LOAN PARTY OR ANY OTHER PARTY REGARDING THE TRUTH,
ACCURACY OR COMPLETENESS OF ANY SUCH REPORT OR FINDINGS THAT MAY BE DISCLOSED. 
FLEETWOOD AND THE BORROWERS ALSO UNDERSTANDS THAT DEPENDING ON THE RESULTS OF
ANY SITE VISIT, OBSERVATION OR TESTING BY THE AGENT AND DISCLOSED TO FLEETWOOD,
FLEETWOOD OR ITS SUBSIDIARY MAY HAVE A LEGAL OBLIGATION TO NOTIFY ONE OR MORE
ENVIRONMENTAL AGENCIES OF THE RESULTS, THAT SUCH REPORTING REQUIREMENTS ARE
SITE-SPECIFIC, AND ARE TO BE EVALUATED BY OR ITS SUBSIDIARY WITHOUT ADVICE OR
ASSISTANCE FROM THE AGENT.  IN EACH INSTANCE, THE AGENT WILL GIVE FLEETWOOD
REASONABLE NOTICE BEFORE ENTERING THE REAL ESTATE OR ANY OTHER PLACE THE AGENT
IS PERMITTED TO ENTER UNDER THIS SECTION 7.7(C).  THE AGENT WILL MAKE REASONABLE
EFFORTS TO AVOID INTERFERING WITH THE USE OF THE REAL ESTATE OR ANY OTHER
PROPERTY IN EXERCISING ANY RIGHTS PROVIDED HEREUNDER.


 

7.8                                 Compliance with ERISA.  Fleetwood shall, and
shall cause each of its ERISA Affiliates to:  (a) maintain each Plan in
compliance in all material respects with the applicable provisions of ERISA, the
Code and other federal or state law; (b) cause each Plan which is qualified
under Section 401(a) of the Code to maintain such qualification; (c) make all
required contributions to any Plan subject to Section 412 of the Code; (d) not
engage in a prohibited transaction or violation of the fiduciary responsibility
rules which prohibited transaction or violation of fiduciary responsibility
rules, together with all other prohibited transactions and violations of
fiduciary responsibility rules, has resulted or could reasonably be expected to
result in a Material Adverse Effect; and (e) not engage in a transaction that
could be subject to Section 4069 or 4212(c) of ERISA.

 

7.9                                 Mergers, Consolidations or Sales.  Neither
Fleetwood nor any of its Subsidiaries shall enter into any transaction of
merger, reorganization, or consolidation, or transfer, sell, assign, lease, or
otherwise dispose of all or any part of its property, or wind up, liquidate or
dissolve, or agree to do any of the foregoing, except

 


(A)                                  SALES OF INVENTORY IN THE ORDINARY COURSE
OF ITS BUSINESS;


 


(B)                                 SALES, TRADE-INS, EXCHANGES OR OTHER
DISPOSITIONS OF EQUIPMENT IN THE ORDINARY COURSE OF BUSINESS THAT ARE OBSOLETE
OR NO LONGER USED OR USEABLE BY THE APPLICABLE PERSON IN ITS BUSINESS WITH AN
ORDERLY LIQUIDATION VALUE NOT TO EXCEED FIVE MILLION DOLLARS ($5,000,000) IN ANY
FISCAL YEAR;

 

53

--------------------------------------------------------------------------------


 


(C)                                  ON NO LESS THAN TEN (10) DAYS’ PRIOR NOTICE
TO THE AGENT (UNLESS A SHORTER PERIOD IS ACCEPTABLE TO THE AGENT IN ITS SOLE
DISCRETION), ANY BORROWER MAY MERGE WITH AND INTO ANY OTHER BORROWER, PROVIDED,
HOWEVER, THAT ALL LIENS OF THE AGENT SHALL REMAIN UNIMPAIRED, AND THE SURVIVING
BORROWER SHALL EXECUTE AND DELIVER TO THE AGENT SUCH DOCUMENTS AND AGREEMENTS AS
THE AGENT MAY REASONABLY REQUEST TO EVIDENCE THE CONTINUED LIABILITY FOR THE
OBLIGATIONS OF THE DISAPPEARING BORROWER AND THE LIENS SECURING SUCH
OBLIGATIONS;


 


(D)                                 SALES, TRADE-INS, EXCHANGES OR OTHER
DISPOSITIONS OF ASSETS BY FLEETWOOD OR ANY OF ITS SUBSIDIARIES (OTHER THAN REAL
PROPERTY COLLATERAL) WITH AN ORDERLY LIQUIDATION VALUE NOT TO EXCEED FIVE
MILLION DOLLARS ($5,000,000) IN THE AGGREGATE FOR THE PERIOD COMMENCING ON THE
CLOSING DATE THROUGH AND INCLUDING THE TERMINATION DATE;


 


(E)                                  THE SALE OF ANY ITEM OF MORTGAGED PROPERTY
THAT IS EITHER (I) NON-IDLE (AS DESCRIBED AND IDENTIFIED AS SUCH ON SCHEDULE
6.11), THE SALE OF WHICH IS CONSENTED TO BY THE REQUIRED LENDERS OR (II) IDLE
(AS DESCRIBED AND IDENTIFIED AS SUCH ON SCHEDULE 6.11), PROVIDED THAT, IN EACH
CASE, (A) THE MODIFIED NET PROCEEDS OF THE SALE OF SUCH ITEM OF MORTGAGED
PROPERTY SHALL EXCEED THE AMOUNT, IF ANY, ATTRIBUTED TO SUCH ITEM OF MORTGAGED
PROPERTY IN THE CALCULATION OF THE BORROWING BASE AT THE TIME OF ITS SALE,
(B) AN AMOUNT EQUAL TO THE AMOUNT, IF ANY, ATTRIBUTED TO SUCH ITEM OF MORTGAGED
PROPERTY IN THE CALCULATION OF THE BORROWING BASE AT THE TIME OF THE SALE SHALL
BE IMMEDIATELY REMOVED FROM THE BORROWING BASE, (C) THE BORROWERS SHALL
IMMEDIATELY REPAY THE LOANS AND THE MAXIMUM REAL ESTATE LOAN AMOUNT SHALL BE
PERMANENTLY REDUCED, IN EACH CASE, IN ACCORDANCE WITH SECTION 3.4(B), (D) PRO
FORMA FOR SUCH SALE OF SUCH ITEM OF MORTGAGED PROPERTY (AND ALL OTHER SALES OF
MORTGAGED PROPERTY COMPLETED PRIOR TO SUCH CALCULATION), AND GIVING PRO FORMA
EFFECT TO THE APPLICATION OF THE NET PROCEEDS THEREOF TO, AND ALL OTHER PAYMENTS
THEN BEING MADE OF, THE AGGREGATE REVOLVER OUTSTANDINGS, THE AGGREGATE REVOLVER
OUTSTANDINGS SHALL NOT EXCEED THE LESSER OF (1) THE BORROWING BASE OR (2) THE
MAXIMUM AMOUNT, AND (E) NO LIEN SHALL EXIST ON SUCH ITEM OF MORTGAGED PROPERTY
FOR THE BENEFIT OF THE HOLDERS OF THE 2008 SENIOR SECURED DEBENTURES OR SUCH
LIEN SHALL HAVE BEEN DISCHARGED CONTEMPORANEOUSLY WITH THE DISCHARGE OF THE
LENDERS’ LIEN ON SUCH MORTGAGED PROPERTY;


 


(F)                                    DISPOSITIONS CONSTITUTING THE GRANT OF
PERMITTED LIENS;


 


(G)                                 (I) ANY EXCLUDED SUBSIDIARY, ANY INACTIVE
SUBSIDIARY AND ANY OTHER SUBSIDIARIES THE CESSATION OF THE EXISTENCE OR
OPERATIONS OF WHICH FLEETWOOD HAS DETERMINED IS IN THE BEST INTEREST OF THE
OVERALL ESTATES OF FLEETWOOD AND ITS SUBSIDIARIES (AS CERTIFIED TO THE AGENT AND
ONLY SO LONG AS SUCH OTHER SUBSIDIARIES, IN THE AGGREGATE TOGETHER WITH THE
INACTIVE SUBSIDIARIES AS OF THE CLOSING DATE (BUT NOT INCLUDING THE SUBSIDIARIES
OF FLEETWOOD MAKING UP THE FLEETWOOD TRAVEL TRAILERS DIVISION DISCUSSED IN
SUBCLAUSE (II) BELOW, AS TO WHICH THIS TEST SHALL NOT APPLY), OWN ASSETS AS
SHOWN ON THE BALANCE SHEETS OF FLEETWOOD AND ITS CONSOLIDATED SUBSIDIARIES OF
LESS THAN TWO HUNDRED AND FIFTY THOUSAND DOLLARS ($250,000) AND HAVE ANNUAL
REVENUES OF LESS THAN ONE MILLION DOLLARS ($1,000,000), IN EACH CASE EXCLUDING
INTERCOMPANY BUSINESS, RECEIVABLES AND BALANCES AND DEFERRED TAX ITEMS) AND
(II) IN THE EVENT OF THE CESSATION OF OPERATIONS

 

54

--------------------------------------------------------------------------------



 


OF THE SAME, THE SUBSIDIARIES MAKING UP THE FLEETWOOD TRAVEL TRAILERS DIVISION,
MAY, IN THE CASE OF EACH ENTITY SET FORTH IN CLAUSES (I) AND (II), CEASE ITS
EXISTENCE OR OPERATIONS, BE WOUND UP AND DISSOLVED OR SELL ANY OF THEIR
RESPECTIVE ASSETS (OR AGREE TO DO ANY OF THE FOREGOING); PROVIDED THAT (A) AN
AMOUNT EQUAL TO THE MODIFIED NET PROCEEDS FROM ANY SUCH SALES SHALL BE APPLIED
IN ACCORDANCE WITH SECTION 3.4 OF THIS AGREEMENT AND (B) ANY MORTGAGED PROPERTY
SO SOLD SHALL BE DEEMED TO BE “IDLE” MORTGAGED PROPERTY AVAILABLE FOR SALE ONLY
IN ACCORDANCE WITH THE PROVISIONS OF SECTION 7.9(E);


 


(H)                                 [RESERVED];


 


(I)                                     [RESERVED];


 


(J)                                     THE SALE OR DISPOSITION OF PERMITTED
LIFE INSURANCE POLICY DEBT;


 


(K)                                  ANY LOSS, DAMAGE, OR DESTRUCTION TO
FLEETWOOD’S ASSETS, IN SO FAR AS THE INSURANCE AND/OR CONDEMNATION PROCEEDS
RECEIVED BY FLEETWOOD IN CONNECTION THEREOF ARE APPLIED IN ACCORDANCE WITH
SECTION 7.6; AND


 


(L)                                     THE REJECTION OF UNEXPIRED LEASES OR
EXECUTORY CONTRACTS PURSUANT TO SECTION 365 OF THE BANKRUPTCY CODE IN CONNECTION
WITH THE CHAPTER 11 CASES, WHICH SUCH REJECTION, INDIVIDUALLY OR IN THE
AGGREGATE, WOULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT.


 

All Equipment purchased under this paragraph shall be free and clear of all
Liens except Liens under clauses (a) and (b) of the definition of Permitted
Liens.  For the avoidance of doubt, the cessation of operations of the Fleetwood
Travel Trailers Division or any agreement with respect thereto is not
conditioned on a sale of any or all of the assets associated therewith.  In
addition, any Loan Party or Subsidiary thereof (including any member of the
Fleetwood Travel Trailers Division) may shut down a plant or cease part of its
operations, and terminate associated contracts, leases and dealer agreements
among other things, without winding up, liquidating or dissolving if Fleetwood
determines that such action is in the best interest of the overall estates of
Fleetwood and its Subsidiaries.

 

7.10                           Distributions; Capital Change; Restricted
Investments.  Neither Fleetwood nor any of its Subsidiaries shall:

 


(A)                                  DIRECTLY OR INDIRECTLY DECLARE OR MAKE, OR
INCUR ANY LIABILITY TO MAKE, ANY DISTRIBUTION, EXCEPT (I) DISTRIBUTIONS TO
HOLDINGS BY ANY OF ITS SUBSIDIARIES, OR DISTRIBUTIONS BY ANY BORROWER TO ANOTHER
BORROWER WHICH IS ITS DIRECT OR INDIRECT PARENT; (II) SUBSIDIARIES OF FLEETWOOD
MAY MAKE DISTRIBUTIONS TO FLEETWOOD (OR MAKE INTERCOMPANY LOANS PERMITTED TO BE
PAID PURSUANT TO SECTION 7.13(H) OR RETAIN MANAGEMENT FEES TO THE EXTENT
PERMITTED PURSUANT TO SECTION 7.26) TO PAY WHEN DUE (X) CONSOLIDATED TAXES,
EMPLOYEE RELATED EXPENSES (INCLUDING SALARIES, WAGES, BONUSES, FRINGE BENEFITS,
HEALTH BENEFITS, WORKERS COMPENSATION INSURANCE PREMIUMS AND CLAIMS, RETIREMENT
PLAN CONTRIBUTIONS AND RELATED EXPENSES (INCLUDING PAYMENTS WITH RESPECT TO THE
COLI POLICIES), AND MANAGER’S IN TRAINING REIMBURSEMENTS), MARKETING AND PRODUCT
DEVELOPMENT, CAPITAL EXPENDITURES AND

 

55

--------------------------------------------------------------------------------



 


PRODUCTS’ LIABILITY PAYMENTS, IN A MANNER CONSISTENT WITH PAST PRACTICES AND
(Y) AN ADDITIONAL AGGREGATE AMOUNT IN ANY FISCAL YEAR NOT TO EXCEED SIX MILLION
DOLLARS ($6,000,000) TO FUND OTHER GENERAL CORPORATE OVERHEAD AND OPERATING
EXPENSES; AND (III) SUBSIDIARIES OF FLEETWOOD MAY PAY MANAGEMENT FEES TO
FLEETWOOD CONSISTENT WITH THOSE AGREEMENTS IN EXISTENCE ON THE CLOSING DATE;


 


(B)                                 MAKE ANY CHANGE IN ITS CAPITAL STRUCTURE
WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; OR


 


(C)                                  MAKE ANY RESTRICTED INVESTMENT OTHER THAN
HEDGE AGREEMENTS WITH A LENDER, EXCEPT THAT (I) FLEETWOOD MAY MAKE CAPITAL
CONTRIBUTIONS TO HOLDINGS; (II) ANY BORROWER MAY MAKE CONTRIBUTIONS, LOANS OR
ADVANCES TO ANY OTHER BORROWER; (III) ANY BORROWER MAY MAKE LOANS OR ADVANCES TO
FLEETWOOD OR ANY SUBSIDIARY ONLY TO THE EXTENT PERMITTED BY SECTION 7.13;
(IV) ANY EXCLUDED SUBSIDIARY MAY MAKE CONTRIBUTIONS, LOANS OR ADVANCES TO ANY
OTHER EXCLUDED SUBSIDIARY; (V) FLEETWOOD MAY MAKE CAPITAL CONTRIBUTIONS, LOANS
OR ADVANCES TO THE EXCLUDED SUBSIDIARIES; PROVIDED, THAT THE AGGREGATE AMOUNT OF
ALL SUCH CAPITAL CONTRIBUTIONS, LOANS AND ADVANCES DOES NOT EXCEED AN AMOUNT
EQUAL TO TWO MILLION DOLLARS ($2,000,000) (LESS THE AGGREGATE AMOUNT OF
PREPAYMENTS OF DEBT MADE IN ACCORDANCE WITH SECTION 7.14(E)) FOR THE PERIOD
COMMENCING ON THE CLOSING DATE AND ENDING ON THE TERMINATION DATE; AND
(VI) FLEETWOOD MAY MAKE ADVANCES TO ANY BORROWER AFTER THE CLOSING DATE.


 

7.11                           Transactions Affecting Collateral or
Obligations.  Neither Fleetwood nor any of its Subsidiaries shall enter into any
transaction which would be reasonably expected to have a Material Adverse
Effect.

 

7.12                           Guaranties.  Neither Fleetwood nor any of its
Subsidiaries shall make, issue, or become liable on any Guaranty, except
(a) Guaranties of the Obligations in favor of the Agent; (b) Repurchase
Obligations of Fleetwood incurred in the ordinary course of business consistent
with past practices and customary in the industry; (c) Guaranties existing on
the date hereof and described on Schedule 7.12 hereto; (d) Fleetwood’s unsecured
Guaranty of the Trust Securities; (e) Letters of Credit issued for the account
of a Borrower to support obligations of Fleetwood and its Subsidiaries for
worker’s compensation and similar claims and insurance liabilities;
(f) endorsements for collection or deposits in the ordinary course of business;
(g) Fleetwood’s unsecured guaranty of up to one million Dollars ($1,000,000) of
the RCI Obligations, provided that Fleetwood shall give notice of any claim by
RCI upon such guaranty (and any payment thereon) if the amount of any such past
or present claim or claims, in the aggregate, exceeds five hundred thousand
Dollars ($500,000) for the period commencing on the Closing Date and ending on
the Termination Date; (h) Guaranties by Fleetwood of mortgage Debt permitted to
be incurred pursuant to Section 7.13(s), provided that such Guaranty shall not
be secured by any property other than the property pledged by the primary
obligor securing the underlying mortgage Debt; (i) the 2008 Senior Secured
Debenture Guaranties; (j) the 2008 Senior Secured Debenture Hazardous Substances
Indemnity Agreements; and (k) other Guaranties in an aggregate amount not to
exceed ten million Dollars ($10,000,000) at any time in effect.

 

56

--------------------------------------------------------------------------------


 

7.13                           Debt.  Neither Fleetwood nor any of its
Subsidiaries shall incur or maintain any Debt, other than:

 


(A)                                  THE OBLIGATIONS;


 


(B)                                 THE SUBORDINATED DEBT, THE 2008 SENIOR
SECURED DEBENTURES AND ANY DEBT DEEMED TO HAVE BEEN INCURRED BY ANY LOAN PARTY
SOLELY PURSUANT TO CLAUSE (B) OF THE DEFINITION OF DEBT PURSUANT TO THE GRANT BY
SUCH LOAN PARTY OF A LIEN PERMITTED BY CLAUSE (J) OF THE DEFINITION OF PERMITTED
LIENS; PROVIDED THAT THE 2008 SENIOR SECURED DEBENTURES SHALL HAVE BEEN ISSUED
IN CONNECTION WITH THE REFINANCING OF (OR IN EXCHANGE FOR) A PORTION OF THE DEBT
OUTSTANDING UNDER THE 2003 SUBORDINATED DEBENTURES; AND PROVIDED FURTHER THAT
ALL OF THE PROCEEDS, IF ANY, OF THE 2008 SENIOR SECURED DEBENTURES SHALL HAVE
BEEN APPLIED TO THE PAYMENT OF THE PRINCIPAL AMOUNT OF (OR SATISFACTION OF ANY
PUT, REDEMPTION OR PREPAYMENT OBLIGATION IN RESPECT OF) THE 2003 SUBORDINATED
DEBENTURES; AND PROVIDED STILL FURTHER THAT IN NO EVENT SHALL ANY LOAN PARTY
(OTHER THAN FLEETWOOD) HAVE ASSUMED OR BECOME LIABLE FOR THE PAYMENT OF ANY
SUBORDINATED DEBT OR THE 2008 SENIOR SECURED DEBENTURES OTHER THAN, IN THE CASE
OF THE 2008 SENIOR SECURED DEBENTURES ONLY, PURSUANT TO THE 2008 SENIOR SECURED
DEBENTURE GUARANTY OR THE GRANT BY SUCH LOAN PARTY OF A LIEN PERMITTED BY (AND
SUBJECT TO THE LIMITATIONS OF) CLAUSE (J) OF THE DEFINITION OF PERMITTED LIENS;


 


(C)                                  DEBT EXISTING ON THE CLOSING DATE DESCRIBED
ON SCHEDULE 6.9 HERETO;


 


(D)                                 CAPITAL LEASES OF EQUIPMENT AND PURCHASE
MONEY SECURED DEBT INCURRED TO PURCHASE EQUIPMENT PROVIDED THAT


 

(I)                                     LIENS SECURING THE SAME ATTACH ONLY TO
THE EQUIPMENT ACQUIRED BY THE INCURRENCE OF SUCH DEBT AND PROCEEDS THEREOF, AND

 

(II)                                  THE AGGREGATE AMOUNT OF SUCH DEBT
(INCLUDING CAPITAL LEASES, AND INCLUDING, WITHOUT LIMITATION, ANY SUCH CAPITAL
LEASES LISTED ON SCHEDULE 6.9 HERETO) OUTSTANDING DOES NOT EXCEED THE LESSER OF
(X) THE AGGREGATE AMOUNT OF SUCH DEBT AS OF THE CLOSING DATE PLUS TWO MILLION
DOLLARS ($2,000,000) AND (Y) TWENTY MILLION DOLLARS ($20,000,000) AT ANY TIME;

 


(E)                                  [RESERVED];


 


(F)                                    DEBT EVIDENCING A REFUNDING, RENEWAL OR
EXTENSION OF THE DEBT PERMITTED UNDER SECTION 7.13(D), SECTION 7.13(S), OR
DESCRIBED ON SCHEDULE 6.9 HERETO; PROVIDED THAT:


 

(I)                                     THE PRINCIPAL AMOUNT THEREOF IS NOT
INCREASED,

 

(II)                                  THE LIENS, IF ANY, SECURING SUCH REFUNDED,
RENEWED OR EXTENDED DEBT DO NOT ATTACH TO ANY ASSETS IN ADDITION TO THOSE
ASSETS, IF ANY, SECURING THE DEBT TO BE REFUNDED, RENEWED OR EXTENDED OR
OTHERWISE PERMITTED BY THIS AGREEMENT TO SECURE THE DEBT TO BE REFUNDED, RENEWED
OR EXTENDED,

 

57

--------------------------------------------------------------------------------


 

(III)                               NO PERSON THAT IS NOT AN OBLIGOR OR
GUARANTOR OF SUCH DEBT AS OF THE DATE OF ISSUANCE THEREOF SHALL BECOME AN
OBLIGOR OR GUARANTOR THEREOF OR OF ANY DEBT ISSUED IN REFUNDING THEREOF EXCEPT
TO THE EXTENT SUCH PERSON WAS PERMITTED BY THIS AGREEMENT TO BE AN OBLIGOR OR
GUARANTOR OF SUCH ORIGINAL DEBT,

 

(IV)                              THE TERMS OF SUCH REFUNDING, RENEWAL OR
EXTENSION ARE NO LESS FAVORABLE IN ANY MATERIAL RESPECT TO FLEETWOOD, ITS
SUBSIDIARY, THE AGENT OR THE LENDERS THAN THE ORIGINAL DEBT; AND

 

(V)                                 IN THE CASE OF SUCH DEBT INCURRED IN
CONNECTION WITH ANY  REFUNDING, RENEWAL OR EXTENSION OF DEBT ORIGINALLY INCURRED
PURSUANT TO SECTION 7.13(D) (AND IRREGARDLESS OF WHETHER SUCH DEBT APPEARS ON
SCHEDULE 6.9 HERETO), SUCH CONTINUING DEBT OTHERWISE COMPLIES WITH THE TERMS AND
CONDITIONS OF SECTION 7.13(D) AND MEETS THE REQUIREMENTS OF ANY OF THE DEFINED
TERMS IN SUCH SECTIONS.

 


(G)                                 DEBT OF ANY BORROWER TO ANOTHER BORROWER
EVIDENCED BY A MASTER INTERCOMPANY NOTE PLEDGED TO THE AGENT;


 


(H)                                 DEBT OF FLEETWOOD TO ANY BORROWER PROVIDED,
THAT (I) ON THE DATE OF THE ADVANCE OF THE PROCEEDS OF SUCH DEBT, SUCH BORROWER
WOULD BE PERMITTED TO MAKE A DISTRIBUTION PURSUANT TO SECTION 7.10(A)(II) OR
(III); AND (II) SUCH DEBT IS EVIDENCED BY A PROMISSORY NOTE PLEDGED TO THE
AGENT;


 


(I)                                     DEBT INCURRED IN CONNECTION WITH THE
REJECTION OF LEASES AND EXECUTORY CONTRACTS IN THE CHAPTER 11 CASES; PROVIDED
THAT THE OBLIGATIONS OF THE BORROWERS WITH RESPECT TO SUCH DEBT SHALL BE DEEMED
BY AN ORDER OF THE BANKRUPTCY COURT TO BE A GENERAL, UNSECURED, NON-PRIORITY
CLAIM IN ANY OF THE CHAPTER 11 CASES;


 


(J)                                     DEBT THAT CONSTITUTES DEBT SOLELY UNDER
CLAUSE (B) OF THE DEFINITION THEREOF FOR SO LONG AS THE SAME REMAINS SECURED BY
A LIEN PERMITTED UNDER CLAUSE (C), CLAUSE (D) OR CLAUSE (R) OF THE DEFINITION OF
“PERMITTED LIENS”;


 


(K)                                  [RESERVED];


 


(L)                                     DEBT OF ANY EXCLUDED SUBSIDIARY TO
ANOTHER EXCLUDED SUBSIDIARY;


 


(M)                               DEBT OF A BORROWER TO FLEETWOOD OR ANY
SUBSIDIARY (OTHER THAN A BORROWER OR AN EXCLUDED SUBSIDIARY) THAT IS EVIDENCED
BY A MASTER INTERCOMPANY NOTE PLEDGED TO THE AGENT, AND SUBORDINATED TO THE
PAYMENT IN FULL OF THE OBLIGATIONS ON TERMS SATISFACTORY TO THE REQUIRED
LENDERS;


 


(N)                                 [RESERVED];


 


(O)                                 GUARANTIES PERMITTED BY SECTION 7.12 AND ANY
DEBT ARISING UPON SUCH CONTINGENT OBLIGATIONS BECOMING ABSOLUTE AND MATURED,
PROVIDED THAT EXCEPT FOR THE CARVE-OUT, NO GUARANTIES UNDER THIS
SECTION 7.13(O) SHALL BE PERMITTED TO HAVE AN ADMINISTRATIVE EXPENSE CLAIM
STATUS UNDER THE BANKRUPTCY CODE SENIOR TO OR PARI PASSU WITH THE SUPER-PRIORITY
ADMINISTRATIVE EXPENSE CLAIMS OF THE AGENT AND THE LENDERS AS SET FORTH HEREIN
AND IN THE INTERIM ORDER AND FINAL ORDER;

 

58

--------------------------------------------------------------------------------



 


(P)                                 [RESERVED];


 


(Q)                                 OBLIGATIONS UNDER HEDGE AGREEMENTS WITH ANY
LENDER;


 


(R)                                    DEBT ARISING FROM RIGHTS OF INDEMNITY OR
CONTRIBUTION WITH RESPECT TO PAYMENTS UNDER THE LOAN DOCUMENTS;


 


(S)                                  THE 2008 MORTGAGE DEBT;


 


(T)                                    DEBT OF FLEETWOOD THE PROCEEDS OF WHICH
ARE APPLIED SOLELY FOR THE PURPOSE OF PAYING BENEFITS TO EMPLOYEES OR FORMER
EMPLOYEES WHO ARE PARTICIPANTS IN NON-QUALIFIED BENEFIT PLANS OF FLEETWOOD AND
ITS SUBSIDIARIES WHICH ARE SUPPORTED BY THE COLI POLICIES; PROVIDED THAT
(X) SUCH DEBT IS SECURED SOLELY BY LIENS WHICH ATTACH ONLY TO THE COLI POLICIES;
AND (Y) THE FLEXIBILITY CONDITIONS ARE SATISFIED AS OF THE DATE OF AND BOTH
BEFORE AND IMMEDIATELY AFTER GIVING EFFECT TO THE INCURRENCE OF SUCH DEBT;


 


(U)                                 [RESERVED]; AND


 


(V)                                 OTHER DEBT (WHICH MAY BE UNSECURED DEBT OR
DEBT SECURED BY A LIEN PERMITTED UNDER CLAUSE (I) OF THE DEFINITION OF
“PERMITTED LIENS”) NOT TO EXCEED THREE MILLION DOLLARS ($3,000,000) IN THE
AGGREGATE FOR ALL LOAN PARTIES.


 

7.14                           Prepayment; Repayment.  Except pursuant to a
confirmed reorganization plan and except as specifically permitted hereunder,
neither Fleetwood nor any of its Subsidiaries shall, (i) without the express
prior written consent of the Agent and the Required Lenders or (ii) unless
pursuant to an order of the Bankruptcy Court after notice and hearing, make any
payment or transfer with respect to any Lien or Debt incurred or arising prior
to the filing of the Chapter 11 Cases (including, without limitation, the
Subordinated Debt, the 2008 Senior Secured Debentures and the 2008 Mortgage
Debt) that is subject to the automatic stay provisions of the Bankruptcy Code
whether by way of “adequate protection” under the Bankruptcy Code or otherwise;
provided that (a) any of Fleetwood or its Subsidiaries may prepay Debt incurred
pursuant to Sections 7.13(h), (b) the Borrowers may pay Prepetition Debt arising
in connection with the assumption of leases in the Chapter 11 Cases, (c) the
Borrowers may make payments for administrative expenses that are allowed and
payable under Sections 330 and 331 of the Bankruptcy Code; (d) the Borrowers may
make any post Petition Date expense incurred in the ordinary course of business
including usual and customary post-Petition Date employee salaries and benefits
and (e) the Borrowers may make payments in respect of Debt to Excluded
Subsidiaries provided that the aggregate amount of such payments made pursuant
to this clause (e) does not exceed an amount equal to five hundred fifty
thousand Dollars ($550,000) (less the aggregate amount of capital contributions,
loans or advances to the Excluded Subsidiaries made in accordance with
Section 7.10(c)) for the period commencing on the Closing Date and ending on the
Termination Date.

 

59

--------------------------------------------------------------------------------


 

7.15         Transactions with Affiliates.  Except as set forth below or as
otherwise permitted in the Applicable Order, neither Fleetwood nor any of its
Subsidiaries shall sell, transfer, distribute, or pay any money or property,
including, but not limited to, any fees or expenses of any nature (including,
but not limited to, any fees or expenses for management services), to any
Affiliate, or lend or advance money or property to any Affiliate, or except as
permitted in Sections 7.10 and 7.14 invest in (by capital contribution or
otherwise) or purchase or repurchase any Capital Stock or indebtedness, or any
property, of any Affiliate, or except as permitted in Section 7.12, become
liable on any Guaranty of the indebtedness, dividends, or other obligations of
any Affiliate.  Notwithstanding the foregoing but subject to the limitations set
forth in Sections 7.9, 7.10, 7.12, and 7.13, (i) any Loan Party may engage in
transactions with any other Loan Party in the ordinary course of business
consistent with past practices; and (ii) while no Event of Default has occurred
and is continuing, any Loan Party may engage in transactions with any Affiliate
(other than a Loan Party) in the ordinary course of business consistent with
past practices, and in the case of transactions with Affiliates other than
Excluded Subsidiaries, in amounts and upon terms fully disclosed to the Agent
and the Lenders, and no less favorable to Loan Parties than would be obtained in
a comparable arm’s-length transaction with a third party who is not an
Affiliate.  The foregoing restrictions shall not apply to (a) reasonable and
customary fees paid to, and customary indemnification of, members of the board
of directors (or similar governing body) of Fleetwood and its Subsidiaries,
(b) compensation arrangements for officers and other employees of Fleetwood and
its Subsidiaries entered into in the ordinary course of business, (c) the
incurrence of obligations by Loan Parties under the 2008 Senior Subordinated
Debenture Guaranties and the grant by Loan Parties of a Lien permitted by
clauses (j) or (k) of the definition of Permitted Liens and (d) while no Event
of Default has occurred and is continuing, the payment of amounts owing to any
Affiliate pursuant to the 2008 Senior Secured Debentures if and to the extent
otherwise made in accordance with Sections 7.14 and 7.29 hereof and if and to
the extent that such payments are concurrently made to security holders who
include Persons that are not Affiliates.

 

7.16         Investment Banking and Finder’s Fees.  Neither Fleetwood nor any of
its Subsidiaries shall pay or agree to pay, or reimburse any other party with
respect to, any investment banking or similar or related fee, underwriter’s fee,
finder’s fee, or broker’s fee to any Person in connection with this Agreement. 
The Borrowers shall defend and indemnify the Agent and the Lenders against and
hold them harmless from all claims of any Person that the Borrower is obligated
to pay for any such fees, and all costs and expenses (including attorneys’ fees)
incurred by the Agent and/or any Lender in connection therewith.

 

7.17         Business Conducted.  Fleetwood shall not and shall not permit any
of its Subsidiaries to, engage directly or indirectly, in any line of business
other than the businesses in which it is engaged on the Closing Date and
businesses reasonably related thereto.

 

7.18         Liens.  Neither Fleetwood nor any of its Subsidiaries shall create,
incur, assume, or permit to exist any Lien on any property now owned or
hereafter acquired by any of them, except Permitted Liens.  Notwithstanding the
foregoing, and subject to applicable provisions of the Interim Order and the
Final Order, Liens permitted to be granted hereunder (including, without
limitation, the Trust Estate Liens) shall at all times be junior and
subordinated to the Liens under the Loan Documents and the Interim Order and the
Final Order, other than (i) the Carve-Out and (ii) the Exceptions.  All of the
Liens granted to the Agent on

 

60

--------------------------------------------------------------------------------


 

behalf of itself and on behalf of the Existing Lenders with respect to the Third
Amended and Restated Credit Agreement (including, without limitation, the
adequate protection liens granted to the Agent on behalf of itself and on behalf
of the Existing Lenders (together with all Obligations (as defined in the Third
Amended and Restated Credit Agreement), including, without limitation, all
indemnity, reimbursement and other contingent obligations under the Third
Amended and Restated Credit Agreement that may or may not yet have been
identified or asserted)) shall be rolled up and replaced with the Liens granted
in connection with this Agreement and, in each case, such Liens and contingent
obligations shall be subject to the Carve-Out and the Exceptions.  The
prohibition provided for in this Section 7.18 specifically includes, without
limitation, any successful effort by the Borrowers, any Committee or any other
party-in-interest in any Chapter 11 Case to prime or create pari passu to any
claims, Liens or interest of the Agent and the Lenders any Lien (other than for
the Carve-Out) irrespective of whether such claims, Liens or interests may be
“adequately protected”.

 

7.19         Sale and Leaseback Transactions.  Neither Fleetwood nor any of its
Subsidiaries shall, directly or indirectly, enter into any arrangement with any
Person providing for Fleetwood or such Subsidiary to lease or rent property that
Fleetwood or such Subsidiary has sold or will sell or otherwise transfer to such
Person.

 

7.20         New Subsidiaries.  Without the prior written consent of the Agent,
Fleetwood shall not, directly or indirectly, organize, create, acquire or permit
to exist any subsidiary other (i) than those listed on Schedule 6.5 hereto as
the same may be amended from time to time with the consent of the Agent (not to
be unreasonably withheld), (ii) Inactive Subsidiaries, and (iii) the Mexican
Subsidiary.

 

7.21         Fiscal Year.  Fleetwood shall not, and shall not permit any of its
Subsidiaries to, change its Fiscal Year.

 

7.22         Budget Covenants.

 


(A)           FROM AND AFTER THE THIRD MEASUREMENT PERIOD AFTER THE PETITION
DATE, THE AGGREGATE ACTUAL CASH RECEIPTS FOR ANY SIX CONSECUTIVE MEASUREMENT
PERIODS SHALL NOT BE LESS THAN EIGHTY-FIVE PERCENT (85)% OF PROJECTED CASH
RECEIPTS AS SET FORTH IN THE APPROVED BUDGET FOR SUCH SIX CONSECUTIVE
MEASUREMENT PERIODS, IN EACH CASE, TESTED ON A ROLLING SIX (6) CONSECUTIVE
MEASUREMENT PERIOD BASIS; PROVIDED THAT BEFORE THE END OF THE  SIXTH (6TH)
MEASUREMENT PERIOD AFTER THE PETITION DATE (THE “INITIAL TESTING PERIOD”), THE
TEST SHALL BE FOR ALL LESSER NUMBER OF MEASUREMENT PERIODS AS SHALL HAVE BEEN
COMPLETED THROUGH THE END OF THE APPLICABLE MEASUREMENT PERIOD; PROVIDED FURTHER
THAT THERE SHALL BE NO DIMINUTION IN THE PERCENTAGE OF PROJECTED CASH RECEIPTS
IN SUBCLAUSE (II) FOR ANY TESTS DURING THE INITIAL TESTING PERIOD.


 


(B)           SUBJECT TO THE PROVISOS BELOW, THE LOAN PARTIES’ (I) ACTUAL CASH
EXPENDITURES UNDER ANY LINE ITEM FOR ANY MEASUREMENT PERIOD SHALL NOT EXCEED THE
GREATER OF (A) AN AMOUNT EQUAL TO (X) THE PROJECTED CASH EXPENDITURES UNDER SUCH
LINE ITEM (SOLELY FOR PURPOSES OF SUBCLAUSE (I), EXCLUDING FOR PURPOSES OF LINE
ITEM F (NON-RECURRING EXPENSES) ANY AMOUNTS RELATING TO “OTHER

 

61

--------------------------------------------------------------------------------


 


EXPENSES/REPURCHASES”) FOR SUCH MEASUREMENT PERIOD AS SET FORTH IN THE APPROVED
BUDGET PLUS (Y) THREE HUNDRED THOUSAND DOLLARS ($300,000) AND (B) ONE HUNDRED
AND FIFTEEN PERCENT (115%) OF PROJECTED CASH EXPENDITURES UNDER SUCH LINE ITEM
(SOLELY FOR PURPOSES OF SUBCLAUSE (I), EXCLUDING FOR PURPOSES OF LINE ITEM F
(NON-RECURRING EXPENSES) ANY AMOUNTS RELATING TO “OTHER EXPENSES/REPURCHASES”)
FOR SUCH MEASUREMENT PERIOD AS SET FORTH IN THE APPROVED BUDGET, (II) TOTAL
ACTUAL CASH EXPENDITURES FOR ANY MEASUREMENT PERIOD SHALL NOT EXCEED THE GREATER
OF (A) AN AMOUNT EQUAL TO THE PROJECTED AGGREGATE CASH EXPENDITURES SET FORTH IN
THE APPROVED BUDGET FOR SUCH MEASUREMENT PERIOD PLUS ONE AND A HALF MILLION
DOLLARS ($1,500,000) AND (B) ONE HUNDRED AND FIFTEEN PERCENT (115)% OF PROJECTED
AGGREGATE CASH EXPENDITURES SET FORTH IN THE APPROVED BUDGET FOR SUCH
MEASUREMENT PERIOD AND (III) TOTAL ACTUAL CASH EXPENDITURES FOR ANY SIX
CONSECUTIVE MEASUREMENT PERIODS SHALL NOT EXCEED ONE HUNDRED AND TEN PERCENT
(110%) OF THE PROJECTED AGGREGATE CASH EXPENDITURES SET FORTH IN THE APPROVED
BUDGET FOR SUCH SIX CONSECUTIVE MEASUREMENT PERIODS, IN THE CASE OF THIS
SUBCLAUSE (III), AS TESTED ON A ROLLING SIX (6) CONSECUTIVE MEASUREMENT PERIOD
BASIS; PROVIDED THAT, WITH RESPECT TO SUBCLAUSE (III), DURING THE INITIAL
TESTING PERIOD, THE TEST SHALL BE FOR SUCH LESSER NUMBER OF MEASUREMENT PERIODS
AS SHALL HAVE THEN BEEN COMPLETED THROUGH THE END OF THE APPLICABLE MEASUREMENT
PERIOD; PROVIDED FURTHER THAT, NOTWITHSTANDING THE FOREGOING SUBCLAUSES (I),
(II) AND (III), (A) ANY PORTION OF ANY MEASUREMENT PERIOD AMOUNTS RELATING TO
LINE ITEMS SPECIFIED IN THE APPROVED BUDGET FOR THE THREE (3) MEASUREMENT
PERIODS IMMEDIATELY PRECEDING SUCH APPLICABLE MEASUREMENT PERIOD SHALL ALSO BE
PERMITTED TO BE PAID DURING SUCH APPLICABLE MEASUREMENT PERIOD IF AND ONLY TO
THE EXTENT ANY SUCH AMOUNTS WERE NOT UTILIZED TO MAKE EXPENDITURES THAT WERE
SCHEDULED TO BE PAID AS A LINE ITEM, BUT WERE NOT PAID, DURING SUCH PRIOR THREE
(3) MEASUREMENT PERIODS AND (B) ANY PORTION OF ANY MEASUREMENT PERIOD AMOUNTS
RELATING TO LINE ITEMS SPECIFIED IN THE APPROVED BUDGET FOR THE MEASUREMENT
PERIOD IMMEDIATELY FOLLOWING SUCH APPLICABLE MEASUREMENT PERIOD SHALL ALSO BE
PERMITTED TO BE PAID DURING SUCH APPLICABLE MEASUREMENT PERIOD IF AND ONLY TO
THE EXTENT ANY SUCH AMOUNTS ARE THEREAFTER NOT UTILIZED TO MAKE EXPENDITURES
SCHEDULED TO BE PAID AS A LINE ITEM DURING SUCH UPCOMING MEASUREMENT PERIOD.


 

7.23         Closing Date Encumbered Real Estate Asset.  To the extent that the
Permitted Closing Date Encumbered Real Estate Asset Liens are released, the
Borrowers shall use commercially reasonable efforts to deliver the requisite
deliverables necessary to cause the Closing Date Encumbered Real Estate Asset to
be included as an Additional Real Estate Subfacility Asset and in the
calculation of the Borrowing Base.

 

7.24         [RESERVED].

 

7.25         Bank Accounts.

 


(A)           THE BORROWERS SHALL MAINTAIN A CASH MANAGEMENT SYSTEM IN
ACCORDANCE WITH THE CASH MANAGEMENT ORDER OR OTHERWISE AS REASONABLY ACCEPTABLE
TO THE AGENT, INCLUDING (I) ARRANGEMENTS SATISFACTORY TO THE AGENT TO TRANSFER
FUNDS TO THE AGENT FOR APPLICATION TO THE OBLIGATIONS ON A DAILY BASIS, OR ON

 

62

--------------------------------------------------------------------------------



 


SUCH OTHER BASIS AS THE AGENT AGREES, AND, (II) BLOCKED ACCOUNT AGREEMENTS
SATISFACTORY TO THE AGENT IN RESPECT OF ACCOUNTS OVER WHICH THE AGENT SHALL HAVE
CONTROL (WITHIN THE MEANING OF THE UCC).


 


(B)           EXCEPT AS OTHERWISE ORDERED BY THE BANKRUPTCY COURT, ALL CASH OF
THE BORROWERS SHALL CONTINUE TO BE APPLIED IN ACCORDANCE WITH THE CASH
MANAGEMENT ORDER FIRST TO PAY DOWN ANY REVOLVING LOANS THEN OUTSTANDING;
PROVIDED THAT IN THE EVENT THAT NO REVOLVING LOANS ARE OUTSTANDING, SUCH CASH
WILL NEXT BE APPLIED SOLELY FOR DEPOSIT INTO A CASH COLLATERAL ACCOUNT SPECIFIED
BY THE AGENT OVER WHICH THE AGENT SHALL EXERCISE SOLE DOMINION AND CONTROL
UNLESS, AT THE REQUEST OF THE BORROWERS, THE AGENT AGREES (AND SO DIRECTS THE
APPLICABLE DEPOSITARY BANK) THAT SUCH CASH SHALL NOT BE DEPOSITED INTO SUCH A
CASH COLLATERAL ACCOUNT BUT INSTEAD SHALL BE TRANSFERRED DIRECTLY TO AN ACCOUNT
DESIGNATED BY THE BORROWERS FOR USE IN ACCORDANCE WITH THE APPROVED BUDGET
SUBJECT TO ANY VARIANCES PERMITTED BY SECTION 7.22(B) OF THIS AGREEMENT (FOR THE
AVOIDANCE OF DOUBT, IT BEING UNDERSTOOD AND AGREED THAT THE PRESENCE OF ANY
“BASKET” OR “CARVE-OUT” SET FORTH IN ANY NEGATIVE COVENANT CONTAINED IN
SECTION 7 SHALL NOT BE, AND SHALL NOT BE DEEMED TO BE, AN APPROVAL OR ACCEPTANCE
BY THE AGENT OR ANY LENDER OF ANY LINE ITEM IN ANY APPROVED BUDGET, OR PORTION
THEREOF, RELATED TO CASH EXPENDITURES OF THE TYPE DESCRIBED IN SUCH “BASKET” OR
“CARVE-OUT” WHICH SHALL REMAIN SUBJECT TO THE APPROVAL RIGHTS OF AGENT AND THE
REQUIRED LENDERS WITH RESPECT TO EACH APPROVED BUDGET AS SET FORTH HEREIN AND IN
THE APPLICABLE ORDER).  THE AGENT, ON BEHALF OF ITSELF AND ON BEHALF OF THE
LENDERS, SHALL BE GRANTED SOLE DOMINION AND CONTROL OVER SUCH CASH COLLATERAL
ACCOUNT AND ALL OTHER DEPOSIT AND SECURITIES ACCOUNTS SUBJECT TO CONTROL
AGREEMENTS UNDER THE THIRD AMENDED AND RESTATED CREDIT AGREEMENT (THE
“POSTPETITION BLOCKED ACCOUNTS”); PROVIDED, HOWEVER, THAT NOTWITHSTANDING THE
FOREGOING, THE AGENT SHALL PROMPTLY RELEASE FUNDS, MARKETABLE SECURITIES,
INVESTMENTS, DEPOSITS AND PROCEEDS THEREOF FROM SUCH POSTPETITION BLOCKED
ACCOUNTS ON REQUEST OF THE BORROWERS IN ACCORDANCE WITH THE APPROVED BUDGET
SUBJECT TO ANY VARIANCES PERMITTED BY SECTION 7.22(B) OF THIS AGREEMENT (FOR THE
AVOIDANCE OF DOUBT, IT BEING UNDERSTOOD AND AGREED THAT THE PRESENCE OF ANY
“BASKET” OR “CARVE-OUT” SET FORTH IN ANY NEGATIVE COVENANT CONTAINED IN
SECTION 7 SHALL NOT BE, AND SHALL NOT BE DEEMED TO BE, AN APPROVAL OR ACCEPTANCE
BY THE AGENT OR ANY LENDER OF ANY LINE ITEM IN ANY APPROVED BUDGET, OR PORTION
THEREOF, RELATED TO CASH EXPENDITURES OF THE TYPE DESCRIBED IN SUCH “BASKET” OR
“CARVE-OUT,” WHICH SHALL REMAIN SUBJECT TO THE APPROVAL RIGHTS OF AGENT AND THE
REQUIRED LENDERS WITH RESPECT TO EACH APPROVED BUDGET AS SET FORTH HEREIN AND IN
THE APPLICABLE ORDER).


 


(C)           EXCEPT AS OTHERWISE ORDERED BY THE BANKRUPTCY COURT, THE BORROWERS
SHALL BE PERMITTED TO USE THEIR CONTROLLED DISBURSEMENT ACCOUNTS CONSISTENT WITH
THE CASH MANAGEMENT ORDER, IN A MANNER SO THAT SUCH CONTROLLED DISBURSEMENT
ACCOUNTS AUTOMATICALLY DRAW FROM THE BORROWERS’ OPERATING/MAIN ACCOUNTS.

 

63

--------------------------------------------------------------------------------


 


(D)           EXCEPT AS OTHERWISE ORDERED BY THE BANKRUPTCY COURT, THE BORROWERS
SHALL BE PERMITTED TO CASH COLLATERALIZE THE CONTROLLED DISBURSEMENT ACCOUNTS IN
AN AMOUNT AGREED BETWEEN THE BORROWERS AND THE AGENT, SUBJECT TO APPROVAL OF
SUCH PLAN BY THE BANKRUPTCY COURT, TO FACILITATE THE SATISFACTION OF CHECKS AND
DRAFTS AS PRESENTED.


 

7.26         Contribution of Management Fees.  On the date of receipt by
Fleetwood of any management fees from any of its Subsidiaries, Fleetwood shall
make a capital contribution to Holdings in the amount of such management fees so
received.

 

7.27         Use of Proceeds.  The Borrowers shall not, and shall not suffer or
permit any of their Subsidiaries to, use any portion of the Loan proceeds,
directly or indirectly, (i) to purchase or carry Margin Stock, (ii) to repay or
otherwise refinance indebtedness of Fleetwood or any of its Subsidiaries or
others incurred to purchase or carry Margin Stock, (iii) to extend credit for
the purpose of purchasing or carrying any Margin Stock, (iv) to acquire any
security in any transaction that is subject to Section 13 or 14 of the Exchange
Act, (v) to pay interest and principal with respect to Subordinated Debt, the
2008 Senior Secured Debentures and the 2008 Mortgage Debt, (vi) to finance in
any way any adversary action, suit, arbitration, proceeding, application, motion
or other litigation of any type relating to or in connection with the Third
Amended and Restated Credit Agreement or any of the loan documents or in
instruments entered into in connection therewith, including, without limitation,
any challenges to the Obligations (as defined in the Third Amended and Restated
Credit Agreement) under the Third Amended and Restated Credit Agreement, or the
validity, perfection, priority, or enforceability of any Lien securing such
claims or any payment made thereunder, (vii) to finance in any way any action,
suit, arbitration, proceeding, application, motion or other litigation of any
type adverse to the interests of the Agent and the Lenders or their rights and
remedies under this Agreement, the other Loan Documents, the Interim Order or
the Final Order, (viii) to make any distribution under a plan of reorganization
in any of the Chapter 11 Cases without the prior written consent of the Agent
and the Required Lenders and (ix) to make any payment (in the aggregate,
together with all other such payments) in excess of three hundred thousand
Dollars ($300,000) in settlement of any claim, action or proceeding, before any
court, arbitrator or other governmental body without the prior written consent
of the Agent and the Required Lenders; provided that nothing in this subclause
(ix) shall prevent the Borrowers from assuming or curing executory contracts and
unexpired leases subject to an order of the Bankruptcy Court if otherwise
permitted hereunder.

 

7.28         Further Assurances.

 


(A)           FLEETWOOD SHALL, AND SHALL CAUSE EACH OF ITS SUBSIDIARIES TO,
EXECUTE AND DELIVER, OR CAUSE TO BE EXECUTED AND DELIVERED, TO THE AGENT AND/OR
THE LENDERS SUCH DOCUMENTS AND AGREEMENTS, AND SHALL TAKE OR CAUSE TO BE TAKEN
SUCH ACTIONS, AS THE AGENT OR ANY LENDER MAY, FROM TIME TO TIME, REASONABLY
REQUEST TO CARRY OUT THE TERMS AND CONDITIONS OF THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS.


 


(B)           [RESERVED].


 


(C)           IF FLEETWOOD FORMS ANY NEW SUBSIDIARY THAT IS NOT AN EXCLUDED
SUBSIDIARY OR IF ANY INACTIVE SUBSIDIARY BECOMES AN ACTIVE SUBSIDIARY WHICH OWNS
ASSETS IN EXCESS OF TWO HUNDRED AND FIFTY THOUSAND DOLLARS ($250,000) OR HAS

 

64

--------------------------------------------------------------------------------


 


REVENUES IN EXCESS OF ONE MILLION DOLLARS ($1,000,000) IN ANY FISCAL YEAR, THE
BORROWERS SHALL CAUSE SUCH SUBSIDIARY TO BECOME A BORROWER HEREUNDER BY
DELIVERING A COUNTERPART TO THIS AGREEMENT AND TO EACH OTHER LOAN DOCUMENT TO
WHICH A BORROWER IS A PARTY OR BECOME A GUARANTOR BY DELIVERING A COUNTERPART TO
THE SUBSIDIARY GUARANTY AND TO EACH OTHER LOAN DOCUMENT TO WHICH A GUARANTOR
WHICH IS A SUBSIDIARY IS A PARTY, TOGETHER WITH SUCH EVIDENCES OF AUTHORITY,
OPINIONS AND OTHER DOCUMENTS AND INSTRUMENTS AS THE AGENT MAY REASONABLY
REQUEST; PROVIDED THAT NO SUCH SUBSIDIARY MAY BECOME A BORROWER WITHOUT THE
PRIOR WRITTEN CONSENT OF THE REQUIRED LENDERS.


 

7.29         2008 Senior Secured Debentures; Subordinated Debt; Trust
Securities.

 


(A)           (I) FLEETWOOD WILL NOT, AND WILL NOT PERMIT ANY OF ITS
SUBSIDIARIES TO, AMEND, SUPPLEMENT OR OTHERWISE MODIFY THE TERMS OF THE 1998
SUBORDINATED DEBENTURES, THE 2003 SUBORDINATED DEBENTURES, THE 2008 SENIOR
SECURED DEBENTURES OR ANY GUARANTY THEREOF, OR THE TRUST SECURITIES OR ANY
GUARANTY THEREOF OR ADD ANY GUARANTY OF ANY OTHER CREDIT PARTY (OTHER THAN A
2008 SENIOR SECURED DEBENTURE GUARANTY) IN ANY MANNER ADVERSE TO ANY LOAN PARTY,
THE AGENT OR THE LENDERS AND (II) WITHOUT PREJUDICE TO THE FOREGOING, FLEETWOOD
WILL NOT, AND WILL NOT PERMIT ANY OF ITS SUBSIDIARIES TO, AMEND OR OTHERWISE
CHANGE THE TERMS OF THE 2008 SENIOR SECURED DEBENTURES IF THE EFFECT OF SUCH
AMENDMENT OR CHANGE IS TO MODIFY (OR HAVE THE EFFECT OF A MODIFICATION OF) THE
GRANTING CLAUSES (AND THE EXCLUSIONS THEREFROM) OF ANY COLLATERAL DOCUMENTS
GOVERNING THE 2008 SENIOR SECURED DEBENTURES (OR THE DEFINITIONS OF THE TERMS
CONTAINED IN ANY SUCH  GRANTING CLAUSES), OTHER THAN, IN THE CASE OF EACH OF THE
FOREGOING CLAUSES (I) AND (II), (X) TO RELEASE ANY LIEN SECURING THE 2008 SENIOR
SECURED DEBENTURES, (Y) TO REDUCE THE AMOUNT OF OBLIGATIONS SECURED BY ANY LIEN
SECURING THE 2008 SENIOR SECURED DEBENTURES AND (Z) SUBJECT TO THE AGENT’S PRIOR
WRITTEN CONSENT, TO CONFORM SUCH MORTGAGE OR OTHER SECURITY DOCUMENT TO THE
APPLICABLE MORTGAGES GRANTED IN CONNECTION WITH THIS AGREEMENT OR TO MAKE
CHANGES OTHERWISE CONSISTENT WITH THE TERMS OF THIS AGREEMENT AND THE 2008
INTERCREDITOR AGREEMENT.


 


(B)           FLEETWOOD WILL NOT, AND WILL NOT PERMIT ANY OF ITS SUBSIDIARIES
TO, MAKE ANY PAYMENTS OR PREPAYMENTS WITH RESPECT TO THE 1998 SUBORDINATED
DEBENTURES.


 


(C)           FLEETWOOD WILL NOT, AND WILL NOT PERMIT ANY OF ITS SUBSIDIARIES
TO, MAKE ANY PAYMENTS OR PREPAYMENTS WITH RESPECT TO THE 2003 SUBORDINATED
DEBENTURES.


 


(D)           FLEETWOOD WILL NOT, AND WILL NOT PERMIT ANY OF ITS SUBSIDIARIES
TO, MAKE ANY PAYMENTS OR PREPAYMENTS WITH RESPECT TO THE 2008 SENIOR SECURED
DEBENTURES.

 

65

--------------------------------------------------------------------------------


 

7.30         Inventory Appraisal.  The Loan Parties shall at their expense,
provide the Agent with a “desk top” appraisal of the Inventory, within
forty-five (45) days of the Closing Date, such appraisal to include, without
limitation, information required by applicable laws and regulations, by the
internal policies of the Lenders, and in order to calculate the Borrowing Base.

 

7.31         Reclamation Claims.  No Loan Party shall enter into any agreement
to return any of its Inventory to any of its creditors for application against
any Prepetition Debt, Prepetition trade payables or other Prepetition claims
under Section 546(h) of the Bankruptcy Code or allow any creditor to take any
setoff or recoupment against any of its Prepetition Debt, Prepetition trade
payables or other Prepetition claims based upon any such return pursuant to
Section 553(b)(l) of the Bankruptcy Code or otherwise if, after giving effect to
any such agreement, setoff or recoupment, the aggregate amount of Prepetition
Debt, Prepetition trade payables and other Prepetition claims subject to all
such agreements, setoffs and recoupments since the Petition Date would exceed
five hundred thousand Dollars ($500,000).

 

7.32         Chapter 11 Claims.  No Loan Party shall incur, create, assume,
suffer to exist or permit any other super-priority administrative claim which is
pari passu with or senior to the claims of the Agent and the Lenders against the
Borrowers or any other Loan Party, except as set forth in Section 4.7.

 


ARTICLE 8


CONDITIONS OF LENDING


 

8.1           Conditions Precedent to Making of Loans on the Closing Date.  The
obligation of the Lenders to make any Revolving Loans on the Closing Date, and
the obligation of the Agent to cause the Letter of Credit Issuer to issue any
Letter of Credit, are subject to the following conditions precedent having been
satisfied in a manner satisfactory to the Agent and each Lender:

 


(A)           THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, INCLUDING, WITHOUT
LIMITATION, EACH AFFIRMATION AGREEMENT AND EACH MORTGAGE TO BE DELIVERED ON THE
CLOSING DATE, SHALL HAVE BEEN EXECUTED BY EACH PARTY THERETO AND THE LOAN
PARTIES SHALL HAVE PERFORMED AND COMPLIED IN ALL MATERIAL RESPECTS WITH ALL
COVENANTS, AGREEMENTS AND CONDITIONS CONTAINED HEREIN AND THE OTHER LOAN
DOCUMENTS WHICH ARE REQUIRED TO BE PERFORMED OR COMPLIED WITH BY THE LOAN
PARTIES BEFORE OR ON THE CLOSING DATE.


 


(B)           THE AGENT AND THE LENDERS SHALL HAVE RECEIVED AND SHALL BE
SATISFIED WITH THE FINANCIAL STATEMENTS DESCRIBED IN SECTION 6.6(A) AND THE
PROJECTIONS DESCRIBED IN SECTION 6.6(B).


 


(C)           ALL REPRESENTATIONS AND WARRANTIES MADE HEREUNDER AND IN THE OTHER
LOAN DOCUMENTS SHALL BE TRUE AND CORRECT AS IF MADE ON SUCH DATE.


 


(D)           NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING AFTER GIVING EFFECT TO THE LOANS TO BE MADE AND THE LETTERS OF CREDIT
TO BE ISSUED ON THE INITIAL FUNDING DATE.

 

66

--------------------------------------------------------------------------------


 


(E)           THE AGENT AND THE LENDERS SHALL HAVE RECEIVED SUCH OPINIONS OF
COUNSEL FOR FLEETWOOD AND ITS SUBSIDIARIES AS THE AGENT OR ANY LENDER SHALL
REASONABLY REQUEST, EACH SUCH OPINION TO BE IN A FORM, SCOPE, AND SUBSTANCE
REASONABLY SATISFACTORY TO THE AGENT, THE LENDERS, AND THEIR RESPECTIVE COUNSEL.


 


(F)            THERE SHALL HAVE BEEN NO MATERIAL DISRUPTION OF OR MATERIAL
ADVERSE CHANGE IN CONDITIONS OF THE FINANCIAL, BANKING OR CAPITAL MARKETS, OTHER
THAN THOSE THAT HAVE OCCURRED PRIOR TO THE PETITION DATE.


 


(G)           THE AGENT SHALL HAVE RECEIVED:


 

(I)            ACKNOWLEDGMENT COPIES OF PROPER FINANCING STATEMENTS, OR
AMENDMENTS THEREOF, DULY FILED ON OR BEFORE THE CLOSING DATE UNDER THE UCC OF
ALL JURISDICTIONS THAT THE AGENT MAY DEEM NECESSARY OR DESIRABLE IN ORDER TO
PERFECT AND/OR CONTINUE THE AGENT’S LIENS; OR SHALL HAVE RECEIVED DULY EXECUTED
FINANCING STATEMENTS FROM ALL LOAN PARTIES FOR ALL SUCH JURISDICTIONS;

 

(II)           DULY EXECUTED UCC-3 TERMINATION STATEMENTS OR SUCH OTHER
INSTRUMENTS OR EVIDENCE, IN FORM AND SUBSTANCE SATISFACTORY TO THE AGENT, AS
SHALL BE NECESSARY TO TERMINATE AND SATISFY ALL LIENS ON THE PROPERTY OF
FLEETWOOD AND ITS SUBSIDIARIES EXCEPT PERMITTED LIENS;

 

(III)          DULY EXECUTED SECURITY AGREEMENTS WITH RESPECT TO ALL PROPRIETARY
RIGHTS FOR RECORDING IN THE UNITED STATES PATENT AND TRADEMARK OFFICE;

 

(IV)          CERTIFICATES FOR THE CAPITAL STOCK PLEDGED PURSUANT TO THE PLEDGE
AGREEMENT TOGETHER WITH UNDATED STOCK POWERS DULY ENDORSED IN BLANK; AND

 

(V)           ALL INTERCOMPANY NOTES PAYABLE TO ANY LOAN PARTY DULY ENDORSED IN
BLANK.

 


(H)           THE BORROWERS SHALL HAVE PAID ALL FEES AND EXPENSES OF THE AGENT
AND THE ATTORNEY COSTS INCURRED IN CONNECTION WITH ANY OF THE LOAN DOCUMENTS AND
THE TRANSACTIONS CONTEMPLATED THEREBY TO THE EXTENT INVOICED.


 


(I)            FLEETWOOD AND THE BORROWERS SHALL HAVE PAID ALL FEES DUE AND
OWING TO THE AGENT AND THE LENDERS ON THE CLOSING DATE (INCLUDING ALL FEES UNDER
THE FEE LETTER).


 


(J)            THE AGENT SHALL HAVE RECEIVED EVIDENCE, IN FORM, SCOPE, AND
SUBSTANCE, REASONABLY SATISFACTORY TO THE AGENT, OF ALL INSURANCE COVERAGE AS
REQUIRED BY SECTION 7.5 OF THIS AGREEMENT, TOGETHER WITH LOSS PAYEE AND
ADDITIONAL INSURED ENDORSEMENTS (OR LOSS PAYEE LETTER), AS APPLICABLE, NAMING
THE AGENT, FOR THE BENEFIT OF THE LENDERS, AS LOSS PAYEE OR ADDITIONAL INSURED,
AS APPLICABLE.


 


(K)           THE AGENT AND THE LENDERS SHALL HAVE HAD AN OPPORTUNITY, IF THEY
SO CHOOSE, TO EXAMINE THE BOOKS OF ACCOUNT AND OTHER RECORDS AND FILES OF
FLEETWOOD AND ITS SUBSIDIARIES AND TO MAKE COPIES THEREOF, AND TO CONDUCT A
PRE-CLOSING AUDIT

 

67

--------------------------------------------------------------------------------



 


WHICH SHALL INCLUDE, WITHOUT LIMITATION, VERIFICATION OF INVENTORY, ACCOUNTS,
AND THE BORROWING BASES, AND THE RESULTS OF SUCH EXAMINATION AND AUDIT SHALL
HAVE BEEN SATISFACTORY TO THE AGENT AND THE LENDERS IN ALL RESPECTS.


 


(L)            ALL PROCEEDINGS TAKEN IN CONNECTION WITH THE EXECUTION OF THIS
AGREEMENT, ALL OTHER LOAN DOCUMENTS AND ALL DOCUMENTS AND PAPERS RELATING
THERETO SHALL BE SATISFACTORY IN FORM, SCOPE, AND SUBSTANCE TO THE AGENT AND THE
LENDERS.


 


(M)          OTHER THAN THE COMMENCEMENT OF THE CHAPTER 11 CASES AND THE
CESSATION OF EXISTENCE OR OPERATIONS OF, THE WINDING UP OF OR THE DISSOLUTION OF
OR SALE OF ASSETS OF THE FLEETWOOD TRAVEL TRAILERS DIVISION, NO EVENT THAT, IN
THE OPINION OF THE LENDERS, CONSTITUTES A MATERIAL ADVERSE EFFECT SHALL HAVE
OCCURRED SINCE JANUARY 31, 2009.


 


(N)           THERE SHALL EXIST NO ACTION, SUIT, INVESTIGATION, LITIGATION, OR
PROCEEDING PENDING OR, TO THE KNOWLEDGE OF FLEETWOOD AND THE BORROWERS OR ANY
LENDER, THREATENED IN ANY COURT OR BEFORE ANY ARBITRATOR OR GOVERNMENTAL
AUTHORITY THAT (I) COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT, OR (II) COULD REASONABLY BE EXPECTED TO MATERIALLY AND ADVERSELY AFFECT
THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY.  FOR THE AVOIDANCE
OF DOUBT, THE CHAPTER 11 CASES SHALL NOT CONSTITUTE A PROCEEDING DESCRIBED IN
THE PRECEDING SENTENCE.


 


(O)           WITH RESPECT TO EACH PARCEL OF REAL ESTATE LISTED ON SCHEDULE 6.11
ATTACHED HERETO AND IDENTIFIED THEREON AS MORTGAGED PROPERTY, (I) SUCH MORTGAGED
PROPERTY THAT IS SUBJECT TO ANY EXISTING MORTGAGE SHALL REMAIN SUBJECT TO SUCH
EXISTING MORTGAGES AND (II) FLEETWOOD AND/OR THE APPLICABLE LOAN PARTY SHALL
HAVE DELIVERED TO THE AGENT AND THE COLLATERAL AGENT (A) DULY EXECUTED AND
ACKNOWLEDGED AMENDMENTS TO OR AMENDMENT AND RESTATEMENTS OF THE EXISTING
MORTGAGES OR IN THE CASE OF ANY MORTGAGED PROPERTY IN WHICH ANY SUCH MORTGAGED
PROPERTY WAS NOT SUBJECT TO AN EXISTING MORTGAGE, A NEW MORTGAGE (EACH A
“MORTGAGE AMENDMENT” AND, COLLECTIVELY, THE “MORTGAGE AMENDMENTS”), IN EACH CASE
TO THE EXTENT NECESSARY UNDER APPLICABLE LAW, IN THE REASONABLE JUDGMENT OF THE
AGENT, TO CONTINUE AND MAINTAIN THE ENFORCEABILITY, PERFECTION AND PRIORITY OF
THE EXISTING MORTGAGES OR SUCH NEW MORTGAGES FROM AND AFTER THE CLOSING DATE
(OR, IN THE CASE OF ANY MORTGAGED PROPERTY IN WHICH NO EXISTING MORTGAGE WAS IN
EXISTENCE IMMEDIATELY PRIOR TO THE CLOSING DATE, TO EFFECT THE ENFORCEABILITY,
PERFECTION AND PRIORITY OF THE MORTGAGE AMENDMENT FROM AND AFTER THE CLOSING
DATE) IN PROPER FORM FOR RECORDING IN ALL APPROPRIATE PLACES IN ALL APPLICABLE
JURISDICTIONS, (B) TITLE POLICIES (OR ENDORSEMENTS TO THE EXISTING MORTGAGE
TITLE POLICIES) AS REASONABLY REQUESTED BY THE AGENT, ASSURING THE AGENT THAT
SUCH EXISTING MORTGAGES CONSTITUTE FIRST PRIORITY MORTGAGE LIENS SUBJECT ONLY TO
PERMITTED LIENS UNDER CLAUSES (A), (B), (D) AND (E) OF THE DEFINITION OF
PERMITTED LIENS, AND (C) IF REQUESTED BY THE AGENT, OPINIONS OF COUNSEL AS TO
SUCH MATTERS AS REASONABLY REQUESTED BY THE AGENT; PROVIDED THAT ANY OPINIONS OF
LOCAL COUNSEL OR TITLE POLICIES (OR ENDORSEMENTS TO THE EXISTING MORTGAGE TITLE
POLICIES) NOT

 

68

--------------------------------------------------------------------------------



 


DELIVERED ON THE CLOSING DATE MAY, WITH THE CONSENT OF THE AGENT, BE DELIVERED
ON OR PRIOR TO THE DATE WHICH IS SIXTY (60) DAYS FOLLOWING THE CLOSING DATE,
UNLESS SUCH PERIOD IS EXTENDED BY THE AGENT.


 


(P)           FLEETWOOD AND ITS SUBSIDIARIES SHALL HAVE OBTAINED ALL
GOVERNMENTAL AND THIRD PARTY CONSENTS AND APPROVALS AS MAY BE NECESSARY OR
APPROPRIATE IN CONNECTION WITH THE FILING OF THE CHAPTER 11 CASES, THE LOAN
DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED THEREBY.


 


(Q)           THE LENDERS SHALL BE SATISFIED WITH ALL ENVIRONMENTAL ASPECTS
RELATING TO BORROWERS AND THEIR BUSINESS, INCLUDING ALL ENVIRONMENTAL REPORTS AS
MAY BE REQUIRED BY THE LENDERS.


 


(R)            REVIEW BY THE AGENT OF THE INTERIM ORDER, IN FORM AND SUBSTANCE
SATISFACTORY TO THE AGENT IN ITS SOLE DISCRETION.


 


(S)           THE AGENT AND THE APPLICABLE LOAN PARTY SHALL HAVE EXECUTED AND
DELIVERED NOTICES OF ASSIGNMENT OF THE ACCOUNTS OF THE LOAN PARTIES TO SUCH
PERSONS DESIGNATED BY THE AGENT.


 


(T)            THE AGENT AND THE REQUIRED LENDERS, BY EXECUTION OF THIS
AGREEMENT, SHALL HAVE RECEIVED AND APPROVED THE APPROVED BUDGET.


 


(U)           THE “FIRST DAY” ORDERS DESCRIBED ON SCHEDULE 8.1(U) IN FORM AND
SUBSTANCE SATISFACTORY TO THE AGENTS AND LENDERS SHALL HAVE BEEN ENTERED IN THE
CHAPTER 11 CASE.


 


(V)           WITHOUT LIMITING THE GENERALITY OF THE ITEMS DESCRIBED ABOVE, THE
AGENT SHALL HAVE RECEIVED ANY OTHER DOCUMENTS OR OTHER ITEMS REASONABLY
REQUESTED BY THE AGENT OR ANY LENDER.


 

The acceptance by any Borrower of any Loans made or Letters of Credit issued on
the Initial Funding Date shall be deemed to be a representation and warranty
made by Fleetwood and the Borrowers to the effect that all of the conditions
precedent to the making of such Loans or the issuance of such Letters of Credit
set forth in clauses (a), (c), (d), (h), (i), (m), (n) and (p) have been
satisfied, and that, other than the commencement of the Chapter 11 Cases and the
cessation of existence or operations of, the winding up of or the dissolution of
or sale of assets of the Fleetwood Travel Trailers Division, no material adverse
change has occurred since January 31, 2009, except as disclosed by Fleetwood
publicly in the assets, liabilities, business, financial condition or results of
operations of Fleetwood and its Subsidiaries, with the same effect as delivery
to the Agent and the Lenders of a certificate signed by a Responsible Officer of
the Borrowers, dated the Initial Funding Date, to such effect.

 

Execution and delivery to the Agent by a Lender of a counterpart of this
Agreement shall be deemed confirmation by such Lender (including any such Lender
in its capacity as the Agent) that (i) all conditions precedent in this
Section 8.1 have been fulfilled to the satisfaction of such Lender, (ii) the
decision of such Lender to execute and deliver to the Agent an executed
counterpart of this Agreement was made by such Lender independently and

 

69

--------------------------------------------------------------------------------


 

without reliance on the Agent or any other Lender as to the satisfaction of any
condition precedent set forth in this Section 8.1, and (iii) all documents sent
to such Lender for approval consent, or satisfaction were acceptable to such
Lender.

 

8.2           Conditions Precedent to Each Loan.  The obligation of the Lenders
to make each Loan, including any additional Revolving Loans on the Closing Date,
and the obligation of the Agent to cause the Letter of Credit Issuer to issue
any Letter of Credit shall be subject to the further conditions precedent that
on and as of the date of any such extension of credit:

 


(A)           THE FOLLOWING STATEMENTS SHALL BE TRUE, AND THE ACCEPTANCE BY ANY
BORROWER OF ANY EXTENSION OF CREDIT SHALL BE DEEMED TO BE A STATEMENT TO THE
EFFECT SET FORTH IN CLAUSES (I), (II) AND (III) WITH THE SAME EFFECT AS THE
DELIVERY TO THE AGENT AND THE LENDERS OF A CERTIFICATE SIGNED BY A RESPONSIBLE
OFFICER, DATED THE DATE OF SUCH EXTENSION OF CREDIT, STATING THAT:


 

(I)            THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS ARE CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF
THE DATE OF SUCH EXTENSION OF CREDIT AS THOUGH MADE ON AND AS OF SUCH DATE,
OTHER THAN ANY SUCH REPRESENTATION OR WARRANTY WHICH RELATES TO A SPECIFIED
PRIOR DATE AND EXCEPT TO THE EXTENT THE AGENT AND THE LENDERS HAVE BEEN NOTIFIED
IN WRITING BY THE BORROWERS THAT ANY REPRESENTATION OR WARRANTY IS NOT CORRECT
AND THE REQUIRED LENDERS HAVE EXPLICITLY WAIVED IN WRITING COMPLIANCE WITH SUCH
REPRESENTATION OR WARRANTY; AND

 

(II)           NO EVENT HAS OCCURRED AND IS CONTINUING, OR WOULD RESULT FROM
SUCH EXTENSION OF CREDIT, WHICH CONSTITUTES A DEFAULT OR AN EVENT OF DEFAULT;
AND

 

(III)          NO EVENT HAS OCCURRED AND IS CONTINUING, OR WOULD RESULT FROM
SUCH EXTENSION OF CREDIT, WHICH HAS HAD OR WOULD HAVE A MATERIAL ADVERSE EFFECT.

 


(B)           NO SUCH BORROWING SHALL EXCEED AVAILABILITY; PROVIDED, HOWEVER,
THAT THE FOREGOING CONDITIONS PRECEDENT ARE NOT CONDITIONS TO EACH REVOLVING
CREDIT LENDER PARTICIPATING IN OR REIMBURSING THE BANK OR THE AGENT FOR SUCH
LENDERS’ PRO RATA SHARE OF ANY NON-RATABLE LOAN OR AGENT ADVANCE MADE IN
ACCORDANCE WITH THE PROVISIONS OF SECTIONS 1.2(H) AND (I).


 


(C)           AFTER GIVING EFFECT TO SUCH EXTENSION OF CREDIT (I) ALL
OBLIGATIONS OF FLEETWOOD AND ITS SUBSIDIARIES UNDER THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS, AND ALL RIGHTS OF CONTRIBUTION, INDEMNITY, SUBROGATION AND
REIMBURSEMENT RELATING TO THE OBLIGATIONS OF ANY LOAN PARTY WITH RESPECT TO
FLEETWOOD AND ANY OTHER OBLIGATIONS OF FLEETWOOD AND ITS SUBSIDIARIES SECURED BY
ANY LOAN DOCUMENTS (INCLUDING, WITHOUT LIMITATION, ALL DEBTS, LIABILITIES AND
OBLIGATIONS NOW OR HEREAFTER ARISING FROM OR IN CONNECTION WITH BANK PRODUCTS),
SHALL CONSTITUTE “SENIOR DEBT” AND “DESIGNATED SENIOR DEBT” UNDER THE 2008
SENIOR SECURED DEBENTURES AND “PRIORITY LIEN DEBT” UNDER THE 2008 INTERCREDITOR

 

70

--------------------------------------------------------------------------------


 


AGREEMENT, (II)  SUCH OBLIGATIONS SHALL PERMITTED BY THE INDENTURE GOVERNING THE
INDENTURE GOVERNING THE 2008 SENIOR SECURED DEBENTURES AND THE 2008
INTERCREDITOR AGREEMENT TO BE INCURRED AND SECURED UNDER AND PURSUANT TO THE
LOAN DOCUMENTS; AND (III) IF REQUESTED BY THE AGENT IN ITS SOLE DISCRETION, THE
AGENT SHALL HAVE RECEIVED AND AN OFFICERS’ CERTIFICATE (AS DEFINED IN, AND
SATISFYING THE REQUIREMENTS OF, EACH OF THE INDENTURE GOVERNING THE 2008 SENIOR
SECURED DEBENTURES AND THE 2008 INTERCREDITOR AGREEMENT) TO THE EFFECT OF THE
FORGOING.


 


(D)           THE EXTENSIONS OF CREDIT SO REQUESTED SHALL NOT CAUSE THE
AGGREGATE OUTSTANDING AMOUNT OF THE LOANS AND/OR LETTERS OF CREDIT TO EXCEED THE
AMOUNT THEN AUTHORIZED BY THE APPLICABLE ORDER OR ANY ORDER NOT IN FORM OR
SUBSTANCE SATISFACTORY TO THE AGENT MODIFYING, REVERSING, STAYING OR VACATING
SUCH ORDER SHALL HAVE BEEN ENTERED (OTHER THAN WITH THE CONSENT OF THE AGENT IN
ACCORDANCE WITH THE DEFINITION THEREOF), OR ANY APPEAL OF SUCH ORDER SHALL HAVE
BEEN TIMELY FILED AND NOT STAYED.


 


(E)           (I) THE BANKRUPTCY COURT SHALL NOT HAVE ENTERED THE FINAL ORDER ON
OR BEFORE THE DATE THAT IS FORTY-FIVE (45) DAYS AFTER THE PETITION DATE,
(II) THE BANKRUPTCY COURT SHALL NOT HAVE ENTERED THE FINAL ORDER FOLLOWING THE
EXPIRATION OF THE INTERIM ORDER, (III) THE INTERIM ORDER OR THE FINAL ORDER, AS
THE CASE MAY BE, SHALL HAVE BEEN VACATED, STAYED, REVERSED, MODIFIED OR AMENDED
WITHOUT THE AGENT’S AND THE REQUIRED LENDERS’ PRIOR WRITTEN CONSENT OR SHALL
OTHERWISE NOT BE IN FULL FORCE AND EFFECT, (IV) A MOTION FOR RECONSIDERATION OF
ANY SUCH ORDER SHALL HAVE BEEN TIMELY FILED OR (V) AN APPEAL OF ANY SUCH ORDER
SHALL HAVE BEEN TIMELY FILED AND SUCH ORDER IN ANY RESPECT IS THE SUBJECT OF A
STAY PENDING APPEAL.


 


(F)            THE INTERIM ORDER AND ALL OTHER ORDERS DIRECTLY AFFECTING THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT ENTERED BY THE BANKRUPTCY COURT ON
OR PRIOR TO THE ENTRY OF THE FINAL ORDER SHALL BE SATISFACTORY IN FORM AND
SUBSTANCE TO THE AGENT AND REQUIRED LENDERS AND THEIR COUNSEL IN THEIR SOLE
DISCRETION.


 


ARTICLE 9


DEFAULT; REMEDIES


 

9.1           Events of Default.  Notwithstanding the provisions of Section 363
of the Bankruptcy Code and without notice, application or motion to, hearing
before, or order of the Bankruptcy Court or any notice to any Loan Party, and
subject to Section 9.2(b), it shall constitute an event of default (“Event of
Default”) if any one or more of the following shall occur for any reason:

 


(A)           ANY FAILURE BY ANY BORROWER TO PAY (I) THE PRINCIPAL OF OR
INTEREST OR PREMIUM ON ANY OF THE OBLIGATIONS WHEN DUE, WHETHER UPON DEMAND OR
OTHERWISE, OR (II) ANY FEE OR OTHER AMOUNT OWING HEREUNDER WITHIN 3 BUSINESS
DAYS AFTER SUCH AMOUNT IS DUE;

 

71

--------------------------------------------------------------------------------



 


(B)         ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE BY FLEETWOOD OR
THE BORROWERS IN THIS AGREEMENT OR BY ANY LOAN PARTY IN ANY OF THE OTHER LOAN
DOCUMENTS, ANY FINANCIAL STATEMENT, OR ANY CERTIFICATE FURNISHED BY ANY LOAN
PARTY AT ANY TIME TO THE AGENT OR ANY LENDER SHALL PROVE TO BE UNTRUE IN ANY
MATERIAL RESPECT AS OF THE DATE ON WHICH MADE, DEEMED MADE, OR FURNISHED;


 


(C)         (I) ANY DEFAULT SHALL OCCUR IN THE OBSERVANCE OR PERFORMANCE OF ANY
OF THE COVENANTS AND AGREEMENTS CONTAINED IN SECTIONS 5.2(L), 7.2, 7.5 OR 7.9
THROUGH 7.30, OR SECTION 11 OF THE SECURITY AGREEMENT, (II) ANY DEFAULT SHALL
OCCUR IN THE OBSERVANCE OR PERFORMANCE OF ANY OF THE COVENANTS AND AGREEMENTS
CONTAINED IN SECTION 5.2 (OTHER THAN SECTION 5.2(L)) OR SECTION 5.3 AND SUCH
DEFAULT SHALL CONTINUE FOR FIVE (5) BUSINESS DAYS OR MORE; OR (III) ANY DEFAULT
SHALL OCCUR IN THE OBSERVANCE OR PERFORMANCE OF ANY OF THE OTHER COVENANTS OR
AGREEMENTS CONTAINED IN ANY OTHER SECTION OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR ANY OTHER AGREEMENT ENTERED INTO AT ANY TIME AFTER THE PETITION
DATE TO WHICH FLEETWOOD OR ANY SUBSIDIARY AND THE AGENT OR ANY LENDER ARE PARTY
(INCLUDING IN RESPECT OF ANY BANK PRODUCTS) AND SUCH DEFAULT SHALL CONTINUE FOR
THIRTY (30) DAYS OR MORE OR SUCH LONGER GRACE PERIOD PROVIDED IN SUCH OTHER
AGREEMENT;


 


(D)         EXCEPT FOR DEFAULTS OCCASIONED BY THE FILING OF THE CHAPTER 11 CASES
AND DEFAULTS RESULTING FROM OBLIGATIONS WITH RESPECT TO WHICH THE BANKRUPTCY
CODE PROHIBITS ANY LOAN PARTY FROM COMPLYING OR PERMITS ANY LOAN PARTY NOT TO
COMPLY, ANY FAILURE TO PAY ANY PRINCIPAL OF OR PREMIUM OR INTEREST ON ANY DEBT
(OTHER THAN THE OBLIGATIONS) OF FLEETWOOD OR ANY OF ITS SUBSIDIARIES OR OF
FLEETWOOD TRUST IN AN OUTSTANDING PRINCIPAL AMOUNT WHICH EXCEEDS FIVE MILLION
DOLLARS ($5,000,000), OR UNDER ANY AGREEMENT OR INSTRUMENT UNDER OR PURSUANT TO
WHICH ANY SUCH DEBT MAY HAVE BEEN ISSUED, CREATED, ASSUMED, OR GUARANTEED BY
FLEETWOOD OR ANY OF ITS SUBSIDIARIES OR OF FLEETWOOD TRUST, AND SUCH FAILURE TO
PAY SHALL CONTINUE FOR MORE THAN THE PERIOD OF GRACE, IF ANY, THEREIN SPECIFIED;
OR ANY DEFAULT SHALL OCCUR WITH RESPECT TO ANY DEBT (OTHER THAN THE OBLIGATIONS)
OF FLEETWOOD OR ANY OF ITS SUBSIDIARIES OR OF FLEETWOOD TRUST IN AN OUTSTANDING
PRINCIPAL AMOUNT WHICH EXCEEDS FIVE MILLION DOLLARS ($5,000,000), OR UNDER ANY
AGREEMENT OR INSTRUMENT UNDER OR PURSUANT TO WHICH ANY SUCH DEBT MAY HAVE BEEN
ISSUED, CREATED, ASSUMED, OR GUARANTEED BY FLEETWOOD OR ANY OF ITS SUBSIDIARIES
OR FLEETWOOD TRUST, AND SUCH DEFAULT SHALL CONTINUE FOR MORE THAN THE PERIOD OF
GRACE, IF ANY, THEREIN SPECIFIED, IF THE EFFECT THEREOF (WITH OR WITHOUT THE
GIVING OF NOTICE OR FURTHER LAPSE OF TIME OR BOTH) IS TO ACCELERATE, OR TO
PERMIT THE HOLDERS OF ANY SUCH DEBT TO ACCELERATE, THE MATURITY OF ANY SUCH
DEBT; OR ANY SUCH DEBT SHALL BE DECLARED DUE AND PAYABLE OR BE REQUIRED TO BE
PREPAID (OTHER THAN BY A REGULARLY SCHEDULED REQUIRED PREPAYMENT OR A CUSTOMARY
DUE ON SALE CLAUSE SET FORTH IN ANY CAPITAL LEASE OR OTHER ASSET FINANCING
PERMITTED HEREBY PROVIDED THAT SUCH SALE IS OTHERWISE PERMITTED BY THIS
AGREEMENT) PRIOR TO THE STATED MATURITY THEREOF;


 


(E)         ALL OR ANY MATERIAL PART OF THE PROPERTY OF FLEETWOOD OR ANY OF ITS
SUBSIDIARIES SHALL BE NATIONALIZED, EXPROPRIATED OR CONDEMNED, SEIZED OR
OTHERWISE APPROPRIATED, OR CUSTODY OR CONTROL OF SUCH PROPERTY OR OF FLEETWOOD
OR SUCH SUBSIDIARY SHALL BE ASSUMED BY ANY GOVERNMENTAL AUTHORITY OR ANY COURT
OF COMPETENT JURISDICTION AT THE INSTANCE OF ANY GOVERNMENTAL AUTHORITY, EXCEPT
WHERE CONTESTED IN GOOD FAITH BY PROPER PROCEEDINGS DILIGENTLY PURSUED WHERE A
STAY OF ENFORCEMENT IS IN EFFECT;

 

72

--------------------------------------------------------------------------------


 


(F)          ANY LOAN DOCUMENT SHALL BE TERMINATED (EXCEPT IN ACCORDANCE WITH
ITS TERMS), REVOKED OR DECLARED VOID OR INVALID OR UNENFORCEABLE OR CHALLENGED
BY ANY LOAN PARTY;


 


(G)         ONE OR MORE JUDGMENTS, ORDERS, DECREES OR ARBITRATION AWARDS IS
ENTERED AGAINST FLEETWOOD OR ANY OF ITS SUBSIDIARIES INVOLVING IN THE AGGREGATE
LIABILITY (TO THE EXTENT NOT COVERED BY INDEPENDENT THIRD-PARTY INSURANCE AS TO
WHICH THE INSURER HAS NOT DENIED COVERAGE) AS TO ANY SINGLE OR RELATED OR
UNRELATED SERIES OF TRANSACTIONS, INCIDENTS OR CONDITIONS, OF FIVE MILLION
DOLLARS ($5,000,000) OR MORE, THE SAME SHALL REMAIN UNSATISFIED, UNVACATED OR
UNSTAYED PENDING APPEAL FOR A PERIOD OF THIRTY (30) DAYS AFTER THE ENTRY THEREOF
OR ANY ENFORCEMENT PROCEEDINGS SHALL HAVE BEEN COMMENCED BY A CREDITOR OR
CREDITORS UPON SUCH JUDGMENTS, ORDERS, DECREES OR ARBITRATION AWARDS (OTHER THAN
THE MERE OBTAINING OF A JUDGMENT LIEN);


 


(H)         ANY LOSS, THEFT, DAMAGE OR DESTRUCTION OF ANY ITEM OR ITEMS OF
COLLATERAL OR OTHER PROPERTY OF FLEETWOOD OR ANY OF ITS SUBSIDIARIES OCCURS
WHICH COULD REASONABLY BE EXPECTED TO CAUSE A MATERIAL ADVERSE EFFECT AND IS NOT
ADEQUATELY COVERED BY INSURANCE;


 


(I)          THERE IS FILED AGAINST FLEETWOOD OR ANY OF ITS SUBSIDIARIES ANY
ACTION, SUIT OR PROCEEDING UNDER ANY FEDERAL OR STATE RACKETEERING STATUTE
(INCLUDING THE RACKETEER INFLUENCED AND CORRUPT ORGANIZATION ACT OF 1970), WHICH
ACTION, SUIT OR PROCEEDING (I) IS NOT DISMISSED WITHIN ONE HUNDRED TWENTY (120)
DAYS, AND (II) WOULD REASONABLY BE EXPECTED TO RESULT IN THE CONFISCATION OR
FORFEITURE OF ANY MATERIAL PORTION OF THE COLLATERAL;


 


(J)          FOR ANY REASON OTHER THAN THE FAILURE OF THE AGENT TO TAKE ANY
ACTION AVAILABLE TO IT TO MAINTAIN PERFECTION OF THE AGENT’S LIENS PURSUANT TO
THE LOAN DOCUMENTS, ANY LOAN DOCUMENT CEASES TO BE IN FULL FORCE AND EFFECT IN
ACCORDANCE WITH ITS TERMS OR, EXCEPT FOR ANY LIEN RELEASED IN ACCORDANCE WITH
THE LOAN DOCUMENTS, ANY LIEN WITH RESPECT TO ANY MATERIAL PORTION OF THE
COLLATERAL INTENDED TO BE SECURED THEREBY CEASES TO BE, OR IS NOT, VALID,
PERFECTED AND PRIOR TO ALL OTHER LIENS (OTHER THAN THE CARVE-OUT AND THE
EXCEPTIONS) OR IS TERMINATED, REVOKED OR DECLARED VOID;


 


(K)         OTHER THAN AN ERISA EVENT CONSISTING OF EITHER THE FILING OF THE
CHAPTER 11 CASES OR THE LIQUIDATION OF ANY LOAN PARTY SUBJECT TO THE CHAPTER 11
CASES, AN ERISA EVENT SHALL OCCUR WITH RESPECT TO A PENSION PLAN OR
MULTI-EMPLOYER PLAN WHICH HAS RESULTED OR COULD REASONABLY BE EXPECTED TO RESULT
IN LIABILITY OF FLEETWOOD OR ANY ERISA AFFILIATE UNDER TITLE IV OF ERISA TO THE
PENSION PLAN, MULTI-EMPLOYER PLAN OR THE PBGC IN AN AGGREGATE AMOUNT IN EXCESS
OF TEN MILLION DOLLARS

 

73

--------------------------------------------------------------------------------


 


($10,000,000); (II) THE AGGREGATE AMOUNT OF UNFUNDED PENSION LIABILITY AMONG ALL
PENSION PLANS AT ANY TIME EXCEEDS TEN MILLION DOLLARS ($10,000,000); OR
(III) FLEETWOOD OR ANY ERISA AFFILIATE SHALL FAIL TO PAY WHEN DUE, AFTER THE
EXPIRATION OF ANY APPLICABLE GRACE PERIOD, ANY INSTALLMENT PAYMENT WITH RESPECT
TO ITS WITHDRAWAL LIABILITY UNDER SECTION 4201 OF ERISA UNDER A MULTI-EMPLOYER
PLAN IN AN AGGREGATE AMOUNT IN EXCESS OF TEN MILLION DOLLARS ($10,000,000);

 


(L)          THERE OCCURS A CHANGE OF CONTROL;


 


(M)        THERE OCCURS AN EVENT HAVING A MATERIAL ADVERSE EFFECT; OR


 


(N)         THE OCCURRENCE OF ANY OF THE FOLLOWING IN ANY CHAPTER 11 CASE:


 


(I)            THE BRINGING OF A MOTION OR TAKING OF ANY ACTION BY ANY LOAN
PARTY IN ANY CHAPTER 11 CASE: (W) TO OBTAIN ADDITIONAL FINANCING UNDER
SECTION 364(C) OR (D) OF THE BANKRUPTCY CODE NOT OTHERWISE PERMITTED PURSUANT TO
THIS AGREEMENT; (X) TO GRANT ANY LIEN, OTHER THAN LIENS PERMITTED UNDER CLAUSE
(G) OF THE DEFINITION OF “PERMITTED LIENS” AND LIENS SECURING DEBT PERMITTED
UNDER SECTION 7.13(D), UPON OR AFFECTING ANY COLLATERAL; (Y) EXCEPT AS PROVIDED
IN THE APPLICABLE ORDER TO USE CASH COLLATERAL OF THE AGENT UNDER
SECTION 363(C) OF THE BANKRUPTCY CODE WITHOUT THE PRIOR WRITTEN CONSENT OF THE
AGENT AND THE REQUIRED LENDERS; OR (Z) ANY OTHER ACTION OR ACTIONS ADVERSE TO
THE AGENT AND THE LENDERS (DETERMINED IN THEIR SOLE DISCRETION) OR THEIR RIGHTS
AND REMEDIES HEREUNDER OR THEIR INTEREST IN THE COLLATERAL;


 


(II)           THE ENTRY OF AN ORDER IN ANY CHAPTER 11 CASE CONFIRMING A PLAN OR
PLANS OF REORGANIZATION THAT DOES NOT CONTAIN A PROVISION FOR TERMINATION OF THE
COMMITMENTS AND REPAYMENT IN FULL IN CASH OF ALL OF THE OBLIGATIONS UNDER THIS
AGREEMENT ON OR BEFORE THE EFFECTIVE DATE OF SUCH PLAN OR PLANS OR (B) TO WHICH
THE AGENT AND THE REQUIRED LENDERS DO NOT CONSENT OR OTHERWISE AGREE TO THE
TREATMENT OF THEIR CLAIMS, OR THE FILING OF ANY PLAN OF REORGANIZATION OR
DISCLOSURE STATEMENT ATTENDANT THERETO;


 


(III)          THE ENTRY OF AN ORDER AMENDING, SUPPLEMENTING, STAYING, VACATING
OR OTHERWISE MODIFYING THE LOAN DOCUMENTS OR THE INTERIM ORDER OR THE FINAL
ORDER WITHOUT THE WRITTEN CONSENT OF THE REQUIRED LENDERS OR THE FILING OF A
MOTION FOR RECONSIDERATION WITH RESPECT TO THE INTERIM ORDER OR THE FINAL ORDER;


 


(IV)          THE FINAL ORDER IS NOT ENTERED PRIOR TO, OR DOES NOT BECOME
EFFECTIVE IMMEDIATELY FOLLOWING, THE EXPIRATION OF THE INTERIM ORDER;


 


(V)           THE PAYMENT OF, OR APPLICATION FOR AUTHORITY TO PAY, ANY
PREPETITION CLAIM WITHOUT THE AGENT’S AND THE REQUIRED LENDERS’ PRIOR WRITTEN
CONSENT OR PURSUANT TO AN ORDER OF THE BANKRUPTCY COURT AFTER NOTICE AND A
HEARING OTHER THAN IN CONNECTION WITH ASSUMING OR CURING EXECUTORY CONTRACTS AND
UNEXPIRED LEASES THAT ARE APPROVED BY AN ORDER OF THE BANKRUPTCY COURT AND
UNLESS OTHERWISE PERMITTED UNDER THIS AGREEMENT;

 

74

--------------------------------------------------------------------------------


 


(VI)          THE ALLOWANCE OF ANY CLAIM OR CLAIMS UNDER SECTION 506(C) OF THE
BANKRUPTCY CODE AGAINST THE AGENT, ANY LENDER OR ANY OF THE COLLATERAL OR
AGAINST THE AGENT, ANY LENDER OR ANY COLLATERAL (AS EACH SUCH TERM IS DEFINED IN
THE THIRD AMENDED AND RESTATED CREDIT AGREEMENT);


 


(VII)         THE APPOINTMENT OF AN INTERIM OR PERMANENT TRUSTEE IN ANY CHAPTER
11 CASE OR THE APPOINTMENT OF A RECEIVER OR AN EXAMINER IN ANY CHAPTER 11 CASE
WITH EXPANDED POWERS TO OPERATE OR MANAGE THE FINANCIAL AFFAIRS, THE BUSINESS,
OR REORGANIZATION OF SUCH LOAN PARTY; OR THE SALE WITHOUT THE AGENT’S AND THE
REQUIRED LENDERS’ CONSENT, OF ALL OR SUBSTANTIALLY ALL OF SUCH LOAN PARTY’S
ASSETS EITHER THROUGH A SALE UNDER SECTION 363 OF THE BANKRUPTCY CODE, THROUGH A
CONFIRMED PLAN OF REORGANIZATION IN THE CHAPTER 11 CASES, OR OTHERWISE THAT DOES
NOT PROVIDE FOR PAYMENT IN FULL IN CASH OF THE OBLIGATIONS AND TERMINATION OF
THE COMMITMENTS;


 


(VIII)        THE DISMISSAL OF ANY CHAPTER 11 CASE, OR THE CONVERSION OF ANY
CHAPTER 11 CASE FROM ONE UNDER CHAPTER 11 TO ONE UNDER CHAPTER 7 OF THE
BANKRUPTCY CODE (OR IF ANY LOAN PARTY OR ANY OTHER PARTY-IN-INTEREST SHALL
OTHERWISE APPLY FOR, CONSENT TO, OR ACQUIESCE IN SUCH DISMISSAL OR CONVERSION),
OR IF ANY LOAN PARTY, THE UNITED STATES TRUSTEE OR THE COMMITTEE, SHALL FILE A
MOTION OR OTHER PLEADING (OR OTHERWISE APPLY FOR, CONSENT TO, OR ACQUIESCE IN),
SEEKING THE DISMISSAL OR CONVERSION OF ANY CHAPTER 11 CASE UNDER SECTION 1112 OF
THE BANKRUPTCY CODE OR OTHERWISE (AND, IN THE CASE OF THE UNITED STATES TRUSTEE,
SUCH MOTION OR OTHER PLEADING SHALL NOT HAVE BEEN DISMISSED, WITHDRAWN OR DENIED
WITHIN FIFTEEN (15) DAYS OF FILING) WITHOUT THE CONSENT OF THE REQUIRED LENDERS;


 


(IX)           THE ENTRY BY THE BANKRUPTCY COURT OF AN ORDER OR ORDERS GRANTING
RELIEF FROM THE AUTOMATIC STAY IMPOSED BY SECTION 362 OF THE BANKRUPTCY CODE TO
ANY ENTITY OR ENTITIES, OTHER THAN, IN ACCORDANCE WITH THE APPLICABLE ORDER,
EITHER THE AGENT OR ANY LENDER, TO EXERCISE REMEDIES WITH RESPECT TO ANY PORTION
OF THE PREPETITION CREDIT FACILITY COLLATERAL OR THE DIP COLLATERAL (IN EACH
CASE AS DEFINED IN THE APPLICABLE ORDER) HAVING A VALUE, INDIVIDUALLY OR IN THE
AGGREGATE, OF IN EXCESS OF ONE HUNDRED THOUSAND DOLLARS ($100,000);


 


(X)            THE COMMENCEMENT OF A SUIT OR ACTION AGAINST THE AGENT OR ANY
LENDER AND, AS TO ANY SUIT OR ACTION BROUGHT BY ANY PERSON OTHER THAN A LOAN
PARTY OR A SUBSIDIARY, OFFICER OR EMPLOYEE OF A LOAN PARTY, THE CONTINUATION
THEREOF WITHOUT DISMISSAL FOR THIRTY (30) DAYS AFTER SERVICE THEREOF ON THE
AGENT OR SUCH LENDER, THAT ASSERTS OR SEEKS BY OR ON BEHALF OF A LOAN PARTY, THE
ENVIRONMENTAL PROTECTION AGENCY, ANY STATE ENVIRONMENTAL PROTECTION OR HEALTH
AND SAFETY AGENCY, ANY OFFICIAL

 

75

--------------------------------------------------------------------------------


 


COMMITTEE IN ANY CHAPTER 11 CASE  (INCLUDING THE COMMITTEE) OR ANY OTHER PARTY
IN INTEREST IN ANY CHAPTER 11 CASE, (A) A CLAIM IN EXCESS OF FIVE HUNDRED
THOUSAND DOLLARS ($500,000), (B) ANY LEGAL OR EQUITABLE REMEDY THAT WOULD HAVE
THE EFFECT OF SUBORDINATING ANY OR ALL OF THE OBLIGATIONS OR LIENS OF THE AGENT
OR ANY LENDER UNDER THE LOAN DOCUMENTS TO ANY OTHER CLAIM OR INTEREST, (C) WOULD
OTHERWISE HAVE A MATERIAL ADVERSE EFFECT, OR (D) HAVE A MATERIAL ADVERSE EFFECT
ON THE RIGHTS AND REMEDIES OF THE AGENT OR ANY LENDER UNDER ANY LOAN DOCUMENT OR
THE COLLECTABILITY OF ALL OR ANY PORTION OF THE OBLIGATIONS;


 


(XI)           THE ENTRY OF AN ORDER IN ANY CHAPTER 11 CASE AVOIDING OR
REQUIRING REPAYMENT OF ANY PORTION OF THE PAYMENTS MADE ON ACCOUNT OF THE
OBLIGATIONS, OR AVOIDING OR OTHERWISE NULLIFYING ANY LIEN SECURING ANY
OBLIGATION, OWING UNDER THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS;


 


(XII)          THE FAILURE OF ANY LOAN PARTY TO PERFORM ANY OF ITS OBLIGATIONS
UNDER THE INTERIM ORDER OR THE FINAL ORDER;


 


(XIII)         THE ENTRY OF AN ORDER IN ANY CHAPTER 11 CASE GRANTING ANY OTHER
SUPER PRIORITY ADMINISTRATIVE CLAIM OR LIEN EQUAL OR SUPERIOR TO THAT GRANTED TO
THE AGENT, ON BEHALF OF ITSELF AND LENDERS (OTHER THAN THE CARVE-OUT);


 


(XIV)        THE TERMINATION OF THE BORROWERS’ OR ANY OTHER LOAN PARTY’S
EXCLUSIVE RIGHT TO FILE A PLAN OR PLANS OF REORGANIZATION IN ANY CHAPTER 11
CASE;


 


(XV)         THE PAYMENT OF ANY PREPETITION DEBT OF ANY LOAN PARTY OTHER THAN
THE PREPETITION DEBT OR PAYMENTS ON ACCOUNT OF PREPETITION AMOUNTS ALLOWED AND
APPROVED BY THE BANKRUPTCY COURT PURSUANT TO ANY LOAN PARTY’S FIRST DAY MOTIONS
AND SPECIFICALLY PROVIDED FOR IN THE APPROVED BUDGET, EXCEPT AS OTHERWISE
CONSENTED TO IN WRITING BY THE AGENT AND THE REQUIRED LENDERS;


 


(XVI)        ANY MOTION OR APPLICATION IS FILED BY, ON BEHALF OF, OR SUPPORTED
BY ANY LOAN PARTY SEEKING THE ENTRY OF AN ORDER, OR AN ORDER IS ENTERED IN ANY
OF THE CHAPTER 11 CASES, APPROVING ANY SUBSEQUENT DEBTOR-IN-POSSESSION FACILITY
FOR BORROWED MONEY OR OTHER EXTENSIONS OF CREDIT UNLESS SUCH SUBSEQUENT FACILITY
AND SUCH ORDER EXPRESSLY PROVIDE FOR THE INDEFEASIBLE PAYMENT AND COMPLETE
SATISFACTION IN FULL IN CASH TO THE AGENT OF ALL OBLIGATIONS (AND TERMINATION OF
ALL COMMITMENTS) HEREUNDER PRIOR TO, OR CONCURRENTLY WITH, ANY INITIAL
BORROWINGS OR OTHER EXTENSIONS OF CREDIT UNDER SUCH SUBSEQUENT FACILITY;


 


(XVII)       ANY MOTION OR PLEADING IS FILED BY ANY OF THE LOAN PARTIES SEEKING
TO GRANT, OR THE ENTRY OF ANY ORDER GRANTING, TO ANY PARTY, (I) ANY LIEN SENIOR
OR EQUAL TO THE LIENS DESCRIBED IN THE APPLICABLE ORDER OR THE

 

76

--------------------------------------------------------------------------------


 


LOAN DOCUMENTS THAT ARE HELD BY ANY OF THE AGENT, LENDERS, PREPETITION AGENT OR
PREPETITION CREDIT FACILITY LENDERS IN THE PREPETITION CREDIT FACILITY
COLLATERAL OR DIP COLLATERAL (IN EACH CASE, AS DEFINED IN THE APPLICABLE ORDER
AND SUBJECT TO THE CARVE-OUT), OR (II) ANY CLAIM OR EXPENSE SENIOR OR EQUAL TO
THE CLAIMS AND EXPENSES DESCRIBED IN THE APPLICABLE ORDER OR THE LOAN DOCUMENTS
THAT ARE HELD BY ANY OF THE AGENT, LENDERS, PREPETITION AGENT OR PREPETITION
CREDIT FACILITY LENDERS (IN EACH CASE, AS DEFINED IN THE APPLICABLE ORDER AND
SUBJECT TO THE CARVE-OUT) AGAINST ANY OF THE LOAN PARTIES; OR


 


(XVIII)      FAILURE ON THE PART OF THE BORROWERS ON OR PRIOR TO THE DATES
SEPARATELY DISCLOSED TO AND AGREED BY THE AGENT TO HAVE ACHIEVED CERTAIN
BENCHMARKS SEPARATELY DISCLOSED TO AND AGREED BY THE AGENT INDICATING REASONABLE
PROGRESS TOWARDS A SALE OF THE ASSETS COMPRISING EITHER (I) THE MANUFACTURED
HOMES DIVISION OR (II) SUBSTANTIALLY ALL OF THE NON-IDLE ASSETS (INCLUDING,
WITHOUT LIMITATION, THE MANUFACTURED HOMES DIVISION) OF FLEETWOOD AND ITS
SUBSIDIARIES.


 

9.2           Remedies.


 


(A)         IF A DEFAULT OR AN EVENT OF DEFAULT EXISTS, THE AGENT MAY, IN ITS
DISCRETION, AND SHALL, AT THE DIRECTION OF THE REQUIRED LENDERS, DO ONE OR MORE
OF THE FOLLOWING AT ANY TIME OR TIMES AND IN ANY ORDER, NOTWITHSTANDING THE
PROVISIONS OF SECTION 362 OF THE BANKRUPTCY CODE, WITHOUT ANY APPLICATION,
MOTION OR NOTICE TO, HEARING BEFORE, OR ORDER FROM, THE BANKRUPTCY COURT,
WITHOUT NOTICE TO OR DEMAND ON THE BORROWERS:  (I) REDUCE THE MAXIMUM AMOUNT, OR
THE ADVANCE RATES AGAINST ELIGIBLE ACCOUNTS AND/OR ELIGIBLE INVENTORY AND/OR
REAL ESTATE SUBFACILITY ASSETS USED IN COMPUTING THE BORROWING BASE, OR REDUCE
ONE OR MORE OF THE OTHER ELEMENTS USED IN COMPUTING THE BORROWING BASE;
(II) RESTRICT THE AMOUNT OF OR REFUSE TO MAKE REVOLVING LOANS; AND
(III) RESTRICT OR REFUSE TO PROVIDE LETTERS OF CREDIT OR CREDIT SUPPORT.  IF AN
EVENT OF DEFAULT EXISTS, THE AGENT SHALL, AT THE DIRECTION OF THE REQUIRED
LENDERS, DO ONE OR MORE OF THE FOLLOWING, IN ADDITION TO THE ACTIONS DESCRIBED
IN THE PRECEDING SENTENCE, AT ANY TIME OR TIMES AND IN ANY ORDER,
NOTWITHSTANDING THE PROVISIONS OF SECTION 362 OF THE BANKRUPTCY CODE, WITHOUT
ANY APPLICATION, MOTION OR NOTICE TO, HEARING BEFORE, OR ORDER FROM, THE
BANKRUPTCY COURT, WITHOUT NOTICE TO OR DEMAND ON THE BORROWERS:  (A) TERMINATE
THE REVOLVING CREDIT COMMITMENTS AND THIS AGREEMENT; (B) DECLARE ANY OR ALL
OBLIGATIONS TO BE IMMEDIATELY DUE AND PAYABLE; PROVIDED, HOWEVER, THAT UPON THE
OCCURRENCE OF ANY EVENT OF DEFAULT DESCRIBED IN SECTIONS 9.1(E), 9.1(F), 9.1(G),
OR 9.1(H), THE REVOLVING CREDIT COMMITMENTS SHALL AUTOMATICALLY AND IMMEDIATELY
EXPIRE AND ALL OBLIGATIONS SHALL AUTOMATICALLY BECOME IMMEDIATELY DUE AND
PAYABLE WITHOUT NOTICE OR DEMAND OF ANY KIND; (C) REQUIRE THE BORROWERS TO CASH
COLLATERALIZE ALL OUTSTANDING LETTER OF CREDIT OBLIGATIONS AT ONE HUNDRED FIVE
PERCENT (105%) OF THE FACE AMOUNT THEREOF; AND (D) SUBJECT TO ANY NOTICE
REQUIREMENTS WITH RESPECT TO THE EXERCISE OF PARTICULAR REMEDIES OTHERWISE SET
FORTH IN THIS AGREEMENT, PURSUE ITS OTHER RIGHTS AND REMEDIES UNDER THE LOAN
DOCUMENTS AND APPLICABLE LAW.

 

77

--------------------------------------------------------------------------------


 


(B)         IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING,
NOTWITHSTANDING THE PROVISIONS OF SECTION 362 OF THE BANKRUPTCY CODE, WITHOUT
ANY APPLICATION, MOTION OR NOTICE TO, HEARING BEFORE, OR ORDER FROM, THE
BANKRUPTCY COURT:  (I) THE AGENT SHALL HAVE FOR THE BENEFIT OF THE LENDERS, IN
ADDITION TO ALL OTHER RIGHTS OF THE AGENT AND THE LENDERS, THE RIGHTS AND
REMEDIES OF A SECURED PARTY UNDER THE LOAN DOCUMENTS OR AT LAW OR EQUITY,
INCLUDING ALL REMEDIES PROVIDED UNDER THE UCC AND PURSUANT TO THE INTERIM ORDER
AND THE FINAL ORDER, (II) THE AGENT MAY, UPON FIVE (5) BUSINESS DAYS’ PRIOR
WRITTEN NOTICE TO THE BORROWERS, TAKE POSSESSION OF THE COLLATERAL AND KEEP IT
ON ANY LOAN PARTY’S PREMISES, AT NO COST TO THE AGENT OR ANY LENDER, OR REMOVE
ANY PART OF IT TO SUCH OTHER PLACE OR PLACES AS THE AGENT MAY DESIRE, OR THE
BORROWERS SHALL, UPON THE AGENT’S DEMAND, AT THE BORROWERS’ COST, ASSEMBLE THE
COLLATERAL AND MAKE IT AVAILABLE TO THE AGENT AT A PLACE REASONABLY CONVENIENT
TO THE AGENT; (III) UPON FIVE (5) BUSINESS DAYS’ PRIOR WRITTEN NOTICE TO THE
BORROWERS, THE AGENT MAY SELL AND DELIVER ANY COLLATERAL AT PUBLIC OR PRIVATE
SALES, FOR CASH, UPON CREDIT OR OTHERWISE, AT SUCH PRICES AND UPON SUCH TERMS AS
THE AGENT DEEMS ADVISABLE, IN ITS SOLE DISCRETION, AND MAY, IF THE AGENT DEEMS
IT REASONABLE, POSTPONE OR ADJOURN ANY SALE OF THE COLLATERAL BY AN ANNOUNCEMENT
AT THE TIME AND PLACE OF SALE OR OF SUCH POSTPONED OR ADJOURNED SALE WITHOUT
GIVING A NEW NOTICE OF SALE; AND (IV) UPON FIVE (5) BUSINESS DAYS’ PRIOR WRITTEN
NOTICE TO THE BORROWERS, THE AGENT MAY REQUIRE ANY OR ALL OF THE LOAN PARTIES TO
SELL OR OTHERWISE DISPOSE OF ANY OR ALL OF THE COLLATERAL ON TERMS AND
CONDITIONS ACCEPTABLE TO THE AGENT AND THE LENDERS PURSUANT TO SECTIONS 363, 365
AND OTHER APPLICABLE PROVISIONS OF THE BANKRUPTCY CODE (AND, WITHOUT LIMITING
THE FOREGOING, DIRECT ANY LOAN PARTY TO ASSUME AND ASSIGN ANY LEASE OR EXECUTORY
CONTRACT INCLUDED IN THE COLLATERAL TO THE AGENT’S DESIGNEES IN ACCORDANCE WITH
AND SUBJECT TO SECTION 365 OF THE BANKRUPTCY CODE).  WITHOUT IN ANY WAY
REQUIRING NOTICE TO BE GIVEN IN THE FOLLOWING MANNER, EACH BORROWER AGREES THAT
ANY NOTICE BY THE AGENT OF SALE, DISPOSITION OR OTHER INTENDED ACTION HEREUNDER
OR IN CONNECTION HEREWITH, WHETHER REQUIRED BY THE UCC OR OTHERWISE, SHALL
CONSTITUTE REASONABLE NOTICE TO SUCH BORROWER IF SUCH NOTICE IS DELIVERED
PERSONALLY OR BY OVERNIGHT COURIER AGAINST RECEIPT, AT LEAST FIVE (5) BUSINESS
DAYS PRIOR TO SUCH ACTION TO THE BORROWERS’ ADDRESS SPECIFIED IN OR PURSUANT TO
SECTION 13.8.  IF ANY COLLATERAL IS SOLD ON TERMS OTHER THAN PAYMENT IN FULL AT
THE TIME OF SALE, NO CREDIT SHALL BE GIVEN AGAINST THE OBLIGATIONS UNTIL THE
AGENT OR THE LENDERS RECEIVE PAYMENT, AND IF THE BUYER DEFAULTS IN PAYMENT, THE
AGENT MAY RESELL THE COLLATERAL WITHOUT FURTHER NOTICE TO THE BORROWERS.  IN THE
EVENT THE AGENT SEEKS TO TAKE POSSESSION OF ALL OR ANY PORTION OF THE COLLATERAL
BY JUDICIAL PROCESS, EACH BORROWER IRREVOCABLY WAIVES:  (A) THE POSTING OF ANY
BOND, SURETY OR SECURITY WITH RESPECT THERETO WHICH MIGHT OTHERWISE BE REQUIRED;
(B) ANY DEMAND FOR POSSESSION PRIOR TO THE COMMENCEMENT OF ANY SUIT OR ACTION TO
RECOVER THE COLLATERAL; AND (C) ANY REQUIREMENT THAT THE AGENT RETAIN POSSESSION
AND NOT DISPOSE OF ANY COLLATERAL UNTIL AFTER TRIAL OR FINAL JUDGMENT.  EACH
BORROWER AGREES THAT THE AGENT HAS NO OBLIGATION TO PRESERVE RIGHTS TO THE
COLLATERAL OR MARSHAL ANY COLLATERAL FOR THE BENEFIT OF ANY PERSON.  THE AGENT
IS HEREBY GRANTED A LICENSE OR OTHER RIGHT TO USE, WITHOUT CHARGE, EACH
BORROWER’S AND FLEETWOOD’S LABELS, PATENTS, COPYRIGHTS, NAME, TRADE SECRETS,
TRADE NAMES, TRADEMARKS, AND ADVERTISING MATTER, OR ANY

 

78

--------------------------------------------------------------------------------


 


SIMILAR PROPERTY, IN COMPLETING PRODUCTION OF, ADVERTISING OR SELLING ANY
COLLATERAL, AND EACH BORROWER’S AND FLEETWOOD’S RIGHTS UNDER ALL LICENSES AND
ALL FRANCHISE AGREEMENTS SHALL INURE TO THE AGENT’S BENEFIT FOR SUCH PURPOSE. 
THE PROCEEDS OF SALE SHALL BE APPLIED FIRST TO ALL EXPENSES OF SALE, INCLUDING
ATTORNEYS’ FEES, AND THEN TO THE OBLIGATIONS.  THE AGENT WILL RETURN ANY EXCESS
TO THE BORROWERS AND THE BORROWERS SHALL REMAIN LIABLE FOR ANY DEFICIENCY.  TO
THE EXTENT THAT ANY OF THE FOREGOING RIGHTS AND REMEDIES WOULD OTHERWISE BE IN
VIOLATION OF THE AUTOMATIC STAY OF SECTION 362 OF THE BANKRUPTCY CODE, SUCH STAY
SHALL BE DEEMED MODIFIED, AS SET FORTH IN THE FINAL ORDER, TO THE EXTENT
NECESSARY TO PERMIT THE AGENT TO EXERCISE SUCH RIGHTS AND REMEDIES.


 


(C)         IF AN EVENT OF DEFAULT OCCURS, EACH BORROWER HEREBY WAIVES TO THE
GREATEST EXTENT PERMITTED BY APPLICABLE LAW ALL RIGHTS TO NOTICE AND HEARING
PRIOR TO THE EXERCISE BY THE AGENT OF THE AGENT’S RIGHTS TO REPOSSESS THE
COLLATERAL WITHOUT JUDICIAL PROCESS OR TO REPLY, ATTACH OR LEVY UPON THE
COLLATERAL WITHOUT NOTICE OR HEARING.


 

ARTICLE 10


TERM AND TERMINATION


 

10.1         Term and Termination.  The term of this Agreement shall end on the
Stated Termination Date unless sooner terminated in accordance with the terms
hereof.  The Agent upon direction from the Required Lenders may terminate this
Agreement without notice upon the occurrence of an Event of Default.  Upon the
effective date of termination of this Agreement for any reason whatsoever, all
Obligations (including all unpaid principal, accrued and unpaid interest and any
accrued and unpaid fees) shall become immediately due and payable and the
Borrowers shall immediately arrange for the cancellation and return of Letters
of Credit then outstanding.  Notwithstanding the termination of this Agreement,
until all Obligations are indefeasibly paid and performed in full in cash, the
Borrowers shall remain bound by the terms of this Agreement and shall not be
relieved of any of their Obligations hereunder or under any other Loan Document,
and the Agent and the Lenders shall retain all their rights and remedies
hereunder (including the Agent’s Liens in and all rights and remedies with
respect to all then existing and after-arising Collateral).

 

ARTICLE 11


AMENDMENTS; WAIVERS; PARTICIPATIONS; ASSIGNMENTS; SUCCESSORS


 

11.1         Amendments and Waivers.


 


(A)         NO AMENDMENT OR WAIVER OF ANY PROVISION OF THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, AND NO CONSENT WITH RESPECT TO ANY DEPARTURE BY ANY LOAN
PARTY THEREFROM, SHALL BE EFFECTIVE UNLESS THE SAME SHALL BE IN WRITING AND
SIGNED BY THE REQUIRED LENDERS (OR BY THE AGENT AT THE WRITTEN REQUEST OF THE
REQUIRED LENDERS), FLEETWOOD AND THE BORROWERS AND THEN ANY SUCH WAIVER OR
CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE SPECIFIC
PURPOSE FOR WHICH GIVEN IN ACCORDANCE WITH THIS SECTION 11.1.  THE REQUIRED
LENDERS OR AGENT WITH THE CONSENT OF THE REQUIRED LENDERS, AND THE LOAN PARTIES
MAY FROM TIME TO TIME

 

79

--------------------------------------------------------------------------------


 


(A) ENTER INTO WRITTEN AMENDMENTS, SUPPLEMENTS OR MODIFICATIONS HERETO OR TO THE
OTHER LOAN DOCUMENTS, FOR THE PURPOSE OF ADDING ANY PROVISIONS TO THIS AGREEMENT
OR THE OTHER LOAN DOCUMENTS, AS APPLICABLE, OR CHANGING IN ANY MANNER THE RIGHTS
OF THE LENDERS OR THE LOAN PARTIES HEREUNDER OR THEREUNDER OR (B) WAIVE, ON SUCH
TERMS AND CONDITIONS AS THE REQUIRED LENDERS OR THE AGENT, AS THE CASE MAY BE,
MAY SPECIFY IN SUCH INSTRUMENT, ANY OF THE REQUIREMENTS OF THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS, AS APPLICABLE, OR ANY DEFAULT OR EVENT OF DEFAULT AND ITS
CONSEQUENCES; PROVIDED, HOWEVER, THAT

 

(I)            NO SUCH WAIVER, AMENDMENT, OR CONSENT SHALL, UNLESS IN WRITING
AND SIGNED BY ALL THE LENDERS, FLEETWOOD AND THE BORROWERS AND ACKNOWLEDGED BY
THE AGENT, DO ANY OF THE FOLLOWING:

 

(A)            change the percentage of the Revolving Credit Commitments (other
than in accordance with Section 3.3) or of the aggregate unpaid principal amount
of the Loans which is required for the Lenders or any of them to take any action
hereunder;

 

(B)             amend this Section 11.1 or any provision of this Agreement
providing for consent or other action by all Lenders;

 

(C)             release any Guaranties of the Obligations except in connection
with the disposition of the capital stock of a Loan Party or Subsidiary that is
not prohibited hereby;

 

(D)            change the definition of “Majority Lenders” or “Required
Lenders”;

 

(E)             permit the Agent to contractually subordinate its Lien on any
Collateral to any other Lien, except as permitted by this Agreement;

 

(F)             increase the amount of Agent Advances permitted pursuant to
Section 1.2(i); or

 

(G)             amend Section 3.8;

 

(II)           NO SUCH WAIVER, AMENDMENT, OR CONSENT SHALL, UNLESS IN WRITING
AND SIGNED BY ALL THE REVOLVING CREDIT LENDERS, FLEETWOOD AND THE BORROWERS AND
ACKNOWLEDGED BY THE AGENT, DO ANY OF THE FOLLOWING:

 

(A)            increase or extend the Revolving Credit Commitment of any
Revolving Credit Lender;

 

(B)             postpone or delay any date fixed by this Agreement or any other
Loan Document for any payment of principal, interest, fees or other amounts due
to the Revolving Credit Lenders (or any of them) hereunder or under any other
Loan Document;

 

80

--------------------------------------------------------------------------------


 

(C)             reduce the principal of, or the rate of interest specified
herein on any Loan, or any fees or other amounts payable to the Revolving Credit
Lenders hereunder or under any other Loan Document;

 

(D)            increase any of the percentages or other amounts or limits set
forth in the definition of the Borrowing Base (or introduce new categories of
property as components of the Borrowing Base),  provided that, for the avoidance
of doubt, the Agent may establish Reserves from time to time in its reasonable
credit judgment;

 

(E)             release any Collateral, except as permitted by Section 7.9 or
Section 12.11; or

 

(F)             increase the Maximum Amount, the Maximum Inventory Loan Amount,
the Maximum Real Estate Loan Amount or the Unused Letter of Credit Subfacility;
and

 

(III)          NO SUCH WAIVER, AMENDMENT, OR CONSENT SHALL, UNLESS IN WRITING
AND SIGNED BY THE REQUIRED LENDERS, FLEETWOOD AND THE BORROWERS AND ACKNOWLEDGED
BY THE AGENT, AMEND ARTICLE 12;

 

provided, however, the Agent may, in its sole discretion and notwithstanding the
limitations contained in clauses (ii)(D) and (F) above and any other terms of
this Agreement, make Agent Advances in accordance with Section 1.2(i) or
Section 13.19 and, provided further, that no amendment, waiver or consent shall,
unless in writing and signed by the Agent, affect the rights or duties of the
Agent under this Agreement or any other Loan Document; and provided further,
that Schedule 1.2 hereto (Revolving Credit Commitments) may be amended from time
to time by the Agent alone to reflect assignments of Revolving Credit
Commitments in accordance herewith.

 


(B)         IF, IN CONNECTION WITH ANY PROPOSED AMENDMENT, WAIVER OR CONSENT
REQUIRING THE CONSENT OF ALL LENDERS, THE CONSENT OF REQUIRED LENDERS IS
OBTAINED, BUT THE CONSENT OF OTHER LENDERS IS NOT OBTAINED (ANY SUCH LENDER
WHOSE CONSENT IS NOT OBTAINED BEING REFERRED TO AS A “NON-CONSENTING LENDER”),
THEN, SO LONG AS THE AGENT IS NOT A NON-CONSENTING LENDER, AT THE BORROWERS’
REQUEST, THE AGENT OR AN ELIGIBLE ASSIGNEE SHALL HAVE THE RIGHT (BUT NOT THE
OBLIGATION) WITH THE AGENT’S APPROVAL, TO PURCHASE FROM THE NON-CONSENTING
LENDERS, AND THE NON-CONSENTING LENDERS AGREE THAT THEY SHALL SELL, ALL THE
NON-CONSENTING LENDERS’ REVOLVING CREDIT COMMITMENTS AND LOANS FOR AN AMOUNT
EQUAL TO THE PRINCIPAL BALANCES THEREOF AND ALL ACCRUED INTEREST AND FEES WITH
RESPECT THERETO THROUGH THE DATE OF SALE PURSUANT TO ASSIGNMENT AND ACCEPTANCE
AGREEMENT(S), WITHOUT PREMIUM OR DISCOUNT.

 

81

--------------------------------------------------------------------------------



 

11.2                           Assignments; Participations.


 


(A)                            ANY LENDER MAY, WITH THE WRITTEN CONSENT OF THE
AGENT ASSIGN AND DELEGATE TO ONE OR MORE ELIGIBLE ASSIGNEES (PROVIDED THAT NO
CONSENT SHALL BE REQUIRED IN CONNECTION WITH ANY ASSIGNMENT AND DELEGATION BY A
LENDER TO AN AFFILIATE OF SUCH LENDER) (EACH AN “ASSIGNEE”) ALL, OR ANY RATABLE
PART OF ALL, OF THE LOANS, THE COMMITMENTS AND THE OTHER RIGHTS AND OBLIGATIONS
OF SUCH LENDER HEREUNDER, IN A MINIMUM AMOUNT OF TEN MILLION DOLLARS
($10,000,000) (OR, IF LESS, THE ENTIRE AMOUNT OF SUCH LENDER’S LOAN OR
COMMITMENT OR OTHER RIGHTS AND OBLIGATIONS, AS APPLICABLE) FOR REVOLVING
COMMITMENTS (PROVIDED THAT, UNLESS EITHER (I) AN ASSIGNOR LENDER HAS ASSIGNED
AND DELEGATED ALL OF ITS LOANS AND COMMITMENTS OR (II) AN ASSIGNOR’S COMMITMENT
AS OF THE CLOSING DATE WAS LESS THAN TWENTY MILLION DOLLARS ($20,000,000) FOR
THE REVOLVING COMMITMENTS, NO SUCH ASSIGNMENT AND/OR DELEGATION SHALL BE
PERMITTED UNLESS, AFTER GIVING EFFECT THERETO, SUCH ASSIGNOR LENDER RETAINS A
COMMITMENT IN A MINIMUM AMOUNT OF TEN MILLION DOLLARS ($10,000,000) FOR
REVOLVING COMMITMENTS); PROVIDED, HOWEVER, THAT THE BORROWERS AND THE AGENT MAY
CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH THE
INTEREST SO ASSIGNED TO AN ASSIGNEE UNTIL (I) WRITTEN NOTICE OF SUCH ASSIGNMENT,
TOGETHER WITH PAYMENT INSTRUCTIONS, ADDRESSES AND RELATED INFORMATION WITH
RESPECT TO THE ASSIGNEE, SHALL HAVE BEEN GIVEN TO THE BORROWERS AND THE AGENT BY
SUCH LENDER AND THE ASSIGNEE; (II) SUCH LENDER AND ITS ASSIGNEE SHALL HAVE
DELIVERED TO THE BORROWERS AND THE AGENT AN ASSIGNMENT AND ACCEPTANCE IN THE
FORM OF EXHIBIT D (“ASSIGNMENT AND ACCEPTANCE”) TOGETHER WITH ANY NOTE OR NOTES
SUBJECT TO SUCH ASSIGNMENT AND (III) THE ASSIGNOR LENDER OR ASSIGNEE HAS PAID TO
THE AGENT A PROCESSING FEE IN THE AMOUNT OF THREE THOUSAND FIVE HUNDRED DOLLARS
($3,500); AND PROVIDED FURTHER THAT NO LENDER MAY ASSIGN ALL, OR ANY RATABLE
PART OF ALL, OF THE LOANS, THE COMMITMENTS AND THE OTHER RIGHTS AND OBLIGATIONS
OF SUCH LENDER HEREUNDER UNLESS IT SHALL SIMULTANEOUSLY ASSIGN A RATABLE PORTION
OF EACH OF ITS REVOLVING CREDIT COMMITMENTS AND REVOLVING LOANS HEREUNDER.  THE
BORROWERS AGREE TO PROMPTLY EXECUTE AND DELIVER NEW PROMISSORY NOTES AND
REPLACEMENT PROMISSORY NOTES AS REASONABLY REQUESTED BY THE AGENT TO EVIDENCE
ASSIGNMENTS OF THE REVOLVING CREDIT COMMITMENTS IN ACCORDANCE HEREWITH.


 


(B)                           FROM AND AFTER THE DATE THAT THE AGENT NOTIFIES
THE ASSIGNOR LENDER THAT IT HAS RECEIVED AN EXECUTED ASSIGNMENT AND ACCEPTANCE
AND PAYMENT OF THE ABOVE-REFERENCED PROCESSING FEE, (I) THE ASSIGNEE THEREUNDER
SHALL BE A PARTY HERETO AND, TO THE EXTENT THAT RIGHTS AND OBLIGATIONS,
INCLUDING, BUT NOT LIMITED TO, THE OBLIGATION TO PARTICIPATE IN LETTERS OF
CREDIT AND CREDIT SUPPORT HAVE BEEN ASSIGNED TO IT PURSUANT TO SUCH ASSIGNMENT
AND ACCEPTANCE, SHALL HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER UNDER THE LOAN
DOCUMENTS, AND (II) THE ASSIGNOR LENDER SHALL, TO THE EXTENT THAT RIGHTS AND
OBLIGATIONS HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS HAVE BEEN ASSIGNED BY
IT PURSUANT TO SUCH ASSIGNMENT AND ACCEPTANCE, RELINQUISH ITS RIGHTS AND BE
RELEASED FROM ITS OBLIGATIONS UNDER THIS AGREEMENT (AND IN THE CASE OF AN
ASSIGNMENT AND ACCEPTANCE COVERING ALL OR THE REMAINING PORTION OF AN ASSIGNING
LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH LENDER SHALL CEASE TO
BE A PARTY HERETO).

 

82

--------------------------------------------------------------------------------


 


(C)                            BY EXECUTING AND DELIVERING AN ASSIGNMENT AND
ACCEPTANCE, THE ASSIGNING LENDER THEREUNDER AND THE ASSIGNEE THEREUNDER CONFIRM
TO AND AGREE WITH EACH OTHER AND THE OTHER PARTIES HERETO AS FOLLOWS:  (I) OTHER
THAN AS PROVIDED IN SUCH ASSIGNMENT AND ACCEPTANCE, SUCH ASSIGNING LENDER MAKES
NO REPRESENTATION OR WARRANTY AND ASSUMES NO RESPONSIBILITY WITH RESPECT TO ANY
STATEMENTS, WARRANTIES OR REPRESENTATIONS MADE IN OR IN CONNECTION WITH THIS
AGREEMENT OR THE EXECUTION, LEGALITY, VALIDITY, ENFORCEABILITY, GENUINENESS,
SUFFICIENCY OR VALUE OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT FURNISHED
PURSUANT HERETO OR THE ATTACHMENT, PERFECTION, OR PRIORITY OF ANY LIEN GRANTED
BY ANY LOAN PARTY TO THE AGENT OR ANY LENDER IN THE COLLATERAL; (II) SUCH
ASSIGNING LENDER MAKES NO REPRESENTATION OR WARRANTY AND ASSUMES NO
RESPONSIBILITY WITH RESPECT TO THE FINANCIAL CONDITION OF FLEETWOOD OR ANY OF
ITS SUBSIDIARIES OR THE PERFORMANCE OR OBSERVANCE BY ANY LOAN PARTY OF ANY OF
ITS OBLIGATIONS UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT FURNISHED
PURSUANT HERETO; (III) SUCH ASSIGNEE CONFIRMS THAT IT HAS RECEIVED A COPY OF
THIS AGREEMENT, TOGETHER WITH SUCH OTHER DOCUMENTS AND INFORMATION AS IT HAS
DEEMED APPROPRIATE TO MAKE ITS OWN CREDIT ANALYSIS AND DECISION TO ENTER INTO
SUCH ASSIGNMENT AND ACCEPTANCE; (IV) SUCH ASSIGNEE WILL, INDEPENDENTLY AND
WITHOUT RELIANCE UPON THE AGENT, SUCH ASSIGNING LENDER OR ANY OTHER LENDER, AND
BASED ON SUCH DOCUMENTS AND INFORMATION AS IT SHALL DEEM APPROPRIATE AT THE
TIME, CONTINUE TO MAKE ITS OWN CREDIT DECISIONS IN TAKING OR NOT TAKING ACTION
UNDER THIS AGREEMENT; (V) SUCH ASSIGNEE APPOINTS AND AUTHORIZES THE AGENT TO
TAKE SUCH ACTION AS AGENT ON ITS BEHALF AND TO EXERCISE SUCH POWERS UNDER THIS
AGREEMENT AS ARE DELEGATED TO THE AGENT BY THE TERMS HEREOF, TOGETHER WITH SUCH
POWERS, INCLUDING THE DISCRETIONARY RIGHTS AND INCIDENTAL POWER, AS ARE
REASONABLY INCIDENTAL THERETO; AND (VI) SUCH ASSIGNEE AGREES THAT IT WILL
PERFORM IN ACCORDANCE WITH THEIR TERMS ALL OF THE OBLIGATIONS WHICH BY THE TERMS
OF THIS AGREEMENT ARE REQUIRED TO BE PERFORMED BY IT AS A LENDER.


 


(D)                           IMMEDIATELY UPON SATISFACTION OF THE REQUIREMENTS
OF SECTION 11.2(A), THIS AGREEMENT SHALL BE DEEMED TO BE AMENDED TO THE EXTENT,
BUT ONLY TO THE EXTENT, NECESSARY TO REFLECT THE ADDITION OF THE ASSIGNEE AND
THE RESULTING ADJUSTMENT OF THE REVOLVING CREDIT COMMITMENTS ARISING THEREFROM. 
THE REVOLVING CREDIT COMMITMENT ALLOCATED TO EACH ASSIGNEE SHALL REDUCE SUCH
REVOLVING CREDIT COMMITMENTS OF THE ASSIGNING LENDER PRO TANTO.


 


(E)                            ANY LENDER MAY AT ANY TIME SELL TO ONE OR MORE
COMMERCIAL BANKS, FINANCIAL INSTITUTIONS, OR OTHER PERSONS NOT AFFILIATES OF ANY
LOAN PARTY (A “PARTICIPANT”) PARTICIPATING INTERESTS IN ANY LOANS, THE REVOLVING
CREDIT COMMITMENT OF THAT LENDER AND THE OTHER INTERESTS OF THAT LENDER (THE
“ORIGINATING LENDER”) HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS; PROVIDED,
HOWEVER, THAT (I) THE ORIGINATING LENDER’S OBLIGATIONS UNDER THIS AGREEMENT
SHALL REMAIN UNCHANGED, (II) THE ORIGINATING LENDER SHALL REMAIN SOLELY
RESPONSIBLE FOR THE PERFORMANCE OF SUCH OBLIGATIONS, (III) THE BORROWERS AND THE
AGENT SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH THE ORIGINATING LENDER IN
CONNECTION WITH THE ORIGINATING LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND (IV) NO LENDER SHALL TRANSFER OR
GRANT ANY PARTICIPATING

 

83

--------------------------------------------------------------------------------


 


INTEREST UNDER WHICH THE PARTICIPANT HAS RIGHTS TO APPROVE ANY AMENDMENT TO, OR
ANY CONSENT OR WAIVER WITH RESPECT TO, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
EXCEPT THE MATTERS SET FORTH IN SECTION 11.1(A) (I), (II) AND (III) WITH RESPECT
TO THE LOANS IN WHICH SUCH PARTICIPANT HAS AN INTEREST, AND ALL AMOUNTS PAYABLE
BY THE BORROWERS HEREUNDER SHALL BE DETERMINED AS IF SUCH LENDER HAD NOT SOLD
SUCH PARTICIPATION; EXCEPT THAT, IF AMOUNTS OUTSTANDING UNDER THIS AGREEMENT ARE
DUE AND UNPAID, OR SHALL HAVE BECOME DUE AND PAYABLE UPON THE OCCURRENCE OF AN
EVENT OF DEFAULT, EACH PARTICIPANT SHALL BE DEEMED TO HAVE THE RIGHT OF SET-OFF
IN RESPECT OF ITS PARTICIPATING INTEREST IN AMOUNTS OWING UNDER THIS AGREEMENT
TO THE SAME EXTENT AND SUBJECT TO THE SAME LIMITATION AS IF THE AMOUNT OF ITS
PARTICIPATING INTEREST WERE OWING DIRECTLY TO IT AS A LENDER UNDER THIS
AGREEMENT.


 


(F)                              NOTWITHSTANDING ANY OTHER PROVISION IN THIS
AGREEMENT, ANY LENDER MAY AT ANY TIME CREATE A SECURITY INTEREST IN, OR PLEDGE,
ALL OR ANY PORTION OF ITS RIGHTS UNDER AND INTEREST IN THIS AGREEMENT IN FAVOR
OF ANY FEDERAL RESERVE BANK IN ACCORDANCE WITH REGULATION A OF THE FRB OR U.S.
TREASURY REGULATION 31 CFR §203.14, AND SUCH FEDERAL RESERVE BANK MAY ENFORCE
SUCH PLEDGE OR SECURITY INTEREST IN ANY MANNER PERMITTED UNDER APPLICABLE LAW.


 

ARTICLE 12


THE AGENT


 

12.1                           Appointment and Authorization.  Each Lender
hereby designates and appoints Bank as its Agent under this Agreement and the
other Loan Documents and each Lender hereby irrevocably authorizes the Agent to
take such action on its behalf under the provisions of this Agreement and each
other Loan Document and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto. 
Without limiting the generality of the foregoing, each Lender hereby authorizes
the Agent to consent, on behalf of each Lender, to an Interim Order
substantially in the form attached as Exhibit E hereto and a Final Order to be
negotiated between the Loan Parties, the Agent and any Committee.  The Agent
agrees to act as such on the express conditions contained in this Article 12. 
The provisions of this Article 12 are solely for the benefit of the Agent and
the Lenders and no Loan Party shall have any rights as a third party beneficiary
of any of the provisions contained herein.  Notwithstanding any provision to the
contrary contained elsewhere in this Agreement or in any other Loan Document,
the Agent shall not have any duties or responsibilities, except those expressly
set forth herein, nor shall the Agent have or be deemed to have any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the Agent. 
Without limiting the generality of the foregoing sentence, the use of the term
“agent” in this Agreement with reference to the Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law.  Instead, such term is used merely as a matter
of market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.  Except as expressly
otherwise provided in this Agreement, the Agent shall have and may use its sole
discretion with respect to exercising or refraining from exercising any
discretionary rights or taking or refraining from taking any actions which the
Agent is expressly entitled to take or

 

84

--------------------------------------------------------------------------------


 

assert under this Agreement and the other Loan Documents, including (a) the
determination of the applicability of ineligibility criteria with respect to the
calculation of the Borrowing Base, (b) the making of Agent Advances pursuant to
Section 1.2(i), and (c) the exercise of remedies pursuant to Section 9.2, and
any action so taken or not taken shall be deemed consented to by the Lenders.

 

12.2                           Delegation of Duties.  The Agent may execute any
of its duties under this Agreement or any other Loan Document by or through
agents, employees or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties.  The Agent shall not
be responsible for the negligence or misconduct of any agent or attorney-in-fact
that it selects as long as such selection was made without gross negligence or
willful misconduct.

 

12.3                           Liability of the Agent.  None of the
Agent-Related Persons shall (i) be liable for any action taken or omitted to be
taken by any of them under or in connection with this Agreement or any other
Loan Document or the transactions contemplated hereby (except for its own gross
negligence or willful misconduct), or (ii) be responsible in any manner to any
of the Lenders for any recital, statement, representation or warranty made by
the Borrower or any Subsidiary or Affiliate of Fleetwood, or any officer
thereof, contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agent under or in connection with, this Agreement or any
other Loan Document, or the validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document, or for any failure
of any Loan Party or any other party to any Loan Document to perform its
obligations hereunder or thereunder.  No Agent-Related Person shall be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of Fleetwood or any of its Subsidiaries or Affiliates.

 

12.4                           Reliance by the Agent.  The Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to the Borrowers), independent accountants and
other experts selected by the Agent. The Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders as it deems appropriate and, if it so requests, it shall first
be indemnified to its satisfaction by the Lenders against any and all liability
and expense which may be incurred by it by reason of taking or continuing to
take any such action.  The Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement or any other Loan
Document in accordance with a request or consent of the Required Lenders (or all
Lenders if so required by Section 11.1) and such request and any action taken or
failure to act pursuant thereto shall be binding upon all of the Lenders.

 

12.5                           Notice of Default.  The Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of
Default, unless the Agent shall have received written notice from a Lender or
the Borrowers referring to this Agreement, describing such

 

85

--------------------------------------------------------------------------------


 

Default or Event of Default and stating that such notice is a “notice of
default.”  The Agent will notify the Lenders of its receipt of any such notice. 
The Agent shall take such action with respect to such Default or Event of
Default as may be requested by the Required Lenders in accordance with
Section 9; provided, however, that unless and until the Agent has received any
such request, the Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable.

 

12.6                           Credit Decision.  Each Lender acknowledges that
none of the Agent-Related Persons has made any representation or warranty to it,
and that no act by the Agent hereinafter taken, including any review of the
affairs of Fleetwood, its Subsidiaries and its Affiliates, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender.  Each Lender represents to the Agent that it has, independently and
without reliance upon any Agent-Related Person and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of Fleetwood, its Subsidiaries and its
Affiliates, and all applicable bank regulatory laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrowers.  Each Lender also represents that it will,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower.  Except for notices, reports and other
documents expressly herein required to be furnished to the Lenders by the Agent,
the Agent shall not have any duty or responsibility to provide any Lender with
any credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of Fleetwood or any
of its Subsidiaries which may come into the possession of any of the
Agent-Related Persons.

 

12.7                     Indemnification.  Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand the
Agent-Related Persons (to the extent not reimbursed by or on behalf of the
Borrowers and without limiting the obligation of the Borrowers to do so), in
accordance with their Pro Rata Shares, from and against any and all Indemnified
Liabilities as such term is defined in Section 13.11; provided, however, that no
Lender shall be liable for the payment to the Agent-Related Persons of any
portion of such Indemnified Liabilities resulting solely from such Person’s
gross negligence or willful misconduct.  Without limitation of the foregoing,
each Lender shall reimburse the Agent upon demand for its Pro Rata Share of any
costs or out-of-pocket expenses (including Attorney Costs) incurred by the Agent
in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Agent is not
reimbursed for such expenses by or on behalf of the Borrowers.  The undertaking
in this Section 12.7 shall survive the payment of all Obligations hereunder and
the resignation or replacement of the Agent.

 

86

--------------------------------------------------------------------------------


 

12.8                     The Agent in Individual Capacity.  The Bank and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire equity interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with
Fleetwood and its Subsidiaries and Affiliates as though the Bank were not the
Agent hereunder and without notice to or consent of the Lenders.  The Bank or
its Affiliates may receive information regarding Fleetwood, its Subsidiaries,
its Affiliates and Account Debtors (including information that may be subject to
confidentiality obligations in favor of a Loan Party or such Subsidiary) and
acknowledge that the Agent and the Bank shall be under no obligation to provide
such information to them.  With respect to its Loans, the Bank shall have the
same rights and powers under this Agreement as any other Lender and may exercise
the same as though it were not the Agent, and the terms “Lender” and “Lenders”
include the Bank in its individual capacity.

 

12.9                     Successor Agent.  The Agent may resign as Agent upon at
least 30 days’ prior notice to the Lenders and the Borrowers, such resignation
to be effective upon the acceptance of a successor agent to its appointment as
Agent.  In the event the Bank sells all of its Revolving Credit Commitment and
Revolving Loans as part of a sale, transfer or other disposition by the Bank of
substantially all of its loan portfolio, the Bank shall resign as Agent and such
purchaser or transferee shall become the successor Agent hereunder.  Subject to
the foregoing, if the Agent resigns under this Agreement, the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders.  If no
successor agent is appointed prior to the effective date of the resignation of
the Agent, the Agent may appoint, after consulting with the Lenders and the
Borrowers, a successor agent from among the Lenders.  Upon the acceptance of its
appointment as successor agent hereunder, such successor agent shall succeed to
all the rights, powers and duties of the retiring Agent and the term “Agent”
shall mean such successor agent and the retiring Agent’s appointment, powers and
duties as the Agent shall be terminated.  After any retiring Agent’s resignation
hereunder as the Agent, the provisions of this Article 12 shall continue to
inure to its benefit as to any actions taken or omitted to be taken by it while
it was the Agent under this Agreement.

 

12.10                     Withholding Tax.


 


(A)                            IF ANY LENDER IS A “FOREIGN CORPORATION,
PARTNERSHIP OR TRUST” WITHIN THE MEANING OF THE CODE AND SUCH LENDER CLAIMS
EXEMPTION FROM, OR A REDUCTION OF, U.S. WITHHOLDING TAX UNDER SECTIONS 1441 OR
1442 OF THE CODE, SUCH LENDER AGREES WITH AND IN FAVOR OF THE BORROWERS OR THE
AGENT, TO DELIVER TO THE BORROWERS, WITH A COPY TO THE AGENT:


 

(I)                                     IF SUCH LENDER CLAIMS AN EXEMPTION FROM,
OR A REDUCTION OF, WITHHOLDING TAX UNDER A UNITED STATES OF AMERICA TAX TREATY,
PROPERLY COMPLETED IRS FORMS W-8BEN AND W-8ECI BEFORE THE PAYMENT OF ANY
INTEREST IN THE FIRST CALENDAR YEAR AND BEFORE THE PAYMENT OF ANY INTEREST IN
EACH THIRD SUCCEEDING CALENDAR YEAR DURING WHICH INTEREST MAY BE PAID UNDER THIS
AGREEMENT;

 

(II)                                  IF SUCH LENDER CLAIMS THAT INTEREST PAID
UNDER THIS AGREEMENT IS EXEMPT FROM UNITED STATES OF AMERICA WITHHOLDING TAX
BECAUSE IT IS EFFECTIVELY CONNECTED WITH A UNITED STATES OF AMERICA TRADE OR
BUSINESS OF SUCH

 

87

--------------------------------------------------------------------------------


 

LENDER, TWO PROPERLY COMPLETED AND EXECUTED COPIES OF IRS FORM W-8ECI BEFORE THE
PAYMENT OF ANY INTEREST IS DUE IN THE FIRST TAXABLE YEAR OF SUCH LENDER AND IN
EACH SUCCEEDING TAXABLE YEAR OF SUCH LENDER DURING WHICH INTEREST MAY BE PAID
UNDER THIS AGREEMENT, AND IRS FORM W-9; AND

 

(III)                               SUCH OTHER FORM OR FORMS AS MAY BE REQUIRED
UNDER THE CODE OR OTHER LAWS OF THE UNITED STATES OF AMERICA AS A CONDITION TO
EXEMPTION FROM, OR REDUCTION OF, UNITED STATES OF AMERICA WITHHOLDING TAX.

 

Such Lender agrees to promptly notify the Borrowers and the Agent of any change
in circumstances which would modify or render invalid any claimed exemption or
reduction.

 


(B)                           IF ANY LENDER CLAIMS EXEMPTION FROM, OR REDUCTION
OF, WITHHOLDING TAX UNDER A UNITED STATES OF AMERICA TAX TREATY BY PROVIDING IRS
FORM FW-8BEN AND SUCH LENDER SELLS, ASSIGNS, GRANTS A PARTICIPATION IN, OR
OTHERWISE TRANSFERS ALL OR PART OF THE OBLIGATIONS OWING TO SUCH LENDER, SUCH
LENDER AGREES TO NOTIFY THE BORROWERS AND THE AGENT OF THE PERCENTAGE AMOUNT IN
WHICH IT IS NO LONGER THE BENEFICIAL OWNER OF OBLIGATIONS OF THE BORROWERS TO
SUCH LENDER.  TO THE EXTENT OF SUCH PERCENTAGE AMOUNT, THE BORROWERS AND THE
AGENT WILL TREAT SUCH LENDER’S IRS FORM W-8BEN AS NO LONGER VALID.


 


(C)                            IF ANY LENDER CLAIMING EXEMPTION FROM UNITED
STATES OF AMERICA WITHHOLDING TAX BY FILING IRS FORM W-8ECI WITH THE AGENT
SELLS, ASSIGNS, GRANTS A PARTICIPATION IN, OR OTHERWISE TRANSFERS ALL OR PART OF
THE OBLIGATIONS OWING TO SUCH LENDER, SUCH LENDER AGREES TO UNDERTAKE SOLE
RESPONSIBILITY FOR COMPLYING WITH THE WITHHOLDING TAX REQUIREMENTS IMPOSED BY
SECTIONS 1441 AND 1442 OF THE CODE.


 


(D)                           IF ANY LENDER IS ENTITLED TO A REDUCTION IN THE
APPLICABLE WITHHOLDING TAX, THE BORROWERS MAY WITHHOLD FROM ANY INTEREST PAYMENT
TO SUCH LENDER AN AMOUNT EQUIVALENT TO THE APPLICABLE WITHHOLDING TAX AFTER
TAKING INTO ACCOUNT SUCH REDUCTION.  IF THE FORMS OR OTHER DOCUMENTATION
REQUIRED BY SUBSECTION (A) OF THIS SECTION 12.10 ARE NOT DELIVERED TO THE
BORROWERS, THEN THE BORROWERS MAY WITHHOLD FROM ANY INTEREST PAYMENT TO SUCH
LENDER NOT PROVIDING SUCH FORMS OR OTHER DOCUMENTATION AN AMOUNT EQUIVALENT TO
THE APPLICABLE WITHHOLDING TAX.


 


(E)                            IF THE IRS OR ANY OTHER GOVERNMENTAL AUTHORITY OF
THE UNITED STATES OF AMERICA OR OTHER JURISDICTION ASSERTS A CLAIM THAT THE
BORROWERS OR THE AGENT DID NOT PROPERLY WITHHOLD TAX FROM AMOUNTS PAID TO OR FOR
THE ACCOUNT OF ANY LENDER (BECAUSE THE APPROPRIATE FORM WAS NOT DELIVERED, WAS
NOT PROPERLY EXECUTED, OR BECAUSE SUCH LENDER FAILED TO NOTIFY THE BORROWERS OR
THE AGENT OF A CHANGE IN CIRCUMSTANCES WHICH RENDERED THE EXEMPTION FROM, OR
REDUCTION OF, WITHHOLDING TAX INEFFECTIVE, OR FOR ANY OTHER REASON) SUCH LENDER
SHALL INDEMNIFY THE BORROWERS OR THE AGENT AS THE CASE MAY BE, FULLY FOR ALL
AMOUNTS PAID, DIRECTLY OR INDIRECTLY, BY THE BORROWERS OR THE AGENT AS TAX OR
OTHERWISE, INCLUDING PENALTIES AND INTEREST, AND INCLUDING ANY TAXES IMPOSED BY
ANY JURISDICTION ON THE AMOUNTS PAYABLE TO THE BORROWERS OR THE AGENT UNDER THIS
SECTION 12.10, TOGETHER WITH ALL COSTS AND

 

88

--------------------------------------------------------------------------------


 


EXPENSES (INCLUDING ATTORNEY COSTS).  THE OBLIGATION OF THE LENDERS UNDER THIS
SUBSECTION (E) SHALL SURVIVE THE PAYMENT OF ALL OBLIGATIONS AND THE RESIGNATION
OR REPLACEMENT OF THE AGENT.


 

12.11                     Collateral Matters.


 


(A)                            THE LENDERS HEREBY IRREVOCABLY AUTHORIZE THE
AGENT, AT ITS OPTION AND IN ITS SOLE DISCRETION, TO RELEASE ANY AGENT’S LIENS
UPON ANY COLLATERAL (I) UPON THE TERMINATION OF THE REVOLVING CREDIT COMMITMENTS
AND PAYMENT AND SATISFACTION IN FULL BY THE BORROWERS OF ALL LOANS AND
REIMBURSEMENT OBLIGATIONS IN RESPECT OF LETTERS OF CREDIT AND CREDIT SUPPORT,
AND THE TERMINATION OF ALL OUTSTANDING LETTERS OF CREDIT (WHETHER OR NOT ANY OF
SUCH OBLIGATIONS ARE DUE) AND ALL OTHER OBLIGATIONS; (II) CONSTITUTING PROPERTY
BEING SOLD OR DISPOSED OF IF THE BORROWERS CERTIFY TO THE AGENT THAT THE SALE OR
DISPOSITION IS MADE IN COMPLIANCE WITH SECTION 7.9 (AND THE AGENT MAY RELY
CONCLUSIVELY ON ANY SUCH CERTIFICATE, WITHOUT FURTHER INQUIRY) AND THE PROCEEDS
ARE APPLIED TO THE OBLIGATIONS TO THE EXTENT REQUIRED BY THIS AGREEMENT;
(III) CONSTITUTING PROPERTY IN WHICH A LOAN PARTY OWNED NO INTEREST AT THE TIME
THE LIEN WAS GRANTED OR AT ANY TIME THEREAFTER; (IV) CONSTITUTING PROPERTY
LEASED TO A LOAN PARTY UNDER A LEASE WHICH HAS EXPIRED OR BEEN TERMINATED IN A
TRANSACTION PERMITTED UNDER THIS AGREEMENT; (V) CONSTITUTING PROPERTY SUBJECT TO
A CAPITAL LEASE OR PURCHASE MONEY DEBT PERMITTED BY THIS AGREEMENT IF REQUIRED
BY THE LENDER OR LESSOR; (VI) [RESERVED]; OR (VII) CONSTITUTING REAL ESTATE NOT
SET FORTH ON THE ADDENDUM TO SCHEDULE 6.11 (WHICH SETS FORTH THE REAL ESTATE
INTENDED TO BE SUBJECT TO MORTGAGES) AS OF THE CLOSING DATE.  IN ADDITION
(A) ANY GUARANTY MAY BE RELEASED IF THE GUARANTOR IS SOLD IN A TRANSACTION
PERMITTED UNDER THIS AGREEMENT AND (B) LIENS ON COLLATERAL MAY BE RELEASED WITH
THE CONSENT OF THE LENDERS.  EXCEPT AS PROVIDED ABOVE, THE AGENT WILL NOT
RELEASE ANY OF THE AGENT’S LIENS WITHOUT THE PRIOR WRITTEN AUTHORIZATION OF THE
LENDERS; PROVIDED THAT THE AGENT MAY, IN ITS DISCRETION, RELEASE THE AGENT’S
LIENS ON COLLATERAL VALUED IN THE AGGREGATE NOT IN EXCESS OF THREE MILLION
DOLLARS ($3,000,000) DURING EACH FISCAL YEAR WITHOUT THE PRIOR WRITTEN
AUTHORIZATION OF THE LENDERS AND THE AGENT MAY RELEASE THE AGENT’S LIENS ON
COLLATERAL VALUED IN THE AGGREGATE NOT IN EXCESS OF FIVE MILLION DOLLARS
($5,000,000) DURING EACH FISCAL YEAR WITH THE PRIOR WRITTEN AUTHORIZATION OF
REQUIRED LENDERS.  UPON REQUEST BY THE AGENT OR THE BORROWERS AT ANY TIME, THE
LENDERS WILL CONFIRM IN WRITING THE AGENT’S AUTHORITY TO RELEASE ANY AGENT’S
LIENS UPON PARTICULAR TYPES OR ITEMS OF COLLATERAL OR ANY GUARANTY PURSUANT TO
THIS SECTION 12.11.  EACH LENDER, BY EXECUTING THIS AGREEMENT, HEREBY EXPRESSLY
CONSENTS TO ANY SALE MADE, AND ANY LIEN RELEASED BY THE AGENT, IN COMPLIANCE
WITH SECTION 7.9 AND THIS SECTION 12.11.


 


(B)                           UPON RECEIPT BY THE AGENT OF AN AUTHORIZATION, IF
ANY, REQUIRED PURSUANT TO SECTION 12.11(A) FROM THE LENDERS OF THE AGENT’S
AUTHORITY TO RELEASE AGENT’S LIENS UPON PARTICULAR TYPES OR ITEMS OF COLLATERAL
OR ANY GUARANTY, AND UPON AT LEAST 3 BUSINESS DAYS PRIOR WRITTEN REQUEST BY THE
BORROWERS, THE AGENT SHALL (AND IS HEREBY IRREVOCABLY AUTHORIZED BY THE LENDERS
TO) EXECUTE SUCH DOCUMENTS AS MAY BE NECESSARY TO EVIDENCE THE RELEASE OF THE
AGENT’S LIENS UPON

 

89

--------------------------------------------------------------------------------


 


SUCH COLLATERAL OR ANY GUARANTY; PROVIDED, HOWEVER, THAT (I) THE AGENT SHALL NOT
BE REQUIRED TO EXECUTE ANY SUCH DOCUMENT ON TERMS WHICH, IN THE AGENT’S OPINION,
WOULD EXPOSE THE AGENT TO LIABILITY OR CREATE ANY OBLIGATION OR ENTAIL ANY
CONSEQUENCE OTHER THAN THE RELEASE OF SUCH LIENS WITHOUT RECOURSE OR WARRANTY,
AND (II) SUCH RELEASE SHALL NOT IN ANY MANNER DISCHARGE, AFFECT OR IMPAIR THE
OBLIGATIONS OR ANY LIENS (OTHER THAN THOSE EXPRESSLY BEING RELEASED) UPON (OR
OBLIGATIONS OF THE LOAN PARTIES IN RESPECT OF) ALL INTERESTS RETAINED BY THE
LOAN PARTIES, INCLUDING THE PROCEEDS OF ANY SALE, ALL OF WHICH SHALL CONTINUE TO
CONSTITUTE PART OF THE COLLATERAL.


 


(C)                            THE AGENT SHALL HAVE NO OBLIGATION WHATSOEVER TO
ANY OF THE LENDERS TO ASSURE THAT THE COLLATERAL EXISTS OR IS OWNED BY ANY LOAN
PARTY OR IS CARED FOR, PROTECTED OR INSURED OR HAS BEEN ENCUMBERED, OR THAT THE
AGENT’S LIENS HAVE BEEN PROPERLY OR SUFFICIENTLY OR LAWFULLY CREATED, PERFECTED,
PROTECTED OR ENFORCED OR ARE ENTITLED TO ANY PARTICULAR PRIORITY, OR TO EXERCISE
AT ALL OR IN ANY PARTICULAR MANNER OR UNDER ANY DUTY OF CARE, DISCLOSURE OR
FIDELITY, OR TO CONTINUE EXERCISING, ANY OF THE RIGHTS, AUTHORITIES AND POWERS
GRANTED OR AVAILABLE TO THE AGENT PURSUANT TO ANY OF THE LOAN DOCUMENTS, IT
BEING UNDERSTOOD AND AGREED THAT IN RESPECT OF THE COLLATERAL, OR ANY ACT,
OMISSION OR EVENT RELATED THERETO, THE AGENT MAY ACT IN ANY MANNER IT MAY DEEM
APPROPRIATE, IN ITS SOLE DISCRETION GIVEN THE AGENT’S OWN INTEREST IN THE
COLLATERAL IN ITS CAPACITY AS ONE OF THE LENDERS AND THAT THE AGENT SHALL HAVE
NO OTHER DUTY OR LIABILITY WHATSOEVER TO ANY LENDER AS TO ANY OF THE FOREGOING.


 


(D)                           EACH LENDER AUTHORIZES AND DIRECTS THE AGENT AND
THE COLLATERAL AGENT TO ENTER INTO THE 2008 INTERCREDITOR AGREEMENT, AND EACH
LENDER AGREES TO BE BOUND BY THE TERMS THEREOF THAT ARE APPLICABLE TO IT
THEREUNDER.


 


(E)                            THE LENDERS HEREBY IRREVOCABLY AUTHORIZE THE
AGENT, AT ITS OPTION AND IN ITS SOLE DISCRETION, TO RELEASE FROM ANY ACCOUNT
SUBJECT TO THE AGENT’S CONTROL INTO SUCH OTHER ACCOUNT OF FLEETWOOD OR ITS
SUBSIDIARIES AS FLEETWOOD MAY DIRECT ANY (I) CASH CONSTITUTING BORROWING BASE
CASH COLLATERAL AND (II) ANY CASH THAT HAS BEEN DEPOSITED WITH THE AGENT TO BE
HELD AS CASH COLLATERAL FOR LETTER OF CREDIT OBLIGATIONS IN ACCORDANCE WITH
CLAUSE “FIFTH” OF SECTION 3.8 (INCLUDING, WITHOUT LIMITATION, ANY SUCH CASH SO
DEPOSITED AFTER BEING PAID BY FMC TO THE AGENT PURSUANT TO THE SECOND SENTENCE
OF SECTION 3.1 TO CASH COLLATERALIZE AGGREGATE REVOLVER OUTSTANDINGS
CONSTITUTING THE UNDRAWN FACE AMOUNT OF OUTSTANDING LETTERS OF CREDIT IN AMOUNT
EQUAL TO ONE HUNDRED FIVE PERCENT (105%) OF SUCH UNDRAWN FACE AMOUNT) OR
OTHERWISE; PROVIDED THAT IMMEDIATELY UPON SUCH RELEASE THE AGGREGATE REVOLVER
OUTSTANDINGS SHALL NOT EXCEED THE LESSER OF THE BORROWING BASE OR THE MAXIMUM
AMOUNT AND BOTH IMMEDIATELY PRIOR TO AND IMMEDIATELY FOLLOWING SUCH RELEASE NO
DEFAULT OR EVENT OF DEFAULT SHALL EXIST AND BE CONTINUING.


 

12.12                     Restrictions on Actions by Lenders; Sharing of
Payments.


 


(A)                            EACH OF THE LENDERS AGREES THAT IT SHALL NOT,
WITHOUT THE EXPRESS CONSENT OF ALL LENDERS, AND THAT IT SHALL, TO THE EXTENT IT
IS LAWFULLY ENTITLED TO DO SO,

 

90

--------------------------------------------------------------------------------


 


UPON THE REQUEST OF ALL LENDERS (NOTWITHSTANDING THE PROVISIONS OF SECTION 362
OR THE BANKRUPTCY CODE, WITHOUT ANY APPLICATION, MOTION OR NOTICE TO, HEARING
BEFORE, OR ORDER FROM, THE BANKRUPTCY COURT BUT UPON FIVE (5) BUSINESS DAYS’
PRIOR WRITTEN NOTICE TO THE BORROWERS), SET OFF AGAINST THE OBLIGATIONS, ANY
AMOUNTS OWING BY SUCH LENDER TO ANY LOAN PARTY OR ANY ACCOUNTS OF ANY LOAN PARTY
NOW OR HEREAFTER MAINTAINED WITH SUCH LENDER.  EACH OF THE LENDERS FURTHER
AGREES THAT IT SHALL NOT, UNLESS SPECIFICALLY REQUESTED TO DO SO BY THE AGENT,
TAKE OR CAUSE TO BE TAKEN ANY ACTION TO ENFORCE ITS RIGHTS UNDER THIS AGREEMENT
OR AGAINST ANY LOAN PARTY, INCLUDING THE COMMENCEMENT OF ANY LEGAL OR EQUITABLE
PROCEEDINGS, TO FORECLOSE ANY LIEN ON, OR OTHERWISE ENFORCE ANY SECURITY
INTEREST IN, ANY OF THE COLLATERAL.


 


(B)                           IF AT ANY TIME OR TIMES ANY LENDER SHALL RECEIVE
(I) BY PAYMENT, FORECLOSURE, SETOFF OR OTHERWISE, ANY PROCEEDS OF COLLATERAL OR
ANY PAYMENTS WITH RESPECT TO THE OBLIGATIONS TO SUCH LENDER ARISING UNDER, OR
RELATING TO, THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, EXCEPT FOR ANY SUCH
PROCEEDS OR PAYMENTS RECEIVED BY SUCH LENDER FROM THE AGENT PURSUANT TO THE
TERMS OF THIS AGREEMENT, OR (II) PAYMENTS FROM THE AGENT IN EXCESS OF SUCH
LENDER’S PRO RATA SHARE OF ALL SUCH DISTRIBUTIONS BY THE AGENT, SUCH LENDER
SHALL (NOTWITHSTANDING THE PROVISIONS OF SECTION 362 OR THE BANKRUPTCY CODE,
WITHOUT ANY APPLICATION, MOTION OR NOTICE TO, HEARING BEFORE, OR ORDER FROM, THE
BANKRUPTCY COURT) PROMPTLY (1) TURN THE SAME OVER TO THE AGENT, IN KIND, AND
WITH SUCH ENDORSEMENTS AS MAY BE REQUIRED TO NEGOTIATE THE SAME TO THE AGENT, OR
IN SAME DAY FUNDS, AS APPLICABLE, FOR THE ACCOUNT OF ALL OF THE LENDERS AND FOR
APPLICATION TO THE OBLIGATIONS IN ACCORDANCE WITH THE APPLICABLE PROVISIONS OF
THIS AGREEMENT, OR (2) PURCHASE, WITHOUT RECOURSE OR WARRANTY, AN UNDIVIDED
INTEREST AND PARTICIPATION IN THE OBLIGATIONS OWED TO THE OTHER LENDERS SO THAT
SUCH EXCESS PAYMENT RECEIVED SHALL BE APPLIED RATABLY AS AMONG THE LENDERS IN
ACCORDANCE WITH THEIR PRO RATA SHARES; PROVIDED, HOWEVER, THAT IF ALL OR PART OF
SUCH EXCESS PAYMENT RECEIVED BY THE PURCHASING PARTY IS THEREAFTER RECOVERED
FROM IT, THOSE PURCHASES OF PARTICIPATIONS SHALL BE RESCINDED IN WHOLE OR IN
PART, AS APPLICABLE, AND THE APPLICABLE PORTION OF THE PURCHASE PRICE PAID
THEREFOR SHALL BE RETURNED TO SUCH PURCHASING PARTY, BUT WITHOUT INTEREST EXCEPT
TO THE EXTENT THAT SUCH PURCHASING PARTY IS REQUIRED TO PAY INTEREST IN
CONNECTION WITH THE RECOVERY OF THE EXCESS PAYMENT.


 

12.13                     Agency for Perfection.  Each Lender hereby appoints
each other Lender as agent for the purpose of perfecting the Lenders’ security
interest in assets which, in accordance with Article 9 of the UCC can be
perfected by possession.  Should any Lender (other than the Agent) obtain
possession of any such Collateral, such Lender shall notify the Agent thereof,
and, promptly upon the Agent’s request therefor shall deliver such Collateral to
the Agent or in accordance with the Agent’s instructions.

 

12.14                     Payments by the Agent to Lenders.  All payments to be
made by the Agent to the Lenders shall be made by bank wire transfer or internal
transfer of immediately available funds to each Lender pursuant to wire transfer
instructions delivered in writing to the Agent on or prior to the Initial
Funding Date (or if such Lender is an Assignee, on the applicable Assignment and
Acceptance), or pursuant to such other wire transfer instructions as each party
may designate for itself by written notice to the Agent.  Concurrently with each
such payment,

 

91

--------------------------------------------------------------------------------


 

the Agent shall identify whether such payment (or any portion thereof)
represents principal, premium or interest on the Revolving Loans or otherwise. 
Unless the Agent receives notice from the Borrowers prior to the date on which
any payment is due to the Lenders that the Borrowers will not make such payment
in full as and when required, the Agent may assume that the Borrowers have made
such payment in full to the Agent on such date in immediately available funds
and the Agent may (but shall not be so required), in reliance upon such
assumption, distribute to each Lender on such due date an amount equal to the
amount then due such Lender.  If and to the extent the Borrowers have not made
such payment in full to the Agent, each Lender shall repay to the Agent on
demand such amount distributed to such Lender, together with interest thereon at
the Federal Funds Rate for each day from the date such amount is distributed to
such Lender until the date repaid.

 

12.15                     Settlement.


 


(A)                            PLACE HOLDER — DO NOT REMOVE


 

(a)                                                                                 
(i)                                     Each Lender’s funded portion of the
Revolving Loans is intended by the Lenders to be equal at all times to such
Lender’s Pro Rata Share of the outstanding Revolving Loans.  Notwithstanding
such agreement, the Agent, the Bank, and the other Lenders agree (which
agreement shall not be for the benefit of or enforceable by the Borrowers) that
in order to facilitate the administration of this Agreement and the other Loan
Documents, settlement among them as to the Revolving Loans, the Non-Ratable
Loans and Agent Advances shall take place on a periodic basis in accordance with
the following provisions:

 

(II)                                            THE AGENT SHALL REQUEST
SETTLEMENT (“SETTLEMENT”) WITH THE LENDERS ON AT LEAST A WEEKLY BASIS, OR ON A
MORE FREQUENT BASIS AT THE AGENT’S ELECTION, (A) ON BEHALF OF THE BANK, WITH
RESPECT TO EACH OUTSTANDING NON-RATABLE LOAN, (B) FOR ITSELF, WITH RESPECT TO
EACH AGENT ADVANCE, AND (C) WITH RESPECT TO COLLECTIONS RECEIVED, IN EACH CASE,
BY NOTIFYING THE LENDERS OF SUCH REQUESTED SETTLEMENT BY TELECOPY, TELEPHONE OR
OTHER SIMILAR FORM OF TRANSMISSION, OF SUCH REQUESTED SETTLEMENT, NO LATER THAN
11:00 A.M. (LOS ANGELES TIME) ON THE DATE OF SUCH REQUESTED SETTLEMENT (THE
“SETTLEMENT DATE”).  EACH LENDER (OTHER THAN THE BANK, IN THE CASE OF
NON-RATABLE LOANS AND THE AGENT IN THE CASE OF AGENT ADVANCES) SHALL TRANSFER
THE AMOUNT OF SUCH LENDER’S PRO RATA SHARE OF THE OUTSTANDING PRINCIPAL AMOUNT
OF THE NON-RATABLE LOANS AND AGENT ADVANCES WITH RESPECT TO EACH SETTLEMENT TO
THE AGENT, TO AGENT’S ACCOUNT, NOT LATER THAN 1:00 P.M. (LOS ANGELES TIME), ON
THE SETTLEMENT DATE APPLICABLE THERETO.  SETTLEMENTS MAY OCCUR DURING THE
CONTINUATION OF A DEFAULT OR AN EVENT OF DEFAULT AND WHETHER OR NOT THE
APPLICABLE CONDITIONS PRECEDENT SET FORTH IN ARTICLE 8 HAVE THEN BEEN
SATISFIED.  SUCH AMOUNTS MADE AVAILABLE TO THE AGENT SHALL BE APPLIED AGAINST
THE AMOUNTS OF THE APPLICABLE NON-RATABLE LOAN OR AGENT ADVANCE AND, TOGETHER
WITH THE PORTION OF SUCH NON-RATABLE LOAN OR AGENT ADVANCE REPRESENTING THE
BANK’S PRO RATA SHARE THEREOF, SHALL CONSTITUTE REVOLVING LOANS OF SUCH

 

92

--------------------------------------------------------------------------------


 

LENDERS.  IF ANY SUCH AMOUNT IS NOT TRANSFERRED TO THE AGENT BY ANY LENDER ON
THE SETTLEMENT DATE APPLICABLE THERETO, THE AGENT SHALL BE ENTITLED TO RECOVER
SUCH AMOUNT ON DEMAND FROM SUCH LENDER TOGETHER WITH INTEREST THEREON AT THE
FEDERAL FUNDS RATE FOR THE FIRST THREE (3) DAYS FROM AND AFTER THE SETTLEMENT
DATE AND THEREAFTER AT THE INTEREST RATE THEN APPLICABLE TO THE REVOLVING LOANS
(A) ON BEHALF OF THE BANK, WITH RESPECT TO EACH OUTSTANDING NON-RATABLE LOAN,
AND (B) FOR ITSELF, WITH RESPECT TO EACH AGENT ADVANCE.

 

(III)                               NOTWITHSTANDING THE FOREGOING, NOT MORE THAN
ONE (1) BUSINESS DAY AFTER DEMAND IS MADE BY THE AGENT (WHETHER BEFORE OR AFTER
THE OCCURRENCE OF A DEFAULT OR AN EVENT OF DEFAULT AND REGARDLESS OF WHETHER THE
AGENT HAS REQUESTED A SETTLEMENT WITH RESPECT TO A NON-RATABLE LOAN OR AGENT
ADVANCE), EACH OTHER LENDER (A) SHALL IRREVOCABLY AND UNCONDITIONALLY PURCHASE
AND RECEIVE FROM THE BANK OR THE AGENT, AS APPLICABLE, WITHOUT RECOURSE OR
WARRANTY, AN UNDIVIDED INTEREST AND PARTICIPATION IN SUCH NON-RATABLE LOAN OR
AGENT ADVANCE EQUAL TO SUCH LENDER’S PRO RATA SHARE OF SUCH NON-RATABLE LOAN OR
AGENT ADVANCE AND (B) IF SETTLEMENT HAS NOT PREVIOUSLY OCCURRED WITH RESPECT TO
SUCH NON-RATABLE LOANS OR AGENT ADVANCES, UPON DEMAND BY BANK OR THE AGENT, AS
APPLICABLE, SHALL PAY TO BANK OR THE AGENT, AS APPLICABLE, AS THE PURCHASE PRICE
OF SUCH PARTICIPATION AN AMOUNT EQUAL TO ONE-HUNDRED PERCENT (100%) OF SUCH
LENDER’S PRO RATA SHARE OF SUCH NON-RATABLE LOANS OR AGENT ADVANCES.  IF SUCH
AMOUNT IS NOT IN FACT MADE AVAILABLE TO THE AGENT BY ANY LENDER, THE AGENT SHALL
BE ENTITLED TO RECOVER SUCH AMOUNT ON DEMAND FROM SUCH LENDER TOGETHER WITH
INTEREST THEREON AT THE FEDERAL FUNDS RATE FOR THE FIRST THREE (3) DAYS FROM AND
AFTER SUCH DEMAND AND THEREAFTER AT THE INTEREST RATE THEN APPLICABLE TO
REVOLVING LOANS.

 

(IV)                              FROM AND AFTER THE DATE, IF ANY, ON WHICH ANY
LENDER PURCHASES AN UNDIVIDED INTEREST AND PARTICIPATION IN ANY NON-RATABLE LOAN
OR AGENT ADVANCE PURSUANT TO CLAUSE (III) ABOVE, THE AGENT SHALL PROMPTLY
DISTRIBUTE TO SUCH LENDER, SUCH LENDER’S PRO RATA SHARE OF ALL PAYMENTS OF
PRINCIPAL AND INTEREST AND ALL PROCEEDS OF COLLATERAL RECEIVED BY THE AGENT IN
RESPECT OF SUCH NON-RATABLE LOAN OR AGENT ADVANCE.

 

(V)                                 BETWEEN SETTLEMENT DATES, THE AGENT, TO THE
EXTENT NO AGENT ADVANCES ARE OUTSTANDING, MAY PAY OVER TO THE BANK ANY PAYMENTS
RECEIVED BY THE AGENT, WHICH IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT
WOULD BE APPLIED TO THE REDUCTION OF THE REVOLVING LOANS, FOR APPLICATION TO THE
BANK’S REVOLVING LOANS INCLUDING NON-RATABLE LOANS.  IF, AS OF ANY SETTLEMENT
DATE, COLLECTIONS RECEIVED SINCE THE THEN IMMEDIATELY PRECEDING SETTLEMENT DATE
HAVE BEEN APPLIED TO THE BANK’S REVOLVING LOANS (OTHER THAN TO NON-RATABLE LOANS
OR AGENT ADVANCES IN WHICH SUCH LENDER HAS NOT YET FUNDED ITS PURCHASE OF A
PARTICIPATION PURSUANT TO CLAUSE (III) ABOVE), AS PROVIDED FOR IN THE PREVIOUS
SENTENCE, THE BANK SHALL PAY TO THE AGENT FOR THE ACCOUNTS OF THE LENDERS, TO BE

 

93

--------------------------------------------------------------------------------


 

APPLIED TO THE OUTSTANDING REVOLVING LOANS OF SUCH LENDERS, AN AMOUNT SUCH THAT
EACH LENDER SHALL, UPON RECEIPT OF SUCH AMOUNT, HAVE, AS OF SUCH SETTLEMENT
DATE, ITS PRO RATA SHARE OF THE REVOLVING LOANS.  DURING THE PERIOD BETWEEN
SETTLEMENT DATES, THE BANK WITH RESPECT TO NON-RATABLE LOANS, THE AGENT WITH
RESPECT TO AGENT ADVANCES, AND EACH LENDER WITH RESPECT TO THE REVOLVING LOANS
OTHER THAN NON-RATABLE LOANS AND AGENT ADVANCES, SHALL BE ENTITLED TO INTEREST
AT THE APPLICABLE RATE OR RATES PAYABLE UNDER THIS AGREEMENT ON THE ACTUAL
AVERAGE DAILY AMOUNT OF FUNDS EMPLOYED BY THE BANK, THE AGENT AND THE OTHER
LENDERS.

 

(VI)                              UNLESS THE AGENT HAS RECEIVED WRITTEN NOTICE
FROM A BORROWER OR A LENDER TO THE CONTRARY, THE AGENT MAY ASSUME THAT THE
APPLICABLE CONDITIONS PRECEDENT SET FORTH IN ARTICLE 8 HAVE BEEN SATISFIED AND
THE REQUESTED BORROWING WILL NOT EXCEED AVAILABILITY ON ANY FUNDING DATE FOR A
REVOLVING LOAN OR NON-RATABLE LOAN.

 

(b)                                 Lenders’ Failure to Perform.  All Revolving
Loans (other than Non-Ratable Loans and Agent Advances) shall be made by the
Lenders simultaneously and in accordance with their Pro Rata Shares.  It is
understood that (i) no Lender shall be responsible for any failure by any other
Lender to perform its obligation to make any Revolving Loans hereunder, nor
shall any Revolving Credit Commitment of any Lender be increased or decreased as
a result of any failure by any other Lender to perform its obligation to make
any Revolving Loans hereunder, (ii) no failure by any Lender to perform its
obligation to make any Revolving Loans hereunder shall excuse any other Lender
from its obligation to make any Revolving Loans hereunder, and (iii) the
obligations of each Lender hereunder shall be several, not joint and several.


 

(c)                                  Defaulting Lenders.  Unless the Agent
receives notice from a Lender on or prior to the Initial Funding Date or, with
respect to any Borrowing after the Initial Funding Date, at least one
(1) Business Day prior to the date of such Borrowing, that such Lender will not
make available as and when required hereunder to the Agent that Lender’s Pro
Rata Share of a Borrowing, the Agent may assume that each Lender has made such
amount available to the Agent in immediately available funds on the Funding
Date.  Furthermore, the Agent may, in reliance upon such assumption, make
available to the Borrower on such date a corresponding amount.  If any Lender
has not transferred its full Pro Rata Share to the Agent in immediately
available funds and the Agent has transferred corresponding amount to the
applicable Borrower on the Business Day following such Funding Date that Lender
shall make such amount available to the Agent, together with interest at the
Federal Funds Rate for that day.  A notice by the Agent submitted to any Lender
with respect to amounts owing shall be conclusive, absent manifest error.  If
each Lender’s full Pro Rata Share is transferred to the Agent as required, the
amount transferred to the Agent shall constitute that Lender’s Revolving Loan
for all purposes of this Agreement.  If that amount is not transferred to the
Agent on the Business Day following the Funding Date, the Agent will notify the
Borrowers of such failure to fund and, upon demand by the

 

94

--------------------------------------------------------------------------------


 

Agent, the Borrowers shall pay such amount to the Agent for the Agent’s account,
together with interest thereon for each day elapsed since the date of such
Borrowing, at a rate per annum equal to the Interest Rate applicable at the time
to the Revolving Loans comprising that particular Borrowing.  The failure of any
Lender to make any Revolving Loan on any Funding Date (any such Lender, prior to
the cure of such failure, being hereinafter referred to as a “Defaulting
Lender”) shall not relieve any other Lender of its obligation hereunder to make
a Revolving Loan on that Funding Date.  No Lender shall be responsible for any
other Lender’s failure to advance such other Lenders’ Pro Rata Share of any
Borrowing.


 

(d)                                 Retention of Defaulting Lender’s Payments. 
The Agent shall not be obligated to transfer to a Defaulting Lender any payments
made by any Borrower to the Agent for the Defaulting Lender’s benefit; nor shall
a Defaulting Lender be entitled to the sharing of any payments hereunder. 
Amounts payable to a Defaulting Lender shall instead be paid to or retained by
the Agent.  In its discretion, the Agent may loan any Borrower the amount of all
such payments received or retained by it for the account of such Defaulting
Lender.  Any amounts so loaned to any Borrower shall bear interest at the rate
applicable to Revolving Loans and for all other purposes of this Agreement shall
be treated as if they were Revolving Loans, provided, however, that for purposes
of voting or consenting to matters with respect to the Loan Documents and
determining Pro Rata Shares, such Defaulting Lender shall be deemed not to be a
“Lender”.  Until a Defaulting Lender cures its failure to fund its Pro Rata
Share of any Borrowing (A) such Defaulting Lender shall not be entitled to any
portion of the Unused Line Fee and (B) the Unused Line Fee shall accrue in favor
of the Lenders which have funded their respective Pro Rata Shares of such
requested Borrowing and shall be allocated among such performing Lenders ratably
based upon their relative Revolving Credit Commitments.  This Section 12.15
shall remain effective with respect to such Lender until such time as the
Defaulting Lender shall no longer be in default of any of its obligations under
this Agreement.  The terms of this Section 12.15 shall not be construed to
increase or otherwise affect the Revolving Credit Commitment of any Lender, or
relieve or excuse the performance by the Borrowers of their duties and
obligations hereunder.


 

(e)                                  Removal of Defaulting Lender.  At the
Borrowers’ request, the Agent or an Eligible Assignee reasonably acceptable to
the Agent and the Borrowers shall have the right (but not the obligation) to
purchase from any Defaulting Lender, and each Defaulting Lender shall, upon such
request, sell and assign to the Agent or such Eligible Assignee, all of the
Defaulting Lender’s outstanding Revolving Credit Commitments and/or Delayed Draw
Commitments hereunder.  Such sale shall be consummated promptly after the Agent
has arranged for a purchase by the Agent or an Eligible Assignee pursuant to an
Assignment and Acceptance, and at a price equal to the outstanding principal
balance of the Defaulting Lender’s Loans, plus accrued interest and fees,
without premium or discount.  Any such purchase from a Defaulting Lender shall
not effect a release of such Defaulting Lender from any claim suit or liability
hereunder or under any Loan Document.

 

95

--------------------------------------------------------------------------------


 


12.16                   LETTERS OF CREDIT; INTRA-LENDER ISSUES.

 


(A)                                  NOTICE OF LETTER OF CREDIT BALANCE.  ON
EACH SETTLEMENT DATE THE AGENT SHALL NOTIFY EACH LENDER OF THE ISSUANCE OF ALL
LETTERS OF CREDIT SINCE THE PRIOR SETTLEMENT DATE.


 


(B)                                 PARTICIPATIONS IN LETTERS OF CREDIT.


 

(I)                                           PURCHASE OF PARTICIPATIONS. 
IMMEDIATELY UPON ISSUANCE OF ANY LETTER OF CREDIT IN ACCORDANCE WITH
SECTION 1.4(D), EACH REVOLVING CREDIT LENDER SHALL BE DEEMED TO HAVE IRREVOCABLY
AND UNCONDITIONALLY PURCHASED AND RECEIVED WITHOUT RECOURSE OR WARRANTY, AN
UNDIVIDED INTEREST AND PARTICIPATION EQUAL TO SUCH LENDER’S PRO RATA SHARE OF
THE FACE AMOUNT OF SUCH LETTER OF CREDIT OR THE CREDIT SUPPORT PROVIDED THROUGH
THE AGENT TO THE LETTER OF CREDIT ISSUER, IF NOT THE BANK, IN CONNECTION WITH
THE ISSUANCE OF SUCH LETTER OF CREDIT (INCLUDING ALL OBLIGATIONS OF THE
BORROWERS WITH RESPECT THERETO, AND ANY SECURITY THEREFOR OR GUARANTY PERTAINING
THERETO).

 

(II)                                        SHARING OF REIMBURSEMENT OBLIGATION
PAYMENTS.  WHENEVER THE AGENT RECEIVES A PAYMENT FROM ANY BORROWER ON ACCOUNT OF
REIMBURSEMENT OBLIGATIONS IN RESPECT OF A LETTER OF CREDIT OR CREDIT SUPPORT AS
TO WHICH THE AGENT HAS PREVIOUSLY RECEIVED FOR THE ACCOUNT OF THE LETTER OF
CREDIT ISSUER THEREOF PAYMENT FROM A REVOLVING CREDIT LENDER, THE AGENT SHALL
PROMPTLY PAY TO SUCH REVOLVING CREDIT LENDER SUCH REVOLVING CREDIT LENDER’S PRO
RATA SHARE OF SUCH PAYMENT FROM SUCH BORROWER.  EACH SUCH PAYMENT SHALL BE MADE
BY THE AGENT ON THE NEXT SETTLEMENT DATE.

 

(III)                                     DOCUMENTATION.  UPON THE REQUEST OF
ANY REVOLVING CREDIT LENDER, THE AGENT SHALL FURNISH TO SUCH REVOLVING CREDIT
LENDER COPIES OF ANY LETTER OF CREDIT, CREDIT SUPPORT FOR ANY LETTER OF CREDIT,
REIMBURSEMENT AGREEMENTS EXECUTED IN CONNECTION THEREWITH, APPLICATIONS FOR ANY
LETTER OF CREDIT, AND SUCH OTHER DOCUMENTATION AS MAY REASONABLY BE REQUESTED BY
SUCH REVOLVING CREDIT LENDER.

 

(IV)                                    OBLIGATIONS IRREVOCABLE.  THE
OBLIGATIONS OF EACH REVOLVING CREDIT LENDER TO MAKE PAYMENTS TO THE AGENT WITH
RESPECT TO ANY LETTER OF CREDIT OR WITH RESPECT TO THEIR PARTICIPATION THEREIN
OR WITH RESPECT TO ANY CREDIT SUPPORT FOR ANY LETTER OF CREDIT OR WITH RESPECT
TO THE REVOLVING LOANS MADE AS A RESULT OF A DRAWING UNDER A LETTER OF CREDIT
AND THE OBLIGATIONS OF THE BORROWER FOR WHOSE ACCOUNT THE LETTER OF CREDIT OR
CREDIT SUPPORT WAS ISSUED TO MAKE PAYMENTS TO THE AGENT, FOR THE ACCOUNT OF THE
REVOLVING CREDIT LENDERS, SHALL BE IRREVOCABLE AND SHALL NOT BE SUBJECT TO ANY
QUALIFICATION OR EXCEPTION WHATSOEVER, INCLUDING ANY OF THE FOLLOWING
CIRCUMSTANCES:

 

(1)                                        ANY LACK OF VALIDITY OR
ENFORCEABILITY OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS;

 

96

--------------------------------------------------------------------------------


 

(2)                                        THE EXISTENCE OF ANY CLAIM, SETOFF,
DEFENSE OR OTHER RIGHT WHICH ANY BORROWER MAY HAVE AT ANY TIME AGAINST A
BENEFICIARY NAMED IN A LETTER OF CREDIT OR ANY TRANSFEREE OF ANY LETTER OF
CREDIT (OR ANY PERSON FOR WHOM ANY SUCH TRANSFEREE MAY BE ACTING), ANY REVOLVING
CREDIT LENDER, THE AGENT, THE ISSUER OF SUCH LETTER OF CREDIT, OR ANY OTHER
PERSON, WHETHER IN CONNECTION WITH THIS AGREEMENT, ANY LETTER OF CREDIT, THE
TRANSACTIONS CONTEMPLATED HEREIN OR ANY UNRELATED TRANSACTIONS (INCLUDING ANY
UNDERLYING TRANSACTIONS BETWEEN ANY BORROWER OR ANY OTHER PERSON AND THE
BENEFICIARY NAMED IN ANY LETTER OF CREDIT);

 

(3)                                        ANY DRAFT, CERTIFICATE OR ANY OTHER
DOCUMENT PRESENTED UNDER THE LETTER OF CREDIT PROVING TO BE FORGED, FRAUDULENT,
INVALID OR INSUFFICIENT IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR
INACCURATE IN ANY RESPECT;

 

(4)                                        THE SURRENDER OR IMPAIRMENT OF ANY
SECURITY FOR THE PERFORMANCE OR OBSERVANCE OF ANY OF THE TERMS OF ANY OF THE
LOAN DOCUMENTS;

 

(5)                                        THE OCCURRENCE OF ANY DEFAULT OR
EVENT OF DEFAULT; OR

 

(6)                                        THE FAILURE OF ANY BORROWER TO
SATISFY THE APPLICABLE CONDITIONS PRECEDENT SET FORTH IN ARTICLE 8.

 


(C)                                  RECOVERY OR AVOIDANCE OF PAYMENTS; REFUND
OF PAYMENTS IN ERROR.  IN THE EVENT ANY PAYMENT BY OR ON BEHALF OF ANY BORROWER
RECEIVED BY THE AGENT WITH RESPECT TO ANY LETTER OF CREDIT OR CREDIT SUPPORT
PROVIDED FOR ANY LETTER OF CREDIT AND DISTRIBUTED BY THE AGENT TO THE REVOLVING
CREDIT LENDERS ON ACCOUNT OF THEIR RESPECTIVE PARTICIPATIONS THEREIN IS
THEREAFTER SET ASIDE, AVOIDED OR RECOVERED FROM THE AGENT IN CONNECTION WITH ANY
RECEIVERSHIP, LIQUIDATION OR BANKRUPTCY PROCEEDING, THE REVOLVING CREDIT LENDERS
SHALL, UPON DEMAND BY THE AGENT, PAY TO THE AGENT THEIR RESPECTIVE PRO RATA
SHARES OF SUCH AMOUNT SET ASIDE, AVOIDED OR RECOVERED, TOGETHER WITH INTEREST AT
THE RATE REQUIRED TO BE PAID BY THE AGENT UPON THE AMOUNT REQUIRED TO BE REPAID
BY IT.  UNLESS THE AGENT RECEIVES NOTICE FROM THE BORROWERS PRIOR TO THE DATE ON
WHICH ANY PAYMENT IS DUE TO THE REVOLVING CREDIT LENDERS THAT THE BORROWERS WILL
NOT MAKE SUCH PAYMENT IN FULL AS AND WHEN REQUIRED, THE AGENT MAY ASSUME THAT
THE BORROWERS HAVE MADE SUCH PAYMENT IN FULL TO THE AGENT ON SUCH DATE IN
IMMEDIATELY AVAILABLE FUNDS AND THE AGENT MAY (BUT SHALL NOT BE SO REQUIRED), IN
RELIANCE UPON SUCH ASSUMPTION, DISTRIBUTE TO EACH REVOLVING CREDIT LENDER ON
SUCH DUE DATE AN AMOUNT EQUAL TO THE AMOUNT THEN DUE SUCH REVOLVING CREDIT
LENDER.  IF AND TO THE EXTENT THE BORROWERS HAVE NOT MADE SUCH PAYMENT IN FULL
TO THE AGENT, EACH REVOLVING CREDIT LENDER SHALL REPAY TO THE AGENT ON DEMAND
SUCH AMOUNT DISTRIBUTED TO SUCH REVOLVING CREDIT LENDER, TOGETHER WITH INTEREST
THEREON AT THE FEDERAL FUNDS RATE FOR EACH DAY FROM THE DATE SUCH AMOUNT IS
DISTRIBUTED TO SUCH REVOLVING CREDIT LENDER UNTIL THE DATE REPAID.

 

97

--------------------------------------------------------------------------------


 


(D)                                 INDEMNIFICATION BY LENDERS.  TO THE EXTENT
NOT REIMBURSED BY THE BORROWERS AND WITHOUT LIMITING THE OBLIGATIONS OF THE
BORROWERS HEREUNDER, THE REVOLVING CREDIT LENDERS AGREE TO INDEMNIFY THE LETTER
OF CREDIT ISSUER RATABLY IN ACCORDANCE WITH THEIR RESPECTIVE PRO RATA SHARES,
FOR ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS,
JUDGMENTS, SUITS, COSTS, EXPENSES (INCLUDING ATTORNEYS’ FEES) OR DISBURSEMENTS
OF ANY KIND AND NATURE WHATSOEVER THAT MAY BE IMPOSED ON, INCURRED BY OR
ASSERTED AGAINST THE LETTER OF CREDIT ISSUER IN ANY WAY RELATING TO OR ARISING
OUT OF ANY LETTER OF CREDIT OR THE TRANSACTIONS CONTEMPLATED THEREBY OR ANY
ACTION TAKEN OR OMITTED BY THE LETTER OF CREDIT ISSUER UNDER ANY LETTER OF
CREDIT OR ANY LOAN DOCUMENT IN CONNECTION THEREWITH; PROVIDED THAT NO REVOLVING
CREDIT LENDER SHALL BE LIABLE FOR ANY OF THE FOREGOING TO THE EXTENT IT ARISES
FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE PERSON TO BE
INDEMNIFIED.  WITHOUT LIMITATION OF THE FOREGOING, EACH REVOLVING CREDIT LENDER
AGREES TO REIMBURSE THE LETTER OF CREDIT ISSUER PROMPTLY UPON DEMAND FOR ITS PRO
RATA SHARE OF ANY COSTS OR EXPENSES PAYABLE BY THE BORROWERS TO THE LETTER OF
CREDIT ISSUER, TO THE EXTENT THAT THE LETTER OF CREDIT ISSUER IS NOT PROMPTLY
REIMBURSED FOR SUCH COSTS AND EXPENSES BY THE BORROWERS.  THE AGREEMENT
CONTAINED IN THIS SECTION 12.16 SHALL SURVIVE PAYMENT IN FULL OF ALL OTHER
OBLIGATIONS.


 

12.17                   Concerning the Collateral and the Related Loan
Documents.  Each Lender authorizes and directs the Agent to enter into the other
Loan Documents for the ratable benefit and obligation of the Agent and the
Lenders.  Each Lender agrees that any action taken by the Agent or the Required
Lenders, as applicable, in accordance with the terms of this Agreement or the
other Loan Documents, and the exercise by the Agent or the Required Lenders, as
applicable, of their respective powers set forth therein or herein, together
with such other powers that are reasonably incidental thereto, shall be binding
upon all of the Lenders.  The Lenders acknowledge that the Revolving Loans,
Agent Advances, Non-Ratable Loans, Hedge Agreements, Bank Products and all
interest, fees and expenses hereunder constitute one Debt, secured pari passu by
all of the Collateral.  Each Lender hereby irrevocably authorizes the Agent to
enter into the 2008 Intercreditor Agreement on behalf of each such Lender.

 

12.18                   Field Audit and Examination Reports; Disclaimer by
Lenders.  By signing this Agreement, each Lender:

 


(A)                                  IS DEEMED TO HAVE REQUESTED THAT THE AGENT
FURNISH SUCH LENDER, PROMPTLY AFTER IT BECOMES AVAILABLE, A COPY OF EACH FIELD
AUDIT OR EXAMINATION REPORT (EACH A “REPORT” AND COLLECTIVELY, “REPORTS”)
PREPARED BY OR ON BEHALF OF THE AGENT;


 


(B)                                 EXPRESSLY AGREES AND ACKNOWLEDGES THAT
NEITHER THE BANK NOR THE AGENT (I) MAKES ANY REPRESENTATION OR WARRANTY AS TO
THE ACCURACY OF ANY REPORT, OR (II) SHALL BE LIABLE FOR ANY INFORMATION
CONTAINED IN ANY REPORT;


 


(C)                                  EXPRESSLY AGREES AND ACKNOWLEDGES THAT THE
REPORTS ARE NOT COMPREHENSIVE AUDITS OR EXAMINATIONS, THAT THE AGENT OR THE BANK
OR OTHER PARTY PERFORMING ANY AUDIT OR EXAMINATION WILL INSPECT ONLY SPECIFIC
INFORMATION REGARDING THE BORROWERS AND WILL RELY SIGNIFICANTLY UPON THE
BORROWERS’ BOOKS AND RECORDS, AS WELL AS ON REPRESENTATIONS OF THE BORROWERS’
PERSONNEL;

 

98

--------------------------------------------------------------------------------


 


(D)                                 AGREES TO KEEP ALL REPORTS CONFIDENTIAL AND
STRICTLY FOR ITS INTERNAL USE, AND NOT TO DISTRIBUTE EXCEPT TO ITS PARTICIPANTS,
OR USE ANY REPORT IN ANY OTHER MANNER IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 13.17; AND


 


(E)                                  WITHOUT LIMITING THE GENERALITY OF ANY
OTHER INDEMNIFICATION PROVISION CONTAINED IN THIS AGREEMENT, AGREES:  (I) TO
HOLD THE AGENT AND ANY SUCH OTHER LENDER PREPARING A REPORT HARMLESS FROM ANY
ACTION THE INDEMNIFYING LENDER MAY TAKE OR CONCLUSION THE INDEMNIFYING LENDER
MAY REACH OR DRAW FROM ANY REPORT IN CONNECTION WITH ANY LOANS OR OTHER CREDIT
ACCOMMODATIONS THAT THE INDEMNIFYING LENDER HAS MADE OR MAY MAKE TO ANY
BORROWER, OR THE INDEMNIFYING LENDER’S PARTICIPATION IN, OR THE INDEMNIFYING
LENDER’S PURCHASE OF, A LOAN OR LOANS OF ANY BORROWER; AND (II) TO PAY AND
PROTECT, AND INDEMNIFY, DEFEND AND HOLD THE AGENT AND ANY SUCH OTHER LENDER
PREPARING A REPORT HARMLESS FROM AND AGAINST, THE CLAIMS, ACTIONS, PROCEEDINGS,
DAMAGES, COSTS, EXPENSES AND OTHER AMOUNTS (INCLUDING ATTORNEY COSTS) INCURRED
BY THE AGENT AND ANY SUCH OTHER LENDER PREPARING A REPORT AS THE DIRECT OR
INDIRECT RESULT OF ANY THIRD PARTIES WHO MIGHT OBTAIN ALL OR PART OF ANY REPORT
THROUGH THE INDEMNIFYING LENDER.


 

12.19                   Relation Among Lenders.  The Lenders are not partners or
co-venturers, and no Lender shall be liable for the acts or omissions of, or
(except as otherwise set forth herein in case of the Agent) authorized to act
for, any other Lender.

 

12.20                   Co-Agents.  None of the Lenders identified on the facing
page or signature pages of this Agreement as a “co-agent” shall have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than those applicable to all Lenders as such.  Without limiting the foregoing,
none of the Lenders so identified as a “co-agent” shall have or be deemed to
have any fiduciary relationship with any Lender.  Each Lender acknowledges that
it has not relied, and will not rely, on any of the Lenders so identified in
deciding to enter into this Agreement or in taking or not taking action
hereunder.

 

12.21                    [RESERVED].

 

12.22                   Foreclosure/Environmental Reports.  Unless otherwise
agreed by all Lenders, Agent will not foreclose on any real property Collateral
unless, prior to such foreclosure Agent and the Lenders have received an
environmental report, which report shall be reasonably acceptable in form and
substance to Agent and Required Lenders, from an environmental consultant,
selected by Agent.  Borrower shall pay the costs of obtaining any such
environmental report.

 

ARTICLE 13


MISCELLANEOUS


 

13.1                         No Waivers; Cumulative Remedies.  No failure by the
Agent or any Lender to exercise any right, remedy, or option under this
Agreement or any present or future supplement thereto, or in any other agreement
between or among the Borrowers (or any of them), the Loan Parties (or any of

 

99

--------------------------------------------------------------------------------


 

them) and the Agent and/or any Lender, or delay by the Agent or any Lender in
exercising the same, will operate as a waiver thereof.  No waiver by the Agent
or any Lender will be effective unless it is in writing, and then only to the
extent specifically stated.  No waiver by the Agent or the Lenders on any
occasion shall affect or diminish the Agent’s and each Lender’s rights
thereafter to require strict performance by the Borrowers of any provision of
this Agreement or by any Loan Party of any provision of any Loan Document.  The
Agent and the Lenders may proceed directly to collect the Obligations without
any prior recourse to the Collateral.  The Agent’s and each Lender’s rights
under this Agreement will be cumulative and not exclusive of any other right or
remedy which the Agent or any Lender may have.

 

13.2                         Severability.  The illegality or unenforceability
of any provision of this Agreement or any Loan Document or any instrument or
agreement required hereunder shall not in any way affect or impair the legality
or enforceability of the remaining provisions of this Agreement or any
instrument or agreement required hereunder.

 

13.3                         Governing Law; Choice of Forum; Service of Process.


 


(A)                                  THIS AGREEMENT SHALL BE INTERPRETED AND THE
RIGHTS AND LIABILITIES OF THE PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE
INTERNAL LAWS (AS OPPOSED TO THE CONFLICT OF LAWS PROVISIONS PROVIDED THAT
ISSUES WITH RESPECT TO CREATION, PERFECTION OR ENFORCEMENT OF LIENS UNDER
ARTICLE 9 OF THE UCC MAY GIVE EFFECT TO APPLICABLE CHOICE OR CONFLICT OF LAW
RULES SET FORTH IN ARTICLE 9 OF THE UCC) OF THE STATE OF CALIFORNIA; PROVIDED
THAT THE AGENT AND THE LENDERS SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW
(INCLUDING THE BANKRUPTCY CODE).


 


(B)                                 ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE BANKRUPTCY
COURT, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE BORROWERS,
THE AGENT AND THE LENDERS CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY,
TO THE NON-EXCLUSIVE PERSONAL JURISDICTION OF THE BANKRUPTCY COURT.  EACH OF THE
BORROWERS, THE AGENT AND THE LENDERS IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT
RELATED HERETO.  NOTWITHSTANDING THE FOREGOING:  (1) THE AGENT AND THE LENDERS
SHALL HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST ANY LOAN PARTY OR
ITS PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION THE AGENT OR THE LENDERS
DEEM NECESSARY OR APPROPRIATE IN ORDER TO REALIZE ON THE COLLATERAL OR OTHER
SECURITY FOR THE OBLIGATIONS AND (2) EACH OF THE PARTIES HERETO ACKNOWLEDGES
THAT ANY APPEALS FROM THE COURTS DESCRIBED IN THE IMMEDIATELY PRECEDING SENTENCE
MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE THOSE JURISDICTIONS.

 

100

--------------------------------------------------------------------------------


 


(C)                                  FLEETWOOD AND EACH BORROWER HEREBY WAIVES
PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT AND CONSENTS THAT ALL SUCH
SERVICE OF PROCESS MAY BE MADE BY PERSONAL DELIVERY OR OVERNIGHT COURIER
DIRECTED TO FLEETWOOD AND EACH THE BORROWERS AT ITS ADDRESS SET FORTH IN
SECTION 13.8 AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED FIVE (5) DAYS
AFTER THE SAME SHALL HAVE BEEN SO DEPOSITED IN THE U.S. MAILS POSTAGE PREPAID. 
NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF AGENT OR THE LENDERS TO SERVE
LEGAL PROCESS BY ANY OTHER MANNER PERMITTED BY LAW.


 

13.4                         WAIVER OF JURY TRIAL.  FLEETWOOD, EACH BORROWER,
THE LENDERS AND THE AGENT EACH IRREVOCABLY WAIVE THEIR RESPECTIVE RIGHTS TO A
TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR
RELATED TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF
ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR ANY
AGENT-RELATED PERSON, PARTICIPANT OR ASSIGNEE, WHETHER WITH RESPECT TO CONTRACT
CLAIMS, TORT CLAIMS, OR OTHERWISE. FLEETWOOD, EACH BORROWER, THE LENDERS AND THE
AGENT EACH AGREE THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A
COURT TRIAL WITHOUT A JURY.  WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER
AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF
THIS SECTION 13.4 AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH
SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS OR ANY PROVISION HEREOF OR THEREOF.  THIS
WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 

13.5                         Survival of Representations and Warranties.  All of
the representations and warranties contained in this Agreement shall survive the
execution, delivery, and acceptance thereof by the parties, notwithstanding any
investigation by the Agent or the Lenders or their respective agents.

 

13.6                         Other Security and Guaranties.  The Agent, may,
without notice or demand and without affecting the Borrowers’ obligations
hereunder, from time to time:  (a) take from any Person and hold collateral
(other than the Collateral) for the payment of all or any part of the
Obligations and exchange, enforce or release such collateral or any part
thereof; and (b) accept and hold any endorsement or guaranty of payment of all
or any part of the Obligations and

 

101

--------------------------------------------------------------------------------


 

release or substitute any such endorser or guarantor, or any Person who has
given any Lien in any other collateral as security for the payment of all or any
part of the Obligations, or any other Person in any way obligated to pay all or
any part of the Obligations.

 

13.7                         Fees and Expenses.  The Borrowers agree jointly and
severally to pay to the Agent, for its benefit, on demand, all costs and
expenses that the Agent pays or incurs in connection with the negotiation,
preparation, syndication, consummation, administration, enforcement, and
termination of the Interim Order, the Final Order, this Agreement or any of the
other Loan Documents, including: (a) Attorney Costs; (b) reasonable
out-of-pocket costs and expenses (including reasonable attorneys’ and
paralegals’ fees and disbursements) for any amendment, supplement, waiver,
consent, or subsequent closing in connection with the Loan Documents and the
transactions contemplated thereby; (c) reasonable out-of-pocket costs and
expenses of lien and title searches and title insurance; (d) taxes, fees and
other charges for recording the Mortgages, filing financing statements and
continuations, and other actions to perfect, protect, and continue the Agent’s
Liens (including reasonable out-of-pocket costs and expenses paid or incurred by
the Agent in connection with the consummation of Agreement); (e) sums paid or
incurred to pay any amount or take any action required of any Loan Party under
the Loan Documents that it fails to pay or take; (f) reasonable out-of-pocket
costs of appraisals performed in accordance with the provisions hereof,
inspections, and verifications of the Collateral, including travel, lodging, and
meals for inspections of the Collateral and the Loan Parties’ operations by the
Agent plus the Agent’s then customary charge for field examinations and audits
and the preparation of reports thereof (such charge is currently seven hundred
and fifty Dollars ($750) per day (or portion thereof) for each Person retained
or employed by the Agent with respect to each field examination or audit);
(g) reasonable out-of-pocket costs and expenses of forwarding loan proceeds,
collecting checks and other items of payment, and establishing and maintaining
Payment Accounts and lock boxes, and reasonable out-of-pocket costs and expenses
of preserving and protecting the Collateral; (h) the obtaining of approval of
the Loan Documents by the Bankruptcy Court; (i) the preparation and review of
pleadings, documents and reports related to the Chapter 11 Cases and any
subsequent case under Chapter 7 of the Bankruptcy Code, attendance at meetings,
court hearings or conferences related to the Chapter 11 Cases and any subsequent
case under Chapter 7 of the Bankruptcy Code, and general monitoring of the
Chapter 11 Cases and any subsequent case under Chapter 7 of the Bankruptcy Code;
and (j) expenses of each Lender or each such Lender’s own outside counsel,
capped at each such Lender’s Pro Rata Share of fifty thousand Dollars
($50,000).  In addition, the Borrowers jointly and severally agree to pay costs
and expenses incurred by the Agent (including Attorneys’ Costs) to the Agent,
for their benefit, on demand, and to the other Lenders for their benefit, on
demand, and all reasonable fees, expenses and disbursements incurred by such
other Lenders for one law firm retained by such other Lenders as a group, in
each case, paid or incurred to obtain payment of the Obligations, enforce the
Agent’s Liens, sell or otherwise realize upon the Collateral, and otherwise
enforce the provisions of the Loan Documents, or to defend any claims made or
threatened against the Agent or any Lender arising out of the transactions
contemplated hereby (including preparations for and consultations concerning any
such matters).  The foregoing shall not be construed to limit any other
provisions of the Loan Documents regarding costs and expenses to be paid by the
Borrowers or any other Loan Party.  All of the foregoing costs and expenses
shall be charged to the Borrowers’ Loan Account as Revolving Loans as described
in Section 3.7.

 

102

--------------------------------------------------------------------------------


 

13.8                         Notices.  Except as otherwise provided herein, all
notices, demands and requests that any party is required or elects to give to
any other shall be in writing, or by a telecommunications device capable of
creating a written record, and any such notice shall become effective (a) upon
personal delivery thereof, including, but not limited to, delivery by overnight
mail and courier service, (b) five (5) days after it shall have been mailed by
United States mail, first class, certified or registered, with postage prepaid,
or (c) in the case of notice by such a telecommunications device, when receipt
is confirmed, in each case addressed to the party to be notified as follows:

 

If to the Agent or to the Bank:

 

Bank of America, N.A.
55 South Lake Avenue, Suite 900
Pasadena, California  91101
Attention:  Todd R. Eggertsen
Telecopy No.:  (626) 397-1273/1274

 

with copies to:

 

Latham & Watkins LLP
633 West Fifth Street, Suite 4000
Los Angeles, California  90071
Attention:  Andrew Fayé, Esq.
Telecopy No.:  (213) 891-8763

 

If to Fleetwood or any Borrower:

 

Fleetwood Holdings Inc.
Fleetwood Enterprises, Inc.
3125 Myers Street
Riverside, California  92503
Attention:  Chief Financial Officer
Telecopy No.:  (951) 351-3373
Attention:  General Counsel
Telecopy No.:  (951) 977-2097

 

with copies to:

 

Gibson, Dunn & Crutcher LLP
200 Park Avenue
New York, NY 10166-0193
Attention:  Robert L. Cunningham, Esq.
Telecopy No.:  (212) 351-5208

 

or to such other address as each party may designate for itself by like notice. 
Failure or delay in delivering copies of any notice, demand, request, consent,
approval, declaration or other communication to the persons designated above to
receive copies shall not adversely affect the effectiveness of such notice,
demand, request, consent, approval, declaration or other communication.

 

103

--------------------------------------------------------------------------------


 

13.9                         Waiver of Notices.  Unless otherwise expressly
provided herein, each Borrower waives presentment, and notice of demand or
dishonor and protest as to any instrument, notice of intent to accelerate the
Obligations and notice of acceleration of the Obligations, as well as any and
all other notices to which it might otherwise be entitled.  No notice to or
demand on any Borrower which the Agent or any Lender may elect to give shall
entitle any Borrower to any or further notice or demand in the same, similar or
other circumstances.

 

13.10                   Binding Effect.  The provisions of this Agreement shall
be binding upon and inure to the benefit of the respective representatives,
successors, and assigns of the parties hereto; provided, however, that no
interest herein may be assigned by any Borrower without prior written consent of
the Agent and each Lender.  The rights and benefits of the Agent and the Lenders
hereunder shall, if such Persons so agree, inure to any party acquiring any
interest in the Obligations or any part thereof.

 

13.11                   Indemnity of the Agent and the Lenders by the Borrower.


 


(A)                                  THE BORROWERS JOINTLY AND SEVERALLY AGREE
TO DEFEND, INDEMNIFY AND HOLD THE AGENT-RELATED PERSONS, AND EACH LENDER AND
EACH OF ITS RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, COUNSEL, REPRESENTATIVES,
AGENTS AND ATTORNEYS-IN-FACT (EACH, AN “INDEMNIFIED PERSON”) HARMLESS FROM AND
AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES,
ACTIONS, JUDGMENTS, SUITS, COSTS, CHARGES, EXPENSES AND DISBURSEMENTS (INCLUDING
ATTORNEY COSTS) OF ANY KIND OR NATURE WHATSOEVER WHICH MAY AT ANY TIME
(INCLUDING AT ANY TIME FOLLOWING REPAYMENT OF THE LOANS AND THE TERMINATION,
RESIGNATION OR REPLACEMENT OF THE AGENT OR REPLACEMENT OF ANY LENDER) BE IMPOSED
ON, INCURRED BY OR ASSERTED AGAINST ANY SUCH PERSON IN ANY WAY RELATING TO OR
ARISING OUT OF THIS AGREEMENT OR ANY DOCUMENT CONTEMPLATED BY OR REFERRED TO
HEREIN, OR THE TRANSACTIONS CONTEMPLATED HEREBY, OR ANY ACTION TAKEN OR OMITTED
BY ANY SUCH PERSON UNDER OR IN CONNECTION WITH ANY OF THE FOREGOING, INCLUDING
WITH RESPECT TO ANY INVESTIGATION, LITIGATION OR PROCEEDING (INCLUDING ANY
INSOLVENCY PROCEEDING OR APPELLATE PROCEEDING) RELATED TO OR ARISING OUT OF THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT, OR THE LOANS OR THE USE OF THE PROCEEDS
THEREOF, WHETHER OR NOT ANY INDEMNIFIED PERSON IS A PARTY THERETO (ALL THE
FOREGOING, COLLECTIVELY, THE “INDEMNIFIED LIABILITIES”); PROVIDED, THAT THE
BORROWERS SHALL HAVE NO OBLIGATION HEREUNDER TO ANY INDEMNIFIED PERSON WITH
RESPECT TO INDEMNIFIED LIABILITIES TO THE EXTENT FINALLY DETERMINED BY A COURT
OF COMPETENT JURISDICTION TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH INDEMNIFIED PERSON. THE AGREEMENTS IN THIS SECTION 13.11
SHALL SURVIVE PAYMENT OF ALL OTHER OBLIGATIONS.


 


(B)                                 THE BORROWERS AGREE TO INDEMNIFY, DEFEND AND
HOLD HARMLESS THE AGENT AND THE LENDERS FROM ANY LOSS OR LIABILITY DIRECTLY OR
INDIRECTLY ARISING OUT OF THE USE, GENERATION, MANUFACTURE, PRODUCTION, STORAGE,
RELEASE, THREATENED RELEASE, DISCHARGE, DISPOSAL OR PRESENCE OF A HAZARDOUS
SUBSTANCE RELATING TO ANY LOAN

 

104

--------------------------------------------------------------------------------


 


PARTY’S OPERATIONS, BUSINESS OR PROPERTY.  THIS INDEMNITY WILL APPLY WHETHER THE
HAZARDOUS SUBSTANCE IS ON, UNDER OR ABOUT ANY LOAN PARTY’S PROPERTY OR
OPERATIONS OR PROPERTY LEASED TO ANY LOAN PARTY’S.  THE INDEMNITY INCLUDES BUT
IS NOT LIMITED TO ATTORNEYS COSTS.  THE INDEMNITY EXTENDS TO THE AGENT AND THE
LENDERS, THEIR PARENTS, AFFILIATES, SUBSIDIARIES AND ALL OF THEIR DIRECTORS,
OFFICERS, EMPLOYEES, AGENTS, SUCCESSORS, ATTORNEYS AND ASSIGNS.  “HAZARDOUS
SUBSTANCES” MEANS ANY SUBSTANCE, MATERIAL OR WASTE THAT IS OR BECOMES DESIGNATED
OR REGULATED AS “TOXIC,” “HAZARDOUS,” “POLLUTANT,” OR “CONTAMINANT” OR A SIMILAR
DESIGNATION OR REGULATION UNDER ANY FEDERAL, STATE OR LOCAL LAW (WHETHER UNDER
COMMON LAW, STATUTE, REGULATION OR OTHERWISE) OR JUDICIAL OR ADMINISTRATIVE
INTERPRETATION OF SUCH, INCLUDING PETROLEUM OR NATURAL GAS.  THIS INDEMNITY WILL
SURVIVE REPAYMENT OF ALL OTHER OBLIGATIONS.


 

13.12                   Limitation of Liability.  NO CLAIM MAY BE MADE BY
FLEETWOOD, ANY BORROWER, ANY LENDER OR OTHER PERSON AGAINST THE AGENT, ANY
LENDER, OR THE AFFILIATES, DIRECTORS, OFFICERS, EMPLOYEES, COUNSEL,
REPRESENTATIVES, AGENTS OR ATTORNEYS-IN-FACT OF ANY OF THEM FOR ANY SPECIAL,
INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES IN RESPECT OF ANY CLAIM FOR BREACH
OF CONTRACT OR ANY OTHER THEORY OF LIABILITY ARISING OUT OF OR RELATED TO THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY
ACT, OMISSION OR EVENT OCCURRING IN CONNECTION THEREWITH, AND FLEETWOOD, EACH
BORROWER AND EACH LENDER HEREBY WAIVE, RELEASE AND AGREE NOT TO SUE UPON ANY
CLAIM FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR
SUSPECTED TO EXIST IN ITS FAVOR.

 

13.13                   Final Agreement.  This Agreement and the other Loan
Documents are intended by Fleetwood, each Borrower, the Agent and the Lenders to
be the final, complete, and exclusive expression of the agreement between them. 
This Agreement supersedes any and all prior oral or written agreements relating
to the subject matter hereof except for the Fee Letter.  No modification,
rescission, waiver, release, or amendment of any provision of this Agreement or
any other Loan Document shall be made, except by a written agreement signed by
the Borrowers and a duly authorized officer of each of the Agent and the
Required Lenders.

 

13.14                   Counterparts.  This Agreement may be executed in any
number of counterparts, and by the Agent, each Lender, Fleetwood and the
Borrower in separate counterparts, each of which shall be an original, but all
of which shall together constitute one and the same agreement; signature
pages may be detached from multiple separate counterparts and attached to a
single counterpart so that all signature pages are physically attached to the
same document.

 

13.15                   Captions.  The captions contained in this Agreement are
for convenience of reference only, are without substantive meaning and should
not be construed to modify, enlarge, or restrict any provision.

 

105

--------------------------------------------------------------------------------


 

13.16                  Right of Setoff.  In addition to any rights and remedies
of the Lenders provided by law, if an Event of Default exists or the Loans have
been accelerated, each Lender is authorized at any time and from time to time,
without prior notice to Fleetwood or the Borrowers, any such notice being waived
by Fleetwood and the Borrowers to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held by, and other indebtedness at any time
owing by, such Lender or any Affiliate of such Lender to or for the credit or
the account of Fleetwood and the Borrowers against any and all Obligations owing
to such Lender, now or hereafter existing, irrespective of whether or not the
Agent or such Lender shall have made demand under this Agreement or any Loan
Document and although such Obligations may be contingent or unmatured.  Each
Lender agrees promptly to notify the Borrowers and the Agent after any such
set-off and application made by such Lender; provided, however, that the failure
to give such notice shall not affect the validity of such set-off and
application.  NOTWITHSTANDING THE FOREGOING, NO LENDER SHALL EXERCISE ANY RIGHT
OF SET-OFF, BANKER’S LIEN, OR THE LIKE AGAINST ANY DEPOSIT ACCOUNT OR PROPERTY
OF FLEETWOOD OR ANY LOAN PARTY HELD OR MAINTAINED BY SUCH LENDER WITHOUT THE
PRIOR WRITTEN UNANIMOUS CONSENT OF THE LENDERS.

 

13.17                  Confidentiality.


 


(A)                                  FLEETWOOD AND EACH BORROWER HEREBY CONSENTS
THAT THE AGENT AND EACH LENDER MAY ISSUE AND DISSEMINATE TO THE PUBLIC GENERAL
INFORMATION DESCRIBING THE CREDIT ACCOMMODATION ENTERED INTO PURSUANT TO THIS
AGREEMENT, INCLUDING THE NAME AND ADDRESS OF FLEETWOOD OR THE BORROWERS AND A
GENERAL DESCRIPTION OF THE BUSINESS OF FLEETWOOD AND ITS SUBSIDIARIES AND MAY
USE FLEETWOOD’S AND THE BORROWERS’ NAMES IN ADVERTISING AND OTHER PROMOTIONAL
MATERIAL.


 


(B)                                 EACH LENDER SEVERALLY AGREES TO TAKE NORMAL
AND REASONABLE PRECAUTIONS AND EXERCISE DUE CARE TO MAINTAIN THE CONFIDENTIALITY
OF ALL NON-PUBLIC FINANCIAL INFORMATION PROVIDED TO THE LENDERS AND RELATING TO
FLEETWOOD OR ANY BORROWER, NON-PUBLIC INFORMATION RELATING TO MAJOR TRANSACTIONS
NOT IN THE ORDINARY COURSE OF BUSINESS AND TO BE ENTERED INTO BY FLEETWOOD OR
ANY BORROWER, AND ALL OTHER INFORMATION IDENTIFIED AS “CONFIDENTIAL” OR “SECRET”
BY FLEETWOOD OR THE BORROWERS AND PROVIDED TO THE AGENT OR SUCH LENDER BY OR ON
BEHALF OF THE BORROWERS, UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, EXCEPT
TO THE EXTENT THAT SUCH INFORMATION (I) WAS OR BECOMES GENERALLY AVAILABLE TO
THE PUBLIC OTHER THAN AS A RESULT OF DISCLOSURE BY THE AGENT OR SUCH LENDER, OR
(II) WAS OR BECOMES AVAILABLE ON A NONCONFIDENTIAL BASIS FROM A SOURCE OTHER
THAN FLEETWOOD OR THE BORROWERS, PROVIDED THAT SUCH SOURCE IS NOT BOUND BY A
CONFIDENTIALITY AGREEMENT WITH FLEETWOOD OR THE BORROWERS KNOWN TO THE AGENT OR
SUCH LENDER; PROVIDED, HOWEVER, THAT THE AGENT AND ANY LENDER MAY DISCLOSE SUCH
INFORMATION (1) AT THE REQUEST OR PURSUANT TO ANY REQUIREMENT OF ANY
GOVERNMENTAL AUTHORITY TO WHICH THE AGENT OR SUCH LENDER IS SUBJECT OR IN
CONNECTION WITH AN EXAMINATION OF THE AGENT OR SUCH LENDER BY ANY SUCH
GOVERNMENTAL AUTHORITY; (2) PURSUANT TO SUBPOENA OR OTHER COURT PROCESS;
(3) WHEN REQUIRED TO DO SO IN ACCORDANCE WITH THE PROVISIONS OF ANY APPLICABLE
REQUIREMENT OF LAW; (4) TO THE EXTENT REASONABLY REQUIRED IN CONNECTION WITH ANY
LITIGATION OR PROCEEDING (INCLUDING, BUT NOT LIMITED TO, ANY BANKRUPTCY
PROCEEDING) TO WHICH THE AGENT, ANY LENDER OR THEIR RESPECTIVE

 

106

--------------------------------------------------------------------------------


 


AFFILIATES MAY BE PARTY INVOLVING ANY LOAN DOCUMENT, ANY LOAN PARTY OR THE USE
OF THE PROCEEDS OF THE LOANS; (5) TO THE EXTENT REASONABLY REQUIRED IN
CONNECTION WITH THE EXERCISE OF ANY REMEDY HEREUNDER OR UNDER ANY OTHER LOAN
DOCUMENT; (6) TO THE AGENT’S OR SUCH LENDER’S INDEPENDENT AUDITORS, ACCOUNTANTS,
ATTORNEYS AND OTHER PROFESSIONAL ADVISORS; (7) TO ANY PROSPECTIVE PARTICIPANT OR
ASSIGNEE UNDER ANY ASSIGNMENT AND ACCEPTANCE, ACTUAL OR POTENTIAL, PROVIDED THAT
SUCH PROSPECTIVE PARTICIPANT OR ASSIGNEE AGREES TO KEEP SUCH INFORMATION
CONFIDENTIAL TO THE SAME EXTENT REQUIRED OF THE AGENT AND THE LENDERS HEREUNDER;
(8) AS EXPRESSLY PERMITTED UNDER THE TERMS OF ANY OTHER DOCUMENT OR AGREEMENT
REGARDING CONFIDENTIALITY TO WHICH FLEETWOOD OR ANY BORROWER IS PARTY OR IS
DEEMED PARTY WITH THE AGENT OR SUCH LENDER, AND (9) TO ITS AFFILIATES.


 

13.18                   Conflicts with Other Loan Documents.  Unless otherwise
expressly provided in this Agreement (or in another Loan Document by specific
reference to the applicable provision contained in this Agreement), if any
provision contained in this Agreement conflicts with any provision of any other
Loan Document, the provision contained in this Agreement shall govern and
control.  Notwithstanding the foregoing, if any provision in this Agreement or
any other Loan Document conflicts with any provision in the Applicable Order,
the provision in the Applicable Order shall govern and control.

 

13.19                  Reinstatement.  To the maximum extent permitted by law,
this Agreement, and the Obligations, shall continue to be effective or be
reinstated, as the case may be, if at any time any amount received by any Agent
or Lender in respect of the Obligations is rescinded or must otherwise be
restored or returned by any such Person upon the insolvency, administration,
bankruptcy, dissolution, liquidation or reorganization of any Borrower or any
other Person or upon the appointment of any receiver, intervenor, conservator,
trustee or similar official for any Borrower or any other Person or any
substantial part of its assets, or otherwise, all as though such payments had
not been made.

 

13.20                  Parties Including Trustees; Bankruptcy Court
Proceedings.  This Agreement, the other Loan Documents, and all Liens and other
rights and privileges created hereby or pursuant hereto or to any other Loan
Document shall be binding upon each Loan Party, the estate of each Loan Party,
and any trustee, other estate representative or any successor in interest of any
Loan Party in any Chapter 11 Case or any subsequent case commenced under
Chapter 7 of the Bankruptcy Code, and shall not be subject to Section 365 of the
Bankruptcy Code.  This Agreement and the other Loan Documents shall be binding
upon, and inure to the benefit of, the successors of the Agent and the Lenders
and their respective assigns, transferees and endorsees.  The Liens created by
this Agreement and the other Loan Documents shall be and remain valid and
perfected in the event of the substantive consolidation or conversion of any
Chapter 11 Case or any other bankruptcy case of any Loan Party to a case under
Chapter 7 of the Bankruptcy Code or in the event of dismissal of any Chapter 11
Case or the release of any Collateral from the jurisdiction of the Bankruptcy
Court for any reason, without the necessity that the Agent file financing
statements or otherwise perfect its Liens under applicable law.  No Loan Party
may assign, transfer, hypothecate or otherwise convey its rights, benefits,
obligations or duties hereunder or under any of the other Loan Documents without
the prior express written consent of the Agent

 

107

--------------------------------------------------------------------------------


 

and the Lenders.  Any such purported assignment, transfer, hypothecation or
other conveyance by any Loan Party without the prior express written consent of
the Agent and the Lenders shall be void.  The terms and provisions of this
Agreement are for the purpose of defining the relative rights and obligations of
each Loan Party, the Agent and the Lenders with respect to the transactions
contemplated hereby and no Person shall be a third party beneficiary of any of
the terms and provisions of this Agreement or any of the other Loan Documents.

 

ARTICLE 14


GUARANTY


 

14.1                        Guaranty.  Each of Fleetwood and FMC hereby
absolutely and unconditionally guarantees the punctual payment when due, whether
at stated maturity, by acceleration or otherwise, of all Obligations of each
Borrower, now outstanding or hereafter arising under or in connection with this
Agreement or any other Loan Document, whether for principal of any Loan or the
interest thereon (including any interest which accrues after the filing of any
proceeding in bankruptcy, or would have accrued but for such filing) or Letters
of Credit or liabilities thereunder or for fees, taxes, additional compensation,
expense reimbursements, indemnification or otherwise as provided in this
Agreement and the other Loan Documents, pursuant to, subject to, and limited by
the terms and conditions of the Fleetwood Guaranty and the FMC Guaranty,
respectively, and the terms and conditions of each of the Fleetwood Guaranty and
the FMC Guaranty are hereby incorporated by reference.

 

[Signatures on Following Page]

 

108

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have entered into this Credit Agreement on the
date first above written.

 

 

 

 

BORROWERS:

 

 

 

 

 

FLEETWOOD HOLDINGS INC.

 

 

 

 

 

FLEETWOOD HOMES OF ARIZONA, INC.

 

 

 

 

 

FLEETWOOD HOMES OF CALIFORNIA, INC.

 

 

 

 

 

FLEETWOOD HOMES OF FLORIDA, INC.

 

 

 

 

 

FLEETWOOD HOMES OF GEORGIA, INC.

 

 

 

 

 

FLEETWOOD HOMES OF IDAHO, INC.

 

 

 

 

 

FLEETWOOD HOMES OF INDIANA, INC.

 

 

 

 

 

FLEETWOOD HOMES OF KENTUCKY, INC.

 

 

 

 

 

FLEETWOOD HOMES OF NORTH CAROLINA, INC.

 

 

 

 

 

FLEETWOOD HOMES OF OREGON, INC.

 

 

 

 

 

FLEETWOOD HOMES OF PENNSYLVANIA, INC.

 

 

 

 

 

FLEETWOOD HOMES OF TENNESSEE, INC.

 

 

 

 

 

FLEETWOOD HOMES OF TEXAS, L.P.

 

 

By:

FLEETWOOD GENERAL PARTNER
OF TEXAS, INC., its General Partner

 

 

 

 

 

FLEETWOOD HOMES OF VIRGINIA, INC.

 

 

 

 

 

FLEETWOOD HOMES OF WASHINGTON, INC.

 

 

 

 

 

FLEETWOOD MOTOR HOMES OF CALIFORNIA, INC.

 

 

 

 

 

FLEETWOOD MOTOR HOMES OF INDIANA, INC.

 

 

 

 

 

FLEETWOOD MOTOR HOMES OF PENNSYLVANIA, INC.

 

 

 

 

 

FLEETWOOD TRAVEL TRAILERS OF CALIFORNIA, INC.

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

FLEETWOOD TRAVEL TRAILERS OF INDIANA, INC.

 

 

 

 

 

FLEETWOOD TRAVEL TRAILERS OF KENTUCKY, INC.

 

 

 

 

 

FLEETWOOD TRAVEL TRAILERS OF MARYLAND, INC.

 

 

 

 

 

FLEETWOOD TRAVEL TRAILERS OF OHIO, INC.

 

 

 

 

 

FLEETWOOD TRAVEL TRAILERS OF OREGON, INC.

 

 

 

 

 

FLEETWOOD TRAVEL TRAILERS OF TEXAS, INC.

 

 

 

 

 

GOLD SHIELD, INC.

 

 

 

 

 

GOLD SHIELD OF INDIANA, INC.

 

 

 

 

 

CONTINENTAL LUMBER PRODUCTS, INC.

 

 

 

 

 

FLEETWOOD GENERAL PARTNER OF TEXAS, INC.

 

 

 

 

 

FLEETWOOD HOMES INVESTMENT, INC.

 

 

 

 

 

 

 

 

By:

/s/ Elden L. Smith

 

 

Name:

Elden L. Smith

 

 

Title:

President, Chief Executive Officer

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

GUARANTOR:

 

 

 

 

 

 

 

 

FLEETWOOD ENTERPRISES, INC.

 

 

 

 

 

 

 

 

By:

/s/ Elden L. Smith

 

 

Name:

Elden L. Smith

 

 

Title:

President, Chief Executive Officer

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

AGENT:

 

 

 

 

 

BANK OF AMERICA, N.A., as Agent

 

 

 

 

 

 

 

 

By:

/s/ Todd Eggertsen

 

 

Name:

Todd Eggertsen

 

 

Title:

Vice President

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

LENDERS:

 

 

 

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Todd Eggertsen

 

 

Name:

Todd Eggertsen

 

 

Title:

Vice President

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION
(formerly known as WACHOVIA CAPITAL FINANCE
CORPORATION (WESTERN)), N.A., as a Lender

 

 

 

 

 

 

 

 

By:

/s/ D. Bruce Laughton

 

 

Name:

D. Bruce Laughton

 

 

Title:

Managing Director

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

TEXTRON FINANCIAL CORPORATION, as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Norbert Schmidt

 

 

Name:

Norbert Schmidt

 

 

Title:

Senior Account Exec

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Robin L. Amola

 

 

Name:

Robin L. Amola

 

 

Title:

Vice President

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

WELLS FARGO FOOTHILL, INC.
f/k/a FOOTHILL CAPITAL CORPORATION, as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Juan Barrera

 

 

Name:

JUAN BARRERA

 

 

Title:

VICE PRESIDENT

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

ANNEX A

to
Credit Agreement

 

Definitions

 

Capitalized terms used in the Loan Documents shall have the following respective
meanings (unless otherwise defined therein), and all Section references in the
following definitions shall refer to Sections of the Agreement:

 

“1998 Subordinated Debentures” means Fleetwood’s 6% Convertible Subordinated
Debentures due February 15, 2028 issued in the original principal amount of two
hundred ninety-six million four hundred thousand Dollars ($296,400,000).

 

“2003 Subordinated Debentures” means Fleetwood’s 5% Convertible Senior
Subordinated Debentures due 2023 issued in the original principal amount of one
hundred million Dollars ($100,000,000).

 

“2008 Intercreditor Agreement” means the intercreditor agreement entered into in
connection with the issuance of the 2008 Senior Secured Debentures, by and among
the Agent, on behalf of the Lenders, and the holders of such 2008 Senior Secured
Debentures (or their agent or trustee), dated December 12, 2008, as it may be
amended, supplemented or otherwise modified form time to time in accordance with
the terms thereof.

 

“2008 Mortgage Debt” means Debt incurred under that certain loan agreement dated
as of August 22, 2008 among Fleetwood Motor Homes of California, Inc. and
Fleetwood Homes of California, Inc., as borrowers, and ISIS Lending, LLC, as
lender.

 

“2008 Mortgage Debt Priority Assets” means the Real Estate described and
identified as such on Schedule 6.11.

 

“2008 Senior Secured Debenture Guaranty” means any subordinated Guaranty of the
2008 Senior Secured Debentures by a Subsidiary of Fleetwood that is a Loan
Party; provided that such Guaranty shall be subordinated in right of payment to
the prior payment of the Obligations, and shall otherwise be in form and
substance and on terms reasonably acceptable to the Agent.

 

“2008 Senior Secured Debenture Hazardous Substances Indemnity Agreement” means
any hazardous substances indemnity agreement granted by any pledgor party to any
mortgage permitted by clause (j) of the definition of Permitted Liens in favor
of the holders of the 2008 Senior Secured Debenture Guaranties or any agent or
trustee acting on their behalf, provided that (a) the form thereof is
substantially consistent with the form of the Amended and Restated Hazardous
Substances Indemnity Agreement, dated January 5, 2007, by each of the Loan
Parties named therein as Indemnitors and the Agent, and (b) such indemnity
agreements, regardless of whether pertaining to Mortgaged Property or Real
Estate that does not constitute Collateral, shall be subordinated in right of
payment to the prior payment of the Obligations, and shall otherwise be in form
and substance and on terms reasonably acceptable to the Agent.

 

A-1

--------------------------------------------------------------------------------


 

“2008 Senior Secured Debentures” means Fleetwood’s 14% Senior Secured Notes due
2011 issued in the original principal amount of approximately eighty-one million
four hundred thousand Dollars ($81,400,000).

 

“2008 Senior Secured Debentures Priority Assets” means the Real Estate described
and identified as such on Schedule 6.11 and the assets subject to any Lien
incurred in accordance with clause (k) of the definition of Permitted Liens.

 

“Accounts” means, as to any Person, all of such Person’s now owned or hereafter
acquired or arising accounts, as defined in the UCC, including any rights to
payment for the sale or lease of goods or rendition of services, whether or not
they have been earned by performance.

 

“Account Debtor” means each Person obligated in any way on or in connection with
an Account.

 

“ACH Transactions” means any cash management or related services including the
automatic clearinghouse transfer of funds by the Bank for the account of any
Loan Party pursuant to agreement or overdrafts.

 

“Additional Real Estate Subfacility Assets” means the Real Estate described and
identified as such on Schedule 6.11 and, from and after the date that the Loan
Parties shall have complied with Section 7.23, the Closing Date Encumbered Real
Estate Asset.

 

“Affected Lender” has the meaning specified in Section 4.6(a).

 

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person or which owns, directly or indirectly, ten percent (10%) or more of
the outstanding equity interest of such Person.  A Person shall be deemed to
control another Person if the controlling Person possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of the other Person, whether through the ownership of voting
securities, by contract, or otherwise.

 

“Affirmation Agreements” means, collectively, the Affirmation of Security
Agreement, the Affirmation of Pledge Agreement, the Affirmation of Fleetwood
Guaranty, the Affirmation of FMC Guaranty, the Affirmation of Subsidiary
Guaranty, the Affirmation of Patent and Trademark Security Agreement, the
Affirmation of Copyright Security Agreement, the Confirmation Agreement and the
Third Amendment to Indemnity Agreement.

 

“Affirmation of Copyright Security Agreement” means that certain Affirmation of
Amended and Restated Copyright Security Agreement dated as of the Closing Date
among the Loan Parties and the Agent.

 

“Affirmation of Fleetwood Guaranty” means that certain Affirmation of Third
Amended and Restated Fleetwood Guaranty dated as of the Closing Date between
Fleetwood and the Agent.

 

A-2

--------------------------------------------------------------------------------


 

“Affirmation of FMC Guaranty” means that certain Affirmation of Third Amended
and Restated FMC Guaranty dated as of the Closing Date between FMC and the
Agent.

 

“Affirmation of Patent and Trademark Security Agreement” means that certain
Affirmation of Amended and Restated Patent and Trademark Security Agreement
dated as of the Closing Date among the Loan Parties and the Agent.

 

“Affirmation of Pledge Agreement” means that certain Affirmation of Amended and
Restated Pledge Agreement dated as of the Closing Date among the Loan Parties
and the Agent.

 

“Affirmation of Security Agreement” means that certain Affirmation of Second
Amended and Restated Security Agreement dated as of the Closing Date among the
Borrowers, the Guarantors and the Agent.

 

“Affirmation of Subsidiary Guaranty” means that certain Affirmation of Third
Amended and Restated Subsidiary Guaranty dated as of the Closing Date among the
Subsidiary Guarantors and the Agent.

 

“Agent” has the meaning given such term in the preamble.

 

“Agent Advances” has the meaning specified in Section 1.2(i).

 

“Agent’s Liens” means the Liens in the Collateral granted to the Agent, for the
benefit of the Lenders, Bank, and the Agent pursuant to the Loan Documents.

 

“Agent-Related Persons” means the Agent, together with its Affiliates, and the
officers, directors, employees, counsel, representatives, agents and
attorneys-in-fact of the Agent and such Affiliates.

 

“Aggregate Revolver Outstandings” means, at any date of determination:  the sum
of the following for all Borrowers: (a) the unpaid balance of Revolving Loans,
(b) the aggregate amount of Pending Revolving Loans, (c) one hundred percent
(100%) of the aggregate undrawn face amount of all outstanding Letters of
Credit, and (d) the aggregate amount of any unpaid reimbursement obligations in
respect of Letters of Credit.

 

“Agreement” means the Fourth Amended and Restated Senior Secured Super-Priority
Debtor-In-Possession Credit Agreement to which this Annex A is attached, as from
time to time amended, supplemented, modified or restated.

 

“Anniversary Date” means each anniversary of the Closing Date.

 

“Applicable Margin” means with respect to the Revolving Loans and all other
Obligations a rate per annum of four and one half percent (4.5%).

 

“Applicable Order” means the Interim Order until such time as the Final Order
shall have been entered and, thereafter, the Final Order.

 

A-3

--------------------------------------------------------------------------------


 

“Appraised Orderly Liquidation Value” means the orderly liquidation value of any
property set forth in any appraisal delivered in connection with this Agreement
or the Security Agreement.

 

“Approved Budget” means a weekly delivered rolling 13-week post-petition budget
that is acceptable to the Agent and the Required Lenders, the initial version of
which is approved by the Bankruptcy Court and attached as an exhibit to the
Interim Order; provided that any Approved Budget may be subsequently amended,
supplemented or replaced by the Borrowers with the approval of the Agent and the
Required Lenders and without further approval of the Bankruptcy Court (with any
such supplement that solely adds an additional Measurement Period deemed
acceptable if no objection thereto is made by the Agent or the Required Lenders
within two (2) Business Days of receipt thereof).

 

“Assigned Contracts” means, collectively, all of the Loan Parties’ rights and
remedies under, and all moneys and claims for money due or to become due to any
Loan Party under those contracts set forth on Schedule 1.1 attached hereto, and
any other material contracts, and any and all amendments, supplements,
extensions, and renewals thereof including all rights and claims of any Loan
Party now or hereafter existing:  (i) under any insurance, indemnities,
warranties, and guarantees provided for or arising out of or in connection with
any of the foregoing agreements; (ii) for any damages arising out of or for
breach or default under or in connection with any of the foregoing contracts;
(iii) to all other amounts from time to time paid or payable under or in
connection with any of the foregoing agreements; or (iv) to exercise or enforce
any and all covenants, remedies, powers and privileges thereunder.

 

“Assignee” has the meaning specified in Section 11.2(a).

 

“Assignment and Acceptance” has the meaning specified in Section 11.2(a).

 

“Assuming Lender” has the meaning specified in Section 4.6(b).

 

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other counsel engaged by the Agent and, without
duplication, the reasonably allocated costs and expenses of internal legal
services of the Agent.

 

“Availability” means, at any time (a) the lesser of (i) the Maximum Amount minus
the Aggregate Revolver Outstandings or (ii) the Borrowing Base minus the
Aggregate Revolver Outstandings minus (b) Reserves other than Reserves deducted
in calculating the Borrowing Base.

 

“Bank” means Bank of America, N.A., a national banking association, or any
successor entity thereto.

 

“Bank Products” means any one or more of the following types of services or
facilities extended to Fleetwood or any of its Subsidiaries by the Bank or any
affiliate of the Bank in reliance on the Bank’s agreement to indemnify such
affiliate:  (i) credit cards; (ii) ACH Transactions; (iii) cash management,
including controlled disbursement services; and (iv) Hedge Agreements.

 

A-4

--------------------------------------------------------------------------------


 

“Bank Product Reserves” means all reserves which the Agent from time to time
establishes in its reasonable discretion for the Bank Products then provided or
outstanding.

 

“Bankruptcy Code” has the meaning given that term in the recitals to the
Agreement.

 

“Bankruptcy Court” has the meaning given that term in the recitals to the
Agreement.

 

“Bankruptcy Rules” shall mean the Federal Rules of Bankruptcy Procedure, as the
same may from time to time be in effect and applicable to the Chapter 11 Cases.

 

“Base Rate” means, for any day, the rate of interest in effect for such day as
publicly announced from time to time by the Bank in Charlotte, North Carolina as
its “prime rate” (the “prime rate” being a rate set by the Bank based upon
various factors including the Bank’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate).  Any change
in the prime rate announced by the Bank shall take effect at the opening of
business on the day specified in the public announcement of such change.  Each
Interest Rate based upon the Base Rate shall be adjusted simultaneously with any
change in the Base Rate.

 

“Bidding Procedures Order” means an order by the Bankruptcy Court identifying a
“stalking-horse bidder” and approving a bidding process and procedures for a
sale of the assets comprising either (i) the Manufactured Homes Division or
(ii) substantially all of the non-idle assets (including, without limitation,
the Manufactured Homes Division) of Fleetwood and its Subsidiaries, in form and
substance reasonably acceptable to the Agent.

 

“Blocked Account Agreement” means an agreement among a Borrower, the Agent and a
Clearing Bank, in form and substance reasonably satisfactory to the Agent,
concerning the collection of payments which represent the proceeds of Accounts
or of any other Collateral.

 

“Borrowers” has the meaning given that term in the preamble to the Agreement.

 

“Borrowing” means a borrowing hereunder consisting of Revolving Loans made on
the same day by the Lenders to a Borrower or by Bank in the case of a Borrowing
funded by Non-Ratable Loans or by the Agent in the case of a Borrowing
consisting of an Agent Advance, or the issuance of Letters of Credit hereunder.

 

 “Borrowing Base” means an amount equal to (a) the sum of (i) eighty-five
percent (85%) of the Net Amount of its Eligible Accounts, plus (ii) the lesser
of (A) the Maximum Inventory Loan Amount and (B) the sum of (1) the lesser of
(I) fifty-five percent (55%) of its Eligible Inventory, valued at the lower of
cost on a first-in, first-out basis or market (other than motor home chassis)
and (II) eighty-five percent (85%) of the Appraised Orderly Liquidation Value of
its Eligible Inventory (other than motor home chassis) calculated in a manner
consistent with the methodology used in such appraisal and (2) the lesser of
(I) eighty percent (80%) of its Eligible Inventory, valued at the lower of cost
on a first-in, first-out basis or market (consisting of motor home chassis) and
(II) ninety percent (90%) of the Appraised

 

A-5

--------------------------------------------------------------------------------


 

Orderly Liquidation Value of its Eligible Inventory (consisting of motor home
chassis) calculated in a manner consistent with the methodology used in such
appraisal, plus (iii) the lesser of (1) thirty five percent (35%) of the
appraised fair market value (limited to a twelve (12) month marketing timeframe)
of its Real Estate Subfacility Assets subject to a Mortgage and (2) the Maximum
Real Estate Loan Amount; provided that notwithstanding the foregoing in this
subclause (iii), during the period commencing on the Closing Date and
terminating at the close of business of the sixtieth (60th) day after the
Closing Date, this amount shall be or shall be deemed to be no less than fifteen
million Dollars ($15,000,000), plus (iv) ninety-five percent (95%) of the amount
of Borrowing Base Cash Collateral in an amount not to exceed the lesser of
(X) fifty million Dollars ($50,000,000) and (Y) the aggregate undrawn face
amount of all outstanding Letters of Credit issued hereunder minus (b) Reserves
from time to time established by the Agent in its reasonable credit judgment
(provided that following the establishment or increase of any such Reserves by
the Agent, such Reserves shall not be removed or decreased by the Agent without
the prior consent of the Majority Lenders).  Notwithstanding anything to the
contrary in the Loan Documents, the amount advanced against aggregate
manufactured housing Inventory shall not exceed the lesser of (A) ten million
Dollars ($10,000,000) and (B) thirty percent (30%) of the Borrowing Base
attributable to aggregate Eligible Inventory.

 

“Borrowing Base Cash Collateral” means the balance of cash held by such Person
in the United States on such date, which cash is held in a segregated account
with the Agent that is subject to a deposit account control agreement in form
and substance acceptable to the Agent  (it being understood that such agreement
shall provide that cash may not be released from such account without the
consent of the Agent), are subject to a first priority, perfected Lien in favor
of the Agent, and the use of which is not otherwise restricted, by law or by
agreement.

 

“Borrowing Base Certificate” means a certificate, in form and substance
reasonably satisfactory to Agent, by which Borrowers certify the calculation of
the Borrowing Base.  All calculations of the Borrowing Base in connection with
the preparation of any Borrowing Base Certificate shall originally be made by
FMC and certified to the Agent; provided, that the Agent shall have the right to
review and adjust, in the exercise of its reasonable credit judgment, any such
calculation (1) to reflect its reasonable estimate of declines in value of any
of the Collateral described therein, and (2) to the extent that such calculation
is not in accordance with this Agreement.

 

“Business Day” means (a) any day that is not a Saturday, Sunday, or a day on
which banks in Los Angeles, California or Charlotte, North Carolina are required
or permitted to be closed.

 

“Business Unit” means (a) for purposes of Section 5.2(c), Section 5.2(f) and
Section 8.1(o),  the Borrowers; and (b) for all other purposes, (i) the
Borrowers, (ii)  the Excluded Subsidiaries; (iii) the Inactive Subsidiaries; and
(iv) Fleetwood.

 

“Canadian Security Agreement” means the Canadian Security Agreement, dated as of
the Original Closing Date between Fleetwood Canada and the Agent for the benefit
of the Agent and the Lenders.

 

A-6

--------------------------------------------------------------------------------


 

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any bank or of any corporation controlling a bank.

 

“Capital Expenditures” means all payments due during any relevant period
(whether or not paid during any fiscal period) in respect of the cost of any
fixed asset or improvement, or replacement, substitution, or addition thereto,
which has a useful life of more than one year, including, without limitation,
those costs arising in connection with the direct or indirect acquisition of
such asset by way of increased product or service charges or in connection with
a Capital Lease.

 

“Capital Lease” of a Person means any lease of property by such Person which, in
accordance with GAAP, should be reflected as a capital lease on the balance
sheet of such Person.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock or other equity interests, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants, rights, options to purchase or other rights to acquire
any of the foregoing.

 

“Carve-Out” means an exception to the Liens granted under this Agreement or
priority of claims granted hereunder for the payment of: (a) all fees required
to be paid to the Clerk of the Bankruptcy Court and to the Office of the United
States Trustee under 28 U.S.C. § 1930(a), (b) professional fees that are
incurred and unpaid prior to the earlier of the Termination Date and the date on
which any Loan Party or any Committee has received notice (or any member of
senior management of any of the Loan Parties (including, without limitation, any
person described in the definition of “Responsible Officer”) otherwise has
knowledge) of an Event of Default (as used herein, the “Cutoff Date”), and
invoiced and payable or become payable under Sections 330 and 331 of the
Bankruptcy Code, whether prior to or after the Cutoff Date (the “Pre-Trigger
Pipeline Claims”) (but only to the extent that such fees are payable pursuant to
an order of the Bankruptcy Court and such fees either (X) are payable or become
payable in accordance with the Approved Budget or permitted variances or waivers
thereto or (Y), without duplication, have actually been incurred but are not yet
payable but only to the extent that such fees fall within the maximum amount of
“Accrued Professional Fees Net of Retainers” as set forth in the Approved Budget
as of the Cutoff Date), and (c) without duplication of the amounts described in
clause (b) above, professional fees payable or that become payable under
Sections 330 and 331 of the Bankruptcy Code in an aggregate amount not to exceed
one million five hundred thousand dollars ($1,500,000) (the “Carve-Out Cap”)
incurred after the occurrence of the Cutoff Date (but only to the extent such
fees are payable or become payable pursuant to an order of the Bankruptcy Court,
and provided that, to the extent any Pre-Trigger Pipeline Claims are unpaid
because they are in excess of the amounts set forth in the Approved Budget or
permitted variances thereof, such Pre-Trigger Pipeline Claims shall be entitled
to be paid out of the Carve-Out, and shall reduce, the Carve-Out Cap). Claims
with respect to any fees entitled to be paid in accordance with clause (c) of
the Carve-Out are referred to herein as the “Post-Trigger Claims.”

 

A-7

--------------------------------------------------------------------------------


 

“Cash Collateral” has the meaning specified in Section 1.4(g).

 

“Cash Management Order” means the Interim Order Pursuant to 11 U.S.C. Sections
105, 361, 362, 363, and 364 and Rules 2002, 4001, and 9014 of the Federal
Rules of Bankruptcy Procedure (1) Authorizing Use of Cash Collateral by the
Debtors and Providing for Adequate Protection, (2) Modifying the Automatic Stay,
and (3) Scheduling a Final Hearing entered by the Bankruptcy Court on March 12,
2009.

 

“Change of Control” means either (i) a change shall occur in the Board of
Directors of Fleetwood so that a majority of the Board of Directors of Fleetwood
ceases to consist of the individuals who constituted the Board of Directors of
Fleetwood on the Closing Date (or individuals whose election or nomination for
election was approved by a vote of more than fifty percent (50%) of the
directors then in office who either were directors of Fleetwood on the Closing
Date or whose election or nomination for election previously was so approved);
or (ii) any Person or Group (within the meaning of Rule 13d-3 of the Securities
and Exchange Commission), shall become or be the owner, directly or indirectly,
beneficially or of record, of shares representing more than twenty percent (20%)
of the aggregate ordinary voting power represented by the issued and outstanding
Capital Stock of Fleetwood on a fully diluted basis; or (iii) except as
permitted hereunder, any Loan Party (other than Fleetwood) ceases to be a direct
or indirect wholly-owned Subsidiary of Fleetwood.

 

“Chapter 11 Case” and “Chapter 11 Cases” have the respective meanings assigned
to them in the recitals to this Agreement.

 

“Chattel Paper” means, as to any Person, all of such Person’s now owned or
hereafter acquired chattel paper, as defined in the UCC, including electronic
chattel paper.

 

“Clearing Bank” means the Bank or any other banking institution with which a
Payment Account has been established pursuant to a Blocked Account Agreement.

 

“Closing Date” means the date of the Agreement to occur promptly following the
entry of the Interim Order by the Bankruptcy Court approving this Agreement on
an interim basis.

 

“Closing Date Encumbered Real Estate Asset” means that certain Real Estate asset
previously identified to the Agent as Plant 43-3 (with an approximate appraised
value of $300,000), until such time as, to the extent that the Liens on such
Real Estate asset are released, the Loan Parties shall have caused such property
to become an Additional Real Estate Subfacility Asset in accordance with
Section 7.23.

 

“Closing Fee” has the meaning specified in Section 2.4.

 

“Code” means the Internal Revenue Code of 1986.

 

“COLI Policies” means those insurance policies identified on Schedule A attached
hereto.

 

A-8

--------------------------------------------------------------------------------


 

“Collateral” means all of the Loan Parties’ personal property, any Mortgaged
Property, and all other assets of any Person (including, without limitation, but
subject to approval of the Bankruptcy Court in the Final Order, proceeds of any
avoidance and recovery actions of Borrowers under Chapter 5 of the Bankruptcy
Code relating to, arising from or otherwise connected to the Collateral) from
time to time subject to the Agent’s Liens securing payment or performance of the
Obligations.

 

“Collateral Agent” means Bank of America, N.A., a national banking association,
in its capacity as collateral agent, or any successor entity thereto.

 

“Commitment” means, at any time with respect to a Lender, the principal amount
set forth beside such Lender’s name under the heading “Commitment” on Schedule
1.2 attached hereto or on the signature page of the Assignment and Acceptance
pursuant to which such Lender became a Lender hereunder in accordance with the
provisions of Section 11.2, as such Commitment may be adjusted from time to time
in accordance with the provisions of Section 11.2, and “Commitments” means,
collectively the aggregate amount of the commitments of all of the Lenders.

 

“Committees” shall mean, collectively, any official committee of unsecured
creditors (and any other committee) appointed by the United States Trustee or by
order of the Bankruptcy Court in any Chapter 11 Case and each such Committee
shall be referred to herein as a Committee.

 

“Confirmation Agreement” means that certain Confirmation Agreement re: Canadian
Guaranty and Security Agreement dated as of the Closing Date among Canadian
Guarantor and the Agent.

 

“Contaminant” means any waste, pollutant, hazardous substance, toxic substance,
hazardous waste, special waste, petroleum or petroleum-derived substance or
waste, asbestos in any form or condition, polychlorinated biphenyls (“PCBs”), or
any constituent of any such substance or waste.

 

“Contribution Agreement” means the Contribution, Indemnity and Subrogation
Agreement, dated as of the Original Closing Date, among the Loan Parties.

 

“Copyright” has the meaning specified in Copyright Security Agreement.

 

“Copyright Security Agreement” means the Amended and Restated Copyright Security
Agreement, dated as of the Closing Date, executed and delivered by a Loan Party
to the Agent, for the benefit of the Agent and the Lenders, to evidence and
perfect the Agent’s security interest in such Loan Party’s present and future
copyrights and related licenses and rights.

 

“Credit Support” has the meaning specified in Section 1.4(a).

 

“Debt” means, with respect to any Person and without duplication, all
liabilities, obligations and indebtedness of such Person to any other Person, of
any kind or nature, now or hereafter owing, arising, due or payable, howsoever
evidenced, created, incurred, acquired or owing, whether primary, secondary,
direct, contingent, fixed or otherwise, consisting of

 

A-9

--------------------------------------------------------------------------------


 

indebtedness for borrowed money or the deferred purchase price of property,
excluding trade payables incurred in the ordinary course of business, but
including (a) all Obligations; (b) all obligations and liabilities of any other
Person secured by any Lien on the such Person’s property, even though such
Person shall not have assumed or become liable for the payment thereof;
provided, however, that all such obligations and liabilities which are limited
in recourse to such property shall be included in Debt only to the extent of the
book value of such property as would be shown on a balance sheet of such Person
prepared in accordance with GAAP; (c) all obligations or liabilities created or
arising under any Capital Lease or conditional sale or other title retention
agreement with respect to property used or acquired by such Person, even if the
rights and remedies of the lessor, seller or lender thereunder are limited to
repossession of such property; provided, however, that all such obligations and
liabilities which are limited in recourse to such property shall be included in
Debt only to the extent of the book value of such property as would be shown on
a balance sheet of such Person prepared in accordance with GAAP; (d) all
obligations and liabilities under Guaranties; (e) the present value (discounted
at the Base Rate) of lease payments due under synthetic leases; and (f) all
obligations and liabilities under any preferred stock (including the Trust
Securities) or similar securities.

 

“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured, waived, or otherwise remedied
during such time) constitute an Event of Default.

 

“Default Rate” means a fluctuating per annum interest rate at all times equal to
the sum of (a) the otherwise applicable Interest Rate plus (b) two percent (2%)
per annum.  Each Default Rate shall be adjusted simultaneously with any change
in the applicable Interest Rate.  In addition, the Default Rate shall result in
an increase in the Letter of Credit Fee by two (2) percentage points per annum
during any period for which the Default Rate is applied.

 

“Defaulting Lender” has the meaning specified in Section 12.15(c).

 

“Designated Account” has the meaning specified in Section 1.2(c).

 

“Distribution” means, in respect of any Person: (a) the payment or making of any
dividend or other distribution of property in respect of Capital Stock of such
Person, other than distributions in Capital Stock of the same class; or (b) the
redemption or other acquisition by such Person of its Capital Stock.

 

“Documents” means, with respect to any Person, all documents as such term is
defined in the UCC, including bills of lading, warehouse receipts or other
documents of title, now owned or hereafter acquired by such Person.

 

“DOL” means the United States Department of Labor or any successor department or
agency.

 

“Dollar” and “$” means dollars in the lawful currency of the United States. 
Unless otherwise specified, all payments under the Agreements shall be made in
Dollars.

 

A-10

--------------------------------------------------------------------------------


 

“Eligible Accounts” means the Accounts of FMC (which for purposes of this
definition only shall include Fleetwood Canada) which the Agent in the exercise
of its reasonable commercial discretion determines to be Eligible Accounts. 
Without limiting the discretion of the Agent to establish other criteria of
ineligibility, Eligible Accounts shall not, unless the Agent in its sole
discretion elects (which discretion cannot be exercised without the consent of
all Lenders), include any Account:

 

(a)           with respect to which more than sixty (60) days have elapsed since
the date of the original invoice therefor;

 

(b)           with respect to which any of the representations, warranties,
covenants, and agreements contained in the Security Agreement are incorrect or
have been breached;

 

(c)           with respect to which Account (or any other Account due from such
Account Debtor), in whole or in part, two or more checks, promissory notes,
drafts, trade acceptances or other instruments for the payment of money have
been received, presented for payment and returned uncollected for any reason
within any six (6) month period;

 

(d)           which represents a progress billing (as hereinafter defined); for
the purposes hereof, “progress billing” means any invoice for goods sold or
leased or services rendered under a contract or agreement pursuant to which the
Account Debtor’s obligation to pay such invoice is conditioned upon a Borrower’s
completion of any further performance under the contract or agreement;

 

(e)           with respect to which any one or more of the following events has
occurred to the Account Debtor on such Account:  death or judicial declaration
of incompetency of an Account Debtor who is an individual; the filing by or
against the Account Debtor of a request or petition for liquidation,
reorganization, arrangement, adjustment of debts, adjudication as a bankrupt,
winding-up, or other relief under the bankruptcy, insolvency, or similar laws of
the United States, any state or territory thereof, or any foreign jurisdiction,
now or hereafter in effect; the making of any general assignment by the Account
Debtor for the benefit of creditors; the appointment of a receiver or trustee
for the Account Debtor or for any of the assets of the Account Debtor,
including, without limitation, the appointment of or taking possession by a
“custodian,” as defined in the Bankruptcy Code; the institution by or against
the Account Debtor of any other type of insolvency proceeding (under the
bankruptcy laws of the United States or otherwise) or of any formal or informal
proceeding for the dissolution or liquidation of, settlement of claims against,
or winding up of affairs of, the Account Debtor; the sale, assignment, or
transfer of all or any material part of the assets of the Account Debtor (unless
the transferee is, in the Agent’s judgment, able to pay); the nonpayment
generally by the Account Debtor of its debts as they become due; or the
cessation of the business of the Account Debtor as a going concern;

 

(f)            if fifty percent (50%) or more of the aggregate Dollar amount of
outstanding Accounts owed at such time by the Account Debtor thereon is
classified as ineligible under clause (a) above;

 

(g)           owed by an Account Debtor which: (i) does not maintain its chief
executive office in the United States of America or Canada (other than the
Province of Newfoundland); or (ii) is not organized under the laws of the United
States of America or

 

A-11

--------------------------------------------------------------------------------


 

Canada or any state or province thereof; or (iii) is the government of any
foreign country or sovereign state, or of any state, province, municipality, or
other political subdivision thereof, or of any department, agency, public
corporation, or other instrumentality thereof; except to the extent that such
Account is secured or payable by a letter of credit satisfactory to the Agent in
its discretion;

 

(h)           owed by an Account Debtor which is an Affiliate or employee of
Fleetwood or any of its Subsidiaries;

 

(i)            except as provided in clause (k) below, with respect to which
either the perfection, enforceability, or validity of the Agent’s Liens in such
Account, or the Agent’s right or ability to obtain direct payment to the Agent
of the proceeds of such Account, is governed by any federal, state, or local
statutory requirements other than those of the UCC;

 

(j)            owed by an Account Debtor to which Fleetwood or any of its
Subsidiaries, is indebted in any way, or which is subject to any right of setoff
or recoupment by the Account Debtor, unless the Account Debtor has entered into
an agreement acceptable to the Agent to waive setoff rights; or if the Account
Debtor thereon has disputed liability or made any claim with respect to any
other Account due from such Account Debtor; but in each such case only to the
extent of such indebtedness, setoff, recoupment, dispute, or claim;

 

(k)           owed by the government of the United States of America, or any
department, agency, public corporation, or other instrumentality thereof, unless
the Federal Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et
seq.), and any other steps necessary or desirable to perfect the Agent’s Liens
therein, have been complied with to the Agent’s satisfaction with respect to
such Account;

 

(l)            owed by any state, municipality, or other political subdivision
of the United States of America, or any department, agency, public corporation,
or other instrumentality thereof and as to which the Agent determines that its
Lien therein is not or cannot be perfected;

 

(m)          which represents a sale on a bill-and-hold, guaranteed sale, sale
and return, sale on approval, consignment, or other repurchase or return basis;

 

(n)           which is evidenced by a promissory note or other instrument or by
chattel paper;

 

(o)           if the Agent believes, in the exercise of its reasonable
commercial judgment, that such Account may not be collected for any reason;

 

(p)           with respect to which the Account Debtor is located in any state
requiring the filing of a Notice of Business Activities Report or similar report
in order to permit a Borrower to seek judicial enforcement in such State of
payment of such Account, unless such Borrower has qualified to do business in
such state or has filed a Notice of Business Activities Report or equivalent
report for the then current year;

 

A-12

--------------------------------------------------------------------------------


 

(q)           which arises out of a sale not made in the ordinary course of a
Borrower’s business;

 

(r)            with respect to which the goods giving rise to such Account have
not been shipped and delivered to and accepted by the Account Debtor or the
services giving rise to such Account have not been performed by a Borrower, and,
if applicable, accepted by the Account Debtor, or the Account Debtor revokes its
acceptance of such goods or services;

 

(s)           owed by an Account Debtor which is obligated to FMC or Fleetwood,
as applicable respecting Accounts the aggregate unpaid balance of which exceeds
ten percent (10%) of the aggregate unpaid balance of all Accounts owed to FMC or
Fleetwood, as applicable at such time by all of the Account Debtors, but only to
the extent of such excess;

 

(t)            which is not subject to a first priority and perfected security
interest securing the Revolving Loans in favor of the Agent for the benefit of
the Lenders; and

 

(u)           an Account representing a dealer rebate or other sales program
accrual.

 

If any Account at any time ceases to be an Eligible Account, then such Account
shall promptly be excluded from the calculation of Eligible Accounts.

 

“Eligible Additional Real Estate Subfacility Assets” means all Additional Real
Estate Subfacility Assets; provided that items of Additional Real Estate
Subfacility Assets shall be considered Eligible Additional Real Estate
Subfacility Assets for purposes of calculating the Borrowing Base only if
appraisals, title policies, boundary surveys, Phase I site assessments,
mortgages and customary legal opinions with respect to such Additional Real
Estate Subfacility Assets are delivered to the Agent, in each case acceptable to
the Agent; provided, however, that any title policies, mortgages, Phase I site
assessments and legal opinions previously delivered with respect to the
Specified Additional Real Estate Subfacility Assets shall be deemed acceptable
to the Agent (except to the extent advised by local counsel that modifications,
amendments or endorsements are required, and the same shall have been requested
by the Agent); provided further that the appraisal requirement shall apply only
to the extent that the Agent shall have commissioned such appraisal prior to or
within 15 days after the Closing Date.

 

“Eligible Assignee” means (a) a commercial bank, commercial finance company or
other asset based lender, having total assets in excess of one billion Dollars
($1,000,000,000); (b) any Lender listed on the signature page of this Agreement;
(c) any Affiliate of any Lender; and (d) if an Event of Default has occurred and
is continuing, any Person reasonably acceptable to the Agent.

 

“Eligible Existing Real Estate Subfacility Assets” means all Existing Real
Estate Subfacility Assets; provided that items of Existing Real Estate
Subfacility Assets shall be considered Eligible Existing Real Estate Subfacility
Assets for purposes of calculating the Borrowing Base from and after the date
that is sixty (60) days after the Closing Date only if (A) local counsel
opinions, Mortgage Amendments and endorsements to the Existing Mortgage Title
Policies requested by the Agent in accordance with Section 8.1(o) hereof have
been delivered to the Agent, in each case in form acceptable to the Agent and
(B) appraisals applicable to such Existing Real Estate Subfacility Assets in
form acceptable to the Agent were

 

A-13

--------------------------------------------------------------------------------


 

completed during the one hundred and twenty (120)-day period prior to the
Closing Date (or at any point prior to such sixtieth (60th) day after the
Closing Date) and delivered to the Agent; provided that, if an acceptable
appraisal was not completed during the one hundred and twenty (120)-day period
prior to the Closing Date, such requirement shall apply only to the extent that
the Agent shall have commissioned such appraisal prior to or within fifteen (15)
days after the Closing Date; provided further that, if an item of Existing Real
Estate Subfacility Assets has become ineligible for inclusion in the Borrowing
Base because of the lack of a sufficiently recent appraisal, lack of local
counsel opinion or lack of endorsements to Title Policy such item of Existing
Real Estate Subfacility Assets shall be available for inclusion in the Borrowing
Base upon provision of an acceptable appraisal local counsel opinion or
endorsements to the Title Policy, as applicable.

 

“Eligible Inventory” means Inventory, which the Agent, in its reasonable
commercial discretion, determines to be Eligible Inventory.  Without limiting
the discretion of the Agent to establish other criteria of ineligibility,
Eligible Inventory shall not, unless the Agent in its sole discretion elects
(which discretion cannot be exercised without the consent of all Lenders),
include any Inventory:

 

(a)           that is not owned by the applicable Borrower;

 

(b)           that is not subject to the Agent’s Liens, which are perfected as
to such Inventory, or that are subject to any other Lien whatsoever (other than
the Liens described in clauses (a) or (d) of the definition of Permitted Liens
provided that such Permitted Liens (i) are junior in priority to the Agent’s
Liens or subject to Reserves and (ii) do not impair directly or indirectly the
ability of the Agent to realize on or obtain the full benefit of the
Collateral);

 

(c)           that does not consist of finished goods or raw materials;

 

(d)           that consists of work-in-process, chemicals, samples, prototypes,
supplies, or packing and shipping materials;

 

(e)           that is not in good condition, is defective or unmerchantable, or
does not meet all standards imposed by any Governmental Authority having
regulatory authority over such goods, their use or sale;

 

(f)            that is obsolete;

 

(g)           that is located outside the United States of America (or that is
in-transit from vendors or suppliers);

 

(h)           that is located in a public warehouse or in possession of a bailee
or in a facility leased by the Borrower, if the warehouseman, the bailee or the
lessor has not delivered to the Agent, a subordination or landlord agreement in
form and substance satisfactory to the Agent or if a Reserve for rents or
storage charges has not been established for Inventory at that location;

 

(i)            that contains or bears any Proprietary Rights licensed to a
Borrower by any Person, if the Agent is not satisfied that it may sell or
otherwise dispose of such Inventory in accordance with the terms of the Security
Agreement and Section 9.2 without infringing the

 

A-14

--------------------------------------------------------------------------------


 

rights of the licensor of such Proprietary Rights or violating any contract with
such licensor (and without payment of any royalties other than any royalties due
with respect to the sale or disposition of such Inventory pursuant to the
existing license agreement), and as to which the applicable Borrower has not
delivered to the Agent a consent or sublicense agreement from such licensor in
form and substance acceptable to the Agent if requested;

 

(j)            that is not reflected in the details of a current inventory
report delivered to the Agent; or

 

(k)           that is Inventory placed on consignment.

 

If any Inventory at any time ceases to be Eligible Inventory, such Inventory
shall promptly be excluded from the calculation of Eligible Inventory.

 

“Environmental Claims” means all claims, however asserted, by any Governmental
Authority or other Person alleging potential liability or responsibility for
violation of any Environmental Law, or for a Release or injury to the
environment.

 

“Environmental Compliance Reserve” means any reserve which the Agent establishes
in its reasonable discretion after prior written notice to the Borrowers from
time to time for amounts that are reasonably likely to be expended by Fleetwood
or any of its Subsidiaries in order for such Person and its operations and
property (a) to comply with any notice from a Governmental Authority asserting
material non-compliance with Environmental Laws, or (b) to correct any such
material non-compliance identified in a report delivered to the Agent and the
Lenders pursuant to Section 7.7.

 

“Environmental Laws” means all federal, state or local laws, statutes, common
law duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed duties, licenses, authorizations and permits of,
and agreements with, any Governmental Authority, in each case relating to
environmental, health, safety and land use matters.

 

“Environmental Lien” means a Lien in favor of any Governmental Authority for
(a) any liability under Environmental Laws, or (b) damages arising from, or
costs incurred by such Governmental Authority in response to, a Release or
threatened Release of a Contaminant into the environment.

 

“Equipment” means, with respect to any Person, all of such Person’s now owned
and hereafter acquired machinery, equipment, furniture, furnishings, fixtures,
and other tangible personal property (except Inventory), including embedded
software, motor vehicles with respect to which a certificate of title has been
issued, aircraft, dies, tools, jigs, molds and office equipment, as well as all
of such types of property leased by such Person and all of such Person’s rights
and interests with respect thereto under such leases (including, without
limitation, options to purchase); together with all present and future additions
and accessions thereto, replacements therefor, component and auxiliary parts and
supplies used or to be used in connection therewith, and all substitutes for any
of the foregoing, and all manuals, drawings, instructions, warranties and rights
with respect thereto; wherever any of the foregoing is located.

 

A-15

--------------------------------------------------------------------------------


 

“ERISA” means the Employee Retirement Income Security Act of 1974, and
regulations promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Fleetwood or any of its Subsidiaries within the
meaning of Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the
Code for purposes of provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan, (b) a
withdrawal by Fleetwood or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations which
is treated as such a withdrawal under Section 4062(e) of ERISA, (c) a complete
or partial withdrawal by Fleetwood or any ERISA Affiliate from a Multi-employer
Plan or notification that a Multi-employer Plan is in reorganization, (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multi-employer Plan,
(e) the occurrence of an event or condition which might reasonably be expected
to constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multi-employer Plan,
or (f) the imposition of any material liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
Fleetwood or any ERISA Affiliate.

 

“Event of Default” has the meaning specified in Section 9.1.

 

“Exceptions” means Liens that were perfected prior to the Petition Date if (and
only if) and only for so long as they are not avoided, disallowed or
subordinated pursuant to the Bankruptcy Code or applicable non-bankruptcy law or
otherwise set aside or held unenforceable by the Bankruptcy Court with respect
to (a) the first priority Liens on the 2008 Senior Secured Debentures Priority
Assets, securing the 2008 Senior Secured Debentures, (b) the first priority
Liens on the 2008 Mortgage Debt Priority Assets, securing the 2008 Mortgage
Debt, (c) Liens in respect of Permitted Life Insurance Policy Debt incurred on
or prior to the Closing Date by the Borrowers in accordance with clause (g) of
the definition of Permitted Liens, (d) Permitted Priority Liens and (e) the
Permitted Closing Date Encumbered Real Estate Asset Liens.

 

“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations promulgated thereunder.

 

“Excluded Subsidiaries” means, collectively, all Subsidiaries identified on
Schedule 6.5 attached hereto as an “Excluded Subsidiary”.

 

“Existing Commitments” means the “Revolving Credit Commitments” of the Existing
Lenders as defined in the Third Amended and Restated Credit Agreement which are
outstanding on the Closing Date immediately prior to the effectiveness of this
Agreement.

 

“Existing Lenders” means Wells Fargo Foothill, Inc. f/k/a Foothill Capital
Corporation, Textron Financial Corporation, PNC Bank, National Association,
Wachovia Bank, National Association (formerly known as Wachovia Finance
Corporation (Western)) and Bank of America, N.A., each of which were “Lenders”
as under the Third Amended and Restated Credit Agreement.

 

A-16

--------------------------------------------------------------------------------


 

“Existing Letters of Credit” means approximately sixty two million Dollars
($62,000,000) in extensions of credit consisting entirely of
commercial/documentary and standby letters of credit issued in accordance with
the Third Amended and Restated Credit Agreement and which are outstanding on the
Closing Date immediately prior to the effectiveness of this Agreement.

 

“Existing Mortgages” means “Existing Mortgages” as defined in the Third Amended
and Restated Credit Agreement which were filed in connection with the Third
Amended and Restated Credit Agreement.

 

“Existing Mortgage Title Policies” means the existing mortgage title policies
insuring that the Existing Mortgages constitute first priority mortgage liens
subject only to Permitted Liens under clauses (a), (b), (d) and (e) of the
definition of “Permitted Liens” under the Third Amended and Restated Credit
Agreement.

 

“Existing Real Estate Subfacility Assets” means the Real Estate described and
identified as such on Schedule 6.11.

 

“FDIC” means the Federal Deposit Insurance Corporation, and any Governmental
Authority succeeding to any of its principal functions.

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate charged to the Bank on such
day on such transactions as determined by the Agent.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any successor thereto.

 

“Fee Letter” means that certain fee letter dated March 9, 2009, between the
Agent and Fleetwood.

 

“Final Order” means, collectively, the order of the Bankruptcy Court entered in
the Chapter 11 Cases after a final hearing under Bankruptcy Rule 4001(c)(2) or
such other procedures as approved by the Bankruptcy Court which order shall be
satisfactory in form and substance to the Agent and the Required Lenders, and
from which no appeal or motion to reconsider has been timely filed, or if timely
filed, such appeal or motion to reconsider has been dismissed or denied unless
the Agent and the Required Lenders waive such requirement, together with all
extensions, modifications and amendments thereto, in each such case, in form and

 

A-17

--------------------------------------------------------------------------------


 

substance satisfactory to the Agent and the Required Lenders, which, among other
matters but not by way of limitation, authorizes the Loan Parties to obtain
credit, incur (or guaranty) Debt, and grant Liens under this Agreement and the
other Loan Documents, as the case may be, and provides for the super-priority of
the Agent’s and the Lenders’ claims as set forth in this Agreement.

 

“Financial Statements” means, according to the context in which it is used, the
financial statements referred to in Sections 5.2 and 6.6 or any other financial
statements required to be given to the Lenders pursuant to this Agreement.

 

“First Amended and Restated Credit Agreement” means that certain Amended and
Restated Credit Agreement dated as of the First Amendment and Restatement Date,
by and among Fleetwood, the Borrowers, the Lenders, and the Agent, and the other
parties thereto, as amended by that certain First Amendment to Amended and
Restated Credit Agreement and Consent of Guarantors dated as of June 4, 2004, as
amended by that certain Second Amendment to Amended and Restated Credit
Agreement and Consent of Guarantors dated as of November 29, 2004, and as
amended by that certain Third Amendment to Amended and Restated Credit Agreement
and Consent of Guarantors dated as of March 2, 2005.

 

“First Amendment and Restatement Date” means May 14, 2004.

 

“Fiscal Quarter” means any fiscal quarter of any Fiscal Year.

 

“Fiscal Year” means Fleetwood’s fiscal year for financial accounting purposes,
which currently ends on the last Sunday in April.

 

“Fixed Assets” means, as to any Person, the Equipment and Real Estate of such
Person.

 

“Fleetwood” has the meaning given such term in the preamble.

 

“Fleetwood Canada” means Fleetwood Canada Ltd., an Ontario corporation.

 

“Fleetwood Guaranty” means the Third Amended and Restated Guaranty dated as of
the Third Amendment and Restatement Date from Fleetwood to the Agent, for its
benefit and the benefit of the Lenders.

 

“Fleetwood International” has the meaning given such term in the recitals.

 

“Fleetwood Liquidity” means, for any calendar month, thirty day period or single
day, as applicable, the sum of (a) the average daily Availability during such
calendar month, thirty day period or single day, as applicable, plus (b) the
average daily Qualified Cash Equivalents held by the Loan Parties, during such
calendar month, thirty day period or single day.

 

“Fleetwood Travel Trailers Division” means Fleetwood Travel Trailers of
California, Inc., Fleetwood Travel Trailers of Indiana, Inc., Fleetwood Travel
Trailers of Kentucky, Inc., Fleetwood Travel Trailers of Maryland, Inc.,
Fleetwood Travel Trailers of Ohio,

 

A-18

--------------------------------------------------------------------------------


 

Inc., Fleetwood Travel Trailers of Oregon, Inc., Fleetwood Travel Trailers of
Texas, Inc., Fleetwood Travel Trailers of Virginia, Inc. and Fleetwood Travel
Trailers of Nebraska, Inc. and all assets of such entities, including, without
limitation, the Real Estate Subfacility Assets that are described and identified
as such on Schedule 6.11.

 

“Fleetwood Trust” means Fleetwood Capital Trust, a business trust organized
under the laws of the State of Delaware, whose sole assets consist of the 1998
Subordinated Debentures.

 

“Flexibility Conditions” means as of any date and with respect to any
transaction, (a) no Default or Event of Default has occurred and is continuing
as of such date both before and after giving effect to such transaction, and
(b) Fleetwood Liquidity (i) for the thirty day period ending as of the date of
the applicable transaction, is greater than forty-five million Dollars
($45,000,000) both before and after giving effect to such transaction and
(ii) on the date of the applicable transaction, is greater than twenty five
million Dollars ($25,000,000) both before and after giving effect to such
transaction.

 

“FMC” means, collectively and jointly and severally, the Borrowers.

 

“FMC Guaranty” means the Third Amended and Restated FMC Guaranty dated as of the
Third Amendment and Restatement Date from FMC to the Agent, for its benefit and
the benefit of the Lenders.

 

“Funding Date” means the date on which a Borrowing occurs.

 

“FVC” means FVC, Inc.

 

“GAAP” means generally accepted accounting principles and practices set forth
from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
U.S. accounting profession), which, in the case of Section 7.24, shall be as are
applicable to the circumstances as of the Closing Date.

 

“General Intangibles” means, with respect to any Person, all of such Person’s
now owned or hereafter acquired general intangibles, choses in action and causes
of action and all other intangible personal property of such Person of every
kind and nature (other than Accounts), including, without limitation, all
contract rights, payment intangibles, Proprietary Rights, corporate or other
business records, inventions, designs, blueprints, plans, specifications,
patents, patent applications, trademarks, service marks, trade names, trade
secrets, goodwill, copyrights, computer software, customer lists, registrations,
licenses, franchises, tax refund claims, any funds which may become due to such
Person in connection with the termination of any Plan or other employee benefit
plan or any rights thereto and any other amounts payable to such Person from any
Plan or other employee benefit plan, rights and claims against carriers and
shippers, rights to indemnification, business interruption insurance and
proceeds thereof, property, casualty or any similar type of insurance and any
proceeds thereof, proceeds of insurance covering the lives of key employees on
which such Person is beneficiary, rights to receive dividends, distributions,
cash, Instruments and other property in respect of or in exchange for pledged
equity interests or Investment Property and any letter of credit, guarantee,
claim, security interest or other security held by or granted to such Person.

 

A-19

--------------------------------------------------------------------------------


 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

 

“Guarantors” means, collectively, Fleetwood, Fleetwood Canada and Fleetwood
International, and any Subsidiary of Fleetwood which becomes a Guarantor in
accordance with the requirements of this Agreement.

 

“Guaranty” means, with respect to any Person, all obligations of such Person
which in any manner directly or indirectly guarantee or assure, or in effect
guarantee or assure, the payment or performance of any indebtedness, dividend or
other obligations of any other Person (the “guaranteed obligations”), or assure
or in effect assure the holder of the guaranteed obligations against loss in
respect thereof, including any such obligations incurred through an agreement,
contingent or otherwise: (a) to purchase the guaranteed obligations or any
property constituting security therefor; (b) to advance or supply funds for the
purchase or payment of the guaranteed obligations or to maintain a working
capital or other balance sheet condition; or (c) to lease property or to
purchase any debt or equity securities or other property or services.

 

“Hedge Agreement” means, with respect to any Person, any and all transactions,
agreements or documents now existing or hereafter entered into, which provide
for an interest rate, credit, commodity or equity swap, cap, floor, collar,
forward foreign exchange transaction, currency swap, cross currency rate swap,
currency option, or any combination of, or option with respect to, these or
similar transactions, for the purpose of hedging such Person’s exposure to
fluctuations in interest or exchange rates, loan, credit exchange, security or
currency valuations or commodity prices.

 

“Holdings” has the meaning given such term in the preamble.

 

“Inactive Subsidiaries” means, collectively, all Subsidiaries identified on
Schedule 6.5 attached hereto as an “Inactive Subsidiary” and any other
Subsidiary formed from time to time after the Closing Date and so designated by
the Borrowers, so long as such other Subsidiaries, in the aggregate own assets
of less than two hundred and fifty thousand Dollars ($250,000) and have revenues
of less than one million Dollars ($1,000,000).

 

“Initial Funding Date” means the date of the funding of the initial Revolving
Loans under this Agreement, amended and restated as of the date hereof.

 

“Initial Testing Period” has the meaning specified in Section 7.22(a).

 

“Instruments” means, with respect to any Person, all instruments as such term is
defined in the UCC, now owned or hereafter acquired by such Person.

 

A-20

--------------------------------------------------------------------------------


 

“Interest Rate” means each or any of the interest rates, including the Default
Rate, set forth in Section 2.1.

 

“Interim Order” means, collectively, the order of the Bankruptcy Court entered
in the Chapter 11 Cases after an interim hearing (assuming satisfaction of the
standards prescribed in Section 364 of the Bankruptcy Code and Bankruptcy
Rule 4001 and other applicable law), together with all extension, modifications,
and amendments thereto, in each such case in form and substance satisfactory to
the Agent and the Lenders, which, among other matters but not by way of
limitation, authorizes, on an interim basis, the Loan Parties to execute and
perform under the terms of this Agreement and the other Loan Documents,
substantially in the form of Exhibit E, which order shall be in full force and
effect, shall not have been revised, modified or amended, and no stay shall have
been granted with respect thereto.

 

“Inventory” means, with respect to any Person, all of such Person’s now owned
and hereafter acquired inventory, goods and merchandise, wherever located, to be
furnished under any contract of service or held for sale or lease, all returned
goods, raw materials, work-in-process, finished goods (including embedded
software), other materials and supplies of any kind, nature or description which
are used or consumed in such Person’s business or used in connection with the
packing, shipping, advertising, selling or finishing of such goods, merchandise,
and all documents of title or other Documents representing them.

 

“Investment Property” means, with respect to any Person, all of such Person’s
right title and interest in and to any and all: (a) securities whether
certificated or uncertificated; (b) securities entitlements; (c) securities
accounts; (d) commodity contracts; or (e) commodity accounts.

 

“IRS” means the Internal Revenue Service and any Governmental Authority
succeeding to any of its principal functions under the Code.

 

“Lender” and “Lenders” have the meanings specified in the introductory paragraph
hereof and shall include any Revolving Credit Lender and the Agent to the extent
of any Agent Advance outstanding and the Bank to the extent of any Non-Ratable
Loan outstanding; provided that no such Agent Advance or Non-Ratable Loan shall
be taken into account in determining any Lender’s Pro Rata Share.

 

“Letter of Credit” has the meaning specified in Section 1.4(a).

 

“Letter of Credit Fee” has the meaning specified in Section 2.6.

 

“Letter of Credit Issuer” means the Bank, any Affiliate of the Bank or any other
financial institution that issues any Letter of Credit pursuant to this
Agreement.

 

“Lien” means:  (a) any interest in property securing an obligation owed to, or a
claim by, a Person other than the owner of the property, whether such interest
is based on the common law, statute, or contract, and including a security
interest, charge, claim, or lien arising from a mortgage, deed of trust,
encumbrance, pledge, hypothecation, assignment, deposit arrangement, agreement,
security agreement, conditional sale or trust receipt or a lease, consignment or
bailment for security purposes; (b) to the extent not included under clause (a),

 

A-21

--------------------------------------------------------------------------------


 

any reservation, exception, encroachment, easement, right-of-way, covenant,
condition, restriction, lease or other title exception or encumbrance affecting
property; and (c) any contingent or other agreement to provide any of the
foregoing.

 

“Line Item” means any line item specified in the Approved Budget denoted by a
capital letter (with the items designated as (A) through (H), the Line Items in
the initial Approved Budget).

 

“Loan Account” means the loan account of FMC, which account shall be maintained
by the Agent.

 

“Loan Documents” means this Agreement, the Applicable Order, the 2008
Intercreditor Agreement, the Revolving Loan Notes, the Affirmation Agreements,
the Patent and Trademark Security Agreement, the Copyright Security Agreement,
the Security Agreement, the Canadian Security Agreement, the Pledge Agreement,
the Mortgages, the Parent Guaranty, the FMC Guaranty, the Subsidiary Guaranty,
the Contribution Agreement, any Hedge Agreement entered into with a Lender and
any other agreements, instruments, and documents heretofore, now or hereafter
evidencing, securing, guaranteeing or otherwise relating to the Obligations, the
Collateral, or any other aspect of the transactions contemplated by this
Agreement.

 

“Loan Parties” means collectively, the Borrowers and the Guarantors.

 

“Loans” means, collectively, all loans and advances provided for in Article 1.

 

“Majority Lenders” means at any date of determination Lenders whose Pro Rata
Shares aggregate more than fifty percent (50%).

 

“Manufactured Homes Division” means Fleetwood General Partner of Texas, Inc.,
Fleetwood Homes Investment, Inc., Fleetwood Homes of Texas L.P., Fleetwood Homes
of Arizona, Inc., Fleetwood Homes of California, Inc., Fleetwood Homes of
Florida, Inc., Fleetwood Homes of Georgia, Inc., Fleetwood Homes of Idaho, Inc.,
Fleetwood Homes of Indiana, Inc., Fleetwood Homes of Kentucky, Inc., Fleetwood
Homes of North Carolina, Inc., Fleetwood Homes of Oregon, Inc., Fleetwood Homes
of Pennsylvania, Inc., Fleetwood Homes of Tennessee, Inc., Fleetwood Homes of
Virginia, Inc., Fleetwood Homes of Washington, Inc., Fleetwood Homes of
Mississippi, Inc. and Fleetwood Homes of Oklahoma, Inc. and all assets of such
entities, including, without limitation, the Real Estate Subfacility Assets that
are described and identified as such on Schedule 6.11.

 

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

 

“Material Adverse Effect” means (a) other than the filing of the Chapter 11
Cases, a material adverse change in, or a material adverse effect upon, the
operations, business, properties, or condition (financial or otherwise) of
Fleetwood and its Subsidiaries, taken as a whole, (b) a material impairment of
the ability of a Borrower or any Affiliate of a Borrower to perform under any
Loan Document to which it is a party, (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party, (d) a material impairment of the
Collateral or the Agent’s Liens thereon, on behalf of the Lenders, or the
priority of such Liens, or (e) a material impairment of the Agent’s or any
Lender’s right and remedies under this Agreement or the other Loan Documents.

 

A-22

--------------------------------------------------------------------------------


 

“Material Contracts” means the agreements, contracts and other documents as
filed with the Securities Exchange Commission as exhibits to Fleetwood’s
Form 10-K for the Fiscal Year ended April 27, 2008, Form 10-Q for the quarterly
period ended October 27, 2008, and any of Fleetwood’s Forms 10-K or Forms 10-Q
filed after the date hereof, in each case, in accordance with Item 601(b)(4) and
Item 601(b)(10) (or their equivalents) of Regulation S-K, as promulgated under
the Securities Exchange Act of 1934 as amended, and any Form 8-K, Form S-3 or
Form S-4 filed after the date of the filing of Fleetwood’s Form 10-Q for the
quarterly period ended October 26, 2008.

 

“Maximum Amount” means, as of any date of determination, the lesser of (i) an
amount equal to the Revolving Loan Commitment of all Revolving Lenders as of
that date, or (ii) prior to the entry of the Final Order, the maximum amount of
Revolving Loans and Letter of Credit Obligations permitted by the Interim Order,
in each case, as reduced in accordance with Section 3.4(e).

 

“Maximum Inventory Loan Amount” means (i) from and including May 1 through and
including November 30 of each calendar year, one hundred and ten million Dollars
($110,000,000) and (ii) from and including December 1 through and including
April 30 of each calendar year, one hundred and thirty-five million Dollars
($135,000,000).

 

“Maximum Rate” has the meaning specified in Section 2.3.

 

“Maximum Real Estate Loan Amount” means twenty-two million five hundred thousand
Dollars ($22,500,000) or, upon the occurrence of the entry of the Bidding
Procedures Order by the Bankruptcy Court in form and substance reasonably
acceptable to the Agent, thirty million Dollars ($30,000,000), in each case, as
reduced in accordance with Section 3.4(b).

 

“Measurement Period” means the initial period commencing on the Petition Date
and ending on the Sunday following the full business week after the Petition
Date and each full calendar week ending on Sunday thereafter.

 

“Mexican Subsidiary” means a Fleetwood de Mexico, S.A. de C.V. formed under the
laws of Mexico which shall be (i) a Subsidiary of Fleetwood International Inc.,
(ii) a Subsidiary of one or more additional Subsidiaries of Fleetwood, and
(iii) formed pursuant to organizational documents reasonably satisfactory to the
Agent.

 

“Modified Net Proceeds” means Net Proceeds as defined in this Agreement
excluding clause (C) thereof.

 

“Mortgages” means and includes any and all of the mortgages, deeds of trust,
deeds to secure debt, assignments and other instruments executed and delivered
by any Loan Party to or for the benefit of the Agent by which the Agent, on
behalf of the Lenders, acquires a Lien on the Real Estate or a collateral
assignment of a Loan Party’s interest under leases of Real Estate, and all
amendments, modifications and supplements thereto.

 

A-23

--------------------------------------------------------------------------------


 

“Mortgage Amendment” has the meaning provided in Section 8. 1(o).

 

“Mortgaged Property” means, collectively, the Existing Real Estate Subfacility
Assets and the Additional Real Estate Subfacility Assets.

 

“Motor Homes Division” means Fleetwood Motor Homes of Pennsylvania, Inc.
Fleetwood Motor Homes of California, Inc., and Fleetwood Motor Homes of
Indiana, Inc., and all assets of such entities, including, without limitation,
the Real Estate Subfacility Assets that are described and identified as such on
Schedule 6.11.

 

“Multi-employer Plan” means a “multi-employer plan” as defined in
Section 4001(a)(3) of ERISA which is or was at any time during the current year
or the immediately preceding six (6) years contributed to by Fleetwood or any
ERISA Affiliate.

 

“Net Amount of Eligible Accounts” means, at any time, the gross amount of
Eligible Accounts less sales, excise or similar taxes, and less returns,
discounts, claims, credits allowances, accrued rebates, offsets, deductions,
counterclaims, disputes and other defenses of any nature at any time issued,
owing, granted, outstanding, available or claimed.

 

“Net Proceeds” has the meaning specified in Section 3.4(c).

 

“Non-Consenting Lender” has the meaning specified in Section 11.1(b).

 

“Non-Ratable Loan” and “Non-Ratable Loans” have the meanings specified in
Section 1.2(h).

 

“Notice of Borrowing” has the meaning specified in Section 1.2(b).

 

“Obligations” means, with respect to any Loan Party, all present and future
loans, advances, liabilities, obligations, covenants, duties, and debts owing by
such Loan Party to the Agent and/or any Lender, arising under or pursuant to
this Agreement or any of the other Loan Documents, whether or not evidenced by
any note, or other instrument or document, whether arising from an extension of
credit, opening of a letter of credit, acceptance, loan, guaranty,
indemnification or otherwise, whether direct or indirect, absolute or
contingent, due or to become due, primary or secondary, as principal or
guarantor, and including all principal, interest, (including any interest which
accrues after the filing of a proceeding under the Bankruptcy Code or which
would have accrued but for such filing) charges, expenses, fees, attorneys’
fees, filing fees and any other sums chargeable to the Borrowers hereunder or
under any of the other Loan Documents.  “Obligations” includes, without
limitation, (a) all debts, liabilities, and obligations now or hereafter arising
from or in connection with the Letters of Credit and (b) all debts, liabilities
and obligations now or hereafter arising from or in connection with Bank
Products.

 

“Original Closing Date” means July 27, 2001.

 

“Original Credit Agreement” means that certain Credit Agreement dated as of the
Original Closing Date, by and among Fleetwood, the Borrowers, the Lenders, the
Agent and the other parties thereto, as amended.

 

A-24

--------------------------------------------------------------------------------


 

“Other Taxes” means any with respect to any Lender or the Agent present or
future stamp or documentary taxes or any other excise or property taxes, charges
or similar levies which arise from any payment made hereunder or from the
execution, delivery or registration of, or otherwise with respect to, this
Agreement or any other Loan Documents but excluding, in the case of each Lender
and the Agent, such taxes (including income, franchise or branch profits taxes)
as are imposed on or measured by the Agent’s or each Lender’s net income in any
jurisdiction (whether federal, state or local and including any political
subdivision thereof) under the laws of which such Lender or the Agent, as the
case may be, is organized or maintains a lending office.

 

“Parent Guaranty” means the Third Amended and Restated Parent Guaranty dated as
of the Third Amendment and Restatement Date from Fleetwood to the Agent, for its
benefit and the benefit of the Lenders.

 

“Participant” means any Person who shall have been granted the right by any
Lender to participate in the financing provided by such Lender under this
Agreement and the other Loan Documents, and who shall have entered into a
participation agreement in form and substance satisfactory to such Lender.

 

“Patent” has the meaning specified in Patent and Trademark Security Agreement.

 

“Patent and Trademark Security Agreement” means the Amended and Restated Patent
and Trademark Security Agreement, dated as of the Third Amendment and
Restatement Date, executed and delivered by a Loan Party to the Agent, for the
benefit of the Agent and the Lenders, to evidence and perfect the Agent’s
security interest in such Loan Party’s present and future patents, trademarks,
and related licenses and rights.

 

“Payment Account” means each bank account established pursuant to the Security
Agreement, to which the proceeds of Accounts and other Collateral are deposited
or credited, and which is maintained in the name of the Agent or of FMC or any
other Loan Party, as applicable, as the Agent may determine, on terms acceptable
to the Agent.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any Governmental
Authority succeeding to the functions thereof.

 

“Pending Revolving Loans” means, at any time, the aggregate principal amount of
all Revolving Loans requested in any Notice of Borrowing received by the Agent
which have not yet been advanced.

 

“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA which Fleetwood or any ERISA Affiliate sponsors,
maintains, or to which it makes, is making, or is obligated to make
contributions, or in the case of a Multi-employer Plan has made contributions at
any time during the immediately preceding six (6) plan years.

 

“Permitted Closing Date Encumbered Real Estate Asset Liens” means the Liens on
the Closing Date Encumbered Real Estate Asset in favor of the holders of the
2008 Senior Secured Debentures.

 

A-25

--------------------------------------------------------------------------------


 

“Permitted Liens” means:

 

(a)           Liens for taxes not delinquent or statutory Liens for taxes in an
amount not to exceed three million Dollars ($3,000,000) provided that the
payment of such taxes which are due and payable is being contested in good faith
and by appropriate proceedings diligently pursued and as to which adequate
financial reserves have been established on books and records of Fleetwood and
its Subsidiaries and a stay of enforcement of any such Lien is in effect;

 

(b)           the Agent’s Liens;

 

(c)           Liens consisting of deposits made in the ordinary course of
business in connection with, or to secure payment of, obligations under worker’s
compensation, unemployment insurance, social security and other similar laws, or
to secure the performance of bids, tenders or contracts (other than for the
repayment of Debt) or to secure indemnity, performance or other similar bonds
for the performance of bids, tenders or contracts (other than for the repayment
of Debt) or to secure statutory obligations (other than liens arising under
ERISA or Environmental Liens) or surety or appeal bonds, or to secure indemnity,
performance or other similar bonds;

 

(d)           Liens securing the claims or demands of materialmen, mechanics,
carriers, warehousemen, landlords and other like Persons, provided that if any
such Lien arises from the nonpayment of such claims or demand when due, such
claims or demands do not exceed one million Dollars ($1,000,000) in the
aggregate at any time;

 

(e)           Liens constituting encumbrances in the nature of reservations,
exceptions, encroachments, easements, rights of way, covenants running with the
land, and other similar title exceptions or encumbrances affecting any Real
Estate; provided that they do not in the aggregate materially detract from the
value of the Real Estate or materially interfere with its use in the ordinary
conduct of the Borrower’s business;

 

(f)            Liens arising from judgments and attachments in connection with
court proceedings provided that the attachment or enforcement of such Liens
would not result in an Event of Default hereunder and such Liens are being
contested in good faith by appropriate proceedings, adequate reserves have been
set aside and no material Property is subject to a material risk of imminent
loss or forfeiture and a stay of execution pending appeal or proceeding for
review is in effect;

 

(g)           Liens on the assets of any Loan Party described on Schedule 6.9
hereto securing the Debt identified on Schedule 6.9 hereto as “Secured Debt”
(including, without limitation, the Permitted Life Insurance Policy Debt) and
refinancings, renewals and extensions thereof permitted pursuant to
Section 7.13(f);

 

(h)           Interests of lessors under operating leases;

 

(i)            other Liens securing Debt not in excess of one million Dollars
($1,000,000) in the aggregate at any time outstanding;

 

A-26

--------------------------------------------------------------------------------


 

(j)            second priority Liens on the Existing Real Estate Subfacility
Assets and Specified Additional Real Estate Subfacility Assets and first
priority Liens on the 2008 Senior Secured Debenture Priority Assets, securing
the 2008 Senior Secured Debentures, provided that each such Lien on any
Mortgaged Property is subordinated to a first priority Lien on the applicable
item of Mortgaged Property in favor of the Agent for the benefit of the Agent
and the Lenders and that each such Lien (whether on Mortgaged Property or not)
other than the Permitted Closing Date Encumbered Real Estate Asset Liens is
otherwise subject to the 2008 Intercreditor Agreement; and provided further
that, for the avoidance of doubt, each such Lien on any Mortgaged Property shall
be automatically released (and shall no longer constitute Permitted Liens) to
the extent required by the 2008 Intercreditor Agreement; and provided still
further that all obligations and liabilities pursuant to such Liens are limited
in recourse to such property and shall otherwise be non-recourse to the grantor
thereof and its other assets; and provided still further that the aggregate
value (such value as set forth in an appraisal in form and substance and by an
appraiser reasonably satisfactory to the Agent) of all Real Estate (that does
not constitute Collateral) securing the 2008 Senior Secured Debentures, at the
time of the granting of the Lien thereon (excluding the Permitted Closing Date
Encumbered Real Estate Asset Liens), does not exceed twenty million Dollars
($20,000,000); and provided still further that such Liens shall only constitute
“Permitted Liens” to the extent such Liens have not been invalidated, avoided or
otherwise set aside by the Bankruptcy Court;

 

(k)           first priority Liens on accounts containing (i) Net Proceeds
received from the sale solely of Real Estate subject to a Lien granted in
accordance with clause (j) of the definition of Permitted Liens constituting
collateral for the 2008 Senior Secured Debentures and not constituting
Collateral and (ii) Net Loss Proceeds (as defined in the indenture governing the
2008 Senior Secured Debentures as in effect on the issue date thereof) related
to any Event of Loss (as defined in the indenture governing the 2008 Senior
Secured Debentures as in effect on the issue date thereof) received with respect
solely to Real Estate subject to a Lien in accordance with clause (j) of the
definition of Permitted Liens constituting collateral for the 2008 Senior
Secured Debentures and not constituting Collateral, in each case from to time,
securing the 2008 Senior Secured Debentures; provided that all obligations and
liabilities pursuant to such Liens are limited in recourse to such property and
shall otherwise be non-recourse to the grantor thereof and its other assets;

 

(l)            Liens on assets of the Excluded Subsidiaries, as long as the
holder of such Lien has no recourse to any Loan Party or its assets;

 

(m)          Liens securing Debt permitted under Section 7.13(d), (j), (t), and
(u); provided that such Liens securing Debt permitted under Section 7.13
(u) shall be released in accordance with Section 7.9(f);

 

(n)           bankers liens and rights of set off with respect to customary
depositary arrangements entered into in the ordinary conduct of business;

 

A-27

--------------------------------------------------------------------------------


 

(o)           Liens securing the 2008 Mortgage Debt (provided that such Liens
shall only constitute “Permitted Liens” to the extent such Liens have not been
invalidated, avoided or otherwise set aside by the Bankruptcy Court);

 

(p)           Liens under and in accordance with the Interim Order and Final
Order in favor of the Agent and the Lenders;

 

(q)           the Permitted Closing Date Encumbered Real Estate Asset Liens; and

 

(r)            Liens consisting of super-priority administrative expense liens
granted by the Bankruptcy Court pursuant to section 364(c)(1) of the Bankruptcy
Code in favor of Westchester Fire Insurance Company and Ace INA Insurance
Company (together, “Ace”) made in the ordinary course of business to secure
Fleetwood and its Subsidiaries obligations to Ace under an Indemnity Agreement,
dated as of February 12, 2009, executed by Fleetwood and Trendsetter Homes, Inc.
(the “Ace Indemnity Agreement”), in an amount not to exceed the aggregate
amounts paid by Ace under up to $8,690,036 of supply bonds issued by Ace after
the Petition Date solely to the extent the same are not reimbursed by a draw by
Ace under a Letter of Credit issued under this Agreement, the beneficiary of
which is Ace, provided that such Liens are subject and subordinate to the
Agent’s Liens and otherwise subordinated as provided for in the order of the
Bankruptcy Court entered in the Chapter 11 Cases, dated March 23, 2009.

 

“Permitted Life Insurance Policy Debt” means Debt described on Schedule 6.9 that
is secured by Liens on life insurance policies listed on Schedule 7.13(u) and
Schedule A hereto in an aggregate principal amount not to exceed eighty-five
million four hundred thousand Dollars ($85,400,000); provided that such Debt
shall be recourse only to such life insurance policies and without recourse to
Fleetwood or any of its Subsidiaries or Affiliates.

 

“Permitted Priority Liens” means, to the extent such Liens are valid and
perfected, (i) Liens referred to in clauses (a), (c), (d), and (e) of the
definition of Permitted Liens, solely to the extent such Liens are senior in
priority to the Agent’s Liens as a matter of law and (ii) first priority Liens
referred to in clauses (h) and (m) of the definition of Permitted Liens,
excluding, in any event, the Liens referred to in clause (r) of the definition
of Permitted Liens and including, in any event, the Exceptions.

 

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, Governmental Authority, or any other entity.

 

“Petition Date” has the meaning given such term in the recitals.

 

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
which Fleetwood or any ERISA Affiliate sponsors or maintains or to which
Fleetwood or any ERISA Affiliate makes, is making, or is obligated to make
contributions and includes any Pension Plan.

 

A-28

--------------------------------------------------------------------------------


 

“Pledge Agreement” means the Amended and Restated Pledge Agreement dated as of
the Third Amendment and Restatement Date by the Loan Parties in favor of the
Agent, for the benefit of the Agent and the Lenders.

 

“Postpetition” means the time period beginning immediately after the filing of
the Chapter 11 Cases.

 

“Postpetition Blocked Accounts” has the meaning given such term in
Section 7.25(b).

 

“Prepetition” means the time period ending immediately prior to the filing of
the Chapter 11 Cases.

 

“Projections” means the projections most recently received by the Agent pursuant
to Section 5.2(e) of the Third Amended and Restated Credit Agreement or this
Agreement as supplemented and delivered to the Agent prior to the Closing Date.

 

“Pro Rata Share” of a Lender means with respect to all provisions relating to
Revolving Loans or Letters of Credit or the Revolving Credit Commitments, a
fraction (expressed as a percentage), the numerator of which is the amount of
such Lender’s Revolving Credit Commitment at such time and the denominator of
which is the Revolving Credit Commitments of all Lenders at such time, or if no
Revolving Credit Commitment is outstanding, a fraction (expressed as a
percentage), the numerator of which is the Aggregate Revolver Outstandings owed
to such Lender and the denominator of which is the Aggregate Revolver
Outstandings.

 

“Qualified Cash Equivalents” means, as of any date for any Person, the balance
of cash and marketable securities (other than Borrowing Base Cash Collateral)
held by such Person in the United States on such date, which cash and marketable
securities are held in an account with the Agent and are subject to a first
priority, perfected Lien in favor of the Agent and the use of which is not
otherwise restricted, by law or by agreement.

 

“RCI Obligations” means any obligations of FVC owing to Resort Condominiums
International, LLC, or its affiliates in respect of payment for services
rendered by Resort Condominiums International, LLC or its affiliates, to FVC or
its affiliates.

 

“Real Estate” means, as to any Person, all of such Person’s now or hereafter
owned or leased estates in real property, including, without limitation, all
fees, leaseholds and future interests, together with all of such Person’s now or
hereafter owned or leased interests in the improvements thereon, the fixtures
attached thereto and the easements appurtenant thereto.

 

“Real Estate Subfacility Assets” means (i) the Eligible Existing Real Estate
Subfacility Assets and (ii) the Eligible Additional Real Estate Subfacility
Assets; provided that, if an item of Real Estate Subfacility Assets is sold in
accordance with Section 7.9(e), Section 7.9(g) or otherwise with the consent of
the Lenders, such item of Real Estate Subfacility Assets shall cease to
constitute an item of Real Estate Subfacility Assets and the Borrowing Base
shall be immediately reduced by an amount equal to the amount, if any,
attributed to such item of Real Estate Subfacility Assets at the time of its
sale.

 

A-29

--------------------------------------------------------------------------------


 

“Release” means a release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration of a Contaminant
into the indoor or outdoor environment or into or out of any Real Estate or
other property, including the movement of Contaminants through or in the air,
soil, surface water, groundwater or Real Estate or other property.

 

“Reportable Event” means, any of the events set forth in Section 4043(b) of
ERISA or the regulations thereunder, other than any such event for which the
30-day notice requirement under ERISA has been waived in regulations issued by
the PBGC.

 

“Repurchase Obligations” means the liabilities of Fleetwood to wholesale floor
plan lenders to repurchase Inventory sold by FMC to retail dealers.

 

“Required Lenders” means at any time Lenders whose Pro Rata Shares aggregate
(a) more than eighty percent (80%) or (b) if the Bank’s Pro Rata Share is thirty
five and a half percent (35.5%) or less, more than sixty six and two thirds
percent (66 2/3%).

 

“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its property or to which the Person or any of its property is subject.

 

“Reserves” means reserves that limit the availability of credit hereunder,
consisting of reserves against Availability, Eligible Accounts, or Eligible
Inventory or Real Estate Subfacility Assets established by the Agent in good
faith from time to time in the Agent’s reasonable credit judgment.  Without
limiting the generality of the foregoing, the following reserves shall be deemed
to be a reasonable exercise of the Agent’s credit judgment:  (a) Bank Product
Reserves, (b) reserves for rent at leased locations subject to statutory or
contractual landlord liens, and where the Agent has not received an acceptable
agreement from the landlord, in an amount equal to three months rent for each
such location, (c) Environmental Compliance Reserves and (d) warehousemen’s or
bailees’ charges in an amount equal to three months charges due to such
warehouseman or bailee.

 

“Responsible Officer” means, as to any Loan Party, the chief executive officer
or the president, or any other officer having substantially the same authority
and responsibility; or, with respect to the preparation of the Borrowing Base
Certificate, the chief financial officer, vice president-treasurer or vice
president-controller, or any other officer of such Loan Party having
substantially the same authority and responsibility.

 

“Restricted Investment” means any acquisition of property in exchange for cash
or other property, whether in the form of an acquisition of stock, Debt, or
other indebtedness or obligation, or the purchase or acquisition of any other
property, or a loan, advance, capital contribution, or subscription, except the
following:  (a) acquisitions of (i) Equipment to be used in the business so long
as the acquisition costs thereof constitute Capital Expenditures permitted
hereunder and (ii) Real Estate to be used in the business so long as the
acquisition costs are deemed “Capital Expenditures” for purposes of Section 7.22
hereof, and, in each case, if financed, are financed in amounts not in excess of
the amounts permitted hereby; (b) acquisitions

 

A-30

--------------------------------------------------------------------------------


 

of Inventory in the ordinary course of business; (c) acquisitions of current
assets acquired in the ordinary course of business; (d) direct obligations of
the United States of America, or any agency thereof, or obligations guaranteed
by the United States of America, provided that such obligations mature within
one year from the date of acquisition thereof; (e) acquisitions of certificates
of deposit maturing within one year from the date of acquisition, bankers’
acceptances, Eurodollar bank deposits, or overnight bank deposits, in each case
issued by, created by, or with a bank or trust company organized under the laws
of the United States of America or any state thereof having capital and surplus
aggregating at least one hundred million Dollars ($100,000,000);
(f) acquisitions of commercial paper given a rating of “A2” or better by
Standard & Poor’s Corporation or “P2” or better by Moody’s Investors
Service, Inc. and maturing not more than 90 days from the date of creation
thereof; (g) Hedge Agreements; (h) extensions of credit in the nature of
accounts receivable or notes receivable arising from the sale or lease of goods
or services in the ordinary course of business; (i) any assets received in
satisfaction of judgments against third parties, foreclosure of Liens or good
faith settlement of litigation, disputes or debts; (j) operating leases in the
ordinary course of business; (k) licenses in the ordinary course of business
consistent with past practices and (l) intercompany Debt of Subsidiaries of
Fleetwood otherwise permitted under this Agreement.

 

“Revolving Credit Commitment” means, at any time with respect to a Lender, the
principal amount set forth beside such Lender’s name under the heading
“Revolving Credit Commitment” on Schedule 1.2 attached hereto or on the
signature page of the Assignment and Acceptance pursuant to which such Lender
became a Lender hereunder in accordance with the provisions of Section 11.2, as
such Revolving Credit Commitment may be adjusted from time to time in accordance
with the provisions of Section 3.3, Section 11.2 and Section 13.19, and
“Revolving Credit Commitments” means, collectively, the aggregate amount of the
commitments of all Lenders.

 

“Revolving Credit Lender” means any Lender which has a Revolving Credit
Commitment or, if the Revolving Credit Commitments have been terminated, any
Lender which has any Revolving Loan outstanding or any participation interest in
any outstanding Letter of Credit.

 

“Revolving Loan Note” and “Revolving Loan Notes” have the meanings specified in
Section 1.2(a)(ii).

 

“Revolving Loans” has the meaning specified in Section 1.2 and includes each
Agent Advance and Non-Ratable Loan.

 

“Second Amended and Restated Credit Agreement” means that certain Second Amended
and Restated Credit Agreement dated as of the Second Amendment and Restatement
Date, by and among Fleetwood, the Borrowers, the Lenders, and the Agent, and the
other parties thereto, as amended by that certain First Amendment to Second
Amended and Restated Credit Agreement (and Consent of Guarantors), dated as of
July 22, 2006, as amended by that certain Second Amendment to Second Amended and
Restated Credit Agreement and Consent of Guarantors dated as of November 1,
2005, and as amended by that certain Third Amendment to Second Amended and
Restated Credit Agreement and Consent of Guarantors dated as of May 9, 2006.

 

A-31

--------------------------------------------------------------------------------


 

“Second Amendment and Restatement Date” means July 1, 2005.

 

“Securities Act” means the Securities Act of 1933 and the rules and regulations
promulgated thereunder.

 

“Security Agreement” means the Second Amended and Restated Security Agreement
dated as of the Third Amendment and Restatement Date among the Loan Parties and
the Agent for the benefit of the Agent and the Lenders.

 

“Settlement” and “Settlement Date” have the meanings specified in
Section 12.15(a)(ii).

 

“Specified Additional Real Estate Subfacility Assets” means Additional Real
Estate Subfacility Assets that are described and identified as such on Schedule
6.11.

 

“Stated Termination Date” means October 31, 2009.

 

“Subordinated Debt” means the unsecured Debt from time to time outstanding under
the 1998 Subordinated Debentures, the 2003 Subordinated Debentures and the
maximum liability of Fleetwood on any subordinated Guaranty of the Trust
Securities.

 

“Subsidiary” of a Person means any corporation, association, partnership,
limited liability company, joint venture or other business entity of which more
than fifty percent (50%) of the voting Capital Stock, is owned or controlled
directly or indirectly by the Person, or one or more of the Subsidiaries of the
Person, or a combination thereof.  Unless the context otherwise clearly
requires, references herein to a “Subsidiary” refer to a Subsidiary of
Fleetwood.

 

“Subsidiary Guaranty” means the Third Amended and Restated Subsidiary Guaranty
dated as of the Third Amendment and Restatement Date from Subsidiaries of
Fleetwood (other than the Borrowers and the Excluded Subsidiaries) to the Agent,
for its benefit and the benefit of the Lenders.

 

“Supporting Letter of Credit” has the meanings specified in Section 1.4(g).

 

“Supporting Obligations” means all supporting obligations as such term is
defined in the UCC.

 

“Taxes” means, with respect to any Lender or the Agent, any and all present or
future taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding, in the case of each Lender and the
Agent, (i) such taxes (including income, franchise or branch profits taxes) as
are imposed on or measured by the Agent’s or each Lender’s net income in any
jurisdiction (whether federal, state or local and including any political
subdivision thereof) under the laws of which such Lender or the Agent, as the
case may be, is organized or maintains a lending office or (ii) in the case of
any Lender that is a “foreign corporation, partnership or trust” within the
meaning of the Code, any withholding tax that is imposed on amounts payable to
such Lender at the time such Lender becomes a party hereto (or designates a new
lending office) or is attributable to such Lender’s failure (other than as a
result of the introduction of any Requirement of Law or any change in any
Requirement of Law or in

 

A-32

--------------------------------------------------------------------------------


 

the interpretation or administration of any Requirement of Law) to comply with
Section 12.10, except to the extent that such Lender (or its assignor, if any)
was entitled, at the time of the designation or a new lending office (or
assignment), to receive additional amounts from the Borrowers with respect to
such withholding taxes pursuant to Article IV hereof.

 

“Termination Date” means the earliest to occur of (i) the Stated Termination
Date, (ii) the effective date of any confirmed plan or plans of reorganization
of the Loan Parties in the Chapter 11 Cases, (iii) the date the Total Facility
is terminated either by the Borrowers pursuant to Section 3.2 or by the Required
Lenders pursuant to Section 9.2, (iv) the date the Agreement is otherwise
terminated for any reason whatsoever pursuant to the terms of the Agreement,
(v) the date the Revolving Credit Commitments are terminated or have expired,
(vi) April 2, 2009, if the Interim Order has not been entered by the Bankruptcy
Court by such date, (vii) forty-five (45) days following the Petition Date if
the Final Order has not been entered by the Bankruptcy Court by such date,
(viii) the date upon which the Interim Order expires, unless the Final Order
shall have been entered and become effective by such date, (ix) the close of
business on the first (1st) Business Day after the entry of the Final Order, if
by that time Borrowers have not paid the Agent’s the fees required under the Fee
Letter, unless the Agent and the Lenders agree otherwise, (x) the date of entry
of an order of the Bankruptcy Court confirming a plan of reorganization in any
Chapter 11 Case that has not been consented to by the Required Lenders and fails
to provide for the payment in full in cash of all Obligations under this
Agreement and the other Loan Documents on the effective date of such plan, (xi)
the date of the closing of a sale of all or substantially all of any Loan
Party’s assets pursuant to Section 363 of the Bankruptcy Code, a confirmed plan
of reorganization or a liquidation pursuant to Chapter 7 of the Bankruptcy Code,
and (xii) if a plan of reorganization that has been consented to by the Required
Lenders or that provides for payment in full in cash of all Obligations under
this Agreement and the other Loan Documents has been confirmed by order of the
Bankruptcy Court, the earlier of the effective date of such plan of
reorganization or the sixtieth day after the date of entry of such confirmation
order.

 

“Third Amended and Restated Credit Agreement” means that certain Third Amended
and Restated Credit Agreement dated as of the Third Amendment and Restatement
Date, by and among Fleetwood, the Borrowers, the Lenders, and the Agent, and the
other parties thereto, as amended by that certain (i) First Amendment to Third
Amended and Restated Credit Agreement and Consent of Guarantors dated as of
May 25, 2007, (ii)  Second Amendment to Third Amended and Restated Credit
Agreement and Consent of Guarantors dated as of September 18, 2007, (iii) Third
Amendment to Third Amended and Restated Credit Agreement and Consent of
Guarantors dated as of January 16, 2008, (iv) Fourth Amendment to Third Amended
and Restated Credit Agreement and Consent of Guarantors dated as of March 5,
2008, (v) Fifth Amendment to Third Amended and Restated Credit Agreement and
Consent of Guarantors dated as of April 9, 2008, (vi) Sixth Amendment to Third
Amended and Restated Credit Agreement and Consent of Guarantors dated as of
April 24, 2008, (vii) Seventh Amendment to Third Amended and Restated Credit
Agreement and Consent of Guarantors dated as of August 6, 2008, (viii) Eighth
Amendment to Third Amended and Restated Credit Agreement and Consent of
Guarantors dated as of October 21, 2008, (ix) Ninth Amendment to Third Amended
and Restated Credit Agreement and Consent of Guarantors dated as of October 29,
2008 and (x) Tenth Amendment to Third Amended and Restated Credit Agreement and
Consent of Guarantors dated as of November 26, 2008.

 

A-33

--------------------------------------------------------------------------------


 

“Third Amendment and Restatement Date” means January 5, 2007.

 

“Third Amendment to Indemnity Agreement” means that certain Third Amendment to
Amended and Restated Hazardous Substances Indemnity Agreement dated as of the
Closing Date among the Loan Parties and the Agent.

 

“Total Facility” has the meaning specified in Section 1.1.

 

“Trademark” has the meaning specified in Patent and Trademark Security
Agreement.

 

“Trust Estate Liens” means (i) the rights of the Loan Parties and any successor
trustee or estate representative in the Chapter 11 Cases and any subsequent
proceedings under the Bankruptcy Code, including, without limitation, any
Chapter 7 proceedings if any of the Chapter 11 Cases are converted to a case
under Chapter 7 of the Bankruptcy Code (collectively, the “Successor Case”),
(ii) any intercompany claim of any Loan Party or any Subsidiary or Affiliate of
any Loan Party, (iii) any Lien of any creditor or other party in interest in the
Chapter 11 Cases or any Successor Case, (iv) subject to entry of the Final
Order, any Lien which is avoided or otherwise preserved for the benefit of any
Loan Party’s Estate under Section 551 or any other provision of the Bankruptcy
Code, and (v) any Liens granted on or after the Petition Date to provide
adequate protection to any party.

 

“Trust Securities” means, collectively, (a) the 6% Convertible Trust Preferred
Securities issued by Fleetwood Trust in February 1998 with a liquidation
preference of fifty Dollars ($50) per share, guaranteed on a subordinated
unsecured basis by Fleetwood, (b) any convertible preferred securities issued by
Fleetwood Trust in exchange therefore to the extent and only to the extent that
issuance of such securities is permitted under this Agreement, (c) any
additional securities issued by Fleetwood Trust concurrently with, and having
the same terms as, the securities issued in such exchange to the extent and only
to the extent that issuance of such securities is permitted under this
Agreement, and (d) the 6% Convertible Trust Common Securities issued by
Fleetwood Trust to Fleetwood in February 1998.

 

“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of California or of any other state the laws of which are required as a
result thereof to be applied in connection with the issues of perfection,
continuation or enforcement of security interests.

 

“Unfunded Pension Liability” means the excess of a Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Plan’s
assets, determined in accordance with the assumptions used for funding the
Pension Plan pursuant to Section 412 of the Code for the applicable plan year.

 

“Unused Letter of Credit Subfacility” means an amount equal to sixty-five
million Dollars ($65,000,000) minus the sum of (a) the aggregate undrawn amount
of all outstanding Letters of Credit plus, without duplication, (b) the
aggregate unpaid reimbursement obligations with respect to all Letters of
Credit, subject to decrease in accordance with Section 3.4(e).

 

“Unused Line Fee” has the meaning specified in Section 2.5.

 

A-34

--------------------------------------------------------------------------------


 

“Weekly Borrowing Base Certificate” has the meaning specified in Section 5.2(l).

 

Accounting Terms.  Any accounting term used in the Agreement shall have, unless
otherwise specifically provided herein, the meaning customarily given in
accordance with GAAP, and all financial computations in the Agreement shall be
computed, unless otherwise specifically provided therein, in accordance with
GAAP as consistently applied and using the same method for inventory valuation
as used in the preparation of the Financial Statements.

 

Interpretive Provisions.

 

(a)                                  The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms.

 

(b)                                 The words “hereof,” “herein,” “hereunder”
and similar words refer to the Agreement as a whole and not to any particular
provision of the Agreement; and subsection, Section, Schedule and
Exhibit references are to the Agreement unless otherwise specified.

 

(c)                                  (i)            The term “documents”
includes any and all instruments, documents, agreements, certificates,
indentures, notices and other writings, however evidenced.

 

(ii)           The term “including” is not limiting and means “including without
limitation.”

 

(iii)          In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including,” the words “to”
and “until” each mean “to but excluding” and the word “through” means “to and
including.”

 

(iv)          The word “or” is not exclusive.

 

(d)                                 Unless otherwise expressly provided herein,
(i) references to agreements (including the Agreement) and other contractual
instruments shall be deemed to include all subsequent amendments and other
modifications thereto, but only to the extent such amendments and other
modifications are not prohibited by the terms of any Loan Document, and
(ii) references to any statute or regulation are to be construed as including
all statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting the statute or regulation.

 

(e)                                  The terms “business week,” “week,” “weekly
period” and phrases to similar effect mean each weekly period ending on a
Sunday.

 

(f)                                    The captions and headings of the
Agreement and other Loan Documents are for convenience of reference only and
shall not affect the interpretation of the Agreement.

 

(g)                                 The Agreement and other Loan Documents may
use several different limitations, tests or measurements to regulate the same or
similar matters.  All such limitations, tests and measurements are cumulative
and shall each be performed in accordance with their terms.

 

A-35

--------------------------------------------------------------------------------


 

(h)           The Agreement and the other Loan Documents are the result of
negotiations among and have been reviewed by counsel to the Agent, Fleetwood,
the Borrowers and the other parties, and are the products of all parties. 
Accordingly, they shall not be construed against the Lenders or the Agent merely
because of the Agent’s or Lenders’ involvement in their preparation.

 

A-36

--------------------------------------------------------------------------------